Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 1 of 261




 EXHIBIT A
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 2 of 261
                                                                               FILED
                                                                          TONI L. HELLON
                                                                      CLERK, SUPERIOR COURT
                                                                         10/9/2018 10:44:28 AM
                                                                      BY: ALAN WALKER
                                                                              DEPUTY

                                                                     Case No. C20184991
1    MITCHELL & SPEIGHTS, LLC                                         HON. JANET C. BOSTWICK

2    Steven C. Mitchell (AZ Bar No. 009775)
     Samuel F. Mitchell
3    (pro hac vice to be submitted)
     4854 E. Baseline Road, Suite 103
4
     Mesa, AZ 85206
5    Tel: (602) 244-1520
     Fax: (602) 267-9394
6    steve@mitchellspeights.com
7    sam@mitchellspeights.com

8    ATTORNEYS FOR PLAINTIFF
9
                      SUPERIOR COURT OF THE STATE OF ARIZONA
10                        IN AND FOR THE COUNTY OF PIMA

11   TUCSON MEDICAL CENTER, a
12   corporation,
                  Plaintiffs,                 Case No.
13   v.
14   PURDUE PHARMA L.P.; PURDUE
15   PHARMA, INC.; THE PURDUE                 COMPLAINT
     FREDERICK COMPANY INC.;
16   AMNEAL PHARMACEUTICALS,
17   LLC. n/k/a AMNEAL
     PHARMACEUTICALS, INC.;
18   TEVA PHARMACEUTICALS                     (Violation of RICO, A.R.S. § 13-2314.04)
     USA, INC.; CEPHALON, INC.;               (Violation of AZ’s Consumer Fraud Act,
19   JOHNSON & JOHNSON; JANSSEN               A.R.S. § 44-1522)
20   PHARMACEUTICALS, INC.; ORTHO-            (Negligence)
     MCNEIL-JANSSEN                           (Wanton Negligence)
21   PHARMACEUTICALS, INC. n/k/a              (Negligence Per Se)
22   JANSSEN PHARMACEUTICALS,                 (Negligent Marketing)
     INC.; JANSSEN PHARMACEUTICA,             (Negligent Distribution)
23   INC. n/k/a JANSSEN                       (Nuisance)
     PHARMACEUTICALS, INC.;                   (Unjust Enrichment)
24   ABBOTT LABORATORIES; ABBOTT              (Fraud and Deceit)
25   LABORATORIES, INC.; DEPOMED,             (Civil Conspiracy)
     INC. k/n/a ASSERTIO THERAPEUTICS,        (Fraudulent Concealment)
26   INC.; ENDO HEALTH SOLUTIONS
     INC.; ENDO PHARMACEUTICALS, INC;
27
                                              JURY TRIAL REQUESTED
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 3 of 261




1    MALLINCKRODT, LLC; INSYS
2    THERAPEUTICS, INC.; NORAMCO, INC.;
     MALLINCKRODT PLC; SPECGX, LLC;
3    ALLERGAN PLC f/k/a ACTAVIS PLS;
     WATSON PHARMACEUTICALS, INC.
4
     n/k/a ACTAVIS INC.; WATSON
5    LABORATORIES, INC.; ACTAVIS
     LLC.; ACTAVIS PHARMA, INC. f/k/a
6    WATSON PHARMA. INC.; ANDA,
7    INC.; H. D. SMITH, LLC f/k/a H. D
     SMITH WHOLESALE DRUG CO.;
8    HENRY SCHEIN, INC.;
     AMERISOURCEBERGEN DRUG
9
     CORPORATION; and CARDINAL
10   HEALTH, INC.

11                 Defendants.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
               Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 4 of 261




1                                         TABLE OF CONTENTS
2    INTRODUCTION ......................................................................................................................2

3              I.        THE OPIOID CRISIS ...........................................................................................5
4              II.       IMPACT OF OPIOIDS ON ARIZONA HOSPITALS ........................................ 12
5              III.      FINANCIAL IMPACT OF DEFENDANTS’ ACTIVITIES ON PLAINTIFF ..... 17
6
               IV.       THE ROLES OF DEFENDANTS IN CAUSING AND PERPETUATING THE
7                        OPIOID CRISIS .................................................................................................. 20
8    JURISDICTION AND VENUE ................................................................................................ 23
9    PARTIES .................................................................................................................................. 23
10
               I.        PLAINTIFF ......................................................................................................... 23
11
               II.       DEFENDANTS ................................................................................................... 23
12
                         A.        Marketing Defendants............................................................................... 23
13
                                   1.        Purdue and Associated Companies ................................................. 23
14
15                                 2.        Cephalon and Associated Companies ............................................. 24

16                                 3.        Janssen and Associated Companies ................................................ 26

17                                 4.        Endo and Associated Companies.................................................... 28
18                                 5.        Insys Therapeutics, Inc................................................................... 29
19
                                   6.        Abbott Laboratories ....................................................................... 30
20
                                   7.        Amneal Pharmaceuticals, LLC ....................................................... 31
21
                                   8.        Depomed, Inc................................................................................. 31
22
                                   9.        Mallinckrodt Entities...................................................................... 32
23
24                                 10.       Actavis and Associated Companies ................................................ 33

25                       B.        Distributor Defendants .............................................................................. 35

26                                 1.        AmerisourceBergen Drug Corporation ........................................... 35
27                                 2.        Anda, Inc. ...................................................................................... 35
             Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 5 of 261




1                               3.        Cardinal ......................................................................................... 36
2
                                4.        H. D. Smith, LLC........................................................................... 36
3
                                5.        Henry Schein Entities..................................................................... 37
4
                      C.        Defendants’ Agents .................................................................................. 37
5
                                1.        Doe Defendants.............................................................................. 38
6
7    FACTUAL BACKGROUND ................................................................................................... 38

8            III.     THE HISTORY OF OPIOIDS............................................................................. 38
9            IV.      THE OPIOID EPIDEMIC ................................................................................... 40
10           V.       OPIOIDS IN CONGRESS .................................................................................. 43
11
             VI.      OPIOIDS IN ARIZONA ..................................................................................... 44
12
             VII.     THE MARKETING DEFENDANTS’ FALSE, DECEPTIVE, AND UNFAIR
13                    MARKETING OF OPIOIDS ............................................................................... 44
14           VIII. EACH MARKETING DEFENDANT USED MULTIPLE AVENUES TO
15                 DISSEMINATE THEIR FALSE AND DECEPTIVE STATEMENTS ABOUT
                   OPIOIDS. ............................................................................................................ 47
16
                      A.        Direct Marketing....................................................................................... 47
17
                                1.        Falsehood #1: The Risk of Addiction from Chronic Opioid Therapy
18
                                          is Low ............................................................................................ 49
19
                                          a. Purdue’s Misrepresentations Regarding Addiction Risk ........... 49
20
                                          b. Endo’s Misrepresentations Regarding Addiction Risk ............. 55
21
                                          c. Janssen’s Misrepresentations Regarding Addiction Risk .......... 56
22
23                                        d. Cephalon’s Misrepresentations Regarding Addiction Risk ....... 57

24                                        e. Mallinckrodt’s Misrepresentations Regarding Addiction Risk .. 58

25                              2.        Falsehood #2: To The Extent There is a Risk of Addiction, It Can Be
                                          Easily Identified and Managed ....................................................... 60
26
27                              3.        Falsehood #3: Signs of Addictive Behavior are “Pseudoaddiction,”
                                          Requiring More Opioids ................................................................ 62
     Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 6 of 261




1               4.       Falsehood #4: Opioid Withdrawal Can Be Avoided By Tapering... 64
2
                5.       Falsehood #5: Opioid Doses Can Be Increased Without Limit or
3                        Greater Risks ................................................................................. 65
4               6.       Falsehood #6: Long-term Opioid Use Improves Functioning ......... 67
5               7.       Falsehood #7: Alternative Forms of Pain Relief Pose Greater Risks
6                        Than Opioids ................................................................................. 72

7               8.       Falsehood #8: OxyContin Provides Twelve Hours of Pain Relief... 75
8               9.       Falsehood #9: New Formulations of Certain Opioids Successfully
                         Deter Abuse ................................................................................... 79
9
10                       a. Purdue’s Deceptive Marketing of Reformulated OxyContin and
                         Hysingla ER ................................................................................... 80
11
                         b. Endo’s Deceptive Marketing of Reformulated Opana ER ........ 83
12
                         c. Other Marketing Defendants’ Misrepresentations Regarding
13
                         Abuse Deterrence ........................................................................... 86
14
          B.    The Marketing Defendants Disseminated Their Misleading Messages
15              About Opioids Through Multiple Channels .............................................. 87
16        C.    The Marketing Defendants Deceptively Directed Front Groups to Promote
17              Opioid Use................................................................................................ 88

18              1.       American Pain Foundation ............................................................. 90

19              2.       American Academy of Pain Medicine and the American Pain
                         Society ........................................................................................... 92
20
21              3.       FSMB ............................................................................................ 95

22              4.       The Alliance for Patient Access ..................................................... 97

23              5.       The U.S. Pain Foundation ............................................................ 101
24              6.       American Geriatrics Society ........................................................ 102
25
                7.       American Chronic Pain Association ............................................. 104
26
          D.    The Marketing Defendants Deceptively Paid Key Opinion Leaders to
27              Promote Opioid Use ............................................................................... 104
     Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 7 of 261




1                  1.        Dr. Russell Portenoy .................................................................... 106
2
                   2.        Dr. Lynn Webster ........................................................................ 108
3
                   3.        Dr. Perry Fine .............................................................................. 110
4
                   4.        Dr. Scott Fishman ........................................................................ 112
5
           E.      The Marketing Defendants Also Spread Their Misleading Messages to
6
                   Reputable Organizations ......................................................................... 114
7
           F.      The Marketing Defendants Disseminated Their Misrepresentations Through
8                  Continuing Medical Education Programs ................................................ 116
9          G.      The Marketing Defendants Used “Branded” Advertising to Promote Their
10                 Products to Doctors and Consumers........................................................ 119

11         H.      The Marketing Defendants Used “Unbranded” Advertising To Promote
                   Opioid Use For Chronic Pain Without FDA Review ............................... 119
12
           I.      The Marketing Defendants Funded, Edited And Distributed Publications
13
                   That Supported Their Misrepresentations................................................ 120
14
           J.      The Marketing Defendants Used “Detailers” To Directly Disseminate Their
15                 Misrepresentations To Prescribers .......................................................... 122
16         K.      The Marketing Defendants Used Speakers’ Bureaus and Programs to
17                 Spread Their Deceptive Messages........................................................... 125

18         L.      The Marketing Defendants Targeted Vulnerable Populations ................. 126

19         M.      Insys Employed Fraudulent, Illegal, and Misleading Marketing Schemes to
                   Promote Subsys ...................................................................................... 127
20
21   IX.   THE MARKETING DEFENDANTS’ SCHEME SUCCEEDED, CREATING A
           PUBLIC HEALTH EPIDEMIC......................................................................... 131
22
           A.      The Marketing Defendants’ Dramatically Expanded Opioid Prescribing and
23                 Use ......................................................................................................... 131
24         B.      The Marketing Defendants’ Deception In Expanding Their Market Created
25                 And Fueled The Opioid Epidemic........................................................... 133

26   X.    THE MARKETING DEFENDANTS’ MARKETING SCHEME ...................... 134
27   MISREPRESENTED THE RISKS AND BENEFITS OF OPIOIDS ............................ 134
     Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 8 of 261




1             A.        The Marketing Defendants Targeted Susceptible Prescribers .................. 134
2
     XI.      THE MARKETING DEFENDANTS MADE MATERIALLY DECEPTIVE
3             STATEMENTS AND CONCEALED MATERIAL FACTS ............................. 135
4             A.        Purdue .................................................................................................... 135
5             B.        Endo ....................................................................................................... 140
6
              C.        Janssen ................................................................................................... 141
7
              D.        Depomed ................................................................................................ 143
8
              E.        Cephalon ................................................................................................ 144
9
              F.        Actavis ................................................................................................... 145
10
11            G.        Mallinckrodt ........................................................................................... 146

12            H.        Insys ....................................................................................................... 146
13   XII.     MARKETING DEFENDANTS’ PRIOR BAD ACTS ....................................... 147
14   XIII. THE DISTRIBUTOR DEFENDANTS’ UNLAWFUL DISTRIBUTION OF
15         OPIOIDS ........................................................................................................... 148

16   XIV. DEFENDANTS THROUGHOUT THE SUPPLY CHAIN DELIBERATELY
          DISREGARDED THEIR DUTIES TO MAINTAIN EFFECTIVE CONTROLS
17        AND TO IDENTIFY, REPORT, AND TAKE STEPS TO HALT SUSPICIOUS
18        ORDERS ........................................................................................................... 149

19            A.        All Defendants Have a Duty to Guard Against, and Report, Unlawful
                        Diversion and to Report and Prevent Suspicious Orders ......................... 150
20
                        1.        Pain Care Forum .......................................................................... 156
21
22                      2.        HDA ............................................................................................ 158

23            B.        Defendants Were Aware of and Have Acknowledged Their Obligations to
                        Prevent Diversion and to Report and Take Steps to Halt Suspicious Orders
24                      ............................................................................................................... 162
25            C.        Defendants Kept Careful Track of Prescribing Data and Knew About
26                      Suspicious Orders and Prescribers .......................................................... 163

27            D.        Defendants Failed to Report Suspicious Orders or Otherwise Act to Prevent
                        Diversion ................................................................................................ 169
     Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 9 of 261




1           E.       Defendants Delayed a Response to the Opioid Crisis by Pretending to
2                    Cooperate with Law Enforcement ........................................................... 171

3           F.       The Distributor Defendants Breached Their Duties ................................. 174
4                    1.        Cardinal ....................................................................................... 176
5                    2.        AmerisourceBergen ..................................................................... 178
6
            G.       The Distributor Defendants Have Sought to Avoid and Have
7                    Misrepresented Their Compliance with Their Legal Duties .................... 178
8    XV.    THE MARKETING DEFENDANTS’ UNLAWFUL FAILURE TO PREVENT
            DIVERSION AND MONITOR, REPORT, AND PREVENT SUSPICIOUS
9
            ORDERS ........................................................................................................... 181
10
            A.       Defendants’ Unlawful Conduct And Breaches Of Legal Duties Caused The
11                   Harm Alleged Herein And Substantial Damages..................................... 183
12   XVI. CONSPIRACY ALLEGATIONS ...................................................................... 185
13
            A.       The Defendants Conspired To Engage In The Wrongful Conduct
14                   Complained Of Herein and Intended To Benefit Both Independently and
                     Jointly From Their Conspiracy ............................................................... 185
15
                     1.        Conspiracy Among Marketing Defendants ................................... 185
16
17                   2.        Conspiracy Among All Defendants .............................................. 188

18          B.       Facts Pertaining to Punitive Damages ..................................................... 189

19                   1.        The Marketing Defendants Persisted in Their Fraudulent Scheme
                               Despite Repeated Admonitions, Warnings, and Even Prosecutions
20
                               ..................................................................................................... 190
21
                               a. FDA Warnings to Janssen Failed to Deter Janssen’s Misleading
22                             Promotion of Duragesic ............................................................... 190
23                             b. Governmental Action, Including Large Monetary Fines, Failed to
24                             Stop Cephalon From Falsely Marketing Actiq For Off-label Uses 191

25                             c. FDA Warnings Did Not Prevent Cephalon from Continuing
                               False and Off-Label Marketing of Fentora ................................... 191
26
            C.       A Guilty Plea and A Large Fine Did Not Deter Purdue from Continuing Its
27                   Fraudulent Marketing of OxyContin ....................................................... 192
             Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 10 of 261




1                               1.       Repeated Admonishments and Fines Did Not Stop Defendants from
2                                        Ignoring Their Obligations to Control the Supply Chain and Prevent
                                         Diversion ..................................................................................... 193
3
              XVII. FACTS PERTAINING TO CLAIMS UNDER ARIZONA RICO ACT ............ 196
4
                       A.       The False Narrative Enterprise ................................................................ 196
5
6                               1.       The Common Purpose and Scheme of the False Narrative Enterprise
                                         ..................................................................................................... 196
7
                                2.       The Conduct of the False Narrative Enterprise Violated Arizona’s
8                                        Civil RICO Statute ....................................................................... 200
9
                                3.       The False Narrative Enterprise Defendants Controlled and Paid
10                                       Front Groups and KOLs to Promote and Maximize Opioid Use ... 204
11                              4.       Pattern of Unlawful Activity ........................................................ 205
12                     B.       The Opioid Supply Chain Participants .................................................... 208
13
     WAIVER OF CERTAIN CLAIMS FOR RELIEF .................................................................. 215
14
     CLAIMS FOR RELIEF .......................................................................................................... 216
15
     FIRST CLAIM FOR RELIEF ................................................................................................. 216
16
              I.       THE FALSE NARRATIVE ENTERPRISE ...................................................... 216
17
18            II.      CONSEQUENCES ........................................................................................... 221

19   SECOND CLAIM FOR RELIEF ............................................................................................ 221

20   THIRD CLAIM FOR RELIEF................................................................................................ 224
21   FOURTH CLAIM FOR RELIEF ............................................................................................ 225
22
     FIFTH CLAIM FOR RELIEF ................................................................................................. 226
23
     SIXTH CLAIM FOR RELIEF ................................................................................................ 227
24
     SEVENTH CLAIM FOR RELIEF .......................................................................................... 229
25
     EIGHTH CLAIM FOR RELIEF ............................................................................................. 230
26
27   NINTH CLAIM FOR RELIEF ............................................................................................... 233
             Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 11 of 261




1    TENTH CLAIM FOR RELIEF ............................................................................................... 234
2
     ELEVENTH CLAIM FOR RELIEF ....................................................................................... 241
3
     TWELFTH CLAIM FOR RELIEF ......................................................................................... 247
4
     PRAYER FOR RELIEF.......................................................................................................... 249
5
     JURY DEMAND .................................................................................................................... 249
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 12 of 261




1           The decade of the 1990s was the era of the blockbuster drug, the billion-dollar pill,
2           and a pharmaceutical sales force arms race was part of the excess of the time … A
            pharmaceutical Wild West emerged. Salespeople stampeded into offices. They
3           made claims that helped sell the drugs to besieged doctors. Those claims also lead
            years later to blockbuster lawsuits and criminal cases against their companies.1
4
                                               COMPLAINT
5
            Plaintiff   Tucson    Medical    Center    brings   this   Complaint       against   Defendants
6
     AmerisourceBergen Drug Corporation; LLC; Cardinal Health, Inc.; Purdue Pharma L.P.; Purdue
7
     Pharma, Inc.; The Purdue Frederick Company, Inc.; Amneal Pharmaceuticals, LLC n/k/a Amneal
8
     Pharmaceuticals, Inc.; Teva Pharmaceutical Industries, Ltd.; Teva Pharmaceuticals USA, Inc.;
9
     Cephalon, Inc.; Johnson & Johnson; Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen
10
     Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Janssen Pharmaceutica Inc. n/k/a
11
     Janssen Pharmaceuticals, Inc.; Noramco, Inc.; Abbott Laboratories; Abbott Laboratories, Inc.;
12
     Depomed, Inc. k/n/a Assertio Therapeutics, Inc.; Anda, Inc.; H. D. Smith, LLC f/k/a H. D. Smith
13
     Wholesale Drug Co.; Henry Schein, Inc.; Endo Health Solutions Inc.; Endo Pharmaceuticals, Inc.;
14
     Insys Therapeutics, Inc., Allergan plc f/k/a Actavis PLS; Watson Pharmaceuticals, Inc. n/k/a
15
     Actavis, Inc.; Watson Laboratories, Inc.; Actavis LLC; Actavis Pharma, Inc. f/k/a Watson
16
     Pharma, Inc.; Mallinckrodt Plc; Mallinckrodt LLC.; and SpecGx, LLC; (collectively
17
     “Defendants”) under the Arizona RICO Act as codified in A.R.S. § 13-2314.04; Public Nuisance
18
     as codified in A.R.S. § 13-2917; Misbranding of Opioid Narcotics in accordance with A.R.S. §
19
     32-1967; for violations of the Arizona Consumer Protection Act as set forth in A.R.S. § 44-
20
     1522(A); Civil Conspiracy; Negligence; Wanton Negligence; Negligence Per Se; Negligent
21
     Marketing; Negligent Distribution; Negligent Misrepresentation; Fraud and Deceit; and Unjust
22
     Enrichment seeking judgment against Defendants and in favor of Plaintiff; compensatory
23
     damages; treble damages; punitive damages; pre-judgment and post-judgment interest; cost of
24
     suit; and equitable relief, including injunctive relief and alleges as follows:
25
26
     1
      Sam Quinones, Dreamland: The True Tale of America’s Opiate Epidemic at 133 (Bloomsbury
27   Press 2015) (hereinafter referred to as “Dreamland”).
                                                       1
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 13 of 261




1                                           INTRODUCTION
2           1.     In the midst of a national opioid epidemic and related public health crisis, Tucson
3    Medical Center stands out for the work it has done for its southern Arizona community and as a
4    convener of community collaboration.
5           2.     Tucson Medical Center is Tucson’s locally governed nonprofit regional hospital and
6    a community leader in Pima County where its main hospital is located and is nationally recognized
7    in terms of health wellness and civic leadership. It is a vital link to the southern Arizona
8    community to which it serves, and is a prominent voice among Arizona’s hospitals
9           3.     Tucson Medical Center is uniquely situated within southern Arizona. It provides
10   medical services to 29 different zip codes which, in 2017 equated to 99,193 people seen in the
11   emergency department, 33,727 in-patient admissions, 25,356 surgeries and 5,224 babies being
12   delivered. Tucson Medical Center is the raw nerve center for medical care in southern Arizona.
13          4.     But the opioid crisis has challenged its leadership skills, taxed its resources, and
14   threatened its resolve to provide quality health care to anyone in trouble and in need of medical
15   services. This crisis threatens Tucson Medical Center in a way that it has not previously
16   experienced in over fifty years since its founding.
17          5.     The bulk of the patients whom Tucson Medical Center serves, either directly or
18   through its collaborations, are either uninsured or are covered by Medicare or Arizona’s Medicaid
19   program. Tucson Medical Center must invest into those programs each year to obtain such
20   coverage.
21          6.     Tucson Medical Center has addressed the problems that the opioid epidemic poses
22   as it has addressed problems in the past: through collaboration and community building.
23          7.     In 2018, Tucson Medical Center formed the Southern Arizona Hospital Alliance to
24   address the opioid epidemic in the rural border areas outside of Tucson and to serve as a hub and
25   to provide expert services and guidance to those communities and the critical care hospitals
26   located in Benson, Bisbee, Safford and Willcox. The slogan of the Alliance is: “We’re stronger
27   when we work together.” That strength is especially needed in the opioid crisis because opioid
                                                      2
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 14 of 261




1    related health care issues occur in urban and rural areas alike and in people of all ages, genders
2    and ethnicity.
3           8.        Tucson Medical Center is a member of the Mayo Clinic Care network, a national
4    network of organizations committed to better serving patients and their families through
5    collaboration. Members communicate with one another through telemedicine and tele-mentoring.
6           9.        Tucson Medical Center participates in nearly 1,300 events that provide health
7    education and information to the community, including a symposium for cancer survivors,
8    screening seniors for stroke risk, supporting young girls in their first 5K race, and sharing bicycle
9    and car safety equipment and tips with families
10          10.       Annually the Tucson Medical Center Community Benefit Team participates in more
11   than 100 events in which they provide a full range of services including on-site blood pressure
12   checks, cardiac risk assessment, and life-saving education and information.
13          11.       In 2017, the Community Benefit Team recognized substance abuse to be among the
14   most crucial issues facing the community and Tucson Medical Center. In particular, opioid
15   overdoses accounted for more than 66% of overdoses in Pima County in 2016 and 2017. Similarly,
16   opioids led to a nearly two-fold increase in the number of emergency department visits and
17   inpatient hospital stays. Julia Strange, vice president of Tucson Medical Center’s Community
18   Benefit team, stated that “[t]he opioid epidemic is dramatically impacting Pima County residents,
19   providers, acute-care hospitals and law enforcement personnel. We are committed to working
20   toward a solution as we consider the lives being lost and the broader costs to our communities.”2
21   In lockstep with Ms. Strange’s comments, medical practitioners at Tucson Medical Center who
22   encounter a patient with opioid addiction3 have stated that these patients are a significant and
23   growing cause for concern for the hospital and community.
24
     2
       2017 Tucson Medical Center Report to Our Community, available at
25
     https://issuu.com/tucsonmedicalcenter/docs/tmc-270_rotc_2018_issuu.
     3
26     Addiction is a spectrum of substance use disorders that range from misuse and abuse of drugs
     to addiction. Throughout this Complaint, “addiction” refers to the entire range of substance
27
                                                       3
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 15 of 261




1           12.    In an effort to address the particularly difficult and distressing medical and social
2    problems experienced by opioid dependent babies born to opioid addicted mothers, Tucson
3    Medical Center opened an annex within its Neonatal Intensive Care Unit (“NICU”) to provide
4    specialized care for the babies and their mothers. Tucson Medical Center partnered with local
5    behavioral health professionals to host on-site support groups, parenting classes and skills training
6    for parents willing to address their substance abuse.
7           13.    Tucson Medical Center also has developed surgical protocols that reduce the need
8    for opioid narcotics during recovery and collaborated with other medical professionals to
9    determine appropriate treatment guidelines for opioid usage for chronic pain in emergency
10   settings.
11          14.    As a result of these and other proactive measures, community benefit and charity
12   care services that Tucson Medical Center provided represented 11.9% of its net revenues, or
13   $63,559,138 dollars, in 2017. These monies touched the lives of approximately 383,000 patients
14   and were used to cover costs incurred by the hospital for less than full payment, or no payment at
15   all, for opioid-related medical services4 it provided.
16          15.    Opioid addiction is a battle between life and death, and the staff of Tucson Medical
17   Center are on the frontline, fighting daily to save the lives of patients and community members.
18   With the demand for services ever-increasing, Tucson Medical Center’s resources are being
19   stretched beyond their limit. This case takes aim at the primary cause of the opioid crisis: A False
20   Narrative marketing scheme directly affecting hospitals like Tucson Medical Center who buy and
21
     abuse disorders. Individuals suffer negative consequences wherever they fall on the substance
22   use disorder continuum.
     4
23     Opioid-related medical services include, but are not limited to, oxygenation, intubation,
     surgery, removal of abscesses, antibiotic administration, admission to the hospital for pro-
24   longed antibiotic treatment, treatment of intranasal drug use, treatment of intravenous drug use,
     treatment of infection, treatment of septic embolisms, neurological evaluations, magnetic
25
     resonance imaging (“MRIs”), computed tomography scans (“CT scans”), drug tests, admission
26   and monitoring in Intensive Care Unit, admission and monitoring in the Pediatric Intensive Care
     Unit, admission and monitoring in the Neonatal Intensive Care Unit and behavioral health
27   monitoring and assessment.
                                                       4
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 16 of 261




1    administer opioids and provide medical care to increasing numbers of opioid affected patients,
2    who usually cannot pay for their care. As described below, this False Narrative was created and
3    implemented as a result of a conspiracy among and between the Marketing Defendants, the
4    Distributor Defendants, and others. At its core, this scheme involved the false and deceptive
5    marketing or prescription opioids, with the goal of increasing demand for and increasing sales of
6    opioids. Tucson Medical Center brings this action to recover damages suffered as a consequence
7    of the Defendants’ actions (or lack thereof) so that it may continue to provide and expand care to
8    the families and individuals who are fighting for their lives against opioid addiction.
9    I.     THE OPIOID CRISIS
10          16.    Tucson Medical Center encounters patients with opioid addiction on a daily basis.
11   It must deal with patients who have serious medical conditions that require extra care and expense
12   because the patient is addicted to opioids. Consider a situation where two pregnant women present
13   themselves to a hospital for treatment – a healthy expectant mother and a mother addicted to
14   opioids. Regardless of whether either patient can pay, they both must be admitted under prevailing
15   federal law, even though the hospital knows it may not be compensated in full, or perhaps at all,
16   for its medical services. Both women give birth. If the mother with opioid addiction gives birth
17   to a child with neonatal abstinence syndrome (NAS), that child enters this world kicking and
18   screaming in pain as he or she immediately begins the addiction withdrawal process. At Tucson
19   Medical Center, the child is taken to the neonatal abstinence syndrome annex (“NASA”), in which
20   sophisticated medical equipment, supplies, and staff specially trained to treat the needs of babies
21   with NAS and other opioid-related conditions treat and care for these babies on an individualized
22   basis. This mother and baby, due to the intensive care and specialization required to appropriately
23   treat them, may require months in the hospital to stabilize their complex medical issues. In
24   contrast, the healthy mother’s and child’s stay in the hospital is usually confined to one to three
25   days with much less supervision and significantly less costs. Ultimately, hospitals have a duty to
26   treat both mothers and their babies, yet the cost to the hospital is much greater for the mother and
27   baby with opioid addiction and related conditions. This, in turn, results in higher uncompensated
                                                      5
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 17 of 261




1    costs to the hospital due to the unsettling fact that the majority of mothers and babies with opioid
2    addiction and related conditions are likely to be under or uninsured.
3           17.    These two very different encounters play out daily at Tucson Medical Center and at
4    hospitals throughout the State of Arizona. Between 2008 and 2014, the rate of Neonatal
5    Abstinence Syndrome (“NAS”) increased within Arizona by 245%5. Of that amount, 350 of these
6    babies were born at Tucson Medical Center.
7           18.    Hospitals—legally and morally—are compelled to act and treat patients with
8    opioid- related conditions6 and, as a result, have been directly damaged by the opioid epidemic.
9    In addition to the cost of the opioid drugs themselves, hospitals within the State have incurred and
10   continue to incur millions of dollars in damages for the costs of uncompensated care as a result of
11   the unlawful marketing, distribution, and sale of opioids.
12          19.    The United States is in the midst of an opioid epidemic caused by Defendants’
13   unlawful marketing, sale, and distribution of prescription opioids that has resulted in addiction,
14   criminal activity, serious health issues, and the loss of life.7 According to the Centers for Disease
15   Control (“CDC”), from 1999 to 2014, the sales of prescription opioids in the U.S. nearly
16   quadrupled, but there was no overall change in the amount of pain that Americans reported.8
17
18
     5
       Jennifer Dudek, MPH, Neonatal Abstinence Syndrome and Newborn Drug Exposures Arizona
19   Births, 2008-2014, (July 2015), https://azdhs.gov/documents/prevention/womens-childrens-
     health/injury-prevention/substance-abuse/2014-nas-fact-sheet.pdf.
20   6
       “Opioid-related conditions” include but are not limited to opioid addiction and overdose;
21   psychiatric and mental health treatment; Neonatal Abstinence Syndrome (NAS) or other opioid-
     related conditions of newborns; illnesses associated with opioid use, such as endocarditis,
22   Hepatitis-C, and HIV; surgical procedures that are more complex and expensive due to opioid
23   addiction; illnesses or conditions claimed by a person with opioid addiction in order to obtain an
     opioid prescription; and any other condition identified in Plaintiff’s records as related to opioid
24   use and abuse.
     7
       As used herein, the term “opioid” refers to the entire family of opiate drugs including natural,
25
     synthetic, and semi-synthetic opiates.
     8
26     Centers for Disease Control and Prevention, Prescribing Data, available at
     https://www.cdc.gov/drugoverdose/data/prescribing.html, (last accessed August 1, 2018).
27
                                                      6
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 18 of 261




1           20.    A particular tragedy of the opioid epidemic is that it has turned law-abiding citizens
2    who experience routine injuries into drug addicts which, in many cases, has resulted in the total
3    derogation of their lives.
4           21.    Hospitals are struggling from the relentless and crushing financial burdens caused
5    by the epidemic of opioid addiction. Every day across the United States, more than 115 Americans
6    lose their lives after overdosing on opioids.9 In Arizona, more than two Arizonans died each day
7    during 2016 as a result of the opioid epidemic.10 The effects of the opioid epidemic on hospitals
8    may soon become even worse. The coverage rules under the Affordable Care Act (“ACA”) are in
9    transition, thus creating the possibility of increased costs for hospitals for treatment of opioid-
10   addicted patients admitted under the Emergency Medical Treatment and Labor Act (“EMTALA”),
11   42 U.S.C. § 1395dd.11
12          22.    According to the CDC, opioid overdoses killed more than 45,000 people over a 12-
13   month timeframe that ended in September 2017. It is already the deadliest drug epidemic in
14   American history.12 If current trends continue, lost lives from opioid overdoses will soon represent
15   the vast majority of all drug overdose deaths in the United States.
16
17
18
19
20
21
     9
       Opioid Overdose Crisis, National Institute on Drug Abuse (revised March 2018),
22   https://www.drugabuse.gov/drugs-abuse/opioids/opioid-overdose-crisis#one. (“Opioid Crisis,
23   NIH”).
     10
        Arizona State Senate, 53rd Leg., 1st Special Session, Fact Sheet for S.B. 1001/H.B. 2001,
24   available at https://www.azleg.gov/legtext/53leg/1S/summary/S.100_ASENACTED.pdf.
     11
        American Hospital Association, AHA Priorities to Address the Opioid Crisis,
25
     https://www.aha.org/guidereports/2018-03-02-aha-priorities-address-opioid-crisis, (last accessed
26   August 1, 2018).
     12
        The Editorial Board, An Opioid Crisis Foretold, THE NEW YORK TIMES (April 21, 2018),
27   https://www.nytimes.com/2018/04/21/opinion/an-opioid-crisis-foretold.html.
                                                      7
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 19 of 261




1
2
3
4
5
6
7
8
9
10
11
12
13   Note: Drug overdose data available since 1999. Source: Centers for Disease Control and
14   Prevention | By THE NEW YORK TIMES.13
15          23.    Between the start of the century and the year 2014, opioid-related death rates have
16   increased by 200%. Fourteen percent of that increase occurred between 2013 and 2014.14
17          24.    The opioid epidemic is killing scores of individuals each and every day and as is
18   having a similarly drastic impact on the total cost of medical care.
19          25.    The opioid epidemic is “directly related to the increasingly widespread misuse of
20   powerful opioid pain medications.”15 In many cases, heroin abuse starts with prescription opioid
21   addiction.
22
23
24   13
        Id.
     14
        Id.
25   15
        See Robert M. Califf et al., A Proactive Response to Prescription Opioid Abuse, 374 N. End.
26   J. Med. 1480 (Apr. 14, 2016), doi: 10.1056/NEJMsr1601307,
     https://www.nejm.org/doi/full/10.1056/NEJMsr1601307.
27
                                                      8
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 20 of 261




1           26.    According to the CDC, the United States is currently seeing the highest overdose
2    death rated ever recorded.16 As opioid-related deaths increase, the life expectancy in the United
3    States decreases.17
4           27.    Perhaps more than any other institution, hospitals directly bear the brunt of the
5    opioid crisis. And on June 5, 2017, Governor Douglas Ducey declared a State of Emergency for
6    the State of Arizona, finding reasonable cause to believe that Arizona’s opioid epidemic causes
7    disease, illness and health conditions, including death.18
8           28.    On October 28, 2017, the President of the United States did the same, and declared
9    the opioid crisis a public health emergency.19
10          29.    This suit takes aim at the primary cause of the opioid crisis: A False Narrative
11   marketing scheme, in which the distributors joined and conspired, involving the false and
12   deceptive marketing of prescription opioids, which was designed to dramatically increase demand
13   for and sale of opioids and opioid prescriptions.
14          30.    On the demand side, the Defendants who manufacture, sell and market prescription
15   opioid pain killers (the “Marketing Defendants”) precipitated the crisis. These opioids have
16   various brand names and generic names, and include “OxyContin,” fentanyl, hydrocodone,
17   oxycodone, and others mentioned in this Complaint. Through a massive marketing campaign
18
19   16
        Jessica Glenza, Opioid crisis: overdoses increased by a third across US in 14 months, says
     CDC, The GUARDIAN (March 6, 2018). https://www.theguardian.com/us-
20
     news/2018/mar/06/opioid-crisis-overdoses-increased-by-a-third-across-us-in-14-months-says-
21   cdc.
     17
        National Center for Health Statistics, Life Expectancy, available at
22   https://www.cdc.gov/nchs/fastats/life-expectancy.htm, (last accessed August 1, 2018); Centers
23   for Disease Control and Prevention, U.S. drug overdose deaths continue to rise; increase fueled
     by synthetic opioids, (March 18, 2018), https://www.cdc.gov/media/releases.2018/p0329-drug-
24   overdose-deaths.html.
     18
        Declaration of Emergency and Notification of Enhanced Surveillance Advisory, available at
25
     https://azgovernor.gov/sites/default/files/related-docs/opioid_declaration.pdf.
     19
26      Julie Hirschfeld Davis, Trump Declares Opioid Crisis a ‘Health Emergency’ but Requests No
     Funds, THE NEW YORK TIMES (Oct. 26, 2017),
27   https://www.nytimes.com/2017/10/26/us/politics/trump-opioid-crisis.html.
                                                         9
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 21 of 261




1    premised on false and incomplete information, the Marketing Defendants engineered a dramatic
2    shift in how and when opioids are prescribed by the medical community and used by patients. The
3    Marketing Defendants relentlessly and methodically—but untruthfully—asserted that the risk of
4    addiction was low when opioids were used to treat chronic pain and overstated the benefits and
5    trivialized the risk of the long-term use of opioids.
6           31.    The Marketing Defendants’ goal was simple: dramatically increase sales by
7    convincing doctors to prescribe opioids not only for the kind of severe pain associated with cancer
8    or short-term post-operative pain, but also for common chronic pain, such as back pain and
9    arthritis. They did this even though they knew that opioids were addictive and subject to abuse,
10   and that their claims regarding the risks, benefits, and superiority of opioids for long-term use
11   were untrue and unfounded.
12          32.    The Distributor Defendants saw the profit potential in opioid sales, participated in
13   the conspiracy by ignoring their legal responsibilities under the Controlled Substance Act, and
14   flooded affected areas with opioids while knowing they were contributing to, but profiting from,
15   widespread addiction and human misery.
16          33.    And Defendants succeeded. Opioid abuse has quickly become one of the nation’s
17   most pressing health management issues, not only because of its toll on patients, but increasingly
18   because of the financial impact on hospitals and the rest of the healthcare system.20
19          34.    The Marketing Defendants and Distributor Defendants extract billions of dollars of
20   revenue from the addicted American public while hospitals sustain tens of millions of dollars of
21   losses caused as a result of the reasonably foreseeable consequences of the prescription opioid
22   addiction epidemic. In fact, Defendants depend on hospitals to mitigate the health consequences
23   of their illegal activities – at no cost to Defendants – thereby permitting Defendants to perpetuate
24   their wrongful scheme. Defendants knew that but for the hospitals providing at least some aspect
25
     20
26     Jennifer Bresnick, Hospitals Face Higher Costs, More ED Visits from Opioid Abuse, HealthIT
     Analytics (Dec. 21, 2016), https://healthitanalytics.com/news/hospitals-face-higher-costs-more-
27   ed-visits-from-opioid-abuse, (last accessed on August 1, 2018).
                                                      10
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 22 of 261




1    of a safety net, the number of overdose deaths and other related health consequences arising from
2    opioid addictions would have even been far greater than actually occurred, and the public outcry
3    and political backlash threatening their profitmaking activities would have been swifter and far
4    more certain.
5           35.      The statistics are startling. Adult hospitalizations due to opioid addiction doubled
6    from 2000 to 2012. From 2005 to 2014, emergency department visits exhibited a 99.4%
7    cumulative increase.21
8           36.      Between 2005 and 2014 there was a dramatic increase nationally in hospitalizations
9    involving opioids: the rate of opioid-related inpatient stays increased 64%, and the rate of opioid-
10   related emergency department (ED) visits nearly doubled.22
11          37.      The average health care costs for those diagnosed with an opioid use disorder were
12   8 times higher than those without an opioid use disorder.23
13          38.      The cost to hospitalize those with opioid addiction has more than tripled in a decade,
14   up to nearly $15 billion in 2012. Similarly, the number of patients hospitalized due to the effects
15   of these drugs surged by more than 72% in 2012, although overall hospitalizations during that
16   time stayed relatively flat.24
17          39.      Private insurance covers only a portion of those costs. The burden is carried by the
18   hospitals, patients, and government programs.25 In 2012, hospitals provided almost $15 billion for
19
     21
        Id.
20   22
        Audrey J. Weiss, et al, Patient Characteristics of Opioid-Related Inpatient Stays and
21   Emergency Department Visits Nationally and by State, 2014 (June 2017), https://www.hcup-
     us.ahrq.gov/reports/statbriefs/sb224-Patient-Characteristics-Opioid-Hospital-Stays-ED-Visits-
22   by-State.pdf.
     23
23      Alen G. White, PhD, et al., Direct Costs of Opioid Abuse in an Insured Population in the
     United States, published in Journal of Managed Care Pharmacy, Vol. 11, No. 6 July/August
24   2005, at 469.
     24
        Marty Stempniak, Opioids Add to a Sharp Rise in Hospitalizations, Costs, (May 5, 2016),
25
     https://www.hhnmag.com/articles/7231-opioids-contribute-to-a-sharp-rise-in-hospitalizations-
26   health-care-costs, (last accessed on July 11, 2018).
     25
        Id.
27
                                                       11
             Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 23 of 261




1    opioid-related inpatient care, more than double of what they billed in 2002.26 A substantial portion
2    of these costs were under-insured or unreimbursed.
3            40.   In 2012, an average hospital stay for a patient with an opioid-related condition cost
4    about $28,000 and only about 20% of the discharges related to those incidents were covered by
5    private insurance. The number increased to $107,000 if there was an associated infection, with
6    merely 14% covered by insurance.27
7            41.   Patients with complex opioid addiction-related histories (medically and
8    psychosocially) often cannot get treatment at skilled nursing facilities if they are discharged by
9    hospitals. In southern Arizona, there is nowhere for these patients to go other than hospitals due
10   to the behavioral and security issues that are often associated with those who are addicted to
11   opioids. As a result, they wind up staying in hospitals longer, resulting in the cost of care going
12   up.28
13           42.   The cost of treating opioid overdose victims in hospital intensive care units jumped
14   58% in a seven-year span. Between 2009 and 2015, the average cost of care per opioid overdose
15   admission increased from $58,000 to $92,400. This was during a period where the overall medical
16   cost escalation was about 19 percent. This cost increase also highlights a troubling trend: overdose
17   patients are arriving in worse shape, requiring longer stays and a higher level of treatment.29
18   II.     IMPACT OF OPIOIDS ON ARIZONA HOSPITALS
19           43.   Because of Defendants’ conduct, the opioid epidemic is placing an increasing strain
20   on the overburdened health care system in Arizona.
21
22
     26
23      Shefali Luthra, Opioid Epidemic Fueling Hospitalizations, Hospital Costs, KAISER HEALTH
     NEWS (May 2, 2016), https://khn.org/news/opioid-epidemic-fueling-hospitalizations-hospital-
24   costs/.
     27
        Id.
25   28
        https://khn.org/news/opioid-epidemic-fueling-hospitalizations-hospital-costs/ last accessed on
26   July 11, 2018.
     29
        Casey Ross, The Cost of Treating Opioid Overdose Victims is Skyrocketing, STAT NEWS
27   (August 11, 2017), https://www.statnews.com/2017/08/11/opioid-overdose-costs/.
                                                     12
             Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 24 of 261




1             44.   The Marketing Defendants and Distributor Defendants have continued their
2    wrongful, intentional, and unlawful conduct, despite their knowledge that such conduct has caused
3    and/or is continuing to cause a national, state, and local opioid epidemic.
4             45.   The misrepresentations of Marketing Defendants and Distributor Defendants and
5    others prompted Arizona health care providers to prescribe, patients to take, and payors to cover
6    opioids for the treatment of chronic pain. Through their marketing, the Marketing Defendants and
7    Distributor Defendants overcame barriers to widespread prescribing of opioids for chronic pain
8    with deceptive messages about the risks, benefits, and sustainability of long-term opioid use.
9    These Defendants’ harms were compounded by supplying opioids beyond what the market could
10   bear, funneling so many opioids into Arizona communities that the product could only have been
11   diverted and used illicitly. The massive quantities of opioids that flooded into Arizona as a result
12   of Defendants’ wrongful conduct —431 million doses in 2016, or enough for every Arizonan to
13   have a two-and-a-half-week supply—has devastated communities across this State, especially the
14   southern Arizona community served by Tucson Medical Center.
15            46.   The deceptive marketing campaign of the Marketing Defendants and Distributor
16   Defendants substantially contributed to an explosion in the use of opioids across the country.
17   Approximately 20% of the population between the ages 30 and 44, and nearly 30% of the
18   population over 45 have used opioids. Opioids are the most common treatment for chronic pain,
19   and 20% of office visits now include a prescription of an opioid.
20            47.   The sharp increase in opioid use resulting from Defendants’ conduct has led directly
21   to a dramatic increase in opioid abuse, addiction, overdose, and death through the United States,
22   including Arizona. Representing the NIH’s National Institute of Drug Abuse in hearings before
23   the Senate Caucus on International Narcotics Control in May 2014, Dr. Nora Volkow explained
24   that “aggressive marketing by pharmaceutical companies” is “likely to have contributed to the
25   severity of the current prescription drug abuse problem.”30
26
     30
          America’s Addition to Opioids: Heroin and Prescription Drug Abuse, U.S. Senate, Caucus on
27
                                                     13
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 25 of 261




1           48.    In August 2016, then U.S. Surgeon General Vivek Murthy published an open letter
2    to physicians nationwide, enlisting their help in combating this “urgent health crisis” and linking
3    that crisis to deceptive marketing. He wrote that the push to aggressively treat pain, and the
4    “devastating” results that followed, had “coincided with heavy marketing to doctors [m]any of
5    [whom] were even taught—incorrectly—that opioids are not addictive when prescribed for
6    legitimate pain.”31
7           49.    In a 2016 report, the CDC explained that “[o]piod prescribing has quadrupled since
8    1999 and has increased in parallel with [opioid] overdoses.”32 Patients receiving opioid
9    prescriptions for chronic pain account for the majority of overdoses. For these reasons, the CDC
10   concluded that efforts to rein in the prescribing of opioids for chronic pain are critical “to reverse
11   the epidemic of opioid drug overdose deaths and prevent opioid-related morbidity.”33
12          50.    Defendants’ practice of continually filling opioid prescriptions has enabled an
13   oversupply of opioids to communities, including the community that Tucson Medical Center
14   serves. Defendants had financial incentives to distribute higher volumes and not report suspicious
15   behavior or guard against diversion. Wholesale drug distributors acquire pharmaceuticals,
16   including opioids, from manufacturers at an established wholesale acquisition cost. Discounts and
17   rebates from this cost may be offered by manufacturers based on market share and volume. As a
18   result, higher volumes may decrease the cost per pill to distributors. Decreased cost per pill in
19   turn, allows wholesale distributors to offer more competitive prices, or alternatively, pocket the
20
21   International Narcotics Control, 113th Cong., at 3 (May 14, 2014) (statement). Testimony of Dr.
     Nora D. Volkow, Director, National Institute on Drug Abuse, available at
22   https://www.hdsl.ord/?abstract&did=754557.
     31
23      Letter from Vivek H. Murthy, M.D., U.S. Surgeon General, available at
     http://www.turntheriderx.org/ (last accessed July 23, 2018).
24   32
        Rose A. Rudd, et al., Centers for Disease Control and Prevention, Increases in Drug and
     Opioid Overdose Deaths – United States, 2000-2014 (Jan. 1, 2016), Morbidity and Mortality
25
     Weekly Report, 64(50);1378-82, available at
26   https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6450a3.htm.
     33
        Id.
27
                                                      14
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 26 of 261




1    difference as additional profit. Further, either explicitly or implicitly, all Defendants in this action
2    worked together to ensure that profits remained artificially high.
3           51.    Arizona has seen a 74% increase in opioid overdoses between 2013 and 2017 and
4    this disturbing trend shows no signs of slowing down.34 Between June 2017 and September 20,
5    2018, the State of Arizona experienced 2,258 deaths due to suspected opioid overdose, the highest
6    number of deaths in more than a decade.35 The county in which Tucson Medical Center is located,
7    Pima County, has the highest incidences of drug-induced death (21.9/100,000), opiate/opioid
8    death (14.9/100,000), pharmaceutical opioid death (11/100,000), and heroin related death
9    (4.1/100,000) in the State.36 Overdose deaths in Pima County have increased 18% from 2010
10   (222) to 2016 (263), with 67% of the deaths in 2016 being caused by an opiate compound.37
11          52.    The 2016 Arizona Opioid Report found that 75% of heroin users started with opioid
12   pain killers. In fact, people who become addicted to opioid painkillers are 40 times more likely to
13   become addicted to heroin. And the CDC identified addiction to prescription pain medication as
14   the strongest risk factor for heroin addiction.
15          53.    A recent, even more deadly problem stemming from the prescription opioid
16   epidemic involves fentanyl, a powerful opioid approved for cancer pain, which has made its way
17   into Arizona communities. According to physicians at Tucson Medical Center, nearly all heroin
18   in southern Arizona contains fentanyl.
19          54.    In addition, doctors associated with Arizona-based Defendant, Insys Therapeutics,
20   Inc., have led efforts to prescribe its product Subsys in an off-label use for chronic pain to patients
21
     34
        S.B. 1001, 53rd Leg., 1st Spec. Sess. (AZ. 2018).
22   35
        Arizona Department of Health Services, Real Time Opioid Data,
23   https://www.azdhs.gov/prevention/womens-childrens-health/injury-prevention/opioid-
     prevention/index.php (last assessed October 9, 2018).
24   36
        Gregory L. Hess, M.D., Marcy Flanagan, Danna Whiting, M.S., Memorandum Re: Update on
     Opioid Response in Pima County (Aug. 29, 2017),
25
     https://www.scribd.com/document/357813000/Update-on-Opioid-Misuse-in-Pima-
26   County#fullscreen&from_embed.
     37
        Id.
27
                                                       15
              Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 27 of 261




1    in the service area of Pima County. Subsys is a fentanyl spray applied under the tongue, allowing
2    fentanyl to reach the bloodstream. One of the three doctors named as defendant in the Attorney
3    General for the State of Arizona’s recent Complaint against Insys, Dr. Sheldon Gingerich, is
4    located in Pima County. According to that Complaint, Dr. Gingerich wrote 741 Subsys
5    prescriptions between March 2012 and 2017, the third-highest number of Subsys prescriptions in
6    Arizona.38 Tucson Medical Center treated patients addicted to fentanyl from Subsys off-label
7    use.39
8             55.   Carfentanil, a powerful derivative of fentanyl, has increasingly been found in heroin
9    and fentanyl sold illicitly. Carfentanil is so strong that is typically used in veterinary medicine to
10   sedate elephants and has been researched as a chemical weapon. A dose the size of a grain of salt
11   can rapidly lead to deadly overdose in humans. “People have to understand there’s absolutely zero
12   use for humans. None. There’s no use in humans unless you’re trying to kill them.”40
13            56.   Statistics tell a consistent and tragic story. Drug overdoses now take more lives than
14   car crashes in Arizona. Between June 2017 and January 2018, 5,202 Arizonans suffered a
15   suspected overdose from opioids and 455 Arizona babies were born addicted to opioids.
16            57.   The table below illustrates the number of verified opioid overdoses by specific drugs
17   in Arizona from June 15, 2017 to December 31, 2017:41
18
19
20
     38
21      Complaint at ¶¶ 215-31, State ex rel Brnovich v. Insys Therapeutics, Inc., Case No. CV2017-
     012008 (Maricopa Co., Ariz. Aug. 30, 2017).
22   39
        Id.
     40
23      Evan Schriber, Carfentanil Death Has Law Enforcement Warning of Danger, TUCSON NEWS
     NOW (Apr. 16, 2018) available at http://www.tucsonnewsnow.com/story/37971249/carfentanil-
24   death-has-law-enforcement-warning-of-danger (last accessed July 23, 2018).
     41
        Arizona Department of Health Services, 2018 Update: Opioid Emergency Declaration &
25
     Action Plan Implementation, Appendix A – Highlighted Opioid Data,
26   https://www.azdhs.gov/documents/prevention/womens-childrens-health/injury-
     prevention/opioid-prevention/action-plan/appendix-a-feedback.pdf (last accessed July 23,
27   2018).)
                                                      16
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 28 of 261




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15          58.    Across the state, Arizona families and communities face heartbreaking tragedies

16   that cannot be adequately conveyed by statistics, and they have faced them all too often. Many

17   grieving families have been financially tapped out by the costs of repeated cycles of addiction

18   treatment programs; other have lost hope and given up. The increasing number of cases takes both

19   a physical and mental toll on investigators, first-responders, and hospitals such as Tucson Medical

20   Center.

21          59.    As communities work to restore their lives, the opioid epidemic continues to outpace

22   their efforts. Opioid addiction is now the primary reason that Arizonans seek substance abuse

23   treatment and collectively the State invests $265 million per annum in substance abuse treatment

24   and prevention.

25 III.     FINANCIAL IMPACT OF DEFENDANTS’ ACTIVITIES ON PLAINTIFF

26          60.    Plaintiff Tucson Medical Center was incorporated in 1944. It is a nonprofit

27   community hospital serving residents throughout southern Arizona. Tucson Medical Center is a

                                                     17
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 29 of 261




1    639-bed facility, including both an in-patient and retail pharmacy, an emergency department, and
2    a 42-bed NICU.
3           61.    Plaintiff has treated, and continues to treat, numerous patients for opioid-related
4    conditions, including: (1) opioid overdose; (2) opioid addiction; (3) Hepatitis C, HIV and other
5    infections occurring as a result of I.V. drug use; (4) neonatal treatment in its NICU for babies born
6    opioid-dependent, for which treatment is specialized, intensive, complex, and lengthy; and (5)
7    psychiatric and related treatment for patients with opioid addiction who present in need of mental
8    health treatment programs.
9           62.    Tucson Medical Center has incurred and continues to incur substantial
10   unreimbursed costs for its treatment of patients with opioid-related conditions. These patients with
11   opioid-related conditions seek treatment from Tucson Medical Center as a proximate result of the
12   opioid epidemic created and engineered by Defendants. As a result, Tucson Medical Center’s
13   monetary losses with respect to treatment of these patients are foreseeable to Defendants and are
14   the proximate result of Defendants’ acts and omissions specified herein.
15          63.    Tucson Medical Center also has incurred and continues to incur operational costs in
16   the form of surgical procedures and other care that have been and are more complex and expensive
17   than would otherwise be the case if the patients were not opioid affected. Surgical procedures on
18   opioid affected patients have been and are complicated and costly and require special protective
19   measures and related prescription drugs.
20          64.    Additionally, individuals with opioid addiction have presented and continue to
21   present themselves to Tucson Medical Center claiming to have illnesses and medical problems in
22   an effort to obtain opioids. Tucson Medical Center has incurred and continues to incur operational
23   costs related to the time and expenses in diagnosing, testing, and otherwise attempting to treat
24   these individuals.
25          65.    The costs incurred by Tucson Medical Center are the direct and proximate result of
26   the False Narrative campaign described below and the opioid epidemic created and engineered by
27   Defendants.
                                                      18
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 30 of 261




1           66.    Because opioids are very dangerous and highly addictive drugs, it was foreseeable
2    to Defendants that the increase in the use of opioids would result in a corresponding epidemic of
3    patients with opioid-related conditions going to hospitals for treatment, including to Tucson
4    Medical Center. It was also foreseeable to Defendants that Tucson Medical Center would suffer
5    substantial monetary losses because of the opioid epidemic, since hospitals are on the front-line
6    of treatment for these patients and must bear the additional costs of treatment.
7           67.    It was also foreseeable that Defendants would face claims from hospitals for their
8    costs from treating opioid-related conditions. Hospital lien laws enacted in Arizona and in many
9    other states provide hospitals with the right to record a medical lien for the costs they expend in
10   the care and treatment of an injured patient and enforce that lien.
11          68.    Tucson Medical Center has purchased and continues to purchase and administer
12   opioids marketed and sold by Defendants. Defendants have marketed and continue to market their
13   opioid products directly to Tucson Medical Center, its pharmacy representatives and its doctors.
14   Defendants directly marketed their opioid products through the False Narrative described below.
15   Tucson Medical Center is a direct customer and victim of Defendants’ false, deceptive, and unfair
16   marketing of opioids described hereafter.
17          69.    Tucson Medical Center has purchased opioids from Defendants, has used them as
18   falsely and deceptively marketed by Defendants, and has suffered damages as a direct and
19   proximate result of Defendants’ acts and omissions as described in this Complaint.
20          70.    Tucson Medical Center would not have purchased the quantity of opioids it had
21   from Defendants had it known the truth about Defendants’ false marketing scheme, i.e. that
22   Defendants’ claims regarding the risks, benefits, and superiority of opioids for long-term use were
23   untrue and unfounded, as described herein.
24          71.    Tucson Medical Center brings this civil action to recover monetary losses that it has
25   incurred as a direct and proximate result of Defendants’ false, deceptive, and unfair marketing of
26   prescription opioids. Such economic damages were foreseeable to Defendants and were sustained
27   because of Defendants’ unlawful actions and omissions.
                                                     19
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 31 of 261




1           72.    Tucson Medical Center brings this suit against the manufacturers of prescription
2    opioids. The manufacturers aggressively pushed highly addictive, dangerous opioids, falsely
3    representing to doctors that patients would only rarely succumb to drug addiction. These
4    pharmaceutical companies aggressively advertised to and persuaded hospitals and their doctors to
5    purchase and prescribe highly addictive, dangerous opioids, and turned patients into drug addicts
6    for their own corporate profit. Such actions were unlawful.
7           73.    Tucson Medical Center also brings this suit against the wholesale distributors of
8    these highly addictive drugs. In addition to participating in the False Narrative campaign described
9    below, the Distributor Defendants (along with the Manufacturers) unlawfully breached their legal
10   duties under Arizona law to monitor, detect, investigate, report, and refuse to fill suspicious orders
11   of prescription opiates, which enabled the manufacturers’ deceptive advertising to increase sales
12   and distribution of their products to hospitals, including Plaintiff Tucson Medical Center.
13 IV.      THE ROLES OF DEFENDANTS IN CAUSING AND PERPETUATING THE
            OPIOID CRISIS
14
15          74.    The Marketing Defendants’ push to increase opioid sales worked. Through
16   publications and websites, endless streams of sales representatives, “education” programs, and
17   other means, Marketing Defendants dramatically increased their sales of prescription opioids and
18   reaped billions of dollars of profit as a result. Since 1999, the amount of prescription opioids sold
19   in the U.S. nearly quadrupled. In 2016, 289 million prescriptions for opioids were filled in the
20   U.S.—enough to medicate every adult in America around the clock for a month.
21          75.    On the supply side, the crisis was fueled and sustained by those involved in the
22   supply chain of opioids, including manufacturers and distributors, who failed to maintain effective
23   controls over the distribution of prescription opioids, and who instead have actively sought to
24   evade such controls. Defendants have contributed substantially to the opioid crisis by selling and
25   distributing far greater quantities of prescription opioids than they know should be necessary for
26   legitimate medical uses, while failing to report, and take steps to halt, suspicious orders when they
27
                                                      20
              Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 32 of 261




1    were identified, thereby exacerbating the oversupply of such drugs and fueling an illegal
2    secondary market.
3             76.   From the day they made the pills to the day those pills were consumed in each
4    community, the Marketing Defendants had control over the information regarding addiction they
5    chose to spread and emphasize as part of their massive marketing campaign. By providing
6    misleading information to doctors about addiction being rare and opioids being safe even in high
7    doses, then pressuring them into prescribing their products by arguing, among other things, that
8    no one should be in pain, the Marketing Defendants created a population of addicted patients who
9    sought opioids at never-before-seen rates. The scheme worked, and through it the Marketing
10   Defendants caused their profits to soar as more and more people became dependent on opioids.
11            77.   Defendants systematically and repeatedly disregarded the health and safety of the
12   public. Charged by law to monitor and report dangerous behavior, they failed to do so in favor of
13   maximizing corporate profits and increasing their market share.
14            78.   Corporate greed and callous indifference to the known, serious potential for human
15   suffering have caused this public health crisis. Defendants unleashed a healthcare crisis that has
16   had far-reaching financial and social consequences in this country, including opioid addiction and
17   death.
18            79.   The Marketing Defendants falsely and misleadingly, and contrary to the language
19   of their drugs’ labels: (1) downplayed the serious risk of addiction; (2) promoted the concept of
20   “pseudo addiction” and thus advocated that the signs of addiction should be treated with more
21   opioids; (3) exaggerated the effectiveness of screening tools in preventing addiction; (4) claimed
22   that opioid dependence and withdrawal are easily managed; (5) denied the risks of higher opioid
23   dosages; (6) promoted the falsehood that long term opioid use improves functioning; (7)
24   misrepresented the effectiveness of time-released dosing, and, in particular, the effectiveness of a
25   version of OxyContin that purportedly provided twelve hours of pain relief; (8) exaggerated the
26   effectiveness of “abuse-deterrent” opioid formulations to prevent abuse and addiction.
27
                                                     21
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 33 of 261




1           80.    The Marketing Defendants disseminated these common messages to reverse the
2    popular and medical understanding of opioids. They disseminated these messages directly,
3    through their sales representatives, and in speaker groups led by physicians who were recruited
4    by and paid by the Marketing Defendants for their support of the Marketing Defendants’
5    marketing messages.
6           81.    The Marketing Defendants also worked through third parties they controlled by: (a)
7    funding, assisting, encouraging, and directing doctors, known as “key opinion leaders” (“KOLs”)
8    and (b) creating, funding, assisting, directing, and/or encouraging seemingly neutral and credible
9    professional societies and patient advocacy groups (referred to hereinafter as “Front Groups”).
10   The Marketing Defendants then worked together with those KOLs and Front Groups to taint the
11   sources that doctors, and patients relied on for ostensibly “neutral” guidance, such as treatment
12   guidelines, Continuing Medical Education (“CME”) programs, medical conferences and
13   seminars, and scientific articles. Thus, working individually and collectively, and through these
14   Front Groups and KOLs, the Marketing Defendants persuaded doctors and patients that what they
15   had long known – that opioids are addictive drugs, unsafe in most circumstances for long-term
16   use – was untrue, and quite the opposite, that the compassionate treatment of pain required
17   opioids.
18          82.    Each Marketing Defendant knew that its misrepresentations of the risks and benefits
19   of opioids were not supported by or were directly contrary to the scientific evidence. Indeed, the
20   falsity of each Defendant’s misrepresentations has been confirmed by the U.S. Food and Drug
21   Administration (“FDA”) and the CDC, including by CDC’s Guideline for Prescribing Opioids
22   for Chronic Pain, issued in 2016 and approved by the FDA.42
23
24   42
       See Centers for Disease Control and Prevention, Guideline for Prescribing Opioids For
     Chronic Pain, https://www.cdc.gov/drugoverdose/pdf/guidelines_factsheet-a.pdf (last accessed
25
     August 1, 2018); Pat Anson, FDA Endorses CDC Opioid Guidelines, PAIN NEWS NETWORK
26   (Feb. 4, 2016), https://www.painnewsnetwork.org/stories/2016/2/4/fda-endorses-cdc-opioid-
     guidelines.
27
                                                    22
                Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 34 of 261




 1               83.    In an open letter to the nation’s physicians in August 2016, the then U.S. Surgeon
 2      General expressly connected this “urgent health crisis” to “heavy marketing of opioids to doctors
 3      . . . [m]any of [whom] were even taught – incorrectly – that opioids are not addictive when
 4      prescribed for legitimate pain.”43
 5                                        JURISDICTION AND VENUE
 6               84.    This Court has subject matter jurisdiction pursuant to A.R.S. Const. Art. 6 § 14.
 7               85.    The Court has personal jurisdiction over Defendants because at all relevant times
 8      Defendants engaged in substantial business activities in Arizona and purposefully directed their
 9      actions towards Arizona, voluntarily submitted to the jurisdiction of Arizona when obtaining a
10      manufacturer or distributor license and have the requisite minimum contacts with Arizona
11      necessary to constitutionally permit this Court to exercise jurisdiction.
12               86.    In addition, Defendant Insys is a Delaware corporation with its principal place of
13      business at 1333 South Spectrum Boulevard, Suite 100, Chandler, Arizona 85286.
14               87.    Venue is proper in this Court pursuant to A.R.S. § 12-401(10) because the
15      foundation of the trespass for which this action in damages lies, may be brought in the county in
16      which the trespass was committed. Trespass has been long construed to mean “tort.” Zuckernick
17      v. Roylston, 684 P.2d 177, 178 (Ariz. Ct. App. 1984).
18                                                   PARTIES
19 I.            PLAINTIFF
20               88.    Plaintiff Tucson Medical Center is an Arizona nonprofit corporation located at 5301
21      East Grant Road, Tucson, Arizona 85712. Plaintiff is a 639-bed facility.
22   II.         DEFENDANTS
23               A.     Marketing Defendants
24                      1.   Purdue and Associated Companies
                 89.    Defendant Purdue Pharma L.P. is a limited partnership organized under the laws of
25
        Delaware with its principal place of business in Stamford, Connecticut.
26
27      43
             Letter from Vivek H. Murthy, M.D., U.S. Surgeon General, supra n. 32.
                                                         23
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 35 of 261




1           90.    Defendant Purdue Pharma Inc. is a New York corporation with its principal place
2    of business in Stamford, Connecticut.
3           91.    Defendant The Purdue Frederick Company, Inc. is a New York corporation with its
4    principal place of business in Stamford, Connecticut.
5           92.    Purdue manufactures, promotes, sells, and distributes opioids such as OxyContin,
6    MS Contin, Dilaudid/Dilaudid HP, Butrans, Hysingla ER, and Targiniq ER in the United States,
7    including to Plaintiff. OxyContin is Purdue’s best-selling opioid. Since 2009, Purdue’s annual
8    nationwide sales of OxyContin have fluctuated between $2.47 billion and $2.99 billion, up four-
9    fold from its 2006 sales of $800 million. OxyContin constitutes roughly 30% of the entire market
10   for analgesic drugs (painkillers).
11          93.    In 2007, Purdue settled criminal and civil charges against it for misbranding
12   OxyContin and agreed to pay the United States $635 million – one of the largest settlements with
13   a drug company for marketing misconduct. None of this stopped Purdue. In fact, Purdue continued
14   to create the false perception that opioids were safe and effective for long-term use, even after
15   being caught, by using unbranded marketing methods to circumvent the system. In short, Purdue
16   paid the fine when caught and then continued business as usual, deceptively marketing and selling
17   billions of dollars of opioids each year.
18                  2.      Cephalon and Associated Companies
            94.    Defendant Cephalon, Inc. is a Delaware corporation with its principal place of
19
     business in Frazer, Pennsylvania.
20
            95.    Teva Pharmaceuticals USA, Inc. (“Teva USA”) is a Delaware corporation with its
21
     principal place of business in North Wales, Pennsylvania. Teva USA acquired Cephalon in
22
     October 2011. Cephalon, Inc. (“Cephalon”) is a Delaware corporation with its principal place of
23
     business in Frazer, Pennsylvania. Teva USA and Cephalon work together closely to market and
24
     sell Cephalon products in the United States. Teva USA also sells generic opioids in the United
25
     States, including generic opioids previously sold by Allergan plc, whose generics business Teva
26
     Pharmaceutical Industries Ltd., Teva USA’s parent company based in Israel, acquired in August
27
                                                    24
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 36 of 261




1    2016. Teva USA and Cephalon are collectively referred to herein as “Teva.”
2           96.    Defendant Teva Pharmaceuticals USA, Inc. (“TEVA USA”) is a Delaware
3    corporation with its principal place of business in North Wales, Pennsylvania and is a wholly
4    owned subsidiary of Teva Pharmaceutical Industries, Ltd. in Pennsylvania.
5           97.    Teva USA and Cephalon, Inc. worked together to manufacture, promote, sell, and
6    distribute opioids such as Actiq and Fentora in the United States. Actiq has been approved by the
7    FDA only for the “management of breakthrough cancer pain in patients 16 years and older with
8    malignancies who are already receiving and who are tolerant to around-the-clock opioid therapy
9    for the underlying persistent cancer pain.”44 Fentora has been approved by the FDA only for the
10   “management of breakthrough pain in cancer patients 18 years of age and older who are already
11   receiving and who are tolerant to around-the-clock opioid therapy for their underlying persistent
12   cancer pain.”45 In 2008, Cephalon pled guilty to a criminal violation of the Federal Food, Drug
13   and Cosmetic Act for its misleading promotion of Actiq and two other drugs, and agreed to pay a
14   $425 million fine.46
15          98.    Teva USA, and Cephalon, Inc. (collectively Cephalon) work together closely to
16   market and sell Cephalon products in the United States. Since its acquisition of Cephalon in
17   October 2011, Teva USA has conducted all sales and marketing activities for Cephalon in the
18   United States, through its “specialty medicines” division. Teva USA holds out Actiq and Fentora
19   as Teva products to the public. The FDA-approved prescribing information and medication guide,
20
     44
21      Highlights of Prescribing information, ACTIQ® (fentanyl citrate) oral transmucosal lozenge,
     CII (2009), ACTIQ PI/Med Guide,
22   https://www.accessdata.fda.gov/drugsatfda_docs/label/2009/020747s030lbl.pdf (last accessed
23   August 1, 2018).
     45
        Highlights of Prescribing Information, FENTORA® (fentanyl citrate) buccal tablet, CII
24   (2011), https://www.accessdata.fda.gov/drugsatfda_docs/label/2012/021947s015lbl.pdf (last
     accessed August 1, 2018).
25   46
        Press Release, U.S. Dep’t of Justice, Biopharmaceutical Company, Cephalon, to Pay $425
26   Million & Enter Plea to Resolve Allegations of Off-Label Marketing (Sept. 29, 2008),
     https://www.justice.gov/archive/opa/pr/2008/September/08-civ-860.html.
27
                                                    25
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 37 of 261




1    which is distributed with Cephalon opioids, discloses that the guide was submitted by Teva USA,
2    and directs physicians to contact Teva USA to report adverse events.
3           99.    All of Cephalon’s promotional websites, including those for Actiq and Fentora,
4    display Teva Ltd.’s logo.47 Teva USA’s parent company, Teva Pharmaceuticals Industries, Ltd.
5    lists Cephalon’s and Teva USA’s sales as its own on its financial reports, and its year-end report
6    for 2012 – the year immediately following the Cephalon acquisition – attributed a 22% increase
7    in its specialty medicine sales to “the inclusion of a full year of Cephalon’s specialty sales,”
8    including inter alia sales of Fentora.48
9           100.   Teva Pharmaceutical Industries, Ltd., Teva Pharmaceuticals USA, Inc., and
10   Cephalon, Inc. are referred to herein as “Cephalon.”
11          101.   From 2000 forward, Cephalon has made thousands of payments to physicians
12   nationwide, including in Arizona, ostensibly for activities including participating on speakers’
13   bureaus, providing consulting services, assisting in post-marketing safety surveillance and other
14   services, many of whom were not oncologists and did not treat cancer pain, but in fact deceptively
15   to promote and maximize the use of opioids.
16                3.    Janssen and Associated Companies
            102.   Defendant Johnson & Johnson (“J&J”) is a New Jersey corporation with its
17
     principal place of business in New Brunswick, New Jersey.
18
            103.   Defendant Janssen Pharmaceuticals, Inc. is a Pennsylvania corporation with its
19
     principal place of business in Titusville, New Jersey, and is a wholly owned subsidiary of J&J.
20
            104.   Janssen Pharmaceuticals, Inc. was formerly known as Ortho-McNeil-Janssen
21
     Pharmaceuticals, Inc., which was formerly known as Janssen Pharmaceutica, Inc.
22
            105.   Defendant Noramco, Inc. is a Delaware company headquartered in Wilmington,
23
     Delaware and was a wholly owned subsidiary of J&J until July 2016. Noramco, Inc. is or had
24
25   47
        E.g., ACTIQ, http://www.actiq.com/ (displaying logo at bottom-left) (last accessed August 1,
26   2018).
     48
        Teva Ltd., Annual Report (Form 20-F), at 62 (Feb. 12, 2013),
27   http://annualreports.com/HostedData/AnnualReportArchive/t/NASDAQ_TEVA_2012.pdf
                                                    26
             Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 38 of 261




1    been part of J&J’s opium processing by making active pharmaceutical ingredients (“APIs”) for
2    opioid painkillers.
3             106.    Johnson & Johnson is the only company that owns over 10% of Janssen
4    Pharmaceuticals stock. J&J controls the sale and development of Janssen Pharmaceuticals drugs
5    and Janssen Pharmaceuticals profits inure to J&J’s benefit.
6             107.    J&J, Janssen Pharmaceuticals, Inc., Noramco, Inc., Ortho- McNeil-Janssen
7    Pharmaceuticals, Inc., and Janssen Pharmaceutica, Inc. (collectively, “Janssen”) are or have been
8    in the business of manufacturing, selling, promoting, and/or distributing both brand name and
9    generic opioids throughout the United States.
10            108.    Janssen manufactures, promotes, sells, and distributes drugs in the United States,
11   including the opioid Duragesic (fentanyl). Before 2009, Duragesic accounted for at least $1 billion
12   in annual sales. Until January 2015, Janssen developed, marketed, and sold the opioids Nucynta
13   (tapentadol) and Nucynta ER. Together, Nucynta and Nucynta ER accounted for $172 million in
14   sales in 2014.
15            109.    Janssen made thousands of payments to physicians nationwide, including in
16   Arizona, ostensibly for activities including participating on speakers’ bureaus, providing
17   consulting services, assisting in post-marketing safety surveillance and other services, but in fact
18   deceptively to promote and maximize the use of opioids.
19            110.    Janssen, like many other companies, has a corporate code of conduct, which clarifies
20   the organization’s mission, values and principles. Janssen’s employees are required to read,
21   understand and follow its Code of Conduct for Health Care Compliance. Johnson & Johnson
22   imposes this code of conduct on Janssen as a pharmaceutical subsidiary of J&J. 49 Documents
23   posted on J&J’s and Janssen’s websites confirm J&J’s control of the development and marketing
24   of opioids by Janssen. Janssen’s website “Ethical Code for the Conduct of Research and
25   Development,” names only J&J and does not mention Janssen anywhere within the document.
26
     49
          Depomed, Inc. acquired the rights to Nucynta and Nucynta ER from Janssen in 2015.
27
                                                       27
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 39 of 261




1    The “Ethical Code for the Conduct of Research and Development” posted on the Janssen website
2    is J&J’s company-wide Ethical Code, which it requires all of its subsidiaries to follow.
3           111.   The “Every Day Health Care Compliance Code of Conduct” posted on Janssen’s
4    website is a J&J company-wide document that describes Janssen as one of the “Pharmaceutical
5    Companies of Johnson & Johnson” and as one of the “Johnson & Johnson Pharmaceutical
6    Affiliates.” It governs how “[a]ll employees of Johnson & Johnson Pharmaceutical Affiliates,”
7    including those of Janssen, “market, sell, promote, research, develop, inform and advertise
8    Johnson & Johnson Pharmaceutical Affiliates’ products.” All Janssen officers, directors,
9    employees, sales associates must certify that they have “read, understood and will abide by” the
10   code. The code governs all of the forms of marketing at issue in this case. J&J made payments to
11   thousands of physicians nationwide, including in Arizona, ostensibly for activities including
12   participating on speakers’ bureaus, providing consulting services, assisting in post-marketing
13   safety surveillance and other services, but in fact deceptively to promote and maximize the use of
14   opioids.
15                 4.     Endo and Associated Companies
            112.   Defendant Endo Health Solutions Inc. is a Delaware corporation with its principal
16
     place of business in Malvern, Pennsylvania.
17
            113.   Defendant Endo Pharmaceuticals Inc. is a wholly owned subsidiary of Endo Health
18
     Solutions Inc. and is a Delaware corporation with its principal place of business in Malvern,
19
     Pennsylvania.
20
            114.   Endo Health Solutions Inc. and Endo Pharmaceuticals Inc. (collectively, “Endo”)
21
     are or have been in the business of manufacturing, selling, promoting, and/or distributing both
22
     brand name and generic opioids throughout the United States.
23
            115.   Endo develops, markets, and sells prescription drugs, including the opioids
24
     Opana/Opana ER, Percodan, Percocet, generic versions of oxycodone, oxymorphone,
25
     hydromorphone and hydrocodone in the United States. Opioids made up roughly $403 million of
26
     Endo’s overall revenues of $3 billion in 2012. Opana ER yielded $1.15 billion in revenue from
27
                                                    28
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 40 of 261




1    2010 and 2013, and it accounted for 10% of Endo’s total revenue in 2012. On June 8, 2017, the
2    FDA requested that Endo remove Opana ER from the market because of a “serious outbreak” of
3    HIV and hepatitis C due to abuse of the drug after the reformulation of Opana from a nasal spray
4    to an injectable.50 In response to the FDA’s request, Endo removed Opana ER from the market in
5    July 2017.51 Endo also manufactures and sells generic opioids such as oxycodone, oxymorphone,
6    hydromorphone, and hydrocodone products in the United States, by itself and through its
7    subsidiary, Qualitest Pharmaceuticals, Inc.
8           116.   Endo made thousands of payments to physicians nationwide, including in Arizona,
9    ostensibly for activities including participating on speakers’ bureaus, providing consulting
10   services, assisting in post-marketing safety surveillance and other services, but in fact deceptively
11   to promote and maximize the use of opioids.
12                5.    Insys Therapeutics, Inc.
            117.   Insys Therapeutics, Inc. is a Delaware corporation with its principal place of
13
     business in Chandler, Arizona. Insys’s principal product and source of revenue is Subsys.
14
            118.   Insys made thousands of payments to physicians nationwide, including to doctors
15
     in Pima County and other areas of Arizona, ostensibly for activities including participating on
16
     speakers’ bureaus, providing consulting services, assisting in post-marketing safety surveillance
17
     and other services, but in fact deceptively to promote and maximize the use of opioids.
18
            119.   Subsys is a transmucosal immediate-release formulation (TIRF) of fentanyl,
19
     contained in a single-dose spray device intended for oral, under the tongue administration. Subsys
20
     was approved by the FDA solely for the treatment of breakthrough cancer pain.
21
            120.   In 2016, Insys made approximately $330 million in net revenue from Subsys.
22
23
24
     50
        Press Release, U.S. Food & Drug Administration, FDA Requests Removal of Opana ER for
25
     Risks Related to Abuse (June 8, 2017),
26    https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm562401.htm.
     51
        Press Release, Endo International PLC, Endo Provides update on Opana ER (July 6, 2017),
27   http://investor.endo.com/news-releases/news-release-details/endo-provides-update-opanar-er.
                                                      29
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 41 of 261




1           121.   Insys promotes, sells, and distributes Subsys throughout the United States, and
2    extensively in Arizona.
3           122.   Insys’s founder and owner was recently arrested and charged, along with other Insys
4    executives, with multiple felonies in connection with an alleged conspiracy to bribe practitioners
5    to prescribe Subsys and defraud insurance companies. The Arizona Attorney General has brought
6    a Consumer Fraud Action against Insys, its company executives and certain doctors who aided its
7    alleged nationwide scheme in which it deceived insurers, patients and doctors, included those in
8    area that plaintiff serves. One of the doctors named as a defendant in that suit practiced in Pima
9    County and wrote prescription for off-label use of Subsys to patients there.
10               6.     Abbott Laboratories
            123.   Defendant, Abbott Laboratories, is an Illinois corporation with its principal place of
11
     business in Abbott Park, Illinois. Abbott Laboratories and Abbott Laboratories, Inc., are both
12
     registered to do business in the State of Arizona. Defendants Abbott Laboratories and Abbott
13
     Laboratories, Inc. are referred to collectively as “Abbott.”
14
            124.   Abbott was primarily engaged in the promotion and distribution of opioids
15
     nationally due to the co-promotional agreement with Defendant Purdue. Pursuant to that
16
     agreement, between 1996 and 2006, Abbott actively promoted, marketed, and distributed
17
     Purdue’s opioid products as set forth above.
18
            125.   Abbott, as part of the co-promotional agreement, helped turn OxyContin into the
19
     largest selling opioid in the nation. Under the co-promotional agreement with Purdue, the more
20
     Abbott generated in sales, the higher the reward. Specifically, Abbott received twenty-five to
21
     thirty percent (25-30%) of all net sales for prescriptions written by doctors its sales force called
22
     on. This agreement was in operation from 1996-2002, following which Abbott continued to
23
     receive a residual payment of six percent (6%) of net sales up through at least 2006.
24
            126.   With Abbott’s help, sales of OxyContin went from a mere $49 million in its first
25
     full year on the market to $1.2 billion in 2002. Over the life of the co-promotional agreement,
26
     Purdue paid Abbott nearly half a billion dollars.
27
                                                     30
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 42 of 261




1          127.   Abbott and Purdue’s conspiring with Pharmacy Benefit Managers (PBMs) to drive
2    opioid use is well established. As described in an October 28, 2016, article from Psychology
3    Today entitled America’s Opioid Epidemic:
4          Abbott and Purdue actively misled prescribers about the strength and safety
           of the pain killer [OxyContin]. To undermine the policy of requiring prior
5
           authorization, they offered lucrative rebates to middlemen such as Merck
6          Medco [now Express Scripts] and other pharmacy benefits managers on
           condition that they eased availability of the drug and lowered co-pays. The
7          records were part of a case brought by the state of West Virginia against both
8          drug makers alleging inappropriate and illegal marketing of the drug as a
           cause of widespread addiction…. One reason the documents are so troubling
9          is that, in public at least, the drug maker was carefully assuring authorities
           that it was working with state authorities to curb abuse of OxyContin. Behind
10
           the scene, however, as one Purdue official openly acknowledged, the drug
11         maker was “working with Medco (PBM) [now Express Scripts] to try and
           make parameters [for prescribing] less stringent.52
12
                  7.     Amneal Pharmaceuticals, LLC
13
           128.   Defendant Amneal Pharmaceuticals, LLC (“Amneal”) is a Delaware limited
14
     liability company with its principal place of in New Jersey. Amneal Pharmaceuticals, LLC merged
15
     with Impax Laboratories, Inc., in May 2018 to become Amneal Pharmaceuticals, Inc. At all
16
     relevant times, Amneal has sold prescription drugs including opioids in Arizona and across the
17
     United States.
18
                  8.     Depomed, Inc.
19
           129.   Defendant Depomed, Inc. k/n/a Asserto Therapeutics, Inc. (“Depomed”) is a
20
     Delaware corporation with its principal place of business in Lake Forest, IL. Depomed describes
21
     itself as a specialty pharmaceutical company focused on pain and other central nervous system
22
     conditions. Depomed develops, markets, and sells prescriptions drugs in Arizona and across the
23
     United States. Depomed acquired the rights to Nucynta and Nucynta ER for $1.05 billion from
24
25
     52
26     American Society of Addiction Medicine, America’s Opioid Epidemic – Court released
     documents show drug makers blocked efforts to curb prescribing, Psychology Today, Oct. 28,
27   2016, https://www.psychologytoday.com/blog/side-effects/201610/america-s-opioid-epidemic.
                                                    31
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 43 of 261




1    Janssen pursuant to a January 15, 2015, Asset Purchase Agreement. This agreement closed on
2    April 2, 2015.
3                  9.     Mallinckrodt Entities
4           130.   Defendant Mallinckrodt plc is an Irish public limited company with its headquarters
5    in Staines-Upon-Thames, Surrey, United Kingdom. Mallinckrodt plc was incorporated in January
6    2013 for the purpose of holding the pharmaceuticals business of Covidien plc, which was fully
7    transferred to Mallinckrodt plc in June of that year. Mallinckrodt plc also operates under the
8    registered business name Mallinckrodt Pharmaceuticals, with its U.S. headquarters in Hazelwood,
9    Missouri. Defendant Mallinckrodt LLC (together with Mallinckrodt plc and SpecGx LLC,
10   “Mallinckrodt”) is a Delaware corporation with its headquarters in Hazelwood, Missouri.
11   Defendant SpecGx LLC is a Delaware limited liability company with its headquarters in Clayton,
12   Missouri and is a wholly-owned subsidiary of Mallinckrodt plc. Mallinckrodt manufactures,
13   markets, sells and distributes pharmaceutical drugs throughout the United States, and to Plaintiff.
14   Mallinckrodt is the largest U.S. supplier of opioid pain medications and among the top ten generic
15   pharmaceutical manufacturers in the United States, based on prescriptions.
16          131.   Mallinckrodt manufactures and markets two branded opioids: Exalgo, which is
17   extended-release hydromorphone, sold in 8, 12, 16, and 32 mg dosage strengths, and Roxicodone,
18   which is oxycodone, sold in 15 and 30 mg dosage strengths. In 2009, Mallinckrodt Inc., a
19   subsidiary of Covidien plc, acquired the U.S. rights to Exalgo. The FDA approved Exalgo for
20   treatment of chronic pain in 2012. Mallinckrodt further expanded its branded opioid portfolio in
21   2012 by purchasing Roxicodone from Xanodyne Pharmaceuticals. In addition, Mallinckrodt
22   developed Xartemis XR, an extended-release combination of oxycodone and acetaminophen,
23   which the FDA approved in March 2014, and which Mallinckrodt has since discontinued.
24   Mallinckrodt promoted its branded opioid products with its own direct sales force.
25          132.   While it has sought to develop its branded opioid products, Mallinckrodt has long
26   been a leading manufacturer of generic opioids. Mallinckrodt also estimated, based on IMS Health
27
                                                     32
             Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 44 of 261




1    data for the same period, that its generics claimed an approximately 23% market share of DEA
2    Schedules II and III opioid and oral solid dose medications.53
3             133.   Mallinckrodt operates a vertically integrated business in the United States: (1)
4    importing raw opioid materials, (2) manufacturing generic opioid products, primarily at its facility
5    in Hobart, New York, and (3) marketing and selling its products to drug distributors, specialty
6    pharmaceutical distributors, retail pharmacy chains, pharmaceutical benefit managers that have
7    mail-order pharmacies, and hospital buying groups.
8             134.   Among the drugs Mallinckrodt manufactures or has manufactured are the following:
9    Schedule II: Exalgo (Hydromorphone hydrochloride, extended release), Roxicodone (Oxycodone
10   hydrochloride), Xartemis XR (Oxycodone hydrochloride and acetaminophen), Methadose
11   (Methadone hydrochloride), Generic (Morphine sulfate, extended release, Morphine sulfate oral
12   solution, Fentanyl transdermal system, Oral transmucosal fentanyl citrate, Oxycodone and
13   acetaminophen, Hydrocodone bitartrate and acetaminophen, Hydromorphone hydrochloride,
14   Hydromorphone hydrochloride, extended release, Oxymorphone hydrochloride, Methadone
15   hydrochloride. Schedule III: Buprenorphine and naloxone. Unscheduled: Naltrexone
16   hydrochloride.
17            135.   Mallinckrodt made thousands of payments to physicians nationwide, including in
18   Arizona, ostensibly for activities including participating on speakers’ bureaus, providing
19   consulting services, assisting in post-marketing safety surveillance and other services, but in fact
20   deceptively to promote and maximize the use of opioids
21                   10.   Actavis and Associated Companies
22            136.   Defendant Allergan plc is a public limited company incorporated in Ireland with its
23   principal place of business in Dublin, Ireland.
24            137.   Defendant Actavis plc acquired Defendant Allergan plc in March 2015, however
25   the combined company changed its name to Allergan plc in January 2013.
26
     53
          Mallinckrodt plc 2016 Form 10-K.
27
                                                       33
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 45 of 261




1           138.   Defendant Watson Pharmaceuticals, Inc. had acquired Defendant Actavis, Inc. in
2    October 2012, and the combined company changed its name to Actavis, Inc. as of January 2013,
3    and then changed the name to Actavis plc in October 2013.
4           139.   Defendant Watson Laboratories, Inc. is a Nevada corporation with its principal
5    place of business in Corona, California, and is a wholly-owned subsidiary of Defendant Allergan
6    plc (f/k/a Actavis, Inc., f/k/a Watson Pharmaceuticals, Inc.).
7           140.   Defendant Actavis Pharma, Inc. (f/k/a Actavis, Inc.) is a Delaware corporation with
8    its principal place of business in New Jersey and was formerly known as Watson Pharma, Inc.
9           141.   Defendant Actavis LLC is a Delaware limited liability company with its principal
10   place of business in Parsippany, New Jersey.
11          142.   Each of these Defendants is owned by Defendant Allergan plc, which uses them to
12   market and sell its drugs in the United States.
13          143.   Defendant Allergan plc exercises control over these marketing and sales efforts and
14   profits from the sale of Allergan/Actavis products ultimately inure to its benefit. Allergan plc,
15   Actavis plc, Actavis, Inc., Actavis LLC, Actavis Pharma, Inc., Watson Pharmaceuticals, Inc.,
16   Watson Pharma, Inc., and Watson Laboratories, Inc. (collectively, “Actavis”) are or have been in
17   the business of manufacturing, selling, promoting, and/or distributing both brand name and
18   generic opioids throughout the United States, including to Plaintiff.
19          144.   Actavis manufactures, promotes, sells, and distributes opioids, including the
20   branded drugs Kadian and Norco, a generic version of Kadian, and generic versions of Duragesic
21   and Opana in the United States. Actavis acquired the rights to Kadian from King Pharmaceuticals,
22   Inc. on December 30, 2008, and began marketing Kadian in 2009.
23          145.   Actavis made thousands of payments to physicians nationwide including in Arizona,
24   ostensibly for activities including participating on speakers’ bureaus, providing consulting
25   services, assisting in post-marketing safety surveillance and other services, but in fact deceptively
26   to promote and maximize the use of opioids.
27
                                                       34
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 46 of 261




1           146.   Collectively, Purdue, Actavis, Amneal, Cephalon, Janssen, Depomed, Endo, Insys,
2    Abbot, and Mallinckrodt are referred to as “Marketing Defendants.”
3           B.     Distributor Defendants
4           147.   The Distributor Defendants are defined below. At all relevant times, the Distributor
5    Defendants have distributed, supplied, sold, and placed into the stream of commerce prescription
6    opioids, without fulfilling the fundamental duty of wholesale drug distributors to detect and warn
7    of diversion of dangerous drugs for non-medical purposes. The Distributor Defendants universally
8    failed to comply with Arizona law. The Distributor Defendants are engaged in “wholesale
9    distribution,” as defined under Arizona law. Plaintiff alleges the unlawful conduct by the
10   Distributor Defendants is a substantial cause for the volume of prescription opioids plaguing
11   Plaintiff’s community.
12                 1.    AmerisourceBergen Drug Corporation
            148.   Defendant AmerisourceBergen Drug Corporation (“AmerisourceBergen”) is a
13
     wholesaler of pharmaceutical drugs that distributes opioids throughout the country, including to
14
     Tucson Medical Center.
15
            149.   AmerisourceBergen is the eleventh largest company by revenue in the United
16
     States, with annual revenue of $147 billion in 2016. AmerisourceBergen’s principal place of
17
     business is located in Chesterbrook, Pennsylvania, and it is incorporated in Delaware.
18
            150.   According to its 2016 Annual Report, AmerisourceBergen is “one of the largest
19
     global pharmaceutical sourcing and distribution services companies, helping both healthcare
20
     providers and pharmaceutical and biotech manufacturers improve patient access to products and
21
     enhance patient care.”54
22
                  2.      Anda, Inc.
23
            151.   Defendant Anda, Inc., (“Anda”) through its various DEA registrant subsidiaries and
24
     affiliated entities, including but not limited to, Anda Pharmaceuticals, Inc., is the fourth largest
25
     54
26      AmerisourceBergen, 2016 Summary Annual Report,
     http://investor.amerisourcebergen.com/static-files/37daf1ed-4d41-4547-bb87-86d501087dbb
27   (last accessed August 1, 2018).
                                                     35
            Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 47 of 261




1    distributor of generic pharmaceuticals in the United States. Anda is a Florida corporation with its
2    principal place of business in Weston, Florida. In October 2016, Defendant Teva acquired Anda
3    from Allergan plc (i.e. Defendant Actavis), for $500 million in cash. At all times relevant to this
4    Complaint, Anda distributed prescription opioids throughout the United States, including in
5    Arizona and within the communities served by Tucson Medical Center.
6                  3.     Cardinal
7           152.   Defendant Cardinal Health, Inc. (“Cardinal”) is an Ohio Corporation with its
8    principal place of business in Dublin, Ohio. In 2016, Cardinal generated revenues of $121.5
9    billion.
10          153.   Cardinal is a global distributor of pharmaceutical drugs and medical products. It is
11   one of the largest distributors of opioids in the United States. It has annual resources of over $120
12   billion. Additionally, in December 2013, Cardinal formed a ten-year agreement with CVS
13   Caremark to form the largest generic drug sourcing operation in the United States. Cardinal has,
14   at all relevant times, had distribution centers throughout the United States, including Arizona, and
15   has distributed opioids nationwide.
16                 4.     H. D. Smith, LLC
17          154.   Defendant H. D. Smith, LLC f/k/a H. D. Smith Wholesale Drug Co. (“H. D. Smith”)
18   through its various DEA registered subsidiaries and affiliated entities, is a wholesaler of
19   pharmaceutical drugs that distributes opioids throughout the United States, including Arizona and
20   the community served by Tucson Medical Center. H. D. Smith is a privately held independent
21   pharmaceuticals distributor of wholesale brand, generic and specialty pharmaceuticals and is a
22   Delaware corporation with its principal place of business in Illinois. H. D. Smith Wholesale Drug
23   Co. has been restructured and its currently doing business of H. D. Smith, LLC’s sole member is
24   H. D. Smith Holdings, LLC, and its sole member is H. D. Smith Holding Company, a Delaware
25   corporation with its principal place of business in Illinois. H. D. Smith is the largest independent
26   wholesaler in the United States. In January 2018, Defendant AmerisourceBergen acquired H. D.
27
                                                      36
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 48 of 261




1    Smith. At all relevant times, H. D. Smith distributed prescription opioids throughout the United
2    States including in Arizona.
3                     5.     Henry Schein Entities
4           155.      Henry Schein, Inc. (Henry Schein) describes its business as providing a products
5    and services to integrated health systems, designed specifically for and focused exclusively on,
6    the non-acute care space. Henry Schein, Inc. is incorporated in Delaware, with its principal place
7    of business located in Melville, New York.
8           156.      Henry Schein, Inc. distributes, among other things, branded and generic
9    pharmaceuticals to customers that include dental practitioners, dental laboratories, animal health
10   practices and clinics, and office-based medical practitioners, ambulatory surgery centers, and
11   other institutions.
12          157.      At all relevant times, Henry Schein was in the business of distributing, and
13   redistributing, pharmaceutical products to consumers within the State of Arizona and Pima County
14   in particular.
15          158.      In 2015, Henry Schein reported that its sales reached a record $10.4 billion and that
16   it had grown at a compound annual rate of approximately 16 percent since becoming a public
17   company in 1995. Overall, it is the world’s largest provider of health care products and services
18   to office-based dental, animal health, and medical practitioners.
19          159.      Cardinal, Anda, H. D. Smith, Henry Schein and AmerisourceBergen are collectively
20   referred to as the “Distributor Defendants.”
21          C.        Defendants’ Agents
22          160.      All of the actions described in this Complaint are part of, and in furtherance of, the
23   unlawful conduct alleged herein, and were authorized, ordered, and/or done by Defendants’
24   officers, agents, employees, or other representatives while actively engaged in the management
25   of Defendants’ affairs within the course and scope of their duties and employment, and/or with
26   Defendants’ actual, apparent, and/or ostensible authority.
27
                                                        37
             Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 49 of 261




 1                   1.    Doe Defendants
 2            161.   The true names and capacities, whether individual, corporate, associate, or
 3   otherwise of certain vendors, distributors and/or their alter egos, sued herein as DOES 1 through
 4   100 inclusive, are presently unknown to Tucson Medical Center, who therefore sues these
 5   Defendants by fictitious names. Tucson Medical Center will seek leave of this Court to amend
 6   this Complaint to show their true names and capacities when they become ascertained. Each of
 7   the Doe Defendants has taken part in and participated with, and/or aided and abetted, some or all
 8   of the other Defendants in some or all of the matters referred to herein, and therefore are liable for
 9   the same.
10                                      FACTUAL BACKGROUND
11 III.       THE HISTORY OF OPIOIDS
12            162.   The synthetic opioids manufactured and distributed by Defendants are related to the
13   opium poppy, which has been used to relieve pain for centuries.
14            163.   The opium poppy was a well-known symbol of the Roman Civilization, which
15   signified both sleep and death. The Romans used opium not only as a medicine but also as a
16   poison.55
17            164.   During the Civil War, opioids, then known as “tinctures of laudanum,” gained
18   popularity among doctors and pharmacists for their ability to reduce anxiety and relieve pain on
19   the battlefield. They were also used in a wide variety of commercial products ranging from pain
20   elixirs to cough suppressants to beverages.
21            165.   Opioids are regulated as controlled substances. Under Arizona law, opioids such as
22   oxycodone and hydrocodone are specifically defined among those drugs labeled “narcotics.”
23   A.R.S. § 13-3401. Any person in Arizona, and outside Arizona, that “sells a narcotic or other
24   controlled substance… within or into this state shall hold a valid board-issued permit” issued by
25   the Arizona Board of Pharmacy. A.R.S. § 32-1927.03. See also A.R.S. § 36-2522 (A) (“Every
26
27   55
          Martin Booth, Opium: A History, at 20 (Simon & Schuster Ltd. 1996).
                                                      38
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 50 of 261




1    person who manufactures, distributes, dispenses, prescribes or uses for scientific purposes any
2    controlled substance within this state or who proposes to engage in the manufacture, distribution,
3    prescribing or dispensing of or using for scientific purposes any controlled substance within this
4    state must first: 1. Obtain and possess a current license or permit as a medical practitioner as
5    defined in § 32-1901 or as a pharmacy, pharmacist, manufacturer or wholesaler pursuant to title
6    32, chapter 18. 2. Be a registrant under the federal controlled substances act (P.L. 91-513; 84 Stat.
7    1242; 21 U.S.C § 801 et seq.”).
8           166.    Controlled substances are categorized in five schedules, ranked in order of their
9    potential for abuse, with Schedule I being the highest. See A.R.S. §§ 36-2512-2516.
10          167.   Opioids generally have been categorized as Schedule II, for purposes of Arizona
11   law, although some are classified as Schedule III drugs. A.R.S. § 36-2513(A). Schedule II drugs
12   have a high potential for abuse, have a currently accepted medical use, and may lead to severe
13   psychological or physical dependence. Except in emergencies, Schedule II drugs may not be
14   dispensed without a prescription, which may not be refilled, from a doctor and filled by a
15   pharmacist who both must be licensed by the state and registered with the DEA. A.R.S. § 13-
16   3625(C).
17          168.   The effects of opioids vary by duration. Long-acting opioids, such as Purdue’s
18   OxyContin and MS Contin, Janssen’s Nucynta ER and Duragesic, Endo’s Opana ER, and
19   Actavis’s Kadian, are designed to be taken once or twice daily and are purported to provide
20   continuous opioid therapy for, in general, 12 hours. Short-acting opioids, such as Cephalon’s
21   Actiq and Fentora, are designed to be taken in addition to long-acting opioids to address “episodic
22   pain” (also referred to as “breakthrough pain”) and provide fast-acting, supplemental opioid
23   therapy lasting approximately 4 to 6 hours. Still other short-term opioids, such as Insys’s Subsys,
24   are designed to be taken in addition to long-acting opioids to specifically address breakthrough
25   cancer pain, excruciating pain suffered by some patients with end-stage cancer. The Marketing
26   Defendants promoted the idea that pain should be treated by taking long-acting opioids
27
                                                      39
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 51 of 261




1    continuously and supplementing them by also taking short-acting, rapid-onset opioids for episodic
2    or “breakthrough” pain.
3           169.   Patients develop tolerance to the analgesic effect of opioids relatively quickly. As
4    tolerance increases, a patient typically requires progressively higher doses in order to obtain the
5    same perceived level of pain reduction. The same is true of the euphoric effects of opioids—the
6    “high.” However, opioids depress respiration, and at very high doses can and often do arrest
7    respiration altogether. At higher doses, the effects of withdrawal are more severe. Long-term
8    opioid use can also cause hyperalgesia, a heightened sensitivity to pain.
9           170.   Discontinuing opioids after more than just a few weeks of therapy will cause most
10   patients to experience withdrawal symptoms. These withdrawal symptoms include: severe
11   anxiety, nausea, vomiting, headaches, agitation, insomnia, tremors, hallucinations, delirium, pain,
12   and other serious symptoms, which may persist for months after a complete withdrawal from
13   opioids, depending on how long the opioids were used.
14          171.   Opioids provide effective treatment for short-term, post-surgical and trauma-related
15   pain, and for palliative end-of-life care. They are approved by the FDA for use in the management
16   of moderate to severe pain where use of an opioid analgesic is appropriate for more than a few
17   days. Defendants, however, have manufactured, promoted, marketed, and distributed opioids for
18   the management of chronic pain by misleading consumers and medical providers, such as
19   hospitals, through misrepresentations or omissions regarding the appropriate uses, risks, and
20   safety of opioids.
21          172.   As one doctor put it, the widespread, long-term use of opioids “was an experiment
22   on the population of the United States. It wasn’t randomized, it wasn’t controlled, and no data
23   was collected until they started gathering death statistics.”
24 IV.      THE OPIOID EPIDEMIC
25          173.   Prescription opioids have become widely prescribed. In 2010, enough prescription
26   opioids were sold to medicate every adult in the United States with a dose of 5 milligrams of
27
                                                      40
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 52 of 261




1    hydrocodone every 4 hours for 1 month.56
2           174.   Despite the enormous number of prescriptions, recent studies have concluded that
3    treatment with opioids is not superior to treatment with non-opioid medications for improving
4    pain-related function.57 Even for patients presenting to the emergency room with acute extremity
5    pain, there is no significant or clinically important difference in pain reduction at 2 hours among
6    single-dose treatment with ibuprofen and acetaminophen or with three different opioid and
7    acetaminophen combination analgesics. 58
8           175.   In 2011, the U.S. Department of Health and Human Resources, Centers for Disease
9    Control and Prevention, declared prescription painkiller overdoses at epidemic levels. The News
10   Release noted:
11                 a. The death toll from overdoses of prescription painkillers has more than
                      tripled in the past decade.
12
13                 b. More than 40 people die every day from overdoses involving narcotic
                      pain relievers like hydrocodone (Vicodin), methadone, oxycodone
14                    (OxyContin), and oxymorphone (Opana).
15
                   c. Overdoses involving prescription painkillers are at epidemic levels and
16                    now kill more Americans than heroin and cocaine combined.
17
                   d. The increased use of prescription painkillers for nonmedical reasons,
18                    along with growing sales, has contributed to a large number of overdoses
                      and deaths. In 2010, 1 in every 20 people in the United States age 12 and
19                    older—a total of 12 million people—reported using prescription
20   56
        Katherine M. Keyes at al., Understanding the Rural-Urban Differences in Nonmedical
21   Prescription Opioid Use and Abuse in the United States, 104 Am. J. Pub. Health e52-e59
     (2014), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3935688/.
22   57
        Erin E. Krebs, M.D., et al., Effect of Opioid vs Nonopioid Medications on Pain-Related
23   Function in Patients with Chronic Back Pain or Hip or Knee Osteoarthritis Pain, 319 JAMA
     872-882 (2018), doi: 10.1001/jama.2018.0899, https://jamanetwork.com/journals/jama/article-
24   abstract/2673971?redirect=true.
     58
        Andrew K. Chang, M.D., et al., Effect of a Single Dose of Oral Opioid and Nonopioid
25
     Analgesics on Acute Extremity Pain in the Emergency Department, 318 JAMA 1661-1667
26   (2017), DOI: 10.1001/jama.2017.16190, https://jamanetwork.com/journals/jama/article-
     abstract/2661581?widget=personalizedcontent&previousarticle=2673971&redirect=true.
27
                                                     41
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 53 of 261




1                     painkillers non-medically according to the National Survey on Drug Use
2                     and Health. Based on the data from the Drug Enforcement
                      Administration, sales of these drugs to pharmacies and health care
3                     providers have increased by more than 300 percent since 1999.
4
                   e. Prescription drug abuse is a silent epidemic that is stealing thousands of
5                     lives and tearing apart communities and families across America.
6
                   f. Almost 5,500 people start to misuse prescription painkillers every day.59
7
            176.   The CDC has also identified addiction to prescription pain medication as the
8
     strongest risk factor for heroin addiction. People who are addicted to prescription opioid
9
     painkillers – which, at the molecular level and in their effect, closely resemble heroin - are forty
10
     times more likely to be addicted to heroin.60 According to a recent study, among young urban
11
     heroin users, 86% used opioid pain relievers prior to using heroin.61
12
            177.   The synthetic opioid fentanyl has been a driving force behind the nation’s opioid
13
     epidemic, killing tens of thousands of Americans in overdoses. The drug is so powerful that it is
14
     now being used to execute prisoners on death row.62
15
            178.   In a November 2016 report, the DEA declared opioid prescription drugs, heroin,
16
     and fentanyl as the most significant drug-related threats to the United States.63
17
18
     59
        See Press Release, Centers for Disease Control and Prevention, Prescription Painkiller
19   Overdoses at Epidemic Levels (Nov. 1, 2011),
     https://www.cdc.gov/media/releases/2011/p1101_flu_pain_killer_overdose.html.
20   60
        See Centers for Disease Control and Prevention, Today’s Heroin Epidemic,
21   https://www.cdc.gov/vitalsigns/heroin/index.html (last accessed August 1, 2018).
     61
        Nat’l Inst. on Drug Abuse, Prescription Opioids and Heroin (Jan. 2018),
22   https://d14rmgtrwzf5a.cloudfront.net/sites/default/files/19774-prescription-opioids-and-
23   heroin.pdf.
     62
        Smith, Mitch. Fentanyl Used to Execute Nebraska Inmate, in First for U.S., (Aug. 14, 2018),
24   https://www.nytimes.com/2018/08/14/us/carey-dean-moore-nebraska-execution-fentanyl.html.
     63
        Rudd et al., Centers for Disease Control and Prevention, Increases in Drug and Opioid-
25
     Involved Overdose Deaths—United States, 2010-2015 (Dec. 30, 2016), Morbidity & Mortality
26   Wkly. Rep. 2016; 65; 1445-1452, doi: http://dx.doi.org/10.15585/mmwr.mm655051e1,
     available at https://www.cdc.gov/mmwr/volumes/65/wr/mm655051e1.htm.
27
                                                     42
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 54 of 261




1           179.   The U.S. opioid epidemic is continuing, and drug overdose deaths nearly tripled
2    during 1999–2014. Among the 47,055 drug overdose deaths that occurred in 2014 in the United
3    States, 28,647 (60.9%) involved an opioid.64
4           180.   The rate of death from opioid overdose has quadrupled during the past 15 years in
5    the United States. Nonfatal opioid overdoses that require medical care in a hospital or emergency
6    department have increased by a factor of six in the past 15 years.65
7           181.   The National Institute on Drug Abuse identifies misuse and addiction to opioids as
8    “a serious national crisis that affects public health as well as social and economic welfare.”66 The
9    economic burden of prescription opioid misuse alone is $78.5 billion a year, including the costs
10   of healthcare, lost productivity, addiction treatment, and criminal justice expenditures.67
11          182.   In 2016, the President of the United States officially declared an opioid and heroin
12   epidemic.68
13   V.     OPIOIDS IN CONGRESS
14          183.   Congressional interest in the opioid crisis is intense and proceeding at a vigorous
15   pace. During the current congressional term, multiple committees in the House and Senate
16   conducted dozens of hearings exploring the issue from almost every angle, including effects on
17
     64
18      See Rudd et al., Centers for Disease Control and Prevention, Increases in Drug and Opioid-
     Involved Overdose Deaths—United States, 2010-2015 (Dec. 30, 2016), Morbidity & Mortality
19   Wkly. Rep. 2016; 65; 1445-1452, DOI: http://dx.doi.org/10.15585/mmwr.mm655051e1,
     available at https://www.cdc.gov/mmwr/volumes/65/wr/mm655051e1.htm.
20   65
        See Nora D. Volkow, M.D. & A. Thomas McLellan, M.D., Opioid Abuse in Chronic Pain –
21   Misconceptions and Mitigation Strategies, 374 N Engl J Med 1253-1263 (2016), DOI:
     10.1056/NEJMra1507771, http://www.nejm.org/doi/full/10.1056/NEJMra1507771, (hereinafter
22   “Volkow & McLellan”).
     66
23      Id.
     67
        Id. (citing at note 2, Florence CS, et al., The Economic Burden of Prescription Opioid
24   Overdose, Abuse, and Dependence in the United States, 2013 (Oct. 2016), 54 Med. Care 901-
     906 (2016), DOI: 10.1097/MLR.0000000000000625, available at
25
     https://www.ncbi.nlm.nih.gov/pubmed/27623005.
     68
26      See Proclamation No. 9499, 81 Fed. Reg. 65173 (Sept. 16, 2016) (proclaiming “Prescription
     Opioid and Heroin Epidemic Awareness Week”), available at
27   https://www.gpo.gov/fdsys/pkg/FR-2016-09-22/pdf/2016-22960.pdf.
                                                     43
            Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 55 of 261




1     the health care system, people and their communities, law enforcement, workplaces, schools, and
2     the Native American community. Two congressional committees are taking the lead to enact
3     legislation to address the crisis: the House Energy and Commerce Committee and the Senate
4     Committee on Health, Education, Labor and Pensions (HELP). In April 2018, the HELP
5     Committee passed a bipartisan, comprehensive bill to address the opioid crisis and a
6     Subcommittee of the Energy and Commerce Committee passed over 50 bills to combat the crisis,
7     most on a bipartisan vote.
8 VI.        OPIOIDS IN ARIZONA
9            184.   The opioid epidemic is of particular interest to the Arizona Legislature and
10    Executive. On January 22, 2018, Governor Ducey called a Special Session of the Legislature to
11    provide immediate consideration of legislation, The Arizona Opioid Epidemic Act, to combat the
12    opioid epidemic, stating “Today, Arizona is taking immediate and aggressive action against the
13    opioid epidemic… The time to act is now.”69 The all-hands-on-deck approach calls upon medical
14    officials, law enforcement, community leaders, chronic pain suffers, pharmacists, victims,
15    individuals addicted to opioids, substance abuse treatment experts and others to work
16    collaboratively to combat the epidemic within Arizona that caused, between June 2017 and
17    January 2018, a reported 812 deaths, 5,202 overdoses, 455 babies born addicted to opioids, and
18    more than 6,000,000 opioids to be prescribed by four doctors in a county with a population of
19    200,000 people.70 The Act was passed with unanimous support in the Arizona House and Senate
20    and was signed into law by Governor Ducey on January 26, 2018.
21
     VII.    THE MARKETING DEFENDANTS’ FALSE, DECEPTIVE, AND UNFAIR
22           MARKETING OF OPIOIDS
23           185.   The opioid epidemic did not happen by accident.
24
25    69
         See News Release, Governor Ducey: “The Time To Act Is Now,” (available at
26    https://azgovernor.gov/governor/news/2018/01/governor-ducey-time-act-now)
      70
         Arizona Opioid Epidemic Act. (Available at https://azgovernor.gov/sites/default/files/related-
27    docs/arizona_opioid_epidemic_act_policy_primer.pdf).
                                                     44
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 56 of 261




1           186.   Before the 1990s, generally accepted standards of medical practice dictated that
2    opioids should only be used short-term for acute pain, pain relating to recovery from surgery, or
3    for cancer or palliative (end-of-life) care. Due to the lack of evidence that opioids improved
4    patients’ ability to overcome pain and function, coupled with evidence of greater pain complaints
5    as patients developed tolerance to opioids over time and the serious risk of addiction and other
6    side effects, the use of opioids for chronic pain was discouraged or prohibited. As a result, doctors
7    generally did not prescribe opioids for chronic pain.
8           187.   Each Marketing Defendant has conducted, and has continued to conduct, a
9    marketing scheme designed to persuade doctors and patients that opioids can and should be used
10   for chronic pain, resulting in opioid treatment for a far broader group of patients who are much
11   more likely to become addicted and suffer other adverse effects from the long-term use of opioids.
12   In connection with this scheme, each Marketing Defendant spent, and continues to spend, millions
13   of dollars on promotional activities and materials that falsely deny or trivialize the risks of opioids
14   while overstating the benefits of using them for chronic pain.
15          188.   The Marketing Defendants have disseminated these common messages to reverse
16   the popular and medical understanding of opioids and risks of opioid use. They disseminated these
17   messages directly, through their sales representatives, in speaker groups led by physicians that the
18   Marketing Defendants recruited for their support of their marketing messages, and through
19   unbranded marketing and industry-funded Front Groups.
20          189.   The Marketing Defendants’ efforts have been wildly successful. Opioids are now
21   the most prescribed class of drugs. Globally, opioid sales generated $11 billion in revenue for
22   drug companies in 2010 alone; sales in the United States have exceeded $8 billion in revenue
23   annually since 2009.71 In an open letter to the nation’s physicians in August 2016, the then U.S.
24   Surgeon General expressly connected this “urgent health crisis” to “heavy marketing of opioids
25   71
       See Katherine Eban, Oxycontin: Purdue Pharma’s Painful Medicine, FORTUNE (Nov. 9,
26   2011), http://fortune.com/2011/11/09/oxycontin-purdue-pharmas-painful-medicine/; David
     Crow, Drugmakers Hooked on $10bn Opioid Habit, FINANCIAL TIMES (Aug. 10, 2016).
27
                                                       45
             Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 57 of 261




1    to doctors ... [m]any of [whom] were even taught – incorrectly – that opioids are not addictive
2    when prescribed for legitimate pain.”72 This epidemic has resulted in a flood of prescription
3    opioids available for illicit use or sale (the supply), and a population of patients physically and
4    psychologically dependent on them (the demand). And when those patients can no longer afford
5    or obtain opioids from licensed dispensaries, they often turn to the street to buy prescription
6    opioids or even non-prescription opioids, like heroin.
7             190.   The Marketing Defendants intentionally continued their conduct, as alleged herein,
8    with knowledge that such conduct was creating the opioid nuisance and causing the harms and
9    damages alleged herein.
10            191.   As alleged throughout this Complaint, Defendants’ conduct created a public health
11   crisis and a public nuisance.
12            192.   The public nuisance—i.e., the opioid epidemic—created, perpetuated, and
13   maintained by Defendants can be abated and further recurrence of such harm can be abated by,
14   inter alia, (a) educating prescribers (especially primary care physicians and the most prolific
15   prescribers of opioids) and patients regarding the true risks and benefits of opioids, including the
16   risk of addiction, in order to prevent the next cycle of addiction; (b) providing addiction treatment
17   to patients who are already addicted to opioids; and (c) making naloxone widely available so that
18   overdoses are less frequently fatal.
19            193.   Defendants have the ability to act to abate the public nuisance, and the law
20   recognizes that they are uniquely well positioned to do so. It is the manufacturer of a drug that has
21   primary responsibility to assure the safety, efficacy, and appropriateness of a drug’s labeling,
22   marketing, and promotion. And, all companies in the supply chain of a controlled substance are
23   primarily responsible for ensuring that such drugs are only distributed and dispensed to
24   appropriate patients and not diverted. These responsibilities exist independent of any FDA or DEA
25   regulation, to ensure that their products and practices meet both federal and state consumer
26
27   72
          Letter from Vivek H. Murthy, M.D., U.S. Surgeon General, supra n. 32.
                                                      46
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 58 of 261




1    protection laws and regulations. As registered manufacturers and distributors of controlled
2    substances, Defendants are placed in a position of special trust and responsibility, and are uniquely
3    positioned, based on their knowledge of prescribers and orders, to act as a first line of defense.
4 VIII.     EACH MARKETING DEFENDANT USED MULTIPLE AVENUES TO
            DISSEMINATE THEIR FALSE AND DECEPTIVE STATEMENTS ABOUT
5
            OPIOIDS.
6           194.   The Marketing Defendants spread their false and deceptive statements by marketing
7    their branded opioids directly to doctors and patients throughout the United States. The Marketing
8    Defendants also deployed seemingly unbiased and independent third parties that they controlled
9    to spread their false and deceptive statements about the risks and benefits of opioids for the
10   treatment of chronic pain throughout the State and Plaintiff’s community.
11          195.   Across the pharmaceutical industry, “core message” development is funded and
12   overseen on a national basis by the drug manufacturers’ corporate headquarters. This
13   comprehensive approach ensures that the Marketing Defendants’ messages are accurately and
14   consistently delivered across marketing channels – including detailing visits, speaker events, and
15   advertising – and in each sales territory. The Marketing Defendants consider this high level of
16   coordination and uniformity crucial to successfully marketing their drugs.
17          196.   The Marketing Defendants ensure marketing consistency nationwide through
18   national and regional sales representative training; national training of local medical liaisons (the
19   company employees who respond to physician inquiries); centralized speaker training; single sets
20   of visual aids, speaker slide decks, and sales training materials; and nationally coordinated
21   advertising. The Marketing Defendants’ sales representatives and physician speakers were
22   required to stick to prescribed talking points, sales messages, and slide decks, and supervisors
23   rode along with them periodically to both check on their performance and compliance.
24          A.     Direct Marketing
25          197.   The Marketing Defendants’ misrepresentations fall into the following nine
26   categories:
27                 a.     The risk of addiction from chronic opioid therapy is low;

                                                      47
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 59 of 261




1
2                  b.     To the extent there is a risk of addiction, it can be easily identified and
                          managed;
3
                   c.     Signs of addictive behavior are “pseudoaddiction,” requiring more opioids;
4
5                  d.     Opioid withdrawal can be avoided by tapering;
6                  e.     Opioid doses can be increased without limit or greater risks;
7
                   f.     Long-term opioid use improves functioning;
8
                   g.     Alternative forms of pain relief pose greater risks than opioids;
9
10                 h.     A version of Oxycontin marketed by Purdue was effective in providing 12-
                          hour pain relief; and
11
12                 i.     New formulations of certain opioids successfully deter abuse.

13          198.   Each of these propositions was false. The Marketing Defendants knew this, but they
14   nonetheless set out to convince physicians, patients, and the public at large of the truth of each of
15   these propositions in order to expand the market for their opioids.
16          199.   The categories of misrepresentations are offered to organize the numerous
17   statements the Marketing Defendants made and to explain their role in the overall marketing
18   effort, not as a checklist for assessing each Marketing Defendant’s liability. While each Marketing
19   Defendant deceptively promoted their opioids specifically, and, together with other Marketing
20   Defendants, opioids generally, not every Marketing Defendant propagated (or needed to
21   propagate) each misrepresentation. Each Marketing Defendant’s conduct, and each
22   misrepresentation, contributed to an overall narrative that aimed to—and did—mislead doctors,
23   patients, and payors about the risks and benefits of opioids. While this Complaint endeavors to
24   document examples of each Marketing Defendant’s misrepresentations and the manner in which
25   they were disseminated, they are just that—examples. The Complaint is not, especially prior to
26   discovery, an exhaustive catalog of the nature and manner of each deceptive statement by each
27   Marketing Defendant.

                                                      48
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 60 of 261




1                  1.     Falsehood #1: The Risk of Addiction from Chronic Opioid Therapy is
2                         Low

3           200.   Central     to   the   Marketing   Defendants’   promotional   scheme     was   the
4    misrepresentation that opioids are rarely addictive when taken for chronic pain. Through their
5    marketing efforts, the Marketing Defendants advanced the idea that the risk of addiction is low
6    when opioids are taken as prescribed by “legitimate” pain patients. That, in turn, directly led to
7    the expected and intended result that doctors prescribed more opioids to more patients—thereby
8    enriching the Marketing Defendants and substantially contributing to the opioid epidemic.
9           201.   Each of the Marketing Defendants claimed that the potential for addiction from its
10   opioids was relatively small or non-existent, even though there was no scientific evidence to
11   support those claims. None of them have acknowledged, retracted, or corrected their false
12   statements.
13         202.    In fact, studies have shown that a substantial percentage of long-term users of
14   opioids experience addiction. Addiction can result from the use of any opioid, “even at
15   recommended dose,”73 and the risk substantially increases with more than three months of use.74
16   As the CDC Guideline states, “[o]pioid pain medication use presents serious risks, including
17   overdose and opioid use disorder” (a diagnostic term for addiction).75
18                        a.        Purdue’s Misrepresentations Regarding Addiction Risk
19         203.    When it launched OxyContin, Purdue knew it would need data to overcome decades
20   of wariness regarding opioid use. It needed some sort of research to back up its messaging. But
21   Purdue had not conducted any studies about abuse potential or addiction risk as part of its
22   application for FDA approval for OxyContin. Purdue (and, later, the other Defendants) found this
23   73
        FDA announces safety labeling changes and post market study requirements for extended-
24   release and long-acting opioid analgesics, FDA (Sept. 10, 2013); see also FDA announces
     enhanced warnings for immediate-release opioid pain medications related to risks of misuse,
25
     abuse, addiction, overdose and death, FDA (Mar. 22, 2016).
     74
26      CDC Guideline at 21.
     75
        Id. at 2.
27
                                                      49
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 61 of 261




1    “research” in the form of a one-paragraph letter to the editor published in the New England Journal
2    of Medicine (“NEJM”) in 1980.
3           204.   This letter, by Dr. Hershel Jick and Jane Porter, declared the incidence of addiction
4    “rare” for patients treated with opioids.76 They had analyzed a database of hospitalized patients
5    who were given opioids in a controlled setting to ease suffering from acute pain. Porter and Jick
6    considered a patient not addicted if there was no sign of addiction noted in patients’ records.
7
8
9
10
11
12
13
14
15
16
17
18
            205.   As Dr. Jick explained to a journalist years later, he submitted the statistics to NEJM
19
     as a letter because the data were not robust enough to be published as a study.77
20
            206.   Purdue nonetheless began repeatedly citing this letter in promotional and
21
     educational materials as evidence of the low risk of addiction, while failing to disclose that its
22
23
24   76
        Jane Porter and Herschel Jick, MD, Addiction Rare in Patients Treated with Narcotics,
     302(2) N Engl J Med. 123 (Jan. 10, 1980),
25
     http://www.nejm.org/doi/pdf/10.1056/NEJM198001103020221.
     77
26      Barry Meier, Pain Killer: A “Wonder” Drug’s Trail Of Addiction And Death, 174 (Rodale
     2003) (herein after “Pain Killer”).
27
                                                     50
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 62 of 261




1    source was a letter to the editor, not a peer-reviewed paper.78 Citation of the letter, which was
2    largely ignored for more than a decade, significantly increased after the introduction of
3    OxyContin. While first Purdue and then other Marketing Defendants used it to assert that their
4    opioids were not addictive, “that’s not in any shape or form what we suggested in our letter,”
5    according to Dr. Jick.
6           207.       In 1996, Defendant Purdue made a deal with Pharmaceutical giant, Abbott
7    Laboratories, under which Abbott’s sales force would promote Purdue’s lead opioid, OxyContin,
8    in hospitals.79
9           208.       Purdue specifically used the Porter and Jick letter in its 1998 promotional video “I
10   got my life back,” in which Dr. Alan Spanos states “In fact, the rate of addiction amongst pain
11   patients who are treated by doctors is much less than 1%.”80 Purdue trained its sales
12   representatives to tell prescribers that fewer than 1% of patients who took OxyContin became
13   addicted. (In 1999, a Purdue-funded study of patients who used OxyContin for headaches found
14   that the addiction rate was thirteen per cent.)81
15          209.       Other Defendants relied on and disseminated the same false and deceptive
16   messaging. The enormous impact of Defendants’ misleading amplification of this letter was well
17   documented in another letter published in the NEJM on June 1, 2017, describing the way the one-
18
19
20   78
        J. Porter & H. Jick, Addiction Rare in Patients Treated with Narcotics, 302(2) New. Eng. J.
21   Med. 123 (1980).
     79
        “Abbott and Purdue consciously targeted hospitals. [Purdue] representatives will work with
22   their Abbott counterparts to make calls on all Pharmacy and Therapeutic (P&T) communities.”
23   “[S]ales force will provide the appropriate clinical data necessary to continue to add OxyContin
     Tablets to hospital formularies.” 2002 Purdue Budget Plan, https://khn.org/news/purdue-and-
24   the-oxycontin-files/ (last visited Aug. 20, 2018) (emphasis added).
     80
        Our Amazing World, Purdue Pharma OxyContin Commercial,
25
     https://www.youtube.com/watch?v=Er78Dj5hyeI, (last accessed August 1, 2018) (emphasis
26   added).
     81
        Keefe, Empire of Pain.
27
                                                         51
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 63 of 261




1    paragraph 1980 letter had been irresponsibly cited and, in some cases, “grossly misrepresented.”
2    In particular, the authors of this letter explained:
3
                   [W]e found that a five-sentence letter published in the Journal in 1980
4                  was heavily and uncritically cited as evidence that addiction was rare
                   with long-term opioid therapy. We believe that this citation pattern
5                  contributed to the North American opioid crisis by helping to shape a
6                  narrative that allayed prescribers’ concerns about the risk of addiction
                   associated with long-term opioid therapy.82
7
            210.   “It’s difficult to overstate the role of this letter,” said Dr. David Juurlink of the
8
     University of Toronto, who led the analysis. “It was the key bit of literature that helped the opiate
9
     manufacturers convince front-line doctors that addiction is not a concern.”83
10
            211.   Alongside its use of the Porter and Jick letter, Purdue also crafted its own materials
11
     and spread its deceptive message through numerous additional channels. In its 1996 press release
12
     announcing the release of OxyContin, for example, Purdue declared, “The fear of addiction is
13
     exaggerated.”84
14
            212.   At a hearing before the House of Representatives’ Subcommittee on Oversight and
15
     Investigations of the Committee on Energy and Commerce in August 2001, Purdue emphasized
16
     “legitimate” treatment, dismissing cases of overdose and death as something that would not befall
17
     “legitimate” patients: “Virtually all of these reports involve people who are abusing the
18
     medication, not patients with legitimate medical needs under the treatment of a healthcare
19
     professional.”85
20
     82
21      Pamela T.M. Leung, B.Sc. Pharm., Erin M. Macdonald, M.Sc., Matthew B. Stanbrook,
     M.D., Ph.D., Irfan Al Dhalla, M.D., David N. Juurlink, M.D., Ph.D., A 1980 Letter on the Risk
22   of Opioid Addiction, 376 N Engl J Med 2194-95 (June 1, 2017),
23   http://www.nejm.org/doi/full/10.1056/NEJMc1700150#t=article.
     83
        Painful words: How a 1980 letter fueled the opioid epidemic, STAT (May 31, 2017),
24   https://www.statnews.com/2017/05/31/opioid-epidemic-nejm-letter/.
     84
        Press Release, OxyContin, New Hope for Millions of Americans Suffering from Persistent
25
     Pain: Long-Acting OxyContin Tablets Now Available to Relieve Pain (May 31, 1996, 3:47pm),
26   http://documents.latimes.com/oxycontin-press-release-1996/.
     85
        Oxycontin: Its Use and Abuse: Hearing Before the H. Subcomm. on Oversight and
27
                                                       52
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 64 of 261




1           213.   Purdue spun this baseless “legitimate use” distinction out even further in a patient
2    brochure about OxyContin, called A Guide to Your New Pain Medicine and How to Become a
3    Partner Against Pain. In response to the question “Aren’t opioid pain medications like OxyContin
4    Tablets ‘addicting’?,” Purdue claimed that there was no need to worry about addiction if taking
5    opioids for legitimate, “medical” purposes:
6
                   Drug addiction means using a drug to get “high” rather than to relieve
7                  pain. You are taking opioid pain medication for medical purposes.
                   The medical purposes are clear and the effects are beneficial, not
8                  harmful.
9           214.   Sales representatives marketed OxyContin as a product “to start with and to stay
10   with.”86 Sales representatives also received training in overcoming doctors’ concerns about
11   addiction with talking points they knew to be untrue about the drug’s abuse potential. One of
12   Purdue’s early training memos compared doctor visits to “firing at a target,” declaring that “[a]s
13   you prepare to fire your ‘message,’ you need to know where to aim and what you want to hit!”87
14   According to the memo, the target is physician resistance based on concern about addiction: “The
15   physician wants pain relief for these patients without addicting them to an opioid.”88
16          215.   Purdue, through its unbranded website Partners Against Pain,89 stated the
17   following: “Current Myth: Opioid addiction (psychological dependence) is an important clinical
18
     Investigations of the Comm. on Energy and Commerce, 107th Cong. 1 (Aug. 28, 2001)
19   (statement of Michael Friedman, Executive Vice President, Chief Operating Officer, Purdue
     Pharma, L.P.), https://www.gpo.gov/fdsys/pkg/CHRG-107hhrg75754/html/CHRG-
20
     107hhrg75754.htm.
     86
21      Keefe, Empire Of Pain.
     87
        Pain Killer, supra n. 79, at 102.
22   88
        Id.
     89
23      Partners Against Pain consists of both a website, styled as an “advocacy community” for
     better pain care, and a set of medical education resources distributed to prescribers by sales
24   representatives. It has existed since at least the early 2000s and has been a vehicle for Purdue
     to downplay the risks of addiction from long-term opioid use. One early pamphlet, for
25
     example, answered concerns about OxyContin’s addictiveness by claiming: “Drug addiction
26   means using a drug to get ‘high’ rather than to relieve pain. You are taking opioid pain
     medication for medical purposes. The medical purposes are clear and the effects are beneficial,
27
                                                     53
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 65 of 261




1    problem in patients with moderate to severe pain treated with opioids. Fact: Fears about
2    psychological dependence are exaggerated when treating appropriate pain patients with opioids.”
3           216.   Former sales representative Steven May, who worked for Purdue from 1999 to
4    2005, explained to a journalist how he and his coworkers were trained to overcome doctors’
5    objections to prescribing opioids. The most common objection he heard about prescribing
6    OxyContin was that “it’s just too addictive.”90 May and his coworkers were trained to “refocus”
7    doctors on “legitimate” pain patients, and to represent that “legitimate” patients would not become
8    addicted. In addition, they were trained to say that the 12-hour dosing made the extended-release
9    opioids less “habit-forming” than painkillers that need to be taken every four hours.
10          217.   According to interviews with prescribers and former Purdue sales representatives,
11   Purdue has continued to distort or omit the risk of addiction while failing to correct its earlier
12   misrepresentations, leaving many doctors with the false impression that pain patients will only
13   rarely become addicted to opioids.
14          218.   With regard to addiction, Purdue’s label for OxyContin has not sufficiently
15   disclosed the true risks to, and experience of, its patients. Until 2014, the OxyContin label stated
16   in a black-box warning that opioids have “abuse potential” and that the “risk of abuse is increased
17   in patients with a personal or family history of substance abuse.”
18          219.   However, the FDA made clear to Purdue as early as 2001 that the disclosures in its
19   OxyContin label were insufficient.
20          220.   In 2001, Purdue revised the indication and warnings for OxyContin.
21          221.   In the end, Purdue narrowed the recommended use of OxyContin to situations when
22   “a continuous, around-the-clock analgesic is needed for an extended period of time” and added a
23   warning that “[t]aking broken, chewed, or crushed OxyContin tablets” could lead to a “potentially
24
     not harmful.”
25   90
        David Remnick, How OxyContin Was Sold to the Masses (Steven May interview with
26   Patrick Radden Keefe), The New Yorker (Oct. 27, 2017),
     https://www.newyorker.com/podcast/the-new- yorker-radio-hour/how-oxycontin-was-sold-to-
27   the-masses.
                                                     54
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 66 of 261




1    fatal dose.” However, Purdue did not, until 2014, change the label to indicate that OxyContin
2    should not be the first therapy, or even the first opioid, used, and did not disclose the incidence or
3    risk of overdose and death even when OxyContin was not abused. Purdue announced the label
4    changes in a letter to health care providers.
5                         b.      Endo’s Misrepresentations Regarding Addiction Risk
6           222.   Endo also falsely represented that addiction is rare in patients who are prescribed
7    opioids.
8           223.   Until April 2012, Endo’s website for Opana, www.opana.com, stated that “[m]ost
9    healthcare providers who treat patients with pain agree that patients treated with prolonged opioid
10   medicines usually do not become addicted.”
11          224.   In consideration of a reasonable opportunity for further investigation and discovery,
12   Plaintiff alleges that Endo improperly instructed its sales representatives to diminish and distort
13   the risk of addiction associated with Opana ER.
14          225.   One of the Front Groups with which Endo worked most closely was the American
15   Pain Foundation (“APF”), described more fully below.
16          226.   APF conveyed through its National Initiative on Pain Control (“NIPC”) and its
17   website Painknowledge.com, which claimed that “[p]eople who take opioids as prescribed usually
18   do not become addicted.”
19          227.   Another Endo website, PainAction.com, stated: “Did you know? Most chronic pain
20   patients do not become addicted to the opioid medications that are prescribed for them.”
21          228.   A brochure available on Painknowledge.com titled “Pain: Opioid Facts,” an Endo-
22   sponsored NIPC, stated that “people who have no history of drug abuse, including tobacco, and
23   use their opioid medication as directed will probably not become addicted.” In numerous patient
24   education pamphlets, Endo repeated this deceptive message.
25
                   In a patient education pamphlet titled “Understanding Your Pain:
26                 Taking Oral Opioid Analgesics,” Endo answers the hypothetical
                   patient question—“What should I know about opioids and
27                 addiction?”—by focusing on explaining what addiction is (“a chronic
                                                      55
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 67 of 261




1                   brain disease”) and is not (“Taking opioids for pain relief”). It goes on
2                   to explain that “[a]ddicts take opioids for other reasons, such as
                    unbearable emotional problems. Taking opioids as prescribed for pain
3                   relief is not addiction.” This publication is still available online.
4           229.    In addition, a 2009 patient education publication, Pain: Opioid Therapy, funded by
5    Endo and posted on Painknowledge.com, omitted addiction from the “common risks” of opioids,
6    as shown below:
7
8
9
10
11
12
13
14
                           c.     Janssen’s Misrepresentations Regarding Addiction Risk
15
            230.    Janssen likewise misrepresented the addiction risk of opioids on its websites and
16
     print materials. One website, Let’s Talk Pain, states, among other things, that “the stigma of drug
17
     addiction and abuse” associated with the use of opioids stemmed from a “lack of understanding
18
     addiction.”
19
            231.    The Let’s Talk Pain website also perpetuated the concept of pseudoaddiction,
20
     associating patient behaviors such as “drug seeking,” “clock watching,” and “even illicit drug use
21
     or deception” with undertreated pain which can be resolved with “effective pain management.”
22
            232.    A Janssen unbranded website, PrescribeResponsibly.com, states that concerns about
23
     opioid addiction are “overestimated” and that “true addiction occurs only in a small percentage of
24
     patients.”91
25
     91
26     Keith Candiotti, M.D., Use of Opioid Analgesics in Pain Management, Prescribe
     Responsibly, http://www.prescriberesponsibly.com/articles/opioid-pain-management (last
27   modified July 2, 2015).
                                                       56
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 68 of 261




1           233.   Janssen reviewed, edited, approved, and distributed a patient education guide
2    entitled Finding Relief: Pain Management for Older Adults, which, as seen below, described as
3    “myth” the claim that opioids are addictive, and asserted as fact that “[m]any studies show that
4    opioids are rarely addictive when used properly for the management of chronic pain.” Until
5    recently, this guide was still available online.
6
7
8
9
10
11
12
13
14          234.   Janssen’s website for Duragesic included a section addressing “Your Right to Pain
15   Relief” and a hypothetical patient’s fear that “I’m afraid I’ll become a drug addict.” The website’s
16   response: “Addiction is relatively rare when patients take opioids appropriately.”
17                         d.     Cephalon’s Misrepresentations Regarding Addiction Risk
18          235.   Cephalon sponsored and facilitated the development of a guidebook, Opioid
19   Medications and REMS: A Patient’s Guide, which included claims that “patients without a history
20   of abuse or a family history of abuse do not commonly become addicted to opioids.” Similarly,
21   Cephalon sponsored APF’s Treatment Options: A Guide for People Living with Pain (2007),
22   which taught that addiction is rare and limited to extreme cases of unauthorized dose escalations,
23   obtaining opioids from multiple sources, or theft.
24          236.   For example, a 2003 Cephalon-sponsored CME presentation titled Pharmacologic
25   Management of Breakthrough or Incident Pain, posted on Medscape in February 2003, teaches:
26                 [C]hronic pain is often undertreated, particularly in the non-cancer
                   patient population. . . . The continued stigmatization of opioids and
27
                                                        57
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 69 of 261




1                    their prescription, coupled with often unfounded and self-imposed
2                    physician fear of dealing with the highly regulated distribution system
                     for opioid analgesics, remains a barrier to effective pain management
3                    and must be addressed. Clinicians intimately involved with the
                     treatment of patients with chronic pain recognize that the majority of
4
                     suffering patients lack interest in substance abuse. In fact, patient fears
5                    of developing substance abuse behaviors such as addiction often lead
                     to under treatment of pain. The concern about patients with chronic
6                    pain becoming addicted to opioids during long-term opioid therapy
7                    may stem from confusion between physical dependence (tolerance)
                     and psychological dependence (addiction) that manifests as drug
8                    abuse.92
9                           e.     Mallinckrodt’s Misrepresentations Regarding Addiction Risk
10          237.     As described below, Mallinckrodt promoted its branded opioids Exalgo and
11   Xartemis XR, and opioids generally, in a campaign that consistently mischaracterized the risk of
12   addiction. Mallinckrodt did so through its website and sales force, as well as through unbranded
13   communications distributed through the “C.A.R.E.S. Alliance” it created and led.
14          238.     Mallinckrodt in 2010 created the C.A.R.E.S. (Collaborating and Acting Responsibly
15   to Ensure Safety) Alliance, which it describes as “a coalition of national patient safety, provider
16   and drug diversion organizations that are focused on reducing opioid pain medication abuse and
17   increasing responsible prescribing habits.” The “C.A.R.E.S. Alliance” itself is a service mark of
18   Mallinckrodt LLC (and was previously a service mark of Mallinckrodt, Inc.) copyrighted and
19   registered as a trademark by Covidien, its former parent company. Materials distributed by the
20   C.A.R.E.S. Alliance, however, include unbranded publications that do not disclose a link to
21   Mallinckrodt.
22          239.     By 2012, Mallinckrodt, through the C.A.R.E.S. Alliance, was promoting a book
23   titled Defeat Chronic Pain Now! This book is still available online. The false claims and
24   misrepresentations in this book include the following statements:
25                   a.     “Only rarely does opioid medication cause a true addiction when prescribed
26
     92
      Michael J. Brennan, et al., Pharmacologic Management of Breakthrough or Incident Pain,
27   Medscape, http://www.medscape.org/viewarticle/449803, (last accessed July 27, 2017).
                                                         58
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 70 of 261




1                         appropriately to a chronic pain patient who does not have a prior history of
2                         addiction.”

3                  b.     “It is currently recommended that every chronic pain patient suffering from
                          moderate to severe pain be viewed as a potential candidate for opioid
4
                          therapy.” “When chronic pain patients take opioids to treat their pain, they
5                         rarely develop a true addiction and drug craving.”
6                  c.     “Only a minority of chronic pain patients who are taking long-term opioids
7                         develop tolerance.”

8                  d.     “The bottom line: Only rarely does opioid medication cause a true addiction
                          when prescribed appropriately to a chronic pain patient who does not have a
9
                          prior history of addiction.”
10
                   e.     “Here are the facts. It is very uncommon for a person with chronic pain to
11                        become ‘addicted’ to narcotics IF (1) he doesn’t have a prior history of any
12                        addiction and (2) he only takes the medication to treat pain.”

13                 f.     “Studies have shown that many chronic pain patients can experience
                          significant pain relief with tolerable side effects from opioid narcotic
14
                          medication when taken daily and no addiction.”
15
            240.   In a 2013 Mallinckrodt Pharmaceuticals Policy Statement Regarding the Treatment
16
     of Pain and Control of Opioid Abuse, which is still available online, Mallinckrodt stated that,
17
     “[s]adly, even today, pain frequently remains undiagnosed and either untreated or undertreated”
18
     and cites to a report that concludes that “the majority of people with pain use their prescription
19
     drugs properly, are not a source of misuse, and should not be stigmatized or denied access because
20
     of the misdeeds or carelessness of others.”
21
            241.   Marketing Defendants’ suggestions that the opioid epidemic is the result of bad
22
     patients who manipulate doctors to obtain opioids illicitly helped further their marketing scheme
23
     but is at odds with the facts. While there are certainly patients who unlawfully obtain opioids, they
24
     are a small minority. For example, patients who “doctor-shop”—i.e., visit multiple prescribers to
25
     obtain opioid prescriptions—are responsible for roughly 2% of opioid prescriptions. The epidemic
26
27
                                                      59
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 71 of 261




1    of opioid addiction and abuse is overwhelmingly a problem of false marketing (and unconstrained
2    distribution) of the drugs, not problem patients.
3
                   2.     Falsehood #2: To The Extent There is a Risk of Addiction, It Can Be
4                         Easily Identified and Managed

5           242.   While continuing to maintain that most patients can safely take opioids long-term

6    for chronic pain without becoming addicted, the Marketing Defendants assert that to the extent

7    that some patients are at risk of opioid addiction, doctors can effectively identify and manage that

8    risk by using screening tools or questionnaires. In materials they produced, sponsored, or

9    controlled, Defendants instructed patients and prescribers that screening tools can identify patients

10   predisposed to addiction, thus making doctors feel more comfortable prescribing opioids to their

11   patients and patients more comfortable starting opioid therapy for chronic pain. These tools, they

12   say, identify those with higher addiction risks (stemming from personal or family histories of

13   substance use, mental illness, trauma, or abuse) so that doctors can then more closely monitor

14   those patients.

15          243.   Purdue shared its Partners Against Pain “Pain Management Kit,” which contains

16   several screening tools and catalogues of Purdue materials, which included these tools, with

17   prescribers. Janssen, on its website PrescribeResponsibly.com, states that the risk of opioid

18   addiction “can usually be managed” through tools such as opioid agreements between patients

19   and doctors.93 The website, which directly provides screening tools to prescribers for risk

20   assessments,94 includes a “[f]our question screener” to purportedly help physicians identify and

21   address possible opioid misuse.95

22
     93
23      Howard A. Heit, MD, FACP, FASAM and Douglas L. Gourlay, MD, MSc, FRCPC,
     FASAM, What a Prescriber Should Know Before Writing the First Prescription, Prescribe
24   Responsibly, http://www.prescriberesponsibly.com/articles/before-prescribing-
     opioids#pseudoaddiction, http://www.prescriberesponsibly.com/articles/before-prescribing-
25
     opioids#pseudoaddiction (last modified July 2, 2015).
     94
26      Risk Assessment Resources, http://www.prescriberesponsibly.com/risk-assessment-resources
     (last accessed August 1, 2018).
27   95
        Id.
                                                      60
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 72 of 261




1           244.   Purdue and Cephalon sponsored the APF’s Treatment Options: A Guide for People
2    Living with Pain (2007), which also falsely reassured patients that opioid agreements between
3    doctors and patients can “ensure that you take the opioid as prescribed” and counseled patients
4    that opioids “give [pain patients] a quality of life we deserve.”
5           245.   Purdue sponsored a 2011 webinar taught by Dr. Webster, entitled Managing
6    Patient’s Opioid Use: Balancing the Need and Risk. This publication misleadingly taught
7    prescribers that screening tools, urine tests, and patient agreements have the effect of preventing
8    “overuse of prescriptions” and “overdose deaths.”
9           246.   Purdue sponsored a 2011 CME program titled Managing Patient’s Opioid Use:
10   Balancing the Need and Risk. This presentation deceptively instructed prescribers that screening
11   tools, patient agreements, and urine tests prevented “overuse of prescriptions” and “overdose
12   deaths.”
13          247.   Purdue also funded a 2012 CME program called Chronic Pain Management and
14   Opioid Use: Easing Fears, Managing Risks, and Improving Outcomes. The presentation
15   deceptively instructed doctors that, through the use of screening tools, more frequent refills, and
16   other techniques, even high-risk patients showing signs of addiction could be treated with opioids.
17          248.   Endo paid for a 2007 supplement available for continuing education credit in the
18   Journal of Family Practice written by a doctor who became a member of Endo’s speaker’s bureau
19   in 2010. This publication, entitled Pain Management Dilemmas in Primary Care: Use of Opioids,
20   (i) recommended screening patients using tools like (a) the Opioid Risk Tool (ORT) created by
21   Dr. Webster and linked to Janssen or (b) the Screener and Opioid Assessment for Patients with
22   Pain, and (ii) taught that patients at high risk of addiction could safely receive chronic opioid
23   therapy using a “maximally structured approach” involving toxicology screens and pill counts.
24   The ORT was linked to Endo-supported websites, as well.
25          249.   There are three fundamental flaws in the Marketing Defendants’ representations that
26   doctors can consistently identify and manage the risk of addiction. First, there is no reliable
27   scientific evidence that doctors can depend on the screening tools currently available to materially
                                                      61
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 73 of 261




1    limit the risk of addiction. Second, there is no reliable scientific evidence that high-risk patients
2    identified through screening can take opioids long-term without triggering addiction, even with
3    enhanced monitoring. Third, there is no reliable scientific evidence that patients who are not
4    identified through such screening can take opioids long-term without significant danger of
5    addiction.
6                  3.     Falsehood #3: Signs of Addictive Behavior are “Pseudoaddiction,”
                          Requiring More Opioids
7
8           250.   The Marketing Defendants instructed patients and prescribers that signs of addiction

9    are actually indications of untreated pain, such that the appropriate response is to prescribe even

10   more opioids. Dr. David Haddox, who later became a Senior Medical Director for Purdue,

11   published a study in 1989 coining the term “pseudoaddiction,” which he characterized as “the

12   iatrogenic syndrome of abnormal behavior developing as a direct consequence of inadequate pain

13   management.”96 In other words, people on prescription opioids who exhibited classic signs of

14   addiction— for example, asking for more and higher doses of opioids, self-escalating their doses,

15   or claiming to have lost prescriptions in order to get more opioids—were not addicted, but rather

16   simply suffering from under-treatment of their pain.

17          251.   In the materials and outreach they produced, sponsored, or controlled, the Marketing

18   Defendants made each of these misrepresentations and omissions, and have never acknowledged,

19   retracted, or corrected them.

20          252.   Cephalon, Endo, and Purdue sponsored the Federation of State Medical Boards’

21   (“FSMB”) Responsible Opioid Prescribing (2007) written by Dr. Fishman and discussed in more

22   detail below, which taught that behaviors such as “requesting drugs by name,” “demanding or

23   manipulative behavior,” seeing more than one doctor to obtain opioids, and hoarding, which are

24   signs of genuine addiction, are all really signs of “pseudoaddiction.”

25
     96
26     David E. Weissman and J. David Haddox, Opioid pseudoaddiction—an iatrogenic
     syndrome, 36(3) Pain 363-66 (Mar. 1989), https://www.ncbi.nlm.nih.gov/pubmed/2710565.
27   (“Iatrogenic” describes a condition induced by medical treatment.)
                                                      62
             Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 74 of 261




1            253.   Purdue posted an unbranded pamphlet entitled Clinical Issues in Opioid Prescribing
2    on its unbranded website, PartnersAgainstPain.com, in 2005, and circulated this pamphlet
3    through at least 2007 and on its website through at least 2013. The pamphlet listed conduct
4    including “illicit drug use and deception” that it claimed was not evidence of true addiction but
5    “pseudoaddiction” caused by untreated pain.
6            254.   According to documents provided by a former Purdue detailer, sales representatives
7    were trained and tested on the meaning of pseudoaddiction, from which it can be inferred that
8    sales representatives were directed to, and did, describe pseudoaddiction to prescribers. Purdue’s
9    Pain Management Kit is another example of publication used by Purdue’s sales force that endorses
10   pseudoaddiction by claiming that “pain-relief seeking behavior can be mistaken for drug-seeking
11   behavior.” In consideration of a reasonable opportunity for further investigation and discovery,
12   Plaintiff alleges that the kit was in use from roughly 2011 through at least June 2016.
13           255.   Endo also sponsored a NIPC CME program in 2009 titled Chronic Opioid Therapy:
14   Understanding Risk While Maximizing Analgesia, which promoted pseudoaddiction and listed
15   “[d]ifferentiation among states of physical dependence, tolerance, pseudoaddiction, and
16   addiction” as an element to be considered in awarding grants to CME providers.
17           256.   Endo itself has repudiated the concept of pseudoaddiction. In finding that “[t]he
18   pseudoaddiction concept has never been empirically validated and in fact has been abandoned by
19   some of its proponents,” the New York Attorney General, in a 2016 settlement with Endo,
20   reported that “Endo’s Vice President for Pharmacovigilance and Risk Management testified to
21   [the NY AG] that he was not aware of any research validating the ‘pseudoaddiction’ concept” and
22   acknowledged the difficulty in distinguishing “between addiction and ‘pseudoaddiction.’”97 Endo
23   thereafter agreed not to “use the term ‘pseudoaddiction’ in any training or marketing” in New
24   York.
25
     97
26     Attorney General of the State of New York, In the Matter of Endo Health Solutions Inc. &
     Endo Pharmaceuticals Inc., Assurance No.:15-228, Assurance of Discontinuance Under
27   Executive Law Section 63. Subdivision 15 at 7.
                                                     63
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 75 of 261




1           257.   The FAQs section of pain-topics.org, a now-defunct website to which Mallinckrodt
2    provided funding, also contained misleading information about pseudoaddiction. Specifically,
3    the website advised providers to “keep in mind” that signs of potential drug diversion, rather than
4    signaling “actual” addiction, “may represent pseudoaddiction,” which the website described as
5    behavior that occurs in patients when pain is “undertreated” and includes patients becoming “very
6    focused on obtaining opioid medications and may be erroneously perceived as ‘drug seeking.’”
7           258.   Janssen sponsored, funded, and edited a website called Let’s Talk Pain, which in
8    2009 stated “pseudoaddiction . . . refers to patient behaviors that may occur when pain is
9    undertreated . . . . Pseudoaddiction is different from true addiction because such behaviors can be
10   resolved with effective pain management.” This website was accessible online until at least May
11   2012. Janssen also currently runs a website, Prescriberesponsibly.com, which claims that
12   concerns about opioid addiction are “overestimated,” and describes pseudoaddiction as “a
13   syndrome that causes patients to seek additional medications due to inadequate pharmacotherapy
14   being prescribed. Typically, when the pain is treated appropriately the inappropriate behavior
15   ceases.”98
16          259.   The CDC Guideline nowhere recommends attempting to provide more opioids to
17   patients exhibiting symptoms of addiction. Dr. Lynn Webster, a KOL discussed below, admitted
18   that pseudoaddiction “is already something we are debunking as a concept” and became “too
19   much of an excuse to give patients more medication. It led us down a path that caused harm.”
20                 4.     Falsehood #4: Opioid Withdrawal Can Be Avoided By Tapering
21          260.   In an effort to underplay the risk and impact of addiction, the Marketing Defendants
22   falsely claimed that, while patients become physically dependent on opioids, physical dependence
23   is not the same as addiction and can be easily addressed, if and when pain relief is no longer
24   desired, by gradually tapering a patient’s dose to avoid the adverse effects of withdrawal.
25   98
        Howard Heit, MD, FACP, FASAM, & Douglas Gourlay, MD, MSc, FRCPC, FASAM, What
26   a Prescriber Should Know Before Writing the First Prescription, Prescribe Responsibly,
     http://www.prescriberesponsibly.com/articles/before-prescribing-opioids, (last accessed July 16,
27   2018).
                                                     64
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 76 of 261




1    Defendants failed to disclose the extremely difficult and painful effects that patients can
2    experience when they are removed from opioids—adverse effects that also make it less likely that
3    patients will be able to stop using the drugs. Defendants also failed to disclose how difficult it is
4    for patients to stop using opioids after they have used them for a prolonged period.
5           261.   A non-credit educational program sponsored by Endo, Persistent Pain in the Older
6    Adult, claimed that withdrawal symptoms, which make it difficult for patients to stop using
7    opioids, could be avoided by simply tapering a patient’s opioid dose over ten days.
8           262.   However, this claim is at odds with the experience of patients addicted to opioids.
9    Most patients who have been taking opioids regularly will, upon stopping treatment, experience
10   withdrawal, characterized by intense physical and psychological effects, including anxiety,
11   nausea, headaches, and delirium, among others. This painful and arduous struggle to terminate
12   use can leave many patients unwilling or unable to give up opioids and heightens the risk of
13   addiction.
14          263.   Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its
15   Management, which taught that “Symptoms of physical dependence can often be ameliorated by
16   gradually decreasing the dose of medication during discontinuation,” but the guide did not
17   disclose the significant hardships that often accompany cessation of use.
18          264.   To this day, the Marketing Defendants have not corrected or retracted their
19   misrepresentations regarding tapering as a solution to opioid withdrawal.
20
                   5.     Falsehood #5: Opioid Doses Can Be Increased Without Limit or
21                        Greater Risks
22          265.   In materials they produced, sponsored or controlled, Marketing Defendants

23   instructed prescribers that they could safely increase a patient’s dose to achieve pain relief. Each

24   of the Marketing Defendants’ claims was deceptive in that they omitted warnings of increased

25   adverse effects that occur at higher doses, effects confirmed by scientific evidence.

26
27
                                                      65
             Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 77 of 261




1             266.   These misrepresentations were integral to the Marketing Defendants’ promotion of
2    prescription opioids. As discussed above, patients develop a tolerance to opioids’ analgesic
3    effects, so that achieving long-term pain relief requires constantly increasing the dose. d
4             267.   In addition, sales representatives aggressively pushed doctors to prescribe stronger
5    doses of opioids. For example, one Purdue sales representative wrote about how his regional
6    manager would drill the sales team on their upselling tactics:
7
                     It went something like this. “Doctor, what is the highest dose of
8                    OxyContin you have ever prescribed?” “20mg Q12h.” “Doctor, if the
                     patient tells you their pain score is still high you can increase the dose
9                    100% to 40mg Q12h, will you do that?” “Okay.” “Doctor, what if that
10                   patient then came back and said their pain score was still high, did you
                     know that you could increase the OxyContin dose to 80mg Q12h,
11                   would you do that?” “I don’t know, maybe.” “Doctor, but you do
                     agree that you would at least Rx the 40mg dose, right?” “Yes.”
12
13   The next week the representative would see that same doctor and go through the same discussion

14   with the goal of selling higher and higher doses of OxyContin. Stronger doses were more

15   expensive and increased the likelihood of addiction.

16            268.   These misrepresentations were particularly dangerous. Opioid doses at or above 50

17   MME (morphine milligram equivalents)/day double the risk of overdose compared to 20

18   MME/day, and 50 MME is equal to just 33 mg of oxycodone. The recommendation of 320 mg

19   every twelve hours is ten times that.

20            269.   In its 2010 Risk Evaluation and Mitigation Strategy (“REMS”) for OxyContin,

21   however, Purdue does not address the increased risk of respiratory depression and death from

22   increasing dose, and instead advises prescribers that “dose adjustments may be made every 1-2

23   days”; “it is most appropriate to increase the q12h dose”; the “total daily dose can usually be

24   increased by 25% to 50%”; and if “significant adverse reactions occur, treat them aggressively

25   until they are under control, then resume upward titration.”99

26
     99
          Purdue Pharma, L.P., OxyContin Risk Evaluation and Mitigation Strategy, Purdue Pharma
27
                                                        66
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 78 of 261




1           270.   Endo sponsored a website, Painknowledge.com, which claimed that opioids may be
2    increased until “you are on the right dose of medication for your pain,” at which point further dose
3    increases would not be required.
4           271.   Endo also published on its website a patient education pamphlet entitled
5    Understanding Your Pain: Taking Oral Opioid Analgesics. In Q&A format, it asked, “If I take
6    the opioid now, will it work later when I really need it?” The response is, “The dose can be
7    increased . . . You won’t ‘run out’ of pain relief.”
8           272.   Marketing Defendants were aware of the greater dangers high dose opioids posed.
9    In 2013, the FDA acknowledged “that the available data do suggest a relationship between
10   increasing opioid dose and risk of certain adverse events” and that studies “appear to credibly
11   suggest a positive association between high-dose opioid use and the risk of overdose and/or
12   overdose mortality.” A study of the Veterans Health Administration from 2004 to 2008 found the
13   rate of overdose deaths is directly related to maximum daily dose.
14                 6.     Falsehood #6: Long-term Opioid Use Improves Functioning
15          273.   Despite the lack of evidence of improved function and the existence of evidence to
16   the contrary, the Marketing Defendants consistently promoted opioids for patients’ function and
17   quality of life because they viewed these claims as a critical part of their marketing strategies. In
18   recalibrating the risk-benefit analysis for opioids, increasing the perceived benefits of treatment
19   was necessary to overcome its risks.
20          274.   Janssen, for example, promoted Duragesic as improving patients’ functioning and
21   work productivity through an ad campaign that included the following statements: “[w]ork,
22   uninterrupted,” “[l]ife, uninterrupted,” “[g]ame, uninterrupted,” “[c]hronic pain relief that
23   supports functionality,” and “[i]mprove[s] . . . physical and social functioning.”
24
25
26   L.P.,
     https://web.archive.org/web/2/https://www.fda.gov/downloads/Drugs/DrugSafet%20y/Postmark
27   etDrugSafetyInformationforPatientsandProviders/UCM220990.pdf, (last modified Nov. 2010).
                                                      67
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 79 of 261




1           275.   Purdue noted the need to compete with this messaging, despite the lack of data
2    supporting improvement in quality of life with OxyContin treatment:
3           Janssen has been stressing decreased side effects, especially constipation, as
            well as patient quality of life, as supported by patient rating compared to
4
            sustained release morphine…We do not have such data to support
5           OxyContin promotion. . . . In addition, Janssen has been using the “life
            uninterrupted” message in promotion of Duragesic for non-cancer pain,
6           stressing that Duragesic “helps patients think less about their pain.” This is a
7           competitive advantage based on our inability to make any quality of life
            claims.100
8
            276.   Despite its acknowledgment that “[w]e do not have such data to support OxyContin
9
     promotion,” Purdue ran a full-page ad for OxyContin in the Journal of the American Medical
10
     Association, proclaiming, “There Can Be Life With Relief,” and showing a man happily fly-
11
     fishing alongside his grandson, implying that OxyContin would help users’ function. This ad
12
     earned a warning letter from the FDA, which admonished, “It is particularly disturbing that your
13
     November ad would tout ‘Life With Relief’ yet fail to warn that patients can die from taking
14
     OxyContin.”101
15
            277.   Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its
16
     Management, which claimed that “multiple clinical studies” have shown that opioids are effective
17
     in improving daily function, psychological health, and health-related quality of life for chronic
18
     pain patients. But the article cited as support for this in fact stated the contrary, noting the absence
19
     of long-term studies and concluding, “[f]or functional outcomes, the other analgesics were
20
     significantly more effective than were opioids.”
21
            278.   A series of medical journal advertisements for OxyContin in 2012 presented “Pain
22
     Vignettes”—case studies featuring patients with pain conditions persisting over several months—
23
     that implied functional improvement. For example, one advertisement described a “writer with
24
     osteoarthritis of the hands” and implied that OxyContin would help him work more effectively.
25
     100
26     Pain Killer, supra n. 79, at 281.
     101
       Chris Adams, FDA Orders Purdue Pharma To Pull Its OxyContin Ads, WALL STREET
27   JOURNAL (Jan. 23, 2003, 12:01am), https://www.wsj.com/articles/SB1043259665976915824.
                                                       68
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 80 of 261




1           279.   Similarly, since at least May of 2011, Endo has distributed and made available on
2    its website, opana.com, a pamphlet promoting Opana ER with photographs depicting patients with
3    physically demanding jobs like those of a construction worker or chef, misleadingly implying that
4    the drug would provide long-term pain relief and functional improvement.
5           280.   As noted above, Janssen sponsored and edited a patient education guide entitled
6    Finding Relief: Pain Management for Older Adults (2009), which states as “a fact” that “opioids
7    may make it easier for people to live normally.” This guide features a man playing golf on the
8    cover and lists examples of expected functional improvement from opioids, like sleeping through
9    the night, returning to work, recreation, sex, walking, and climbing stairs. It assures patients that,
10   “[u]sed properly, opioid medications can make it possible for people with chronic pain to ‘return
11   to normal.’” Similarly, Responsible Opioid Prescribing (2007), sponsored and distributed by
12   Teva, Endo, and Purdue, taught that relief of pain by opioids, by itself, improved patients’
13   function. The book remains for sale online.
14          281.   In addition, Janssen’s Let’s Talk Pain website featured a video interview, which was
15   edited by Janssen personnel, claiming that opioids were what allowed a patient to “continue to
16   function,” falsely implying that her experience would be representative.
17          282.   Endo’s NIPC website, Painknowledge.com, claimed that with opioids, “your level
18   of function should improve; you may find you are now able to participate in activities of daily
19   living, such as work and hobbies, that you were not able to enjoy when your pain was worse.” In
20   addition to “improved function,” the website touted improved quality of life as a benefit of opioid
21   therapy. The grant request that Endo approved for this project specifically indicated NIPC’s intent
22   to make claims of functional improvement.
23          283.   Endo was the sole sponsor, through NIPC, of a series of CMEs titled Persistent Pain
24   in the Older Patient, which claimed that chronic opioid therapy has been “shown to reduce pain
25   and improve depressive symptoms and cognitive functioning.” The CME was disseminated via
26   webcast.
27
                                                      69
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 81 of 261




1           284.   Mallinckrodt’s website, in a section on responsible use of opioids, claims that “[t]he
2    effective pain management offered by our medicines helps enable patients to stay in the
3    workplace, enjoy interactions with family and friends, and remain an active member of society.”102
4           285.   The Marketing Defendants’ claims that long-term use of opioids improves patient
5    function and quality of life are unsupported by clinical evidence. There are no controlled studies
6    of the use of opioids beyond 16 weeks, and there is no evidence that opioids improve patients’
7    pain and function long term. The FDA, for years, has made clear through warning letters to
8    manufacturers the lack of evidence for claims that the use of opioids for chronic pain improves
9    patients’ function and quality of life.103 Based upon a review of the existing scientific evidence,
10   the CDC Guideline concluded that “there is no good evidence that opioids improve pain or
11   function with long-term use.”104
12          286.   Consistent with the CDC’s findings, substantial evidence exists demonstrating that
13   opioid drugs are ineffective for the treatment of chronic pain and worsen patients’ health. For
14   example, a 2006 study-of-studies found that opioids as a class did not demonstrate improvement
15   in functional outcomes over other non-addicting treatments. The few longer-term studies of opioid
16   use had “consistently poor results,” and “several studies have showed that Opioids for chronic
17
     102
18       Mallinckrodt Pharmaceuticals, Responsible Use,
      http://www.mallinckrodt.com/corporate-responsibility/responsible-use, (last accessed July
19   16, 2018).
     103
         The FDA has warned other drugmakers that claims of improved function and quality of life
20
     were misleading. See Warning Letter from Thomas Abrams, Dir., FDA Div. of Mktg., Adver.,
21   & Commc’ns, to Doug Boothe, CEO, Actavis Elizabeth LLC (Feb. 18, 2010), (rejecting claims
     that Actavis’ opioid, Kadian, had an “overall positive impact on a patient’s work, physical and
22   mental functioning, daily activities, or enjoyment of life.”); Warning Letter from Thomas
23   Abrams, Dir., FDA Div. of Mktg., Adver., & Commc’ns, to Brian A. Markison, Chairman,
     President and Chief Executive Officer, King Pharmaceuticals, Inc. (March 24, 2008), (finding
24   the claim that “patients who are treated with [Avinza (morphine sulfate ER)] experience an
     improvement in their overall function, social function, and ability to perform daily activities . . .
25
     has not been demonstrated by substantial evidence or substantial clinical experience.”). The
26   FDA’s warning letters were available to Defendants on the FDA website.
     104
         CDC Guideline at 20.
27
                                                      70
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 82 of 261




1    pain may actually worsen pain and functioning . . .”105 along with general health, mental health,
2    and social function. Over time, even high doses of potent opioids often fail to control pain, and
3    patients exposed to such doses are unable to function normally.
4           287.   On the contrary, the available evidence indicates opioids may worsen patients’
5    health and pain. Increased duration of opioid use is strongly associated with increased prevalence
6    of mental health disorders (depression, anxiety, post-traumatic stress disorder, and substance
7    abuse), increased psychological distress, and greater health care utilization. The CDC Guideline
8    concluded that “[w]hile benefits for pain relief, function and quality of life with long-term opioid
9    use for chronic pain are uncertain, risks associated with long-term opioid use are clearer and
10   significant.”106 According to the CDC, “for the vast majority of patients, the known, serious, and
11   too-often-fatal risks far outweigh the unproven and transient benefits [of opioids for chronic
12   pain].”107
13          288.   As one pain specialist observed, “opioids may work acceptably well for a while, but
14   over the long term, function generally declines, as does general health, mental health, and social
15   functioning. Over time, even high doses of potent opioids often fail to control pain, and these
16   patients are unable to function normally.”108 In fact, research such as a 2008 study in the journal
17   Spine has shown that pain sufferers prescribed opioids long-term suffered addiction that made
18   them more likely to be disabled and unable to work.109 Another study demonstrated that injured
19
     105
         Thomas Frieden and Debra Houry, Reducing the Risks of Relief – The CDC Opioid-
20
     Prescribing Guideline, at 1503, 374New Eng. J. Med., 4/21/16, at 1503. (April 21, 2016).
     106
21       CDC Guideline at 2, 18.
     107
         Thomas Frieden & Debra Houry, Reducing the Risks of Relief – The CDC Opioid-
22   Prescribing Guideline, at 1503, 374 New Eng. J. Med. 1501-1504 (AprilApr. 21, 2016), doi:
23   10.1056/NEJMp1515917, http://www.nejm.org/doi/full/10.1056/NEJMp1515917.
     108
         Andrea Rubinstein, Are We Making Pain Patients Worse?, Sonoma Med. (Fall
24   2009), available at http://www.nbcms.org/en-us/about-us/sonoma-county-medical-
     association/magazine/sonoma-medicine-are-we-making-pain-patients-
25
     worse.aspx?pageid=144&tabid=747
     109
26       Jeffrey Dersh, et al., Prescription opioid dependence is associated with poorer outcomes
     in disabling spinal disorders, 33(20) Spine 2219-27 (Sept. 15, 2008).
27
                                                     71
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 83 of 261




1    workers who received a prescription opioid for more than seven days during the first six weeks
2    after the injury were 2.2 times more likely to remain on work disability a year later than workers
3    with similar injuries who received no opioids at all.110 Yet, Marketing Defendants have not
4    acknowledged, retracted, or corrected their false statements.
5
                   7.     Falsehood #7: Alternative Forms of Pain Relief Pose Greater Risks
6                         Than Opioids

7           289.   In materials they produced, sponsored or controlled, the Marketing Defendants

8    omitted known risks of chronic opioid therapy and emphasized or exaggerated risks of competing

9    products so that prescribers and patients would favor opioids over other therapies such as over-

10   the-counter acetaminophen or over-the-counter or prescription non-steroidal anti-inflammatory

11   drugs (“NSAIDs”).

12          290.   For example, in addition to failing to disclose in promotional materials the risks of

13   addiction, overdose, and death, the Marketing Defendants routinely ignored the risks of

14   hyperalgesia, a “known serious risk associated with chronic opioid analgesic therapy in which the

15   patient becomes more sensitive to certain painful stimuli over time;”111 hormonal dysfunction;112

16   decline in immune function; mental clouding, confusion, and dizziness; increased falls and

17   fractures in the elderly;113 neonatal abstinence syndrome (when an infant exposed to opioids

18
19
     110
         Franklin, GM, et al., Early opioid prescription and subsequent disability among workers with
20
     back injuries: the Disability Risk Identification Study Cohort, 33 Spine 199, 201-202 (Jan. 15,
21   2008) doi: 10.1097/BRS.0b013e318160455c, https://www.ncbi.nlm.nih.gov/pubmed/18197107.
     111
         Letter from Janet Woodcock, M.D., Dir., Ctr. For Drug Eval. & Res., to Andrew Kolodny,
22   M.D., Pres. Physicians for Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818
23   (Sept. 10, 2013).
     112
         H.W. Daniell, Hypogonadism in men consuming sustained-action oral opioids, 3(5) J.
24   Pain 377-84 (2001), https://www.ncbi.nlm.nih.gov/pubmed/14622741.
     113
         See Bernhard M. Kuschel, et al., The risk of fall injury in relation to commonly prescribed
25
     medications among older people – a Swedish case-control study, 25 Eur. J. Pub. H. 527-32
26   (July 31, 2014), doi: 10.1093/eurpub/cku120,
     https://www.ncbi.nlm.nih.gov/pubmed/25085470.
27
                                                     72
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 84 of 261




1    prenatally suffers withdrawal after birth), and potentially fatal interactions with alcohol or with
2    benzodiazepines, which are used to treat anxiety and may be co-prescribed with opioids.
3           291.   The APF’s Treatment Options: A Guide for People Living with Pain, sponsored by
4    Purdue and Cephalon, warned that risks of NSAIDs increase if “taken for more than a period of
5    months,” with no corresponding warning about opioids. The publication falsely attributed 10,000
6    to 20,000 deaths annually to NSAID overdose, when the figure is closer to 3,200.114
7           292.   Janssen sponsored Finding Relief: Pain Management for Older Adults (2009) that
8    listed dose limitations as “disadvantages” of other pain medicines but omitted any discussion of
9    risks from increased doses of opioids. Finding Relief described the advantages and disadvantages
10   of NSAIDs on one page, and the “myths/facts” of opioids on the facing page. The disadvantages
11   of NSAIDs are described as involving “stomach upset or bleeding,” “kidney or liver damage if
12   taken at high doses or for a long time,” “adverse reactions in people with asthma,” and “can
13   increase the risk of heart attack and stroke.” The only adverse effects of opioids listed are “upset
14   stomach or sleepiness,” which the brochure claims will go away, and constipation.
15          293.   Endo’s NIPC website, Painknowledge.org, contained a flyer called “Pain: Opioid
16   Therapy.” This publication listed opioids’ adverse effects but with significant omissions,
17   including hyperalgesia, immune and hormone dysfunction, cognitive impairment, tolerance,
18   dependence, addiction, and death.
19          294.   In April 2007, Endo sponsored an article aimed at prescribers, published in Pain
20   Medicine News, titled “Case Challenges in Pain Management: Opioid Therapy for Chronic
21   Pain.”115 The article asserted:
22
     114
23       Robert E. Tarone, et al., Nonselective Nonaspirin Nonsteroidal Anti-Inflammatory Drugs
     and Gastrointestinal Bleeding: Relative and Absolute Risk Estimates from Recent
24   Epidemiologic Studies, 11 Am. J. of Therapeutics 17-25 (2004),
     https://www.ncbi.nlm.nih.gov/pubmed/14704592.
25   115
         Charles E. Argoff, Case Challenges in Pain Management: Opioid Therapy for Chronic Pain,
26   Pain Med. News, http://www.painmedicinenews.com/download/ BtoB_Opana_WM.pdf, (link
     no longer available).
27
                                                     73
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 85 of 261




1                  Opioids represent a highly effective but controversial and often
2                  misunderstood class of analgesic medications for controlling both
                   chronic and acute pain. The phenomenon of tolerance to opioids – the
3                  gradual waning of relief at a given dose – and fears of abuse,
                   diversion, and misuse of these medications by patients have led many
4
                   clinicians to be wary of prescribing these drugs, and/or to restrict
5                  dosages to levels that may be insufficient to provide meaningful
                   relief.116
6
7           295.   To help allay these concerns, Endo emphasized the risks of NSAIDs as an

8    alternative to opioids. The article included a case study that focused on the danger of extended

9    use of NSAIDs, including that the subject was hospitalized with a massive upper gastrointestinal

10   bleed believed to have resulted from his protracted NSAID use. In contrast, the article did not

11   provide the same detail concerning the serious side effects associated with opioids.

12          296.   Additionally, Purdue acting with Endo sponsored Overview of Management

13   Options, a CME issued by the AMA in 2003, 2007, 2010, and 2013. The 2013 version remains

14   available for CME credit. The CME taught that NSAIDs and other drugs, but not opioids, are

15   unsafe at high doses.

16          297.   As a result of the Marketing Defendants’ deceptive promotion of opioids over safer

17   and more effective drugs, opioid prescriptions increased even as the percentage of patients visiting

18   a doctor for pain remained constant. A study of 7.8 million doctor visits between 2000 and 2010

19   found that opioid prescriptions increased from 11.3% to 19.6% of visits, as NSAID and

20   acetaminophen prescriptions fell from 38% to 29%, driven primarily by the decline in NSAID

21   prescribing.117

22
     116
23       Id.
     117
         M. Daubresse, et al., Ambulatory Diagnosis and Treatment of Nonmalignant Pain in the
24   United States, 2000-2010, 51(10) Med. Care, 870-878 (2013). “For back pain alone, the
     percentage of patients prescribed opioids increased from 19% to 29% between 1999 and 2010,
25
     even as the use of NSAIDs or acetaminophen declined from 39.9% to 24.5% of these visits;
26   and referrals to physical therapy remained steady..” See also, J. Mafi, et al., Worsening Trends
     in the Management and Treatment of Back Pain, 173(17) J. of the Am Med. Ass’n Internal
27   Med. 1573, 1573 (2013).
                                                     74
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 86 of 261




1                  8.     Falsehood #8: OxyContin Provides Twelve Hours of Pain Relief
2           298.   Purdue also dangerously misled doctors and patients about OxyContin’s duration
3    and onset of action, making the knowingly false claim that OxyContin would provide 12 hours of
4    pain relief for most patients. As laid out below, Purdue made this claim for two reasons. First, it
5    provided the basis for both Purdue’s patent and its market niche, allowing it to both protect and
6    differentiate itself from competitors. Second, it allowed Purdue to imply or state outright that
7    OxyContin had a more even, stable release mechanism that avoided peaks and valleys and
8    therefore the rush that fostered addiction and attracted abusers.
9           299.   Purdue promotes OxyContin as an extended-release opioid, but the oxycodone does
10   not enter the body on a linear rate. OxyContin works by releasing a greater proportion of
11   oxycodone into the body upon administration, and the release gradually tapers, as illustrated in
12   the following chart, which was apparently adapted from Purdue’s own sales materials.
13
14
15
16
17
18
19
20
21
22
23
24
25          300.   The reduced release of the drug over time means that the OxyContin no longer

26   provides the same level of pain relief; as a result, in many patients, OxyContin does not last for

27
                                                     75
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 87 of 261




1    the twelve hours for which Purdue promotes it—a fact that Purdue has known at all times relevant
2    to this action.
3           301.       OxyContin tablets provide an initial absorption of approximately 40% of the active
4    medicine. This has a two-fold effect. First, the initial rush of nearly half of the powerful opioid
5    triggers a powerful psychological response. OxyContin thus behaves more like an immediate
6    release opioid, which Purdue itself once claimed was more addicting in its original 1995 FDA-
7    approved drug label. Second, the initial burst of oxycodone means that there is less of the drug at
8    the end of the dosing period, which results in the drug not lasting for a full twelve hours and
9    precipitates withdrawal symptoms in patients, a phenomenon known as “end of dose” failure. (The
10   FDA found in 2008 that a “substantial number” of chronic pain patients will experience end-of-
11   dose failure with OxyContin.)
12          302.       End-of-dose failure renders OxyContin even more dangerous because patients begin
13   to experience withdrawal symptoms, followed by a euphoric rush with their next dose—a cycle
14   that fuels a craving for OxyContin. For this reason, Dr. Theodore Cicero, a neuropharmacologist
15   at the Washington University School of Medicine in St. Louis, has called OxyContin’s 12-hour
16   dosing “the perfect recipe for addiction.”118 Many patients will exacerbate this cycle by taking
17   their next dose ahead of schedule or resorting to a rescue dose of another opioid, increasing the
18   overall amount of opioids they are taking.
19          303.       It was Purdue’s decision to submit OxyContin for approval with 12-hour dosing.
20   While the OxyContin label indicates that “[t]here are no well-controlled clinical studies evaluating
21   the safety and efficacy with dosing more frequently than every 12 hours,” that is because Purdue
22   has conducted no such studies.
23          304.       Purdue nevertheless has falsely promoted OxyContin as if it were effective for a full
24   twelve hours. Its advertising in 2000 included claims that OxyContin provides “Consistent Plasma
25   Levels Over 12 Hours.” That claim was accompanied by a chart, mirroring the chart on the
26
     118
       Harriet Ryan, et al., ‘You Want a Description of Hell?’ OxyContin’s 12-Hour Problem, LOS
27   ANGELES TIMES (May 5, 2016), http://www.latimes.com/projects/oxycontin-part1/.
                                                         76
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 88 of 261




1    previous page. However, this version of the chart deceptively minimized the rate of end-of- dose
2    failure by depicting 10 mg in a way that it appeared to be half of 100 mg in the table’s y- axis.
3    That chart, shown below, depicts the same information as the chart above, but does so in a way
4    that makes the absorption rate appear more consistent:
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
           305.   Purdue’s 12-hour messaging was key to its competitive advantage over short- acting
25
     opioids that required patients to wake in the middle of the night to take their pills. Purdue
26
     advertisements also emphasized “Q12h” dosing. These include an advertisement in the February
27
                                                    77
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 89 of 261




1    2005 Journal of Pain and 2006 Clinical Journal of Pain featuring an OxyContin logo with two
2    pill cups, reinforcing the twice-a-day message. A Purdue memo to the OxyContin launch team
3    stated that “OxyContin’s positioning statement is ‘all of the analgesic efficacy of immediate-
4    release oxycodone, with convenient q12h dosing,’” and further that “[t]he convenience of q12h
5    dosing was emphasized as the most important benefit.”119
6           306.    Purdue executives therefore maintained the messaging of twelve-hour dosing even
7    when many reports surfaced that OxyContin did not last twelve hours. Instead of acknowledging
8    a need for more frequent dosing, Purdue instructed its representatives to push higher-strength pills,
9    even though higher dosing carries its own risks, as noted above. It also means that patients will
10   experience higher highs and lower lows, increasing their craving for their next pill. Nationwide,
11   based on an analysis by the LOS ANGELES TIMES, more than 52% of patients taking OxyContin
12   longer than three months are on doses greater than 60 milligrams per day—which converts to the
13   90 MED (morphine equivalent dose) that the CDC Guideline urges prescribers to “avoid” or
14   “carefully justify.”120
15          307.    The information that OxyContin did not provide pain relief for a full twelve hours
16   was known to Purdue, and Purdue’s competitors, but was not disclosed to prescribers. Purdue’s
17   knowledge of some pain specialists’ tendency to prescribe OxyContin three times per day instead
18   of two is apparent from MEDWATCH Adverse Event reports for OxyContin.
19          308.    Even Purdue’s competitor, Endo, was aware of the problem; Endo attempted to
20   position its Opana ER drug as offering “durable” pain relief, which Endo understood to suggest a
21   contrast to OxyContin. Opana ER advisory board meetings featured pain specialists citing lack of
22   12-hour dosing as a disadvantage of OxyContin. Endo even ran advertisements for Opana ER
23   referring to “real” 12-hour dosing.
24
25
     119
26       Purdue Meeting Memo, OxyContin launch, LOS ANGELES TIMES (May 5, 2016),
     http://documents.latimes.com/oxycontin-launch-1995/.
27   120
         CDC Guideline at 16.
                                                      78
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 90 of 261




1           309.   For example, in a 1996 sales strategy memo from a Purdue regional manager, the
2    manager emphasized that representatives should “convinc[e] the physician that there is no need”
3    for prescribing OxyContin in shorter intervals than the recommended 12-hour interval, and instead
4    the solution is prescribing higher doses.”121 One sales manager instructed her team that anything
5    shorter than 12-hour dosing “needs to be nipped in the bud. NOW!!”122
6           310.   Purdue’s failure to disclose the prevalence of end-of-dose failure meant that
7    prescribers were misinformed about the advantages of OxyContin in a manner that preserved
8    Purdue’s competitive advantage and profits, at the expense of patients, who were placed at greater
9    risk of overdose, addiction, and other adverse effects.
10
                   9.     Falsehood #9: New Formulations of Certain Opioids Successfully Deter
11                        Abuse

12          311.   Rather than take the widespread abuse of and addiction to opioids as reason to cease

13   their untruthful marketing efforts, Marketing Defendants Purdue and Endo seized them as a

14   competitive   opportunity.   These     companies     developed   and oversold    “abuse-deterrent

15   formulations” (“ADF”) opioids as a solution to opioid abuse and as a reason that doctors could

16   continue to safely prescribe their opioids, as well as an advantage of these expensive branded

17   drugs over other opioids. These Defendants’ false and misleading marketing of the benefits of

18   their ADF opioids preserved and expanded their sales and falsely reassured prescribers thereby

19   prolonging the opioid epidemic. Other Marketing Defendants, including Actavis and

20   Mallinckrodt, also promoted their branded opioids as formulated to be less addictive or less

21   subject to abuse than other opioids.

22          312.   The CDC Guideline confirms that “[n]o studies” support the notion that “abuse-

23   deterrent technologies [are] a risk mitigation strategy for deterring or preventing abuse,” noting

24   that the technologies “do not prevent opioid abuse through oral intake, the most common route of

25   121
         Southern Region Memo to Mr. B. Gergely, Sales manager on 12-hour dosing, LOS ANGELES
26   TIMES (May 5, 2016), http://documents.latimes.com/sales-manager-on12-hour-dosing-1996/
     122
         Harriet Ryan, et al., ‘You Want a Description of Hell?’ OxyContin’s 12-Hour Problem, LOS
27   ANGELES TIMES (May 5, 2016), http://www.latimes.com/projects/oxycontin-part1/.
                                                     79
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 91 of 261




1    opioid abuse, and can still be abused by non-oral routes.” Tom Frieden, the former Director of the
2    CDC, reported that his staff could not find “any evidence showing the updated opioids [ADF
3    opioids] actually reduce rates of addiction, overdoses, or death.”
4                         a.      Purdue’s Deceptive Marketing of Reformulated OxyContin and
                                  Hysingla ER
5
6           313.   Reformulated ADF OxyContin was approved by the FDA in April 2010. It was not

7    until 2013 that the FDA, in response to a citizen petition filed by Purdue, permitted reference to

8    the abuse-deterrent properties in its label. When Hysingla ER (extended-release hydrocodone)

9    launched in 2014, the product included similar abuse-deterrent properties and limitations. But in

10   the beginning, the FDA made clear the limited claims that could be made about ADF, noting that

11   no evidence supported claims that ADF prevented tampering, oral abuse, or overall rates of abuse.

12          314.   Purdue introduced reformulated ADF OxyContin shortly before generic versions of

13   OxyContin were to become available. By so doing, Purdue anticipated and countered a threat to

14   its market share and the price it could charge for OxyContin. Purdue nonetheless touted its

15   introduction of ADF opioids as evidence of its good corporate citizenship and commitment to

16   address the opioid crisis.

17          315.   Despite its self-proclaimed good intention, Purdue merely incorporated its generally

18   deceptive tactics with respect to ADF. Purdue sales representatives regularly overstated and

19   misstated the evidence for and impact of the abuse-deterrent features of these opioids.

20   Specifically, Purdue sales representatives:

21                       a. claimed that Purdue’s ADF opioids prevent tampering and that its ADFs
                            could not be crushed or snorted;
22
                         b. claimed that Purdue’s ADF opioids reduce opioid abuse and diversion;
23
24                       c. asserted or suggested that its ADF opioids are non-addictive or less
                            addictive,
25
26                       d. asserted or suggested that Purdue’s ADF opioids are safer than other
                            opioids, could not be abused or tampered with, and were not sought out for
27                          diversion; and
                                                     80
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 92 of 261




1
2                       e. failed to disclose that Purdue’s ADF opioids do not impact oral abuse or
                           misuse.
3
            316.   If pressed, Purdue acknowledged that perhaps some “extreme” patients might still
4
     abuse the drug but claimed the ADF features protect the majority of patients. These
5
     misrepresentations and omissions are misleading and contrary to Purdue’s ADF labels, Purdue’s
6
     own information, and publicly available data.
7
            317.   Purdue knew or should have known that reformulated OxyContin is not more
8
     tamper-resistant than the original OxyContin and is still regularly tampered with.
9
            318.   In 2009, the FDA noted in permitting ADF labeling that “the tamper-resistant
10
     properties will have no effect on abuse by the oral route (the most common mode of abuse)”. In
11
     the 2012 medical office review of Purdue’s application to include an abuse-deterrence claim in its
12
     label for OxyContin, the FDA noted that the overwhelming majority of deaths linked to
13
     OxyContin were associated with oral consumption, and that only 2% of deaths were associated
14
     with recent injection and only 0.2% with snorting the drug.
15
            319.   The FDA’s Director of the Division of Epidemiology stated in September 2015 that
16
     no data that she had seen suggested the reformulation of OxyContin “actually made a reduction
17
     in abuse,” between continued oral abuse, shifts to injection of other drugs (including heroin), and
18
     defeat of the ADF mechanism. Even Purdue’s own funded research shows that half of OxyContin
19
     abusers continued to do so orally after the reformulation rather than shift to other drugs.
20
            320.   A 2013 article presented by Purdue employees based on review of data from poison
21
     control centers, concluded that ADF OxyContin can reduce abuse, but ignored important negative
22
     findings. The study revealed that abuse merely shifted to other drugs and that, when the actual
23
     incidence of harmful exposures was calculated, there were more harmful exposures to opioids
24
     after the reformulation of OxyContin. In short, the article deceptively emphasized the advantages
25
     and ignored the disadvantages of ADF OxyContin.
26
27
                                                     81
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 93 of 261




1           321.   Websites and message boards used by drug abusers, such as bluelight.org and
2    reddit.com, report a variety of ways to tamper with OxyContin and Hysingla ER, including
3    through grinding, microwaving then freezing, or drinking soda or fruit juice in which a tablet is
4    dissolved. Purdue has been aware of these methods of abuse for more than a decade.
5           322.   One-third of the patients in a 2015 study defeated the ADF mechanism and were
6    able to continue inhaling or injecting the drug. To the extent that the abuse of Purdue’s ADF
7    opioids was reduced, there was no meaningful reduction in opioid abuse overall, as many users
8    simply shifted to other opioids such as heroin.
9           323.   In 2015, claiming a need to further assess its data, Purdue abruptly withdrew a
10   supplemental new drug application related to reformulated OxyContin one day before FDA staff
11   was to release its assessment of the application. The staff review preceded an FDA advisory
12   committee meeting related to new studies by Purdue “evaluating the misuse and/or abuse of
13   reformulated OxyContin” and whether those studies “have demonstrated that the reformulated
14   product has a meaningful impact on abuse.”123 In consideration of a reasonable opportunity for
15   further investigation and discovery, Plaintiff alleges that Purdue never presented the data to the
16   FDA because the data would not have supported claims that OxyContin’s ADF properties reduced
17   abuse or misuse.
18          324.   Despite its own evidence of abuse, and the lack of evidence regarding the benefit of
19   Purdue’s ADF opioids in reducing abuse, Dr. J. David Haddox, the Vice President of Health
20   Policy for Purdue, falsely claimed in 2016 that the evidence does not show that Purdue’s ADF
21   opioids are being abused in large numbers. Purdue’s recent advertisements in national newspapers
22   also continues to claim its ADF opioids as evidence of its efforts to reduce opioid abuse,
23   continuing to mislead prescribers, patients, payors, and the public about the efficacy of its actions.
24
25
     123
26     Meeting Notice, Joint Meeting of the Drug Safety and Risk Management Advisory
     Committee and the Anesthetic and Analgesic Drug Products Advisory Committee; Notice of
27   Meeting, May 25, 2015, 80 FR 30686.
                                                       82
              Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 94 of 261




1                           b.     Endo’s Deceptive Marketing of Reformulated Opana ER
2             325.   Opana ER was particularly likely to be tampered with and abused. That is because
3    Opana ER has lower “bioavailability” than other opioids, meaning that the active pharmaceutical
4    ingredient (the “API” or opioid) does not absorb into the bloodstream as rapidly as other opioids
5    when taken orally. Additionally, when swallowed whole, the extended-release mechanism
6    remains intact, so that only 10% of Opana ER’s API is released into the patient’s bloodstream
7    relative to injection; when it is taken intranasally, that rate increases to 43%. The larger gap
8    between bioavailability when consumed orally versus snorting or injection, the greater the
9    incentive for users to manipulate the drug’s means of administration.
10            326.   In December 2011, Endo obtained approval for a new formulation of Opana ER that
11   added a hard coating that the company claimed made it crush-resistant.
12            327.   Even prior to its approval, the FDA had advised Endo that it could not market the
13   new Opana ER as abuse-deterrent.
14            328.   Nonetheless, in August of 2012, Endo submitted a citizen petition asking the FDA
15   for permission to change its label to indicate that Opana ER was abuse-resistant, both in that it
16   was less able to be crushed and snorted and that it was resistant to injection by syringe. Borrowing
17   a page from Purdue’s playbook, Endo announced it would withdraw original Opana ER from the
18   market and sought a determination that its decision was made for safety reasons (its lack of abuse-
19   deterrence), which would prevent generic copies of original Opana ER.
20            329.   Endo then sued the FDA, seeking to force expedited consideration of its citizen
21   petition. The court filings confirmed Endo’s true motives: in a declaration submitted with its
22   lawsuit, Endo’s chief operating officer indicated that a generic version of Opana ER would
23   decrease the company’s revenue by up to $135 million per year. Endo also claimed that if the
24   FDA did not block generic competition, $125 million, which Endo spent on developing the
25   reformulated drug to “promote the public welfare” would be lost.124 The FDA responded that:
26
     124
           Plaintiff’s Opposition to Defendants’ and Intervenor’s Motions to Dismiss and Plaintiff’s
27
                                                      83
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 95 of 261




1    “Endo’s true interest in expedited FDA consideration stems from business concerns rather than
2    protection of the public health.”125
3           330.    Despite Endo’s purported concern with public safety, not only did Endo continue to
4    distribute original, admittedly unsafe Opana ER for nine months after the reformulated version
5    became available, it declined to recall original Opana ER despite its dangers. In fact, Endo claimed
6    in September 2012 to be “proud” that “almost all remaining inventory” of the original Opana ER
7    had “been utilized.”126
8           331.    In its citizen petition, Endo asserted that redesigned Opana ER had “safety
9    advantages.” Endo even relied on its rejected assertion that Opana was less crushable to argue that
10   it developed Opana ER for patient safety reasons and that the new formulation would help, for
11   example, “where children unintentionally chew the tablets prior to an accidental ingestion.”127
12          332.    However, in rejecting the petition in a 2013 decision, the FDA found that “study
13   data show that the reformulated version's extended-release features can be compromised when
14   subjected to ... cutting, grinding, or chewing.” The FDA also determined that “reformulated Opana
15   ER” could also be “readily prepared for injections and more easily injected[.]” In fact, the FDA
16   warned that preliminary data—including in Endo’s own studies—suggested that a higher
17   percentage of reformulated Opana ER abuse is via injection than was the case with the original
18   formulation.
19
20
21   Reply in Support of Motion for Preliminary Injunction (“Endo Br.”), Endo Pharmaceuticals
     Inc. v. U.S. Food and Drug Administration, et al., No. 1:12-cv-01936, Doc. 23 at 20 (D.D.C.
22   Dec.14, 2012).
     125
23       Defendants’ Response to the Court’s November 30, 2012 Order, Endo Pharmaceuticals Inc.
     v. U.S. Food and Drug Administration, et al., No. 1:12-cv-01936, Doc. 9 at 6 (D.D.C. Dec. 3,
24   2012).
     126
         Id.; Endo News Release, Sept. 6, 2012 (Ex. L to Rurka Decl.) Endo Pharmaceuticals Inc. v.
25
     U.S. Food and Drug Administration, et al., No. 1:12-cv-01936, Doc. 18-4 (D.D.C. Dec. 9,
26   2012).
     127
         CP, FDA Docket 2012-8-0895, at 2.
27
                                                     84
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 96 of 261




1           333.   In 2009, only 3% of Opana ER abuse was by intravenous means. Since the
2    reformulation, injection of Opana ER increased by more than 500%. Endo’s own data, presented
3    in 2014, found between October 2012 and March 2014, 64% of abusers of Opana ER did so by
4    injection, compared with 36% for the old formulation.128 The transition into injection of Opana
5    ER made the drug even less safe than the original formulation. Injection carries risks of HIV,
6    Hepatitis C, and, in reformulated Opana ER’s specific case, the blood-clotting disorder thrombotic
7    thrombocytopenic purpura (TTP), which can cause kidney failure.
8           334.   Publicly, Endo sought to minimize the problem. On a 2013 call with investors, when
9    asked about an outbreak of TTP in Tennessee from injecting Opana ER, Endo sought to limit its
10   import by assigning it to “a very, very distinct area of the country.”
11          335.   Despite its knowledge that Opana ER was widely abused and injected, Endo
12   marketed the drug as tamper-resistant and abuse-deterrent. In consideration of a reasonable
13   opportunity for further investigation and discovery, Plaintiff alleges that based on the company’s
14   detailing elsewhere, Endo sales representatives informed doctors that Opana ER was abuse-
15   deterrent, could not be tampered with, and was safe. In addition, sales representatives did not
16   disclose evidence that Opana was easier to abuse intravenously and, if pressed by prescribers,
17   claimed that while outlier patients might find a way to abuse the drug, most would be protected.
18          336.   A review of national surveys of prescribers regarding their “take-aways” from
19   pharmaceutical detailing confirms that prescribers remember being told Opana ER was tamper-
20   resistant. Endo also tracked messages that doctors took from its in-person marketing. Among the
21   advantages of Opana ER, according to participating doctors, was its “low abuse potential.” For
22   example, a June 14, 2012 Endo press release announced, “the completion of the company’s
23   transition of its Opana ER franchise to the new formulation designed to be crush resistant.”
24
25   128
        Theresa Cassidy, et al., The Changing Abuse Ecology: Implications for Evaluating the Abuse
26   Pattern of Extended-Release Oxymorphone and Abuse-Deterrent Opioid Formulations,
     Inflexxion (Sept. 7, 2014)), https://www.inflexxion.com/changing-abuse-ecology-extended-
27   release-oxymorphone/.
                                                      85
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 97 of 261




1           337.   The press release further stated that: “We firmly believe that the new formulation
2    of Opana ER, coupled with our long-term commitment to awareness and education around
3    appropriate use of opioids will benefit patients, physicians and payers. The press release described
4    the old formulation of Opana as subject to abuse and misuse, but failed to disclose the absence of
5    evidence that reformulated Opana was any better. In September 2012, another Endo press release
6    stressed that reformulated Opana ER employed “INTAC Technology” and continued to describe
7    the drug as “designed to be crush-resistant.”
8           338.   Similarly, journal advertisements that appeared in April 2013 stated Opana ER was
9    “designed to be crush resistant.” A January 2013 article in Pain Medicine News, based in part on
10   an Endo press release, described Opana ER as “crush-resistant.” This article was posted on the
11   Pain Medicine News website, which was accessible to patients and prescribers.
12          339.   In March 2017, because Opana ER could be “readily prepared for injection” and
13   was linked to outbreaks of HIV and TTP, an FDA advisory committee recommended that Opana
14   be withdrawn from the market. The FDA adopted this recommendation on June 8, 2017.129 Endo
15   announced on July 6, 2017 that it would agree to stop marketing and selling Opana ER.130
16   However, by this point, the damage had been done. Even then, Endo continued to insist, falsely,
17   that it “has taken significant steps over the years to combat misuse and abuse.”
18
                          c.     Other Marketing Defendants’ Misrepresentations Regarding
19                               Abuse Deterrence
20          340.   Mallinckrodt promoted both Exalgo (extended-release hydromorphone) and

21   Xartemis XR (oxycodone and acetaminophen) as specifically formulated to reduce abuse. For

22   example, Mallinckrodt’s promotional materials stated that “the physical properties of EXALGO

23   129
         Press Release, FDA, FDA requests removal of Opana ER for risks related to abuse, (June 8,
24   2017), available at
      https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm562401.htm
25   130
         Press Release, Endo International plc, Endo Provides Update on Opana ER, (July
26   6, 2017), available at https://www.prnewswire.com/news-releases/endo-provides-
     update-on-opana-er-300484191.html.
27
                                                     86
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 98 of 261




1    may make it difficult to extract the active ingredient using common forms of physical and
2    chemical tampering, including chewing, crushing and dissolving.”131 One member of the FDA’s
3    Controlled Substance Staff, however, noted in 2010 that hydromorphone has “a high abuse
4    potential comparable to oxycodone” and further stated that “we predict that Exalgo will have high
5    levels of abuse and diversion.”
6           341.   With respect to Xartemis XR, Mallinckrodt’s promotional materials stated that
7    “XARTEMIS XR has technology that requires abusers to exert additional effort to extract the
8    active ingredient from the large quantity of inactive and deterrent ingredients.”132 In anticipation
9    of Xartemis XR’s approval, Mallinckrodt added 150-200 sales representatives to promote it, and
10   CEO Mark Trudeau said the drug could generate “hundreds of millions in revenue.”133
11          342.   While Marketing Defendants promote patented technology as the solution to opioid
12   abuse and addiction, none of their “technology” addresses the most common form of abuse—oral
13   ingestion—and their statements regarding abuse-deterrent formulations give the misleading
14   impression that these reformulated opioids can be prescribed safely.
15          343.   In sum, each of the nine categories of misrepresentations discussed above regarding
16   the use of opioids to treat chronic pain was either not supported by or was contrary to the scientific
17   evidence. In addition, the Defendants’ misrepresentations and omissions as set in this Complaint
18   are misleading and contrary to the Marketing Defendants’ products’ labels.
19          B.     The Marketing Defendants Disseminated Their Misleading Messages About
                   Opioids Through Multiple Channels
20
21
22
     131
23       Mallinckrodt Press Release, Medtronic, FDA Approves Mallinckrodt’s EXALGO®
     (hydromorphone HCl) Extended-Release Tablets 32 mg (CII) for Opioid-Tolerant Patients with
24   Moderate-to-Severe Chronic Pain (Aug. 27, 2012), available at
     http://newsroom.medtronic.com/phoenix.zhtml?c=251324&p=irol-newsArticle&ID=2004159.
25   132
         Mallinckrodt, Responsible Use of Opioid Pain Medications (Mar. 7, 2014).
     133
26       Samantha Liss, Mallinckrodt banks on new painkillers for sales, ST. LOUIS BUSINESS
     JOURNAL (Dec. 30, 2013), http://argentcapital.com/mallinckrodt-banks-on-new-painkillers-for-
27   sales/
                                                      87
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 99 of 261




1           344.   The Marketing Defendants’ false marketing campaign not only targeted the medical
2    community who had to treat chronic pain, but also patients who experience chronic pain.
3           345.   The Marketing Defendants utilized various channels to carry out their marketing
4    scheme of targeting the medical community and patients with deceptive information about
5    opioids: (1) “Front Groups” with the appearance of independence from the Marketing Defendants;
6    (2) so-called “key opinion leaders” (“KOLs”), that is, doctors who were paid by the Marketing
7    Defendants to promote their pro-opioid message; (3) CME programs controlled and/or funded by
8    the Marketing Defendants; (4) branded advertising; (5) unbranded advertising; (6) publications;
9    (7) direct, targeted communications with prescribers by sales representatives or “detailers”; and
10   (8) speakers bureaus and programs.
11
            C.     The Marketing Defendants Deceptively Directed Front Groups to Promote
12                 Opioid Use

13          346.   Patient advocacy groups and professional associations also became vehicles to reach

14   prescribers, patients, and policymakers. Marketing Defendants exerted influence and effective

15   control over the messaging by these groups by providing major funding directly to them, as well

16   as through KOLs who served on their boards. These “Front Groups” put out patient education

17   materials, treatment guidelines and CMEs that supported the use of opioids for chronic pain,

18   overstated their benefits, and understated their risks.134 Defendants funded these Front Groups in

19   order to ensure supportive messages from these seemingly neutral and credible third parties, and

20   their funding did, in fact, ensure such supportive messages—often at the expense of their own

21   constituencies.

22          347.   “Patient advocacy organizations and professional societies like the Front Groups

23   ‘play a significant role in shaping health policy debates, setting national guidelines for patient

24
     134
        U.S. Senate Homeland Security & Governmental Affairs Committee, Ranking Members’
25
     Office, Fueling an Epidemic, Report Two: Exposing the Financial Ties Between Opioid
26   Manufacturers and Third Party Advocacy Groups (FebruaryFeb. 12, 2018),
     https://www.hsdl.org/?abstract&did=808171 (“Fueling an Epidemic”), at p. 3.
27
                                                    88
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 100 of 261




1    treatment, raising disease awareness, and educating the public.’”135 “Even small organizations—
2    with ‘their large numbers and credibility with policymakers and the public’—have ‘extensive
3    influence in specific disease areas.’ Larger organizations with extensive funding and outreach
4    capabilities ‘likely have a substantial effect on policies relevant to their industry sponsors.’”136
5    Indeed, the U.S. Senate’s report, Fueling an Epidemic: Exposing the Financial Ties Between
6    Opioid Manufacturers and Third Party Advocacy Groups,137 which arose out of a 2017 Senate
7    investigation and, drawing on disclosures from Purdue, Janssen, Insys, and other opioid
8    manufacturers, “provides the first comprehensive snapshot of the financial connections between
9    opioid manufacturers and advocacy groups and professional societies operating in the area of
10   Office opioids policy,”138 found that the Marketing Defendants made millions of dollars’ worth of
11   contributions to various Front Groups.139
12          348.    The Marketing Defendants also “made substantial payments to individual group
13   executives, staff members, board members, and advisory board members” affiliated with the Front
14   Groups subject to the Senate Committee’s study.140
15          349.    As the Senate Fueling an Epidemic Report found, the Front Groups “amplified or
16   issued messages that reinforce industry efforts to promote opioid prescription and use, including
17   guidelines and policies minimizing the risk of addiction and promoting opioids for chronic
18   pain.”141 They also “lobbied to change laws directed at curbing opioid use, strongly criticized
19   landmark CDC guidelines on opioid prescribing, and challenged legal efforts to hold physicians
20   and industry executives responsible for over prescription and misbranding.”142
21
22
     135
23       Id. at p. 2.
     136
         Id.
24   137
         Id. at p. 1.
     138
         Id.
25   139
         Id. at p. 3.
     140
26       Id. at p. 10.
     141
         Id. at 12-15.
27   142
         Id. at 12.
                                                     89
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 101 of 261




1           350.   The Marketing Defendants took an active role in guiding, reviewing, and approving
2    many of the false and misleading statements issued by the Front Groups, ensuring that Defendants
3    were consistently in control of their content. By funding, directing, editing, approving, and
4    distributing these materials, Defendants exercised control over and adopted their false and
5    deceptive messages and acted in concert with the Front Groups and through the Front groups, with
6    each other deceptively to promote the use of opioids for the treatment of chronic pain.
7                  1.     American Pain Foundation
8           351.   The most prominent of the Front Groups was the American Pain Foundation
9    (“APF”). While APF held itself out as an independent patient advocacy organization, in reality it
10   received 90% of its funding in 2010 from the drug and medical-device industry, including from
11   Defendants Purdue, Endo, Janssen and Cephalon. APF received more than $10 million in funding
12   from opioid manufacturers from 2007 until it closed its doors in May 2012. By 2011, APF was
13   entirely dependent on incoming grants from Defendants Purdue, Cephalon, Endo, and others to
14   avoid using its line of credit. Endo was APF’s largest donor and provided more than half of its
15   $10 million in funding from 2007 to 2012.
16          352.   For example, APF published a guide sponsored by Cephalon and Purdue titled
17   Treatment Options: A Guide for People Living with Pain and distributed 17,200 copies of this
18   guide in one year alone, according to its 2007 annual report. This guide contains multiple
19   misrepresentations regarding opioid use which are discussed supra.
20          353.   APF also developed the National Initiative on Pain Control (“NIPC”), which ran a
21   facially unaffiliated website, www.painknowledge.org. NIPC promoted itself as an education
22   initiative led by its expert leadership team, including purported experts in the pain management
23   field. NIPC published unaccredited prescriber education programs (accredited programs are
24   reviewed by a third party and must meet certain requirements of independence from
25   pharmaceutical companies), including a series of “dinner dialogues.” But it was Endo that
26   substantially controlled NIPC, by funding NIPC projects, developing, specifying, and reviewing
27   its content, and distributing NIPC materials. Endo’s control of NIPC was such that Endo listed it
                                                    90
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 102 of 261




1    as one of its “professional education initiative[s]” in a plan Endo submitted to the FDA. Yet,
2    Endo’s involvement in NIPC was nowhere disclosed on the website pages describing NIPC or
3    www.painknowledge.org. Endo estimated it would reach 60,000 prescribers through NIPC.
4           354.   APF was often called upon to provide “patient representatives” for the Marketing
5    Defendants’ promotional activities, including for Purdue’s “Partners Against Pain” and Janssen’s
6    “Let’s Talk Pain.” Although APF presented itself as a patient advocacy organization, it functioned
7    largely as an advocate for the interests of the Marketing Defendants, not patients. As Purdue told
8    APF in 2001, the basis of a grant to the organization was Purdue’s desire to strategically align its
9    investments in nonprofit organizations that share its business interests.
10          355.   In practice, APF operated in close collaboration with Defendants, submitting grant
11   proposals seeking to fund activities and publications suggested by Defendants and assisting in
12   marketing projects for Defendants.
13          356.   This alignment of interests was expressed most forcefully in the fact that Purdue
14   hired APF to provide consulting services on its marketing initiatives. Purdue and APF entered
15   into a “Master Consulting Services” Agreement on September 14, 2011. That agreement gave
16   Purdue substantial rights to control APF’s work related to a specific promotional project.
17   Moreover, based on the assignment of particular Purdue “contacts” for each project and APF’s
18   periodic reporting on their progress, the agreement enabled Purdue to be regularly aware of the
19   misrepresentations APF was disseminating regarding the use of opioids to treat chronic pain in
20   connection with that project. The agreement gave Purdue—but not APF—the right to end the
21   project (and, thus, APF’s funding) for any reason.
22          357.   APF’s Board of Directors was largely comprised of doctors who were on the
23   Marketing Defendants’ payrolls, either as consultants or speakers at medical events. The close
24   relationship between APF and the Marketing Defendants demonstrates APF’s lack of
25   independence in its finances, management, and mission, and its willingness to allow Marketing
26   Defendants to control its activities and messages supports an inference that each Defendant that
27
                                                     91
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 103 of 261




1    worked with it was able to exercise editorial control over its publications—even when Defendants’
2    messages contradicted APF’s internal conclusions.
3             358.   In May 2012, the U.S. Senate Finance Committee began looking into APF to
4    determine the links, financial and otherwise, between the organization and the manufacturers of
5    opioid painkillers. Within days of being targeted by the Senate investigation, APF’s board voted
6    to dissolve the organization “due to irreparable economic circumstances.” APF then “cease[d] to
7    exist, effective immediately.” Without support from Marketing Defendants, to whom APF could
8    no longer be helpful, APF was no longer financially viable.
9                    2.    American Academy of Pain Medicine and the American Pain Society
10            359.   The American Academy of Pain Medicine (“AAPM”) and the American Pain
11   Society (“APS”) are professional medical societies, each of which received substantial funding
12   from Defendants from 2009 to 2013. In 1997, AAPM issued a “consensus” statement that
13   endorsed opioids to treat chronic pain and claimed that the risk that patients would become
14   addicted to opioids was low.143 The Chair of the committee that issued the statement, Dr. J. David
15   Haddox, was at the time a paid speaker for Purdue. The sole consultant to the committee was Dr.
16   Russell Portenoy, who was also a spokesperson for Purdue. The consensus statement, which also
17   formed the foundation of the 1998 Guidelines, was published on the AAPM’s website.
18            360.   AAPM’s corporate council includes Purdue, Depomed, Teva and other
19   pharmaceutical companies. AAPM’s past presidents include Haddox (1998), Dr. Scott Fishman
20   (“Fishman”) (2005), Dr. Perry G. Fine (“Fine”) (2011) and Dr. Lynn R. Webster (“Webster”)
21   (2013), all of whose connections to the opioid manufacturers are well-documented as set forth
22   below.
23            361.   Fishman, who also served as a KOL for Marketing Defendants, stated that he would
24   place the organization “at the forefront” of teaching that “the risks of addiction are . . . small and
25   143
        The Use of Opioids for the Treatment of Chronic Pain, APS & AAPM (1997), available at
26   http://www.stgeorgeutah.com/wp-
     content/uploads/2016/05/OPIOIDES.DOLORCRONICO.pdf (last accessed August 1, 2018).
27
                                                      92
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 104 of 261




1    can be managed.”144
2           362.   AAPM received over $2.2 million in funding since 2009 from opioid manufacturers.
3    AAPM maintained a corporate relations council, whose members paid $25,000 per year (on top
4    of other funding) to participate. The benefits included allowing members to present educational
5    programs at off-site dinner symposia in connection with AAPM’s marquee event – its annual
6    meeting held in Palm Springs, California, or other resort locations.
7           363.   More specifically, Purdue paid $725,584.95 from 2012-2017 to AAPM.145 Janssen
8    paid $83,975 from 2012-2017 to AAPM.146 Insys paid $57,750 from 2012-2017 to AAPM.147
9    Endo funded AAPM CMEs. Teva is on AAPM’s corporate relations council.
10          364.   As to APS, Purdue paid $542,259.52 from 2012-2017.148 Janssen paid $88,500 from
11   2012-2017.149 Insys paid $22,965 from 2012-2017.150 Mylan paid $20,250 from 2012-2017.151
12          365.   AAPM describes its annual meeting as an “exclusive venue” for offering Continuing
13   Medical Education programs to doctors. Membership in the corporate relations council also allows
14   drug company executives and marketing staff to meet with AAPM executive committee members
15   in small settings. Defendants Endo, Purdue, and Cephalon were members of the council and
16   presented deceptive programs to doctors who attended this annual event. The conferences
17   sponsored by AAPM heavily emphasized CME sessions on opioids – 37 out of roughly 40 at one
18   conference alone.
19
     144
         Interview by Paula Moyer with Scott M. Fishman, M.D., Professor of Anesthesiology and
20
     Pain Medicine, Chief of the Division of Pain Medicine, Univ. of Cal., Davis (2005), available
21   at http://www.medscape.org/viewarticle/500829.
     145
         Id.
22   146
         Fueling an Epidemic Part Two.
     147
23       Id.
     148
         Fueling an Epidemic Report Two, Exposing the Financial Ties Between Opioid
24   Manufacturers and Third Party Advocary Groups, U.S. Senate Homeland Security &
     Governmental Affairs Committee, https://www.hsdl.org/?abstract&did=808171 (last accessed
25
     August 1, 2018) (hereinafter referred to as “Fueling an Epidemic Part Two”)
     149
26       Id.
     150
         Id.
27   151
         Id.
                                                     93
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 105 of 261




1           366.   AAPM’s staff understood that they and their industry funders were engaged in a
2    common task. Defendants were able to influence AAPM through both their significant and regular
3    funding and the leadership of pro-opioid KOLs within the organization.
4           367.   In 1996, AAPM and APS jointly issued a consensus statement, “The Use of Opioids
5    for the Treatment of Chronic Pain,” which endorsed opioids to treat chronic pain and claimed that
6    the risk of a patients’ addiction to opioids was low. Dr. David Haddox, who co-authored the
7    AAPM/APS statement, was a paid speaker for Purdue at the time. Dr. Portenoy was the sole
8    consultant. The consensus statement remained on AAPM’s website until 2011.
9           368.   AAPM and APS issued their own guidelines in 2009 (“2009 Guidelines”) AAPM,
10   with the assistance, prompting, involvement, and funding of Defendants, issued the treatment
11   guidelines discussed herein, and continued to recommend the use of opioids to treat chronic pain.
12   Fourteen of the 21 panel members who drafted the 2009 Guidelines, including KOL Dr. Fine,
13   received support from Defendants Janssen, Cephalon, Endo, and Purdue. Of these individuals, six
14   received support from Purdue, eight from Teva, nine from Janssen, and nine from Endo.
15          369.   Dr. Gilbert Fanciullo, now retired as a professor at Dartmouth College’s Geisel
16   School of Medicine, who served on the AAPM/APS Guidelines panel, has since described them
17   as “skewed” by drug companies and “biased in many important respects,” including the high
18   presumptive maximum dose, lack of suggested mandatory urine toxicology testing, and claims of
19   a low risk of addiction.
20          370.   The 2009 Guidelines have been a particularly effective channel of deception. They
21   have influenced not only treating physicians, but also the scientific literature on opioids; they were
22   reprinted in the Journal of Pain, have been cited hundreds of times in academic literature, were
23   disseminated during the relevant time period, and were and are available online. Treatment
24   guidelines are especially influential with primary care physicians and family doctors to whom
25   Marketing Defendants promoted opioids, whose lack of specialized training in pain management
26   and opioids makes them more reliant on, and less able to evaluate, these guidelines.
27
                                                      94
             Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 106 of 261




1             371.   For that reason, the CDC has recognized that treatment guidelines can “change
2    prescribing practices.”152
3             372.   The 2009 Guidelines are relied upon by doctors, especially general practitioners and
4    family doctors who have no specific training in treating chronic pain.
5             373.   The Marketing Defendants widely cited and promoted the 2009 Guidelines without
6    disclosing the lack of evidence to support their conclusions, their involvement in the development
7    of the Guidelines or their financial backing of the authors of these Guidelines. For example, a
8    speaker presentation prepared by Endo in 2009 titled The Role of Opana ER in the Management
9    of Moderate to Severe Chronic Pain relies on the AAPM/APS 2009 Guidelines while omitting
10   their disclaimer regarding the lack of evidence for recommending the use of opioids for chronic
11   pain.
12                   3.     FSMB
              374.   The Federation of State Medical Boards (FSMB) is a trade organization representing
13
     the various state medical boards in the United States. The state boards that comprise the FSMB
14
     membership have the power to license doctors, investigate complaints, and discipline physicians.
15
              375.   The FSMB finances opioid- and pain-specific programs through grants from
16
     Defendants.
17
              376.   Since 1998, the FSMB has been developing treatment guidelines for the use of
18
     opioids for the treatment of pain. The 1998 version, Model Guidelines for the Use of Controlled
19
     Substances for the Treatment of Pain (“1998 Guidelines”) was produced “in collaboration with
20
     pharmaceutical companies.” The 1998 Guidelines—that the pharmaceutical companies helped
21
     author—taught not that opioids could be appropriate in only limited cases after other treatments
22
     had failed, but that opioids were “essential” for treatment of chronic pain, including as a first
23
     prescription option.
24
25
     152
26      Centers for Disease Control and Prevention, CDC Guideline for Prescribing Opioids for
     Chronic Pain, (March 15, 2016), https://www.cdc.gov/mmwr/volumes/65/rr/rr6501e1.htm,
27   (hereinafter “2016 CDC Guideline”).
                                                      95
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 107 of 261




1           377.   A 2004 iteration of the 1998 Guidelines and the 2007 book, Responsible Opioid
2    Prescribing, also made the same claims as the 1998 Guidelines. These guidelines were posted
3    online and were available to and intended to reach physicians nationwide, including in Pima
4    County.
5           378.   FSMB’s 2007 publication Responsible Opioid Prescribing was backed largely by
6    drug manufacturers, including Purdue, Endo and Cephalon. Purdue paid $100,000 for printing
7    and distribution of FSMB’s Guidelines.153
8           379.   The publication also received support from the American Pain Foundation (APF)
9    and the American Academy of Pain Medicine (AAPM). The publication was written by Dr.
10   Fishman, and Dr. Fine served on the Board of Advisors. In all, 163,131 copies of Responsible
11   Opioid Prescribing were distributed by state medical boards.154 The FSMB website describes the
12   book as “the leading continuing medical education (CME) activity for prescribers of opioid
13   medications.” This publication asserted that opioid therapy to relieve pain and improve function
14   is a legitimate medical practice for acute and chronic pain of both cancer and non-cancer origins;
15   that pain is under-treated, and that patients should not be denied opioid medications except in light
16   of clear evidence that such medications are harmful to the patient.155
17          380.   The Marketing Defendants relied on the 1998 Guidelines to convey the alarming
18   message that “under-treatment of pain” would result in official discipline, but no discipline would
19   result if opioids were prescribed as part of an ongoing patient relationship and prescription
20   decisions were documented. FSMB turned doctors’ fear of discipline on its head: doctors, who
21   used to believe that they would be disciplined if their patients became addicted to opioids, were
22
23   153
         John Fauber, Follow the Money: Pain, Policy, and Profit, MILWAUKEE JOURNAL
24   SENTINEL/MEDPAGE TODAY (Feb. 19, 2012),
     https://www.medpagetoday.com/neurology/painmanagement/31256.
25   154
         Email from Dr. Scott Fishman to Charles Ornstein, ProPublica (Dec. 15, 2011),
26   https://assets.documentcloud.org/documents/279033/fishman-responses-to-propublica.pdf.
     155
         Scott M. Fishman, Responsible Opioid Prescribing: A Physician’s Guide 8-9 (Waterford
27   Life Sciences 2007).
                                                      96
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 108 of 261




1    taught instead that they would be punished if they failed to prescribe opioids to their patients with
2    chronic pain.
3           381.     Dr. Fishman said that he did not receive any payments from FSMB or any royalties
4    from the publisher because he wanted to avoid the perception of a potential conflict of interest in
5    his authorship of the book or for the ongoing efforts of FSMB – this is because prior to 2011, he
6    had been scrutinized for his involvement with the front groups/manufacturers and accepting
7    payments.156
8           382.     The Manufacturing Defendants made additional contributions to the FSMB to
9    further their misleading advertising. For example, Purdue paid FSMB $822,400.06 over 8 years.157
10   Cephalon paid FSMB $180,000 over 3-year period 2007-2008 and 2011. 158 Endo paid FSMB
11   $371,620 over a 5-year period.159 Mallinckrodt paid FSMB $100,000 in 2011.160
12                   4.     The Alliance for Patient Access
13          383.     Founded in 2006, the Alliance for Patient Access (“APA”) is a self-described patient
14   advocacy and health professional organization that styles itself as “a national network of
15   physicians dedicated to ensuring patient access to approved therapies and appropriate clinical
16   care.”161 It is run by Woodberry Associates LLC, a lobbying firm that was also established in
17
18
19
     156
         Email from Dr. Scott Fishman to Charles Ornstein, ProPublica (Dec. 15, 2011),
20
     https://assets.documentcloud.org/documents/279033/fishman-responses-to-propublica.pdf.
     157
21       Letter from Humayun J. Chaudhry, President and CEO, FSMB, to the Hon. Max Baucus and
     Hon. Charles Grassley, U.S. Senate (June 8, 2012),
22   https://www.documentcloud.org/documents/3109089-FSMB-Response-Letter-to-US-
23   Senate.html.
     158
         Id.
24   159
         Id.
     160
         Id.
25   161
         The Alliance for Patient Access, About AfPA, http://allianceforpatientaccess.org/about-
26   afpa/#membership (last accessed August 1, 2018). References herein to APA include two
     affiliated groups: the Global Alliance for Patient Access and the Institute for Patient Access.
27
                                                      97
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 109 of 261




1    2006.162 As of June 2017, the APA listed 30 “Associate Members and Financial Supporters.” The
2    list includes J&J, Endo, Mallinckrodt, Purdue and Cephalon.
3           384.   APA’s board members have also directly received substantial funding from
4    pharmaceutical companies. 163 For instance, board vice president Dr. Srinivas Nalamachu
5    (“Nalamachu”), who practices in Kansas, received more than $800,000 from 2013 through 2015
6    from pharmaceutical companies—nearly all of it from manufacturers of opioids or drugs that treat
7    opioids’ side effects, including from defendants Endo, Insys, Purdue and Cephalon. Nalamachu’s
8    clinic was raided by FBI agents in connection with an investigation of Insys and its payment of
9    kickbacks to physicians who prescribed Subsys.164 Other board members include Dr. Robert A.
10   Yapundich from North Carolina, who received $215,000 from 2013 through 2015 from
11   pharmaceutical companies, including payments by defendants Cephalon and Mallinckrodt; Dr.
12   Jack D. Schim from California, who received more than $240,000 between 2013 and 2015 from
13   pharmaceutical companies, including defendants Endo, Mallinckrodt and Cephalon; Dr. Howard
14   Hoffberg from Maryland, who received $153,000 between 2013 and 2015 from pharmaceutical
15   companies, including defendants Endo, Purdue, Insys, Mallinckrodt and Cephalon; and Dr. Robin
16   K. Dore from California, who received $700,000 between 2013 and 2015 from pharmaceutical
17   companies.
18          385.   Among its activities, APA issued a “white paper” titled “Prescription Pain
19   Medication: Preserving Patient Access While Curbing Abuse.”165 Among other things, the white
20   162
         Mary Chris Jaklevic, Non-profit Alliance for Patient Access uses journalists and politicians
21   to push Big Pharma’s agenda, Health News Review (Oct. 2, 2017),
     https://www.healthnewsreview.org/2017/10/non-profit-alliance-patient-access-uses-journalists-
22   politicians-push-big-pharmas-agenda/ (“Jaklevic, Non-profit Alliance for Patient Access”).
     163
23       All information concerning pharmaceutical company payments to doctors in this paragraph
     is from ProPublica’s Dollars for Docs database, available at
24   https://projects.propublica.org/docdollars/.
     164
         Andy Marso, FBI seizes records of Overland Park pain doctor tied to Insys, KANSAS CITY
25
     STAR (July 19, 2017), http://www.kansascity.com/news/business/health-
26   care/article162569383.html.
     165
         Institute for Patient Access, Prescription Pain Medication: Preserving Patient Access While
27
                                                    98
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 110 of 261




1    paper criticizes prescription monitoring programs, purporting to express concern that they are
2    burdensome, not user friendly, and of questionable efficacy:
3
                   Prescription monitoring programs that are difficult to use and
4                  cumbersome can place substantial burdens on physicians and their
                   staff, ultimately leading many to stop prescribing pain medications
5                  altogether. This forces patients to seek pain relief medications
6                  elsewhere, which may be much less convenient and familiar and may
                   even be dangerous or illegal.
7
                   ***
8
9                  In some states, physicians who fail to consult prescription monitoring
                   databases before prescribing pain medications for their patients are
10                 subject to fines; those who repeatedly fail to consult the databases face
11                 loss of their professional licensure. Such penalties seem excessive and
                   may inadvertently target older physicians in rural areas who may not
12                 be facile with computers and may not have the requisite office staff.
                   Moreover, threatening and fining physicians in an attempt to induce
13                 compliance with prescription monitoring programs represents a
14                 system based on punishment as opposed to incentives. . . .

15                 We cannot merely assume that these programs will reduce
16                 prescription pain medication use and abuse.166
            386.   The white paper also purports to express concern about policies that have been
17
     enacted in response to the prevalence of pill mills:
18
                   Although well intentioned, many of the policies designed to address
19                 this problem have made it difficult for legitimate pain management
20                 centers to operate. For instance, in some states, [pain management
                   centers] must be owned by physicians or professional corporations,
21                 must have a Board-certified medical director, may need to pay for
22                 annual inspections, and are subject to increased record keeping and
                   reporting requirements. . . . [I]t is not even certain that the regulations
23                 are helping prevent abuses.167
24
25
     Curbing Abuse, (Oct. 2013), http://1yh21u3cjptv3xjder1dco9mx5s.wpengine.netdna-
26   cdn.com/wp-content/uploads/2013/01/PT_White-Paper_Finala.pdf.
     166
         Id. at 4-5 (footnote omitted).
27   167
         Id. at 5-6.
                                                       99
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 111 of 261




1           387.   In addition, in an echo of earlier industry efforts to push back against what they
2    termed “opiophobia,” the white paper laments the stigma associated with prescribing and taking
3    pain medication:
4                  Both pain patients and physicians can face negative perceptions and
                   outright stigma. When patients with chronic pain can’t get their
5
                   prescriptions for pain medication filled at a pharmacy, they may feel
6                  like they are doing something wrong – or even criminal. . . .
                   Physicians can face similar stigma from peers. Physicians in non-pain
7                  specialty areas often look down on those who specialize in pain
8                  management – a situation fueled by the numerous regulations and
                   fines that surround prescription pain medications.168
9
            388.   In conclusion, the white paper states that “[p]rescription pain medications, and
10
     specifically the opioids, can provide substantial relief for people who are recovering from surgery,
11
     afflicted by chronic painful diseases, or experiencing pain associated with other conditions that
12
     does not adequately respond to over-the-counter drugs.”169
13
            389.   The APA also issues “Patient Access Champion” financial awards to members of
14
     Congress, including 50 such awards in 2015. The awards were funded by a $7.8 million donation
15
     from unnamed donors. While the awards are ostensibly given for protecting patients’ access to
16
     Medicare and are thus touted by their recipients as demonstrating a commitment to protecting the
17
     rights of senior citizens and the middle class, they were generally given to members of Congress
18
     who supported the APA’s agenda.170
19
            390.   The APA also lobbies Congress directly. In 2015, the APA signed onto a letter
20
     supporting legislation proposed to limit the ability of the DEA to police pill mills by enforcing the
21
     “suspicious orders” provision of the Comprehensive Drug Abuse Prevention and Control Act of
22
     1970, 21 U.S.C. §801 et seq. (“CSA” or “Controlled Substances Act”).171 The AAPM is also a
23
24   168
         Id. at 6.
     169
         Id. at 7.
25   170
         Jaklevic, Non-profit Alliance for Patient Access, supra n. 195.
     171
26       Letter from Alliance for Patient Access, et al., to Congressmen Tom Marino, Marsha
     Blackburn, Peter Welch, and Judy Chu (Jan. 26, 2015).
27
                                                     100
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 112 of 261




1    signatory to this letter. An internal DOJ memo stated that the proposed bill “‘could actually result
2    in increased diversion, abuse, and public health and safety consequences’”172 and, according to
3    DEA chief administrative law judge John J. Mulrooney (“Mulrooney”), the law would make it
4    “all but logically impossible” to prosecute manufacturers and distributors, like the defendants
5    here, in the courts.173 The law passed both Houses of Congress and was signed into law in 2016.
6                  5.     The U.S. Pain Foundation
7           391.   The U.S. Pain Foundation (USPF) was another Front Group with systematic
8    connections and interpersonal relationships with the Marketing Defendants. The USPF was one
9    of the largest recipients of contributions from the Marketing Defendants, collecting nearly $3
10   million in payments between 2012 and 2015 alone.174 The USPF was also a critical component of
11   the Marketing Defendants’ lobbying efforts to reduce the limits on over-prescription. The U.S.
12   Pain Foundation advertised its ties to the Marketing Defendants, listing opioid manufacturers like
13   Pfizer, Teva, Depomed, Endo, Purdue, McNeil (i.e. Janssen), and Mallinckrodt as “Platinum,”
14   “Gold,” and “Basic” corporate members. 175 Industry Front Groups like the American Academy of
15   Pain Management, the American Academy of Pain Medicine, the American Pain Society, and
16   PhRMA are also members of varying levels in the USPF.
17
18
     172
         Bill Whitaker, Ex-DEA Agent: Opioid Crisis Fueled by Drug Industry and Congress, CBS
19   NEWS (last updated Oct. 17, 2017) https://www.cbsnews.com/news/ex-dea-agent-opioid-crisis-
     fueled-by-drug-industry-and-congress/ (hereinafter, “Whitaker, Opioid Crisis Fueled by Drug
20
     Industry”).
     173
21       John J. Mulrooney, II & Katherine E. Legel, Current Navigation Points in Drug Diversion
     Law: Hidden Rocks in Shallow, Murky, Drug-Infested Waters, 101 Marquette L. Rev.
22   (forthcoming Feb. 2018), https://www.documentcloud.org/documents/4108121-Marquette-
23   Law-Review-Mulrooney-Legel.html.
     174
         Fueling an Epidemic, at p. 4.
24   175
         Id. at 12; U.S. Pain Foundation, Transparency, https://uspainfoundation.org/transparency/.
     (last accessed on August 1, 2018).
25   175
         Pharmacological Management of Persistent Pain in Older Persons, 57 J. Am. Geriatrics
26   Soc’y 1331 (2009), https://www.ncbi.nlm.nih.gov/pubmed/19573219 (last accessed on August
     1, 2018).
27
                                                     101
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 113 of 261




1           392.     More specifically, Purdue paid $359,300 from 2012-2017 to the USPF.176 Janssen
2    paid $41,500 from 2012-2017.177 Insys paid $2,500,000 from 2012-2017.178
3                    6.    American Geriatrics Society
4           393.     The AGS was another Front Group with systematic connections and interpersonal
5    relationships with the Marketing Defendants. The AGS was a large recipient of contributions from
6    the Marketing Defendants, including Endo, Purdue and Janssen. AGS contracted with Purdue,
7    Endo and Janssen to disseminate guidelines regarding the use of opioids for chronic pain in 2002
8    (The Management of Persistent Pain in Older Persons, hereinafter “2002 AGS Guidelines”) and
9    2009 (Pharmacological Management of Persistent Pain in Older Persons,179 hereinafter “2009
10   AGS Guidelines”). According to news reports, AGS has received at least $344,000 in funding
11   from opioid manufacturers since 2009.180 AGS’s complicity in the common purpose with the
12   Marketing Defendants is evidenced by the fact that AGS internal discussions in August 2009
13   reveal that it did not want to receive up front funding from drug companies, which would suggest
14   drug company influence, but would instead accept commercial support to disseminate pro-opioid
15   publications.
16          394.     More specifically, Purdue paid $11,785 from 2012-2017181 and provided $40,000
17   in “corporate roundtable dues” to AGS’s Health in Aging Foundation, a 501(c)(3) organization
18   affiliated with the group between 2012 and 2015.182
19
     176
         Id.
20   177
         Id.
     178
21       Id.
     179
         Pharmacological Management of Persistent Pain in Older Persons, 57 J. Am. Geriatrics
22   Soc’y 1331 (2009), https://www.ncbi.nlm.nih.gov/pubmed/19573219 (last accessed on August
23   1, 2018).
     180
         John Fauber & Ellen Gabler, Narcotic Painkiller Use Booming Among Elderly, MILWAUKEE
24   J. SENTINEL (May 30, 2012),
     https://www.medpagetoday.com/geriatrics/painmanagement/32967.
25   181
         Fueling an Epidemic Part Two.
     182
26       Letter from Nancy E. Lundebjerg, Chief Executive Office, American Geriatrics Society, to
     Sen. Claire McCaskill (Oct. 11, 2017).
27
                                                   102
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 114 of 261




1           395.   The 2009 AGS Guidelines recommended that “[a]ll patients with moderate to severe
2    pain . . . should be considered for opioid therapy.” The panel made “strong recommendations” in
3    this regard despite “low quality of evidence” and concluded that the risk of addiction is
4    manageable for patients, even with a prior history of drug abuse.183 These Guidelines further
5    recommended that “the risks [of addiction] are exceedingly low in older patients with no current
6    or past history of substance abuse.” These recommendations are not supported by any study or
7    other reliable scientific evidence. Nevertheless, they have been cited over 500 times in Google
8    Scholar (which allows users to search scholarly publications that would be have been relied on by
9    researchers and prescribers) since their 2009 publication and as recently as this year.
10          396.   One panel member, Dr. Joel Saper, Clinical Professor of Neurology at Michigan
11   State University and founder of the Michigan Headache & Neurological Institute, resigned from
12   the panel because of his concerns that the Guidelines were influenced by contributions that drug
13   companies, including Purdue, Endo, Janssen, and Teva, made to the sponsoring organizations and
14   committee members.
15          397.   Dr. Bruce Farrell was an AGS task force chairman for the 2009 Guidelines, but was
16   also a paid speaker for Endo, and he helped conduct a CME for treating osteoarthritis pain, which
17   was funded by Purdue.184
18          398.   Representatives of the Marketing Defendants, often at informal meetings at
19   conferences, suggested activities, lobbying efforts and publications for AGS to pursue. AGS then
20   submitted grant proposals seeking to fund these activities and publications, knowing that drug
21   companies would support projects conceived as a result of these communications.
22          399.   Members of AGS Board of Directors were doctors who were on the Marketing
23   Defendants’ payrolls, either as consultants or speakers at medical events. As described below,
24   many of the KOLs also served in leadership positions within the AGS.
25   183
         2009 AGS Guidelines, at 1342.
     184
26       John Fauber & Ellen Gabler, Narcotic Painkiller Use Booming Among Elderly, MILWAUKEE
     J. SENTINEL (May 30, 2012),
27   https://www.medpagetoday.com/geriatrics/painmanagement/32967.
                                                    103
             Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 115 of 261




1                    7.    American Chronic Pain Association
2             400.   The Manufacturer Defendants also made substantial payments to the American
3    Chronic Pain Association (“ACPA”). Founded in 1980, the ACPA offers support and education
4    for people suffering with chronic pain.
5             401.   Contributions to the ACPA from the Manufacturing Defendants include: Purdue
6    paid $312,470 from 2012-2017.185 Janssen paid $50,000 from 2012-2017.186 Between 2013 and
7    2016, 10 members of ACPA’s Advisory Board received more than $140,000 from opioid
8    manufacturers, including Endo.
9
              D.     The Marketing Defendants Deceptively Paid Key Opinion Leaders to
10                   Promote Opioid Use

11            402.   To falsely promote their opioids, the Marketing Defendants paid and cultivated a

12   select circle of doctors who were chosen and sponsored by the Marketing Defendants for their

13   supportive messages. As set forth below, pro-opioid doctors have been at the hub of the Marketing

14   Defendants’ well-funded, pervasive marketing scheme since its inception and were used to create

15   the grave misperception science and legitimate medical professionals favored the wider and

16   broader use of opioids. These doctors include Dr. Russell Portenoy, Dr. Lynn Webster, Dr. Perry

17   Fine and Dr. Scott Fishman.

18            403.   Although these KOLs were funded by the Marketing Defendants, the KOLs were

19   used extensively to present the appearance that unbiased and reliable medical research supporting

20   the broad use of opioid therapy for chronic pain had been conducted and was being reported on

21   by independent medical professionals.

22            404.   As the Marketing Defendants’ false marketing scheme picked up steam, these pro-

23   opioid KOLs wrote, consulted on, edited, and lent their names to books and articles, and gave

24   speeches and CMEs supportive of opioid therapy for chronic pain. They served on committees

25   that developed treatment guidelines that strongly encouraged the use of opioids to treat chronic

26
     185
           Fueling an Epidemic Part Two.
27   186
           Id.
                                                    104
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 116 of 261




1    pain and they were placed on boards of pro-opioid advocacy groups and professional societies
2    that develop, select, and present CMEs.
3           405.   Through use of their KOLs and strategic placement of these KOLs throughout every
4    critical distribution channel of information within the medical community, the Marketing
5    Defendants were able to exert control of each of these modalities through which doctors receive
6    their information.
7           406.   In return for their pro-opioid advocacy, the Marketing Defendants’ KOLs received
8    money, prestige, recognition, research funding, and avenues to publish. For example, Dr. Webster
9    has received funding from Endo, Purdue, and Cephalon. Dr. Fine has received funding from
10   Janssen, Cephalon, Endo, and Purdue.
11          407.   The Marketing Defendants carefully vetted their KOLs to ensure that they were
12   likely to remain on-message and supportive of the Marketing Defendants’ agenda. The Marketing
13   Defendants also kept close tabs on the content of the materials published by these KOLs. And, of
14   course, the Marketing Defendants kept these KOLs well-funded to enable them to push the
15   Marketing Defendants’ deceptive message out to the medical community.
16          408.   Once the Marketing Defendants identified and funded KOLs and those KOLs began
17   to publish “scientific” papers supporting the Marketing Defendants’ false position that opioids
18   were safe and effective for treatment of chronic pain, the Marketing Defendants poured significant
19   funds and resources into a marketing machine that widely cited and promoted their KOLs and
20   studies or articles by their KOLs to drive prescription of opioids for chronic pain. The Marketing
21   Defendants cited to, distributed, and marketed these studies and articles by their KOLs as if they
22   were independent medical literature so that it would be well-received by the medical community.
23   By contrast, the Marketing Defendants did not support, acknowledge, or disseminate the truly
24   independent publications of doctors critical of the use of chronic opioid therapy.
25          409.   In their promotion of the use of opioids to treat chronic pain, the Marketing
26   Defendants’ KOLs knew that their statements were false and misleading, or they recklessly
27
                                                    105
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 117 of 261




1    disregarded the truth in doing so, but they continued to publish their misstatements to benefit
2    themselves and the Marketing Defendants.
3                   1.    Dr. Russell Portenoy
4           410.    In 1986, Dr. Russell Portenoy, who later became Chairman of the Department of
5    Pain Medicine and Palliative Care at Beth Israel Medical Center in New York while at the same
6    time serving as a top spokesperson for drug companies, published an article reporting that “[f]ew
7    substantial gains in employment or social function could be attributed to the institution of opioid
8    therapy.”187
9           411.    Writing in 1994, Dr. Portenoy described the prevailing attitudes regarding the
10   dangers of long-term use of opioids:
11
            The traditional approach to chronic non-malignant pain does not accept the
12          long-term administration of opioid drugs. This perspective has been justified
            by the perceived likelihood of tolerance, which would attenuate any
13          beneficial effects over time, and the potential for side effects, worsening
14          disability, and addiction. According to conventional thinking, the initial
            response to an opioid drug may appear favorable, with partial analgesia and
15          salutary mood changes, but adverse effects inevitably occur thereafter. It is
            assumed that the motivation to improve function will cease as mental
16
            clouding occurs and the belief takes hold that the drug can, by itself, return
17          the patient to a normal life. Serious management problems are anticipated,
            including difficulty in discontinuing a problematic therapy and the
18          development of drug seeking behavior induced by the desire to maintain
19          analgesic effects, avoid withdrawal, and perpetuate reinforcing psychic
            effects. There is an implicit assumption that little separates these outcomes
20          from the highly aberrant behaviors associated with addiction.188
21
     (emphasis added.) According to Dr. Portenoy, the foregoing problems could constitute
22
     “compelling reasons to reject long-term opioid administration as a therapeutic strategy in all but
23
24   187
         Russell Portenoy & Kathy Foley, Chronic Use of Opioid Analgesics in Non-Malignant Pain:
     Report of 38 cases, 25(2) Pain 171 (1986), https://www.ncbi.nlm.nih.gov/pubmed/2873550.
25   188
         Russell Portenoy, Opioid Therapy for Chronic Nonmalignant Pain: Current Status, 1
26   Progress in Pain Res. & Mgmt., 247-287 (H.L. Fields and J.C. Liebeskind eds., 1994) (emphasis
     added).
27
                                                    106
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 118 of 261




1    the most desperate cases of chronic nonmalignant pain.”189
2           412.   Despite having taken this position on long-term opioid treatment, Dr. Portenoy
3    ended up becoming a spokesperson for Purdue and other Marketing Defendants, promoting the
4    use of prescription opioids and minimizing their risks. A respected leader in the field of pain
5    treatment, Dr. Portenoy was highly influential. Dr. Andrew Kolodny, cofounder of Physicians for
6    Responsible Opioid Prescribing, described him “lecturing around the country as a religious- like
7    figure. The megaphone for Portenoy is Purdue, which flies in people to resorts to hear him speak.
8    It was a compelling message: ‘Docs have been letting patients suffer; nobody really gets addicted;
9    it’s been studied.’”190
10          413.   As one organizer of CME seminars who worked with Portenoy and Purdue pointed
11   out, “had Portenoy not had Purdue’s money behind him, he would have published some papers,
12   made some speeches, and his influence would have been minor. With Purdue’s millions behind
13   him, his message, which dovetailed with their marketing plans, was hugely magnified.”191
14          414.   Dr. Portenoy was also a critical component of the Marketing Defendants’ control
15   over their Front Groups. Specifically, Dr. Portenoy sat as a Director on the board of the APF. He
16   was also the President of the APS.
17          415.   In recent years, some of the Marketing Defendants’ KOLs have conceded that many
18   of their past claims in support of opioid use lacked evidence or support in the scientific
19   literature.192 Dr. Portenoy has now admitted that he minimized the risks of opioids,193 and that he
20
     189
21       Id.
     190
         Dreamland at 314.
22   191
         Id. at 136.
     192
23       See, e.g., John Fauber, Painkiller boom fueled by networking, Journal Sentinel (Feb. 18,
     2012), http://archive.jsonline.com/watchdog/watchdogreports/painkiller-boom-fueled-by-
24   networking-dp3p2rn-139609053.html/ (reporting that a key Endo KOL acknowledged that
     opioid marketing went too far).
25   193
         Celine Gounder, Who Is Responsible for the Pain-Pill Epidemic?, THE NEW YORKER (Nov.
26   8, 2013), https://www.newyorker.com/business/currency/who-is-responsible-for-the-pain-pill-
     epidemic (hereinafter “Gounder, Who Is Responsible”).
27
                                                    107
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 119 of 261




1    “gave innumerable lectures in the late 1980s and ‘90s about addiction that weren’t true.”194 He
2    mused, “Did I teach about pain management, specifically about opioid therapy, in a way that
3    reflects misinformation? Well, against the standards of 2012, I guess I did . . .”195
4           416.   In a 2011 interview released by Physicians for Responsible Opioid Prescribing,
5    Portenoy stated that his earlier work purposefully relied on evidence that was not “real” and left
6    real evidence behind:
7
            I gave so many lectures to primary care audiences in which the Porter and
8           Jick article was just one piece of data that I would then cite, and I would cite
            six, seven, maybe ten different avenues of thought or avenues of evidence,
9           none of which represented real evidence, and yet what I was trying to do was
10          to create a narrative so that the primary care audience would look at this
            information in [total] and feel more comfortable about opioids in a way they
11          hadn’t before. In essence this was education to destigmatize [opioids], and
            because the primary goal was to destigmatize, we often left evidence
12
            behind.196
13
            417.   Several years earlier, when interviewed by journalist Barry Meier for his 2003 book,
14
     Pain Killer, Dr. Portenoy was more direct: “It was pseudoscience. I guess I’m going to have
15
     always to live with that one.”197
16
                   2.     Dr. Lynn Webster
17
            418.   Another KOL, Dr. Lynn Webster, was the co-founder and Chief Medical Director
18
     of the Lifetree Clinical Research & Pain Clinic in Salt Lake City, Utah. Dr. Webster was President
19
     in 2013 and is a current board member of AAPM, a Front Group that ardently supports chronic
20
21
     194
         Thomas Catan and Evan Perez, A Pain-Drug Champion Has Second Thoughts, The Wall
22   Street Journal (Dec. 17, 2012, 11:36am),
23   https://www.wsj.com/articles/SB10001424127887324478304578173342657044604.
     195
         Id.
24   196
         Harrison Jacobs, This one-paragraph letter may have launched the opioid epidemic,
     BUSINESS INSIDER (May 26, 2016), http://www.businessinsider.com/porter-and-jick-letter-
25
     launched-the-opioid-epidemic-2016-5; Andrew Kolodny, Opioids for Chronic Pain: Addiction
26   is NOT Rare, YouTube (Oct. 30, 2011),
     https://www.youtube.com/watch?v=DgyuBWN9D4w&feature=youtu.be.
27   197
         Pain Killer, supra n. 79, at 277.
                                                     108
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 120 of 261




1    opioid therapy. He is a Senior Editor of Pain Medicine, the same journal that published Endo’s
2    special advertising supplements touting Opana ER. Dr. Webster was the author of numerous
3    CMEs sponsored by Cephalon, Endo, and Purdue. At the same time, Dr. Webster was receiving
4    significant funding from Defendants (including nearly $2 million from Cephalon).
5           419.   Dr. Webster created and promoted the Opioid Risk Tool, a five question, one-
6    minute screening tool relying on patient self-reports that purportedly allows doctors to manage
7    the risk that their patients will become addicted to or abuse opioids. The claimed ability to pre-
8    sort patients likely to become addicted is an important tool in giving doctors confidence to
9    prescribe opioids long-term, and for this reason, references to screening appear in various
10   industry-supported guidelines. Versions of Dr. Webster’s Opioid Risk Tool (“ORT”) appear on,
11   or are linked to, websites run by Endo, Janssen, and Purdue. In 2011, Dr. Webster presented, via
12   webinar, a program sponsored by Purdue titled, Managing Patient’s Opioid Use: Balancing the
13   Need and the Risk. Dr. Webster recommended use of risk screening tools, urine testing, and patient
14   agreements to prevent “overuse of prescriptions” and “overdose deaths.” This webinar was
15   available to and was intended to reach doctors at Tucson Medical Center.
16          420.   Dr. Webster was himself tied to numerous overdose deaths. He and the Lifetree
17   Clinic were investigated by the DEA for overprescribing opioids after twenty patients died from
18   overdoses. In keeping with the Marketing Defendants’ promotional messages, Dr. Webster
19   apparently believed the solution to patients’ tolerance or addictive behaviors was more opioids:
20   he prescribed staggering quantities of pills.
21          421.   At an AAPM annual meeting held February 22 through 25, 2006, Cephalon
22   sponsored a presentation by Webster and others titled, “Open-label study of fentanyl effervescent
23   buccal tablets in patients with chronic pain and breakthrough pain: Interim safety results.” The
24   presentation’s agenda description states: “Most patients with chronic pain experience episodes of
25   breakthrough pain, yet no currently available pharmacologic agent is ideal for its treatment.” The
26   presentation purports to cover a study analyzing the safety of a new form of fentanyl buccal tablets
27   in the chronic pain setting and promises to show the “[i]nterim results of this study suggest that
                                                     109
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 121 of 261




1    FEBT is safe and well-tolerated in patients with chronic pain and BTP.” This CME effectively
2    amounted to off-label promotion of Cephalon’s opioids, even though they were approved only for
3    cancer pain.
4           422.    Cephalon sponsored a CME written by Dr. Webster, Optimizing Opioid Treatment
5    for Breakthrough Pain, offered by Medscape, LLC from September 28, 2007 through December
6    15, 2008. The CME taught that non-opioid analgesics and combination opioids containing non-
7    opioids such as aspirin and acetaminophen are less effective at treating breakthrough pain because
8    of dose limitations on the non-opioid component.
9                   3.     Dr. Perry Fine
10          423.    Dr. Perry Fine’s ties to the Marketing Defendants have been well documented. He
11   has authored articles and testified in court cases and before state and federal committees, and he,
12   too, has argued against legislation restricting high-dose opioid prescription for non-cancer
13   patients. He has served on Purdue’s advisory board, provided medical legal consulting for Janssen,
14   and participated in CME activities for Endo, along with serving in these capacities for several
15   other drug companies. He co-chaired the APS-AAPM Opioid Guideline Panel, served as treasurer
16   of the AAPM from 2007 to 2010 and as president of that group from 2011 to 2013, and was also
17   on the board of directors of APF.198
18          424.    Multiple videos feature Fine delivering educational talks about prescription opioids.
19   He even testified at trial that the 1,500 pills a month prescribed to celebrity Anna Nicole Smith
20   for pain did not make her an addict before her death.
21          425.    He has also acknowledged having failed to disclose numerous conflicts of interest.
22   For example, Dr. Fine failed to fully disclose payments received as required by his employer, the
23   University of Utah—telling the university that he had received under $5,000 in 2010 from Johnson
24
25   198
        Scott M. Fishman, MD, Incomplete Financial Disclosures in a Letter on Reducing Opioid
26   Abuse and Diversion, 306 (13) JAMA 1445 (Sept. 20, 2011),
     https://jamanetwork.com/journals/jama/article-abstract/1104464?redirect=true.
27
                                                     110
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 122 of 261




1    & Johnson for providing “educational” services, but Johnson & Johnson’s website states that the
2    company paid him $32,017 for consulting, promotional talks, meals and travel that year.199
3           426.   Dr. Fine and Dr. Portenoy co-wrote A Clinical Guide to Opioid Analgesia, in which
4    they downplayed the risks of opioid treatment, such as respiratory depression and addiction:
5
            At clinically appropriate doses . . . respiratory rate typically does not decline.
6           Tolerance to the respiratory effects usually develops quickly, and doses can
            be steadily increased without risk.
7
8           Overall, the literature provides evidence that the outcomes of drug abuse and
            addiction are rare among patients who receive opioids for a short period (i.e.,
9           for acute pain) and among those with no history of abuse who receive long-
            term therapy for medical indications.200
10
11          427.   In November 2010, Dr. Fine and others published an article presenting the results

12   of another Cephalon-sponsored study titled “Long-Term Safety and Tolerability of Fentanyl

13   Buccal Tablet for the Treatment of Breakthrough Pain in Opioid-Tolerant Patients with Chronic

14   Pain: An 18-Month Study.”201 In that article, Dr. Fine explained that the 18-month “open-label”

15   study “assessed the safety and tolerability of FBT [Fentora] for the [long-term] treatment of BTP

16   in a large cohort . . . of opioid-tolerant patients receiving around-the-clock . . . opioids for non-

17   cancer pain.”202 The article acknowledged that: (a) “[t]here has been a steady increase in the use

18   of opioids for the management of chronic non-cancer pain over the past two decades”; (b) the

19   “widespread acceptance” had led to the publishing of practice guidelines “to provide evidence-

20
     199
21       Tracy Weber & Charles Ornstein, Two Leaders in Pain Treatment Have Long Ties to Drug
     Industry, ProPublica (Dec. 23, 2011, 2:14 PM), https://www.propublica.org/article/two-leaders-
22   in-pain-treatment-have-long-ties-to-drug-industry.
     200
23       Perry G. Fine, MD and Russell K. Portenoy, MD, A Clinical Guide to Opioid Analgesia 20
     and 34, McGraw-Hill Companies (2004),
24    http://www.thblack.com/links/RSD/OpioidHandbook.pdf.
     201
         Perry G. Fine, et al., Long-Term Safety and Tolerability of Fentanyl Buccal Tablet for the
25
     Treatment of Breakthrough Pain in Opioid-Tolerant Patients with Chronic Pain: An 18-Month
26   Study, 40(5) J. Pain & Symptom Management 747-60 (Nov. 2010).
     202
         Id.
27
                                                      111
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 123 of 261




1    and consensus-based recommendations for the optimal use of opioids in the management of
2    chronic pain”; and (c) those guidelines lacked “data assessing the long-term benefits and harms
3    of opioid therapy for chronic pain.”203
4           428.   The article concluded: “[T]he safety and tolerability profile of FBT in this study was
5    generally typical of a potent opioid. The [adverse events] observed were, in most cases,
6    predictable, manageable, and tolerable.” They also conclude that the number of abuse-related
7    events was “small.”204
8           429.   Multiple videos feature Dr. Fine delivering educational talks about the drugs. In one
9    video from 2011 titled “Optimizing Opioid Therapy,” he sets forth a “Guideline for Chronic
10   Opioid Therapy” discussing “opioid rotation” (switching from one opioid to another) not only for
11   cancer patients, but for non-cancer patients, and suggests it may take four or five switches over a
12   person’s “lifetime” to manage pain.205 He states the “goal is to improve effectiveness which is
13   different from efficacy and safety.” Rather, for chronic pain patients, effectiveness “is a balance
14   of therapeutic good and adverse events over the course of years.”206 The entire program assumes
15   that opioids are appropriate treatment over a “protracted period of time” and even over a patient’s
16   entire “lifetime.” He even suggests that opioids can be used to treat sleep apnea. He further states
17   that the associated risks of addiction and abuse can be managed by doctors and evaluated with
18   “tools,” but leaves that for “a whole other lecture.”207
19                 4.     Dr. Scott Fishman
20          430.   Dr. Scott Fishman is a physician whose ties to the opioid drug industry are legion.
21   He has served as an APF board member and as president of the AAPM, and has participated yearly
22   in numerous CME activities for which he received “market rate honoraria.” As discussed below,
23
24   203
         Id.
     204
         Id.
25   205
         Perry A. Fine, M.D., Safe and Effective Opioid Rotation, YouTube (Nov. 8, 2012),
26   https://www.youtube.com/watch?v=_G3II9yqgXI
     206
         Id.
27   207
         Id.
                                                     112
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 124 of 261




1    he has authored publications, including the seminal guides on opioid prescribing, which were
2    funded by the Marketing Defendants. He has also worked to oppose legislation requiring doctors
3    and others to consult pain specialists before prescribing high doses of opioids to non- cancer
4    patients. He has himself acknowledged his failure to disclose all potential conflicts of interest in
5    a letter in the Journal of the American Medical Association titled “Incomplete Financial
6    Disclosures in a Letter on Reducing Opioid Abuse and Diversion.”208
7           431.    Dr. Fishman authored a physician’s guide on the use of opioids to treat chronic pain
8    titled “Responsible Opioid Prescribing,” in 2007 which promoted the notion that long-term opioid
9    treatment was a viable and safe option for treating chronic pain.
10          432.    In 2012, Dr. Fishman updated the guide and continued emphasizing the
11   “catastrophic” “under-treatment” of pain and the “crisis” such under-treatment created:
12
            Given the magnitude of the problems related to opioid analgesics, it can be
13          tempting to resort to draconian solutions: clinicians may simply stop
            prescribing opioids, or legislation intended to improve pharmacovigilance
14          may inadvertently curtail patient access to care. As we work to reduce
15          diversion and misuse of prescription opioids, it’s critical to remember that
            the problem of unrelieved pain remains as urgent as ever.209
16
17          433.    The updated guide still assures that “[o]pioid therapy to relieve pain and improve

18   function is legitimate medical practice for acute and chronic pain of both cancer and non-cancer

19   origins.”210

20          434.    In another guide by Dr. Fishman, he continues to downplay the risk of addiction: “I

21   believe clinicians must be very careful with the label ‘addict.’ I draw a distinction between a

22   208
         Scott M. Fishman, Incomplete Financial Disclosures in a Letter on Reducing Opioid Abuse
23   and Diversion, 306(13) JAMA 1445 (2011); Tracy Weber & Charles Ornstein, Two Leaders in
     Pain Treatment Have Long Ties to Drug Industry, ProPublica (Dec. 23, 2011),
24   https://www.propublica.org/article/two-leaders-in-pain-treatment-have-long-ties-to-drug-
     industry (hereinafter “Weber, Two Leaders in Pain”).
25   209
         Scott M. Fishman, Responsible Opioid Prescribing: A Guide for Michigan Clinicians, 10-11
26   (Waterford Life Sciences 2012).
     210
         Id.
27
                                                     113
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 125 of 261




1    ‘chemical coper’ and an addict.”211 The guide also continues to present symptoms of addiction as
2    symptoms of “pseudoaddiction.”
3
            E.     The Marketing Defendants Also Spread Their Misleading Messages to
4                  Reputable Organizations

5           435.   The Manufacturing Defendants also manipulated reputable organizations like the

6    Joint Commission on Accreditation of Healthcare Organizations (“The Joint Commission”) in

7    order to further advance their unlawful marketing of opioids. The Joint Commission certifies over

8    21,000 health care organizations and is the nation’s oldest and largest standards-setting and

9    accrediting body in health care.212 Only hospitals that have been accredited by the Joint

10   Commission can receive payments from Medicare and Medicaid.213

11          436.   In 2000, Purdue sponsored a book through The Joint Commission which claimed

12   “there is no evidence that addiction is a significant issue when persons are given opioids for pain

13   control.”214 It also called doctors’ concerns about addiction side effects “inaccurate and

14   exaggerated.”215 Dr. David W. Baker, The Joint Commission’s executive vice president for health

15   care quality evaluation, has acknowledged that “The Joint Commission was one of the dozens of

16   individual authors and organizations that developed educational materials for pain management

17   that propagated this erroneous information.”216

18
     211
         Scott M. Fishman, Listening to Pain: A Physician’s Guide to Improving Pain Management
19   Through Better Communication 45 (Oxford University Press 2012).
     212
         Joint Commission, FAQ Page, available at
20
     https://www.jointcommission.org/about/jointcommissionfaqs.aspx?CategoryId=10#2274 (last
21   accessed August 1, 2018).
     213
         U.S. S. Comm. on Homeland Security and Government Affairs Field Hearing, “Border
22   Security and America’s Heroin Epidemic: The Impact of the Trafficking and Abuse of Heroin
23   and Prescription Opioids in Wisconsin,” at 6 (Apr. 15, 2016) (Testimony of Time Westlake,
     M.D., Vice Chairman, State of Wisconsin Medical Examining Board Controlled Substances
24   Committee Chairman) (“Westlake testimony”).
     214
         Sonia Moghe, Opioid history: From ‘wonder drug’ to abuse epidemic, CNN (Oct. 13, 2016),
25
     https://www.cnn.com/2016/05/12/health/opioid-addiction-history/.
     215
26       Id.
     216
         Id.
27
                                                    114
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 126 of 261




1           437.   In 2001, due to the influence of the Marketing Defendants, The Joint Commission,
2    along with the National Pharmaceutical Council (founded in 1953 and supported by the nation’s
3    major research-based biopharmaceutical companies217) “introduced standards for [hospitals] to
4    improve their care for patients with pain.” The new standards for hospitals put patient pain front
5    and center as the “fifth vital sign.” This monograph, entitled Pain: Current understanding of
6    Assessment, Management and Treatments required assessment of pain in all patients.
7           438.   The Joint Commission’s first pain management standards placed responsibility for
8    pain control on health care organizations (hospitals); and, emphasized the need for hospitals to do
9    systematic assessments and use quantitative measures of pain which was consistent with the
10   position of the Front Group APS.
11          439.   As a result of the Marketing Defendants’ efforts to manipulate the standard of care,
12   many hospitals, including Plaintiff, risked loss of their Joint Commission accreditation if they did
13   not incorporate the “fifth vital sign” standard and put pain at the forefront of their treatment. For
14   example, the emergency department at Oconomowoc Memorial Hospital in Wisconsin achieved
15   10 consecutive years of patient satisfaction in the 99th percentile, a feat no other emergency
16   hospital in the United States has been able to accomplish.218 However, during its routine Joint
17   Commission survey, The Joint Commission found that the hospital was not adequately
18   documenting follow up questions after prescribing pain medications to patients.219 As a result, the
19   hospital was given only one quarter to bring their compliance up to 90%.220 They could not, and
20   as a result their Joint Commission accreditation was at risk for the entire hospital.221 Loss of
21   accreditation by The Joint Commission can result in the loss of a huge amount of hospital
22
23
24   217
         Currently funded by Johnson & Johnson, Purdue and Teva, among others.
     218
         Westlake testimony, at 6.
25   219
         Id.
     220
26       Id.
     221
         Id.
27
                                                     115
             Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 127 of 261




1    resources to become reaccredited, despite having a patient satisfaction rating of 99% for the same
2    period.222
3                440.   Since 2001, The Joint Commission standards relating to pain assessment and
4    management have been revised to lessen emphasis on pain. However, the damage caused by the
5    Marketing Defendants’ marketing campaigns could not be undone. Dr. Baker explains that “the
6    concept that iatrogenic addiction was rare and that long acting opioids were less addictive had
7    been greatly reinforced and widely repeated, and studies refuting these claims were not published
8    until several years later.”
9
                 F.     The Marketing Defendants Disseminated Their Misrepresentations Through
10                      Continuing Medical Education Programs

11               441.   Now that the Marketing Defendants had both a group of physician promoters and

12   had built a false body of “literature,” Defendants needed to make sure their false marketing

13   message was widely distributed.

14               442.   One way the Marketing Defendants aggressively distributed their false message was

15   through countless of CME programs.

16               443.   Doctors are required to attend a certain number and, often, type of CME programs

17   each year as a condition of their licensure. These programs are generally delivered in person, often

18   in connection with professional organizations’ conferences, and online, or through written

19   publications. Doctors rely on CMEs not only to satisfy licensing requirements, but also to get

20   information on new developments in medicine or to deepen their knowledge in specific areas of

21   practice. Because CMEs typically are taught by KOLs who are highly respected in their fields,

22   and are thought to reflect these physicians’ medical expertise, they can be especially influential

23   with doctors.

24               444.   The countless doctors and other health care professionals who participate in

25   accredited CMEs constitute an enormously important audience for opioid reeducation. As one

26   target, Defendants aimed to reach general practitioners, whose broad area of practice and lack of

27   222
           Id.
                                                       116
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 128 of 261




1    expertise and specialized training in pain management made them particularly dependent upon
2    CMEs and, as a result, especially susceptible to the Marketing Defendants’ deceptions.
3           445.   The Marketing Defendants sponsored CMEs that were delivered thousands of times,
4    promoting chronic opioid therapy and supporting and disseminating the deceptive and biased
5    messages described in this Complaint. These CMEs, while often generically titled to relate to the
6    treatment of chronic pain, focus on opioids to the exclusion of alternative treatments, inflate the
7    benefits of opioids, and frequently omit or downplay their risks and adverse effects.
8           446.   Cephalon sponsored numerous CME programs, which were made widely available
9    through organizations like Medscape, LLC (“Medscape”) and which disseminated false and
10   misleading information to physicians across the country.
11          447.   Another Cephalon-sponsored CME presentation titled Breakthrough Pain:
12   Treatment Rationale with Opioids was available on Medscape starting September 16, 2003 and
13   was given by a self-professed pain management doctor who “previously operated back, complex
14   pain syndromes, the neuropathies, and interstitial cystitis.” He describes the pain process as a non-
15   time-dependent continuum that requires a balanced analgesia approach using “targeted pharmaco
16   therapeutics to affect multiple points in the pain-signaling pathway.”223 The doctor lists fentanyl
17   as one of the most effective opioids available for treating breakthrough pain, describing its use as
18   an expected and normal part of the pain management process.224 Nowhere in the CME is cancer
19   or cancer-related pain even mentioned, despite FDA restrictions that fentanyl use be limited to
20   cancer-related pain.
21          448.   Teva paid to have a CME it sponsored, Opioid-Based Management of Persistent
22   and Breakthrough Pain, published in a supplement of Pain Medicine News in 2009. The CME
23   instructed doctors that “clinically, broad classification of pain syndromes as either cancer- or non-
24
25
     223
26       Daniel S. Bennett, Breakthrough Pain: Treatment Rationale With Opioids, Medscape,
     http://www.medscape.org/viewarticle/461612 (last accessed August 1, 2018).
27   224
         Id.
                                                     117
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 129 of 261




1    cancer-related has limited utility” and recommended Actiq and Fentora for patients with chronic
2    pain. The CME is still available online.
3           449.   Responsible Opioid Prescribing was sponsored by Purdue, Endo and Teva. The
4    FSMB website described it as the “leading continuing medical education (CME) activity for
5    prescribers of opioid medications.” Endo sales representatives distributed copies of Responsible
6    Opioid Prescribing with a special introductory letter from Dr. Scott Fishman.
7           450.   In all, more than 163,000 copies of Responsible Opioid Prescribing were distributed
8    nationally.
9           451.   The American Medical Association (“AMA”) recognized the impropriety that
10   pharmaceutical company-funded CMEs create; stating that support from drug companies with a
11   financial interest in the content being promoted “creates conditions in which external interests
12   could influence the availability and/or content” of the programs and urged that “[w]hen possible,
13   CME[s] should be provided without such support or the participation of individuals who have
14   financial interests in the education subject matter.”225
15          452.   Physicians attended or reviewed CMEs sponsored by the Marketing Defendants
16   during the relevant time period and were misled by them.
17          453.   By sponsoring CME programs put on by Front Groups like APF, AAPM, and others,
18   the Marketing Defendants expected and understood that instructors would deliver messages
19   favorable to them, as these organizations were dependent on the Marketing Defendants for other
20   projects. The sponsoring organizations honored this principle by hiring pro-opioid KOLs to give
21   talks that supported chronic opioid therapy. Marketing Defendant-driven content in these CMEs
22   had a direct and immediate effect on prescribers’ views on opioids. Producers of CMEs and the
23   Marketing Defendants both measure the effects of CMEs on prescribers’ views on opioids and
24
25
     225
26      Opinion 9.0115, Financial Relationships with Industry in CME, Am. Med. Ass’n (Nov.
     2011).
27
                                                     118
             Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 130 of 261




1    their absorption of specific messages, confirming the strategic marketing purpose in supporting
2    them.
3
              G.     The Marketing Defendants Used “Branded” Advertising to Promote Their
4                    Products to Doctors and Consumers
5
              454.   The Marketing Defendants engaged in widespread advertising campaigns touting
6
     the benefits of their branded drugs. The Marketing Defendants published print advertisements in
7
     a broad array of medical journals, ranging from those aimed at specialists, such as the Journal of
8
     Pain and Clinical Journal of Pain, to journals with wider medical audiences, such as the Journal
9
     of the American Medical Association. The Marketing Defendants collectively spent more than
10
     $14 million on the medical journal advertising of opioids in 2011, nearly triple what they spent in
11
     2001. The 2011 total includes $8.3 million by Purdue, $4.9 million by Janssen, and $1.1 million
12
     by Endo.
13
              455.   The Marketing Defendants also targeted consumers in their advertising. They knew
14
     that physicians are more likely to prescribe a drug if a patient specifically requests it.226 They also
15
     knew that this willingness to acquiesce to such patient requests holds true even for opioids and
16
     for conditions for which they are not approved.227 Endo’s research, for example, also found that
17
     such communications resulted in greater patient “brand loyalty,” with longer durations of Opana
18
     ER therapy and fewer discontinuations. The Marketing Defendants thus increasingly took their
19
     opioid sales campaigns directly to consumers, including through patient- focused “education and
20
     support” materials in the form of pamphlets, videos, or other publications that patients could view
21
     in their physician’s office.
22
              H.     The Marketing Defendants Used “Unbranded” Advertising To Promote
23                   Opioid Use For Chronic Pain Without FDA Review
24
     226
         In one study, for example, nearly 20% of sciatica patients requesting oxycodone received a
25
     prescription for it, compared with 1% of those making no specific request. J.B. McKinlay et al.,
26   Effects of Patient Medication Requests on Physician Prescribing Behavior, 52(2) Med. Care 294
     (2014).
27   227
         Id.
                                                      119
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 131 of 261




1           456.   The Marketing Defendants also aggressively promoted opioids through “unbranded
2    advertising” to generally tout the benefits of opioids without specifically naming a particular
3    brand-name opioid drug. Instead, unbranded advertising is usually framed as “disease
4    awareness”—encouraging consumers to “talk to your doctor” about a certain health condition
5    without promoting a specific product and, therefore, without providing balanced disclosures about
6    the product’s limits and risks. In contrast, a pharmaceutical company’s “branded” advertisement
7    that identifies a specific medication and its indication (i.e., the condition which the drug is
8    approved to treat) must also include possible side effects and contraindications—what the FDA
9    Guidance on pharmaceutical advertising refers to as “fair balance.” Branded advertising is also
10   subject to FDA review for consistency with the drug’s FDA-approved label. Through unbranded
11   materials, the Marketing Defendants expanded the overall acceptance of and demand for chronic
12   opioid therapy without the restrictions imposed by regulations on branded advertising.
13          457.   Many of the Marketing Defendants utilized unbranded websites to promote opioid
14   use without promoting a specific branded drug, such as Purdue’s pain-management website,
15   www.inthefaceofpain.com. The website contained testimonials from several dozen “advocates,”
16   including health care providers, urging more pain treatment. The website presented the advocates
17   as neutral and unbiased, but an investigation by the New York Attorney General later revealed
18   that Purdue paid the advocates hundreds of thousands of dollars.
19
            I.     The Marketing Defendants Funded, Edited And Distributed Publications
20                 That Supported Their Misrepresentations
21          458.   The Marketing Defendants created a body of false, misleading, and unsupported
22   medical and popular literature about opioids that (a) understated the risks and overstated the
23   benefits of long-term use; (b) appeared to be the result of independent, objective research; and (c)
24   was calculated to shape the perceptions of prescribers, patients, and payors. This literature served
25   marketing goals, rather than scientific standards, and was intended to persuade doctors and
26   consumers that the benefits of long-term opioid use outweighed the risks.
27
                                                     120
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 132 of 261




1           459.   To accomplish their goal, the Marketing Defendants—sometimes through third-
2    party consultants and/or Front Groups—commissioned, edited, and arranged for the placement of
3    favorable articles in academic journals.
4           460.   The Marketing Defendants’ plans for these materials did not originate in the
5    departments with the organizations that were responsible for research, development, or any other
6    area that would have specialized knowledge about the drugs and their effects on patients; rather,
7    they originated in the Marketing Defendants’ marketing departments.
8           461.   The Marketing Defendants made sure that favorable articles were disseminated and
9    cited widely in the medical literature, even when the Marketing Defendants knew that the articles
10   distorted the significance or meaning of the underlying study, as with the Porter & Jick letter. The
11   Marketing Defendants also frequently relied on unpublished data or posters, neither of which are
12   subject to peer review, but were presented as valid scientific evidence.
13          462.   The Marketing Defendants published or commissioned deceptive review articles,
14   letters to the editor, commentaries, case-study reports, and newsletters aimed at discrediting or
15   suppressing negative information that contradicted their claims or raised concerns about chronic
16   opioid therapy.
17          463.   For example, in 2007 Cephalon sponsored the publication of an article titled “Impact
18   of Breakthrough Pain on Quality of Life in Patients with Chronic, Non-cancer Pain: Patient
19   Perceptions and Effect of Treatment with Oral Transmucosal Fentanyl Citrate,”228 published in
20   the nationally circulated journal Pain Medicine, to support its effort to expand the use of its
21   branded fentanyl products. The article’s authors (including Dr. Lynn Webster, discussed above)
22   stated that the “OTFC [fentanyl] has been shown to relieve BTP [breakthrough pain] more rapidly
23   than conventional oral, normal-release, or ‘short acting’ opioids” and that “[t]he purpose of [the]
24   study was to provide a qualitative evaluation of the effect of BTP on the [quality of life] of non-
25
     228
26      Donald R. Taylor, et al., Impact of Breakthrough Pain on Quality of Life in Patients With
     Chronic, Non-cancer Pain: Patient Perceptions and Effect of Treatment With Oral
27   Transmucosal Fentanyl Citrate (OTFC, ACTIQ), 8(3) Pain Med. 281-88 (Mar. 2007).
                                                     121
             Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 133 of 261




1    cancer pain patients.” The number-one-diagnosed cause of chronic pain in the patients studied
2    was back pain (44%), followed by musculoskeletal pain (12%) and head pain (7%). The article
3    cites Portenoy and recommends fentanyl for non-cancer BTP patients:
4
                 In summary, BTP appears to be a clinically important condition in patients
5                with chronic non-cancer pain and is associated with an adverse impact on
6                QoL. This qualitative study on the negative impact of BTP and the potential
                 benefits of BTP-specific therapy suggests several domains that may be
7                helpful in developing BTP-specific, QoL assessment tools.229
8                J.     The Marketing Defendants Used “Detailers” To Directly Disseminate Their
9                       Misrepresentations To Prescribers

10               464.   The Marketing Defendants’ sales representatives executed carefully crafted

11   marketing tactics, developed at the highest rungs of their corporate ladders, to reach targeted
12   doctors and hospitals with centrally orchestrated messages. The Marketing Defendants’ sales
13   representatives also distributed third-party marketing material to their target audience that was
14   deceptive.
15               465.   Each Marketing Defendant promoted opioids through sales representatives (also
16   called “detailers”) and, in consideration of a reasonable opportunity for further investigation and
17   discovery, Plaintiff alleges that small group speaker programs to reach out to individual
18   prescribers. By establishing close relationships with doctors, the Marketing Defendants were able
19   to disseminate their misrepresentations in targeted, one-on-one settings that allowed them to
20   promote their opioids and to allay individual prescribers’ concerns about prescribing opioids for
21   chronic pain.
22               466.   In accordance with common industry practice, the Marketing Defendants purchase
23   and closely analyze prescription sales data from IMS Health (now IQVIA), a healthcare data
24   collection, management and analytics corporation. This data allows them to track precisely the
25   rates of initial and renewal prescribing by individual doctors, which allows them to target and
26
27   229
           Id.
                                                        122
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 134 of 261




1    tailor their appeals. Sales representatives visited hundreds of thousands of doctors and
2    disseminated the misinformation and materials described above.
3           467.   Marketing Defendants devoted and continue to devote massive resources to direct
4    sales contacts with doctors. In 2014 alone, Marketing Defendants spent $166 million on detailing
5    branded opioids to doctors. This amount is twice as much as Marketing Defendants spent on
6    detailing in 2000. The amount includes $108 million spent by Purdue, $34 million by Janssen,
7    $13 million by Teva, and $10 million by Endo.
8           468.   Cephalon’s quarterly spending steadily climbed from below $1 million in 2000 to
9    more than $3 million in 2014 (and more than $13 million for the year), with a peak, coinciding
10   with the launch of Fentora, of more than $27 million in 2007, as shown below:
11
12
13
14
15
16
17
18
19
20
21
22
            469.   Endo’s quarterly spending went from the $2 million to $4 million range in 2000-
23
     2004 to more than $10 million following the launch of Opana ER in mid-2006 (and more than$38
24
     million for the year in 2007) and more than $8 million coinciding with the launch of a reformulated
25
     version in 2012 (and nearly $34 million for the year):
26
27
                                                    123
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 135 of 261




1
2
3
4
5
6
7
8
9
10
11
12
13         470.   Janssen’s quarterly spending dramatically rose from less than $5 million in 2000 to

14   more than $30 million in 2011, coinciding with the launch of Nucynta ER (with yearly spending

15   at $142 million for 2011), as shown below:

16
17
18
19
20
21
22
23
24
25
26
27
                                                  124
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 136 of 261




1           471.   Purdue’s quarterly spending notably decreased from 2000 to 2007, as Purdue came
2    under investigation by the Department of Justice, but then spiked to above $25 million in 2011
3    (for a total of $110 million that year), and continues to rise, as shown below:
4
5
6
7
8
9
10
11
12
13
14
15
16          472.   For its opioid, Actiq, Cephalon also engaged in direct marketing in direct

17   contravention of the FDA’s strict instructions that Actiq be prescribed only to terminal cancer

18   patients and by oncologists and pain management doctors experienced in treating cancer pain.

19          K.     The Marketing Defendants Used Speakers’ Bureaus and Programs to Spread
                   Their Deceptive Messages.
20
            473.   In addition to making sales calls, the Marketing Defendants’ detailers also identified
21
     doctors to serve, for payment, on their speakers’ bureaus and to attend programs with speakers
22
     with meals paid for by the Marketing Defendants. These speaker programs and associated speaker
23
     trainings served three purposes: they provided an incentive to doctors to prescribe, or increase
24
     their prescriptions of, a particular drug; to qualify to be selected a forum in which to further market
25
     to the speaker himself or herself; and an opportunity to market to the speaker’s peers. The
26
     Marketing Defendants graded their speakers, and future opportunities were based on speaking
27
                                                      125
             Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 137 of 261




1    performance, post-program sales, and product usage. Purdue, Janssen, Endo, Cephalon, and
2    Mallinckrodt each made thousands of payments to physicians nationwide, for activities including
3    participating on speakers’ bureaus, providing consulting services, and other services.
4             474.   As detailed below, Insys paid prescribers for fake speakers programs in exchange
5    for prescribing its product, Subsys. Insys’s schemes resulted in countless speakers programs at
6    which the designated speaker did not speak, and, on many occasions, speaker programs at which
7    the only attendees at the events were the speaker and an Insys sales representative. It was a pay-
8    to-prescribe program. Insys used speakers programs as a front to pay for prescriptions, and paid
9    to push opioids onto patients who did not need them.
10            L.     The Marketing Defendants Targeted Vulnerable Populations
11            475.   The Marketing Defendants specifically targeted their marketing toward the elderly,
12   who often suffer from chronic pain.
13            476.   The Marketing Defendants targeted these vulnerable patients even though the risks
14   of long-term opioid use were significantly greater for them. For example, the 2016 CDC Guideline
15   observes that existing evidence confirms that elderly patients taking opioids suffer from elevated
16   fall and fracture risks, reduced renal function and medication clearance, and a smaller window
17   between safe and unsafe dosages.230 Elderly patients taking opioids have also been found to have
18   a greater risk for hospitalizations and increased vulnerability to adverse drug effects and
19   interactions, such as respiratory depression which occurs more frequently in elderly patients. The
20   2016 CDC Guideline concludes that there must be “additional caution and increased monitoring”
21   to minimize the risks of opioid use in elderly patients.231
22            477.   Opioid prescriptions have dramatically increased for the elderly. Since 2007,
23   prescriptions for the elderly have grown at twice the rate of prescriptions for adults between the
24   ages of 40 and 59.
25
26
     230
           2016 CDC Guideline, supra n. 185.
27   231
           Id. at 27.
                                                     126
             Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 138 of 261




1             M.     Insys Employed Fraudulent, Illegal, and Misleading Marketing Schemes to
2                    Promote Subsys

3             478.   Insys’s opioid, Subsys, was approved by the FDA in 2012 for “management of

4    breakthrough pain in adult cancer patients who are already receiving and who are tolerant to

5    around-the-clock opioid therapy for their underlying persistent cancer pain.” Under FDA rules,

6    Insys could only market Subsys for this use. Subsys consists of the highly addictive narcotic,

7    fentanyl, administered via a sublingual (under the tongue) spray, which provides rapid-onset pain

8    relief. It is in the class of drugs described as Transmucosal Immediate-Release Fentanyl (“TIRF”).

9             479.   To reduce the risk of abuse, misuse, and diversion, the FDA instituted a REMS

10   (Risk Evaluation and Medication Strategy) for Subsys and other TIRF products, such as

11   Cephalon’s Actiq and Fentora. The purpose of the REMS was to educate “prescribers,

12   pharmacists, and patients on the potential for misuse, abuse, addiction, and overdose” for this type

13   of drug and to “ensure safe use and access to these drugs for patients who need them.”232

14   Prescribers must enroll in the TIRF REMS before writing a prescription for Subsys.

15            480.   Since its launch, Subsys has been an extremely expensive medication, and has

16   increased its prices every year. Depending on a patient’s dosage and frequency of use, a month’s

17   supply of Subsys could cost in the thousands of dollars.

18            481.   Due to its high cost, in most instances prescribers must submit Subsys prescriptions

19   to insurance companies or health benefit payors for prior authorization to determine whether they

20   will pay for the drug prior to the patient attempting to fill the prescription. According to the U.S.

21   Senate Homeland Security and Governmental Affairs Committee Minority Staff Report (“Staff

22   Report”), the prior authorization process includes “confirmation that the patient had an active

23   cancer diagnosis, was being treated by an opioid (and, thus, was opioid tolerant), and was being

24   prescribed Subsys to treat breakthrough pain that the other opioid could not eliminate. If any one

25   of these factors was not present, the prior authorization would be denied . . . .”233
     232
26         Press Release, FDA, FDA Approves Shared System REMS for TIRF Products, Dec. 29, 2011.
     233
           U.S. Senate Homeland Security & Governmental Affairs Committee, Ranking Members’
27
                                                      127
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 139 of 261




1           482.   These prior authorization requirements proved to be daunting. Subsys received
2    reimbursement approval in only approximately 30% of submitted claims. In order to increase
3    approvals, Insys created a prior authorization unit, called the Insys Reimbursement Center
4    (“IRC”), to obtain approval for Subsys reimbursements. This unit employed a number of
5    fraudulent and misleading tactics to secure reimbursements, including falsifying medical histories
6    of patients, falsely claiming that patients had cancer, and providing misleading information to
7    insurers and payors regarding patients’ diagnoses and medical conditions.
8           483.   Subsys has proved to be extremely profitable for Insys. Insys made approximately
9    $330 million in net revenue from Subsys last year. Between 2013 and 2016, the value of Insys
10   stock rose 296%.
11          484.   Since its launch in 2012, Insys aggressively worked to grow its profits through
12   fraudulent, illegal, and misleading tactics, including its reimbursement-related fraud. Through its
13   sales representatives and other marketing efforts, Insys deceptively promoted Subsys as safe and
14   appropriate for uses such as neck and back pain, without disclosing the lack of approval or
15   evidence for such uses, and misrepresented the appropriateness of Subsys for treatment of those
16   conditions. It implemented a kickback scheme wherein it paid prescribers for fake speakers
17   programs in exchange for prescribing Subsys. All of these fraudulent and misleading schemes had
18   the effect of pushing Insys’s dangerous opioid onto patients who did not need it.
19          485.   Insys incentivized its sales force to engage in illegal and fraudulent conduct. Many
20   of the Insys sales representatives were new to the pharmaceutical industry and their base salaries
21   were low compared to industry standard. The compensation structure was heavily weighted
22   toward commissions and rewarded representatives more for selling higher (and more expensive)
23   doses of Subsys, a “highly unusual” practice because most companies consider dosing a patient-
24   specific decision that should be made by a doctor.234
25
26   Office, Staff Report, Fueling an Epidemic, Insys Therapeutics and the Systemic Manipulation of
     Prior Authorization (Sept. 6, 2017), https://www.hsdl.org/?view&did=803959.
27   234
         Id.
                                                    128
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 140 of 261




1           486.   The Insys “speakers program” was perhaps its most widespread and damaging
2    scheme. A former Insys salesman, Ray Furchak, alleged in a qui tam action that the sole purpose
3    of the speakers program was “in the words of his then supervisor Alec Burlakoff, ‘to get money
4    in the doctor’s pocket.’” Furchak went on to explain that “[t]he catch . . . was that doctors who
5    increased the level of Subsys prescriptions, and at higher dosages (such as 400 or 800 micrograms
6    instead of 200 micrograms), would receive the invitations to the program—and the checks.”235 It
7    was a pay-to-prescribe program.
8           487.   Insys’s sham speaker program and other fraudulent and illegal tactics have been
9    outlined in great detail in indictments and guilty pleas of Insys executives, employees, and
10   prescribers across the country, as well as in a number of lawsuits against the company itself.
11          488.   In May of 2015, two Alabama pain specialists were arrested and charged with illegal
12   prescription drug distribution, among other charges. The doctors were the top prescribers of
13   Subsys, though neither were oncologists. According to prosecutors, the doctors received illegal
14   kickbacks from Insys for prescribing Subsys. Both doctors had prescribed Subsys to treat neck,
15   back, and joint pain. In February of 2016, a former Insys sales manager pled guilty to conspiracy
16   to commit health care fraud, including engaging in a kickback scheme in order to induce one of
17   these doctors to prescribe Subsys. The plea agreement states that nearly all of the Subsys
18   prescriptions written by the doctor were off-label to non-cancer patients. In May of 2017 one of
19   the doctors was sentenced to 20 years in prison.
20          489.   In June of 2015, a nurse practitioner in Connecticut described as the state’s highest
21   Medicare prescriber of narcotics, pled guilty to receiving $83,000 in kickbacks from Insys for
22   prescribing Subsys. Most of her patients were prescribed the drug for chronic pain. Insys paid the
23   nurse as a speaker for more than 70 dinner programs at approximately $1,000 per event; however,
24
25
     235
26       Roddy Boyd, Insys Therapeutics and the New “Killing It”, Southern Investigative Reporting
     Foundation, THE INVESTIGATOR (April 24, 2015), http://sirf-online.org/2015/04/24/the-new-
27   killing-it/.
                                                    129
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 141 of 261




1    she did not give any presentations. In her guilty plea, the nurse admitted receiving the speaker
2    fees in exchange for writing prescriptions for Subsys.
3           490.   In August of 2015, Insys settled a complaint brought by the Oregon Attorney
4    General. In its complaint, the Oregon Department of Justice cited Insys for, among other things,
5    misrepresenting to doctors that Subsys could be used to treat migraine, neck pain, back pain, and
6    other uses for which Subsys is neither safe nor effective, and using speaking fees as kickbacks to
7    incentivize doctors to prescribe Subsys.
8           491.   In August of 2016, the State of Illinois sued Insys for similar deceptive and illegal
9    practices. The Complaint alleged that Insys marketed Subsys to high-volume prescribers of opioid
10   drugs instead of to oncologists whose patients experienced the breakthrough cancer pain for which
11   the drug is indicated. The Illinois Complaint also details how Insys used its speaker program to
12   pay high volume prescribers to prescribe Subsys. The speaker events took place at upscale
13   restaurants in the Chicago area, and Illinois speakers received an “honorarium” ranging from $700
14   to $5,100, and they were allowed to order as much food and alcohol as they wanted. At most of
15   the events, the “speaker” being paid by Insys did not speak, and, on many occasions, the only
16   attendees at the events were the speaker and an Insys sales representative.
17          492.   In December of 2016, six Insys executives and managers were indicted and then, in
18   October 2017, Insys’s founder and owner was arrested and charged with multiple felonies in
19   connection with an alleged conspiracy to bribe practitioners to prescribe Subsys and defraud
20   insurance companies. A U.S. Department of Justice press release explained that, among other
21   things: “Insys executives improperly influenced health care providers to prescribe a powerful
22   opioid for patients who did not need it, and without complying with FDA requirements, thus
23   putting patients at risk and contributing to the current opioid crisis.”236 The DEA Special Agent
24
     236
        Press Release, DOJ, U.S. Attorney’s Office, Dist. of Mass., Founder and Owner of
25
     Pharmaceutical Company Insys Arrested and Charged with Racketeering (Oct. 26, 2017),
26   available at https://www.justice.gov/usao-ma/pr/founder-and-owner-pharmaceutical-company-
     insys-arrested-and-charged-racketeering.
27
                                                    130
             Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 142 of 261




1    in Charge further explained that: “Pharmaceutical companies whose products include controlled
2    medications that can lead to addiction and overdose have a special obligation to operate in a
3    trustworthy, transparent manner, because their customers’ health and safety and, indeed, very lives
4    depend on it.”237
5                493.   In August of 2017, the Attorney General for Arizona filed suit against Insys for
6    similar deceptive and illegal practices. The Complaint alleged that Insys provided insurers and
7    pharmacy benefit managers (“PBMs”) with false and misleading information in order to obtain
8    prior authorization for patients’ Subsys prescriptions. In addition, the Complaint alleged that
9    Insys provided deceptive information to healthcare professionals in order to deceive them into
10   believing the FDA had approved Subsys for more uses than the FDA had actually approved. The
11   Complaint also alleges that as a result of the sham services and “speaker fees” offered by Insys,
12   the company secured a total of $51.87 million dollars in gross sales in the state of Arizona between
13   March 2012 and April 2017.
14    IX.        THE MARKETING DEFENDANTS’ SCHEME SUCCEEDED, CREATING A
                 PUBLIC HEALTH EPIDEMIC
15
                 A.     The Marketing Defendants’ Dramatically Expanded Opioid Prescribing and
16                      Use
17               494.   The Marketing Defendants necessarily expected a return on the enormous
18   investment they made in their deceptive marketing scheme, and they worked to measure and
19   expand their success. Their own documents show that they knew they were influencing prescribers
20   and increasing prescriptions. Studies also show that in doing so, they fueled an epidemic of
21   addiction and abuse.
22               495.   Cephalon also recognized the return of its efforts to market Actiq and Fentora off-
23   label for chronic pain. In 2000, Actiq generated $15 million in sales. By 2002, Actiq sales had
24   increased by 92%, which Cephalon attributed to “a dedicated sales force for ACTIQ” and
25   “ongoing changes to [its] marketing approach including hiring additional sales representatives and
26
     237
           Id.
27
                                                        131
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 143 of 261




1    targeting our marketing efforts to pain specialists.”238 Actiq became Cephalon’s second best-
2    selling drug. By the end of 2006, Actiq’s sales had exceeded $500 million.239 Only 1% of the
3    187,076 prescriptions for Actiq filled at retail pharmacies during the first six months of 2006 were
4    prescribed by oncologists. One measure suggested that “more than 80 percent of patients who
5    use[d] the drug don’t have cancer.”240
6           496.   In consideration of a reasonable opportunity for further investigation and discovery,
7    Plaintiff alleges that each of the Marketing Defendants tracked the impact of their marketing
8    efforts to measure their impact in changing doctors’ perceptions and prescribing of their drugs.
9    Their purchased prescribing and survey data that allowed them to closely monitor these trends,
10   and they did actively monitor them. They monitored doctors’ prescribing before and after detailing
11   visits, and at various levels of detailing intensity, and before and after speaker programs, for
12   instance. Defendants continued and, in many cases, expanded and refined their aggressive and
13   deceptive marketing for one reason: it worked. As described in this Complaint, both in specific
14   instances (e.g., the low abuse potential of various Defendants’ opioids), and more generally,
15   Defendants’ marketing changed prescribers’ willingness to prescribe opioids, led them to
16   prescribe more of their opioids, and persuaded them not to stop prescribing opioids or to switch
17   to “safer” opioids, such as ADF.
18          497.   This success would have come as no surprise. Drug company marketing materially
19   impacts doctors’ prescribing behavior.241 The effects of sales calls on prescribers’ behavior is well
20   238
          Cephalon, Inc. Annual Report (Form 10-K) at 28 (Mar. 31, 2003),
21   https://www.sec.gov/Archives/edgar/data/873364/000104746903011137/a2105971z10-k.htm.
     239
          Carreyrou, Narcotic Lollipop.
22   240
         Id.
23   241
        See, e.g., P. Manchanda & P. Chintagunta, Responsiveness of Physician Prescription
24   Behavior to Salesforce Effort: An Individual Level Analysis, 15 (2-3) Mktg. Letters 129 (2004)
     (detailing has a positive impact on prescriptions written); I. Larkin, Restrictions on
25
     Pharmaceutical Detailing Reduced Off-Label Prescribing of Antidepressants and Antipsychotics
26   in Children, 33(6) Health Affairs 1014 (2014) (finding academic medical centers that restricted
     direct promotion by pharmaceutical sales representatives resulted in a 34% decline in on-label
27
                                                     132
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 144 of 261




1    documented in the literature. One study examined four practices, including visits by sales
2    representatives, medical journal advertisements, direct-to-consumer advertising, and pricing, and
3    found that sales representatives have the strongest effect on drug utilization. An additional study
4    found that doctor meetings with sales representatives are related to changes in both prescribing
5    practices and requests by physicians to add the drugs to hospitals’ formularies.
6           498.   Marketing Defendants spent millions of dollars to market their drugs to prescribers
7    and patients and meticulously tracked their return on that investment. In one recent survey
8    published by the AMA, even though nine in ten general practitioners reported prescription drug
9    abuse to be a moderate to large problem in their communities, 88% of the respondents said they
10   were confident in their prescribing skills, and nearly half were comfortable using opioids for
11   chronic non-cancer pain.242 These results are directly due to the Marketing Defendants’ fraudulent
12   marketing campaign focused on several misrepresentations.
13          499.   Thus, both independent studies and Defendants’ own tracking confirm that
14   Defendants’ marketing scheme dramatically increased their sales.
15          B.     The Marketing Defendants’ Deception In Expanding Their Market Created
                   And Fueled The Opioid Epidemic.
16
            500.   Independent research demonstrates a close link between opioid prescriptions and
17
     opioid abuse. For example, a 2007 study found “a very strong correlation between therapeutic
18
     exposure to opioid analgesics, as measured by prescriptions filled, and their abuse.”243 It has been
19
20
     use of promoted drugs); see also A. Van Zee, The Promotion and Marketing of OxyContin:
21   Commercial Triumph, Public Health Tragedy, 99(2) Am J. Pub. Health 221 (2009) (correlating
     an increase of OxyContin prescriptions from 670,000 annually in 1997 to 6.2 million in 2002 to
22   a doubling of Purdue’s sales force and trebling of annual sales calls).
     242
23       CS Hwang et al., Prescription Drug Abuse: A National Survey of Primary Care Physicians,
     175 JAMA Intern. Med. 302 (2014), doi: 10.1001/jamainternmed.2014.6520,
24   https://www.ncbi.nlm.nih.gov/pubmed/25485657.
     243
         Theodore J. Cicero et al., Relationship Between Therapeutic Use and Abuse of Opioid
25
     Analgesics in Rural, Suburban, and Urban Locations in the United States, 16
26   Pharmacopidemiology and Drug Safety, 827-40 (2007), doi: 10.1002/pds.1452,
     https://www.cdhs.udel.edu/content-sub-
27
                                                     133
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 145 of 261




1    estimated that 60% of the opioids that are abused come, directly or indirectly, through physicians’
2    prescriptions.
3           501.      There is a “parallel relationship between the availability of prescription opioid
4    analgesics through legitimate pharmacy channels and the diversion and abuse of these drugs and
5    associated adverse outcomes.” The opioid epidemic is “directly related to the increasingly
6    widespread misuse of powerful opioid pain medications.”244
7           502.      In a 2016 report, the CDC explained that “[o]pioid pain reliever prescribing has
8    quadrupled since 1999 and has increased in parallel with [opioid] overdoses.” Patients receiving
9    opioid prescriptions for chronic pain account for the majority of overdoses. For these reasons, the
10   CDC concluded that efforts to rein in the prescribing of opioids for chronic pain are critical “to
11   reverse the epidemic of opioid drug overdose deaths and prevent opioid-related morbidity.”
12   X.     THE MARKETING DEFENDANTS’ MARKETING SCHEME
            MISREPRESENTED THE RISKS AND BENEFITS OF OPIOIDS
13
14          A.        The Marketing Defendants Targeted Susceptible Prescribers

15          503.      As a part of their deceptive marketing scheme, the Marketing Defendants identified
16   and targeted susceptible prescribers and vulnerable patient populations in the United States. For
17   example, the Marketing Defendants focused their deceptive marketing on primary care doctors,
18   who were more likely to treat chronic pain patients and prescribe them drugs, but were less likely
19   to be educated about treating pain and the risks and benefits of opioids and therefore more likely
20   to accept the Marketing Defendants’ misrepresentations.
21          504.      “From 1996 to 2001, Purdue conducted more than 40 national pain-management
22   and speaker training conferences at resorts in Florida, Arizona, and California. More than 5000
23   physicians, pharmacists, and nurses attended these all-expenses-paid symposia, where they were
24   recruited and trained for Purdue’s national speaker bureau. It is well documented that this type of
25
     site/Documents/Publications/Relationship%20Between%20Therapeutic%20Use%20and%20Ab
26   use%20of%20Opioid%20Analgesics.pdf.
     244
         See Califf et al., supra n. 16.
27
                                                      134
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 146 of 261




1    pharmaceutical company symposium influences physicians’ prescribing even though the
2    physicians who attend such symposia believe that such enticements do not alter their prescribing
3    patterns.”245
4 XI.       THE MARKETING DEFENDANTS MADE MATERIALLY DECEPTIVE
            STATEMENTS AND CONCEALED MATERIAL FACTS
5
            505.      As alleged herein, the Marketing Defendants made and/or disseminated deceptive
6
     statements regarding material facts and further concealed material facts, in the course of
7
     manufacturing, marketing, and selling prescription opioids. The Marketing Defendants’ actions
8
     were intentional and/or unlawful. Such statements include, but are not limited to, those set out
9
     below and alleged throughout this Complaint.
10
            A.        Purdue
11
            506.      Defendant Purdue made and/or disseminated deceptive statements, and concealed
12
     material facts in such a way to make their statements deceptive, including, but not limited to, the
13
     following:
14
                     a. Creating, sponsoring, and assisting in the distribution of patient education
15                      materials distributed to consumers that contained deceptive statements;

16                   b. Creating and disseminating advertisements that contained deceptive
17                      statements concerning the ability of opioids to improve function long-term
                        and concerning the evidence supporting the efficacy of opioids long-term
18                      for the treatment of chronic non-cancer pain;
19
                     c. Disseminating misleading statements concealing the true risk of addiction
20                      and promoting the deceptive concept of pseudoaddiction through Purdue’s
                        own unbranded publications and on internet sites Purdue operated that
21
                        were marketed to and accessible by consumers;
22
                     d. Distributing brochures to doctors, patients, and law enforcement officials
23
                        that included deceptive statements concerning the indicators of possible
24                      opioid abuse;
25
     245
26      Art Van Zee, MD, The Promotion and Marketing of OxyContin: Commercial Triumph,
     Public Health Tragedy, 99 Am. Journal of Public Health 2 (February 2009),
27   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2622774/.
                                                       135
     Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 147 of 261




1         e. Sponsoring, directly distributing, and assisting in the distribution of
2            publications that promoted the deceptive concept of pseudoaddiction, even
             for high-risk patients;
3
4         f. Endorsing, directly distributing, and assisting in the distribution of
             publications that presented an unbalanced treatment of the long-term and
5
             dose-dependent risks of opioids versus NSAIDs;
6
          g. Providing significant financial support to pro-opioid KOL doctors who
7
             made deceptive statements concerning the use of opioids to treat chronic
8            non-cancer pain;
9
          h. Providing needed financial support to pro-opioid pain organizations that
10           made deceptive statements, including in patient education materials,
11           concerning the use of opioids to treat chronic non-cancer pain;

12        i. Assisting in the distribution of guidelines that contained deceptive
13           statements concerning the use of opioids to treat chronic non-cancer pain
             and misrepresented the risks of opioid addiction;
14
15        j. Endorsing and assisting in the distribution of CMEs containing deceptive
             statements concerning the use of opioids to treat chronic non-cancer pain;
16
17        k. Developing and disseminating scientific studies that misleadingly
             concluded opioids are safe and effective for the long-term treatment of
18
             chronic non-cancer pain and that opioids improve quality of life, while
19           concealing contrary data;
20
          l. Assisting in the dissemination of literature written by pro-opioid KOLs
21           that contained deceptive statements concerning the use of opioids to treat
22           chronic non-cancer pain;

23        m. Creating, endorsing, and supporting the distribution of patient and
             prescriber education materials that misrepresented the data regarding the
24
             safety and efficacy of opioids for the long-term treatment of chronic non-
25           cancer pain, including known rates of abuse and addiction and the lack of
             validation for long-term efficacy;
26
27        n. Targeting the elderly by assisting in the distribution of guidelines that

                                           136
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 148 of 261




1                        contained deceptive statements concerning the use of opioids to treat
2                        chronic non-cancer pain and misrepresented the risks of opioid addiction
                         in this population;
3
4                  o. Exclusively disseminating misleading statements in education materials to
                      hospital doctors and staff while purportedly educating them on new pain
5
                      standards;
6
                   p. Making deceptive statements concerning the use of opioids to treat chronic
7
                      non-cancer pain to prescribers through in-person detailing; and
8
                   q. Withholding from law enforcement the names of prescribers Purdue
9
                      believed to be facilitating the diversion of its opioid, while simultaneously
10                    marketing opioids to these doctors by disseminating patient and prescriber
                      education materials and advertisements and CMEs they knew would reach
11                    these same prescribers.
12          507.    More specifically, Defendant Purdue made and/or disseminated deceptive
13   statements, and promoted a culture that mislead doctors and patients into believing opioids were
14   safe for chronic care, including, but not limited to, the following:
15                  a.       In 1998, Purdue distributed 15,000 copies of an OxyContin video to
                             physicians without submitting it to the FDA for review, an oversight
16
                             later acknowledged by Purdue. In 2001, Purdue submitted to the FDA
17                           a second version of the video, which the FDA did not review until
                             October 2002—after the General Accounting Office inquired about
18                           its content. After its review, the FDA concluded that the video
19                           minimized the risks from OxyContin and made unsubstantiated
                             claims regarding its benefits to patients.246
20
                    b.       According to training materials, Purdue instructed sales
21
                             representatives to assure doctors—repeatedly and without evidence—
22                           that “fewer than one per cent” of patients who took OxyContin
                             became addicted. (In 1999, a Purdue-funded study of patients who
23                           used OxyContin for headaches found that the addiction rate was
24                           thirteen per cent.)247

25   246
         Patrick R. Keefe, The Family that Built an Empire of Pain, THE NEW YORKER (Oct. 30,
26   2017), https://www.newyorker.com/magazine/2017/10/30/the-family-that-built-an-empire-of-
     pain.
27   247
         Id.
                                                      137
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 149 of 261




1
2                c.     Andrew Kolodny, the co-director of the Opioid Policy Research
                        Collaborative, at Brandeis University, has worked with hundreds of
3                       patients addicted to opioids. He has stated that, though many fatal
                        overdoses have resulted from opioids other than OxyContin, the crisis
4
                        was initially precipitated by a shift in the culture of prescribing—a
5                       shift carefully engineered by Purdue. “If you look at the prescribing
                        trends for all the different opioids, it’s in 1996 that prescribing really
6                       takes off,” Kolodny said. “It’s not a coincidence. That was the year
7                       Purdue launched a multifaceted campaign that misinformed the
                        medical community about the risks.”248
8
                 d.     “Purdue had a speakers’ bureau, and it paid several thousand
9
                        clinicians to attend medical conferences and deliver presentations
10                      about the merits of the drug. Doctors were offered all-expenses-paid
                        trips to pain-management seminars in places like Boca Raton. Such
11                      spending was worth the investment: doctors who attended these
12                      seminars in 1996 wrote OxyContin prescriptions more than twice as
                        often as those who didn’t. The company advertised in medical
13                      journals, sponsored Web sites about chronic pain, and distributed a
                        dizzying variety of OxyContin swag: fishing hats, plush toys, luggage
14                      tags. Purdue also produced promotional videos featuring satisfied
15                      patients—like a construction worker who talked about how
                        OxyContin had eased his chronic back pain, allowing him to return to
16                      work. The videos, which also included testimonials from pain
17                      specialists, were sent to tens of thousands of doctors. The marketing
                        of OxyContin relied on an empirical circularity: the company
18                      convinced doctors of the drug’s safety with literature that had been
                        produced by doctors who were paid, or funded, by the company.”249
19
20               e.     Purdue encouraged sales representatives to increase sales of
                        OxyContin through a lucrative bonus system, which resulted in a large
21                      number of visits to physicians with high rates of opioid prescriptions.
22                      In 2001, Purdue paid $40 million in bonuses to its sales
                        representatives.250
23
                 f.     Purdue claimed that the risk of addiction from OxyContin was
24
25   248
         Id.
     249
26       Id.
     250
         The Promotion and Marketing of OxyContin: Commercial Triumph, Public Health Tragedy,
27   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2622774/.
                                                   138
            Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 150 of 261




1                          extremely small and trained its sales representatives to carry the
2                          message that the risk of addiction was “less than one percent,” while
                           knowing that there was no empirical support for that statement.
3
                     g.    By 2003, the Drug Enforcement Administration had found that
4
                           Purdue’s “aggressive methods” had “very much exacerbated
5                          OxyContin’s widespread abuse.” Rogelio Guevara, a senior official at
                           the D.E.A., concluded that Purdue had “deliberately minimized” the
6                          risks associated with the drug.251
7
             508.    As noted above, Purdue utilized Front Groups to help disseminate and defend its
8
     false messages. Between January 2012 and March 2017, Purdue made the following contributions:
9
           Academy of Integrative Pain Management      $1,091,024.86
10
           American Academy of Pain Management         $725,584.95
11
           ACS Cancer Action Network                   $168,500.00252
12
           American Chronic Pain Association           $312,470.00
13
           American Geriatrics Society                 $11,785.00253
14
           American Pain Foundation                    $25,000
15
           American Pain Society                       $542,259.52
16
           American Society of Pain Educators          $30,000
17
           American Society of Pain Management $242,535.00
18
           Nursing
19
           The Center for Practical Bioethics          $145,095.00
20
21
     251
         The Family that Built an Empire of Pain,
22   https://www.newyorker.com/magazine/2017/10/30/the-family-that-built-an-empire-of-pain
     252
23       Payments from Purdue to the American Cancer Society Cancer Action Network include
     payments to the American Cancer Society that could potentially have applied to the Cancer
24   Action Network. Production from Purdue Pharma to the Senate Homeland Security and
     Governmental Affairs Committee (Nov. 13, 2017).
25   253
         The AGS reported that Purdue also provided $40,000 in “corporate roundtable dues” to its
26   AGS Health in Aging Foundation, a 501(c)(3) organization affiliated with the group, between
     2012 and 2015. Letter from Nancy E. Lundebjerg, Chief Executive Office, American Geriatrics
27   Society, to Sen. Claire McCaskill (Oct. 11, 2017).
                                                    139
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 151 of 261




1
         U.S. Pain Foundation                          $359,300.00
2
         Washington Legal Foundation                   $500,000.00
3
         TOTAL                                         $4,153,554.33
4
5           B.     Endo

6           509.   Defendant Endo made and/or disseminated deceptive statements, and concealed

7    material facts in such a way to make their statements deceptive, including, but not limited to, the

8    following:
                   a.     Creating, sponsoring, and assisting in the distribution of patient
9
                          education materials that contained deceptive statements;
10                 b.
                   c.     Creating and disseminating advertisements that contained deceptive
11
                          statements concerning the ability of opioids to improve function long-
12                        term and concerning the evidence supporting the efficacy of opioids
                          long-term for the treatment of chronic non-cancer pain;
13
14                 d.     Creating and disseminating paid advertisement supplements in
15                        academic journals promoting chronic opioid therapy as safe and
                          effective for long term use for high risk patients;
16
17                 e.     Creating and disseminating advertisements that falsely and
                          inaccurately conveyed the impression that Endo’s opioids would
18                        provide a reduction in oral, intranasal, or intravenous abuse;
19
                   f.     Disseminating misleading statements concealing the true risk of
20                        addiction and promoting the misleading concept of pseudoaddiction
21                        through Endo’s own unbranded publications and on internet sites
                          Endo sponsored or operated;
22
23                 g.     Endorsing, directly distributing, and assisting in the distribution of
                          publications that presented an unbalanced treatment of the long-term
24
                          and dose-dependent risks of opioids versus NSAIDs;
25
26                 h.     Providing significant financial support to pro-opioid KOLs, who
                          made deceptive statements concerning the use of opioids to treat
27                        chronic non-cancer pain;
                                                    140
     Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 152 of 261




1
2          i.    Providing needed financial support to pro-opioid pain organizations –
                 including over $5 million to the organization responsible for many of
3                the most egregious misrepresentations – that made deceptive
4                statements, including in patient education materials, concerning the
                 use of opioids to treat chronic non-cancer pain;
5
6          j.    Targeting the elderly by assisting in the distribution of guidelines that
                 contained deceptive statements concerning the use of opioids to treat
7
                 chronic non-cancer pain and misrepresented the risks of opioid
8                addiction in this population;
9
           k.    Endorsing and assisting in the distribution of CMEs containing
10               deceptive statements concerning the use of opioids to treat chronic
11               non-cancer pain;

12         l.    Developing and disseminating scientific studies that deceptively
13               concluded opioids are safe and effective for the long-term treatment
                 of chronic non-cancer pain and that opioids improve quality of life,
14               while concealing contrary data;
15
           m.    Directly distributing and assisting in the dissemination of literature
16
                 written by pro- opioid KOLs that contained deceptive statements
17               concerning the use of opioids to treat chronic non-cancer pain,
                 including the concept of pseudoaddiction;
18
19         n.    Creating, endorsing, and supporting the distribution of patient and
                 prescriber education materials that misrepresented the data regarding
20
                 the safety and efficacy of opioids for the long-term treatment of
21               chronic non-cancer pain, including known rates of abuse and
22               addiction and the lack of validation for long-term efficacy; and

23         o.    Making deceptive statements concerning the use of opioids to treat
24               chronic non- cancer pain to prescribers through in-person detailing.

25    C.   Janssen

26
27
                                            141
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 153 of 261




1           510.   Defendant Janssen made and/or disseminated deceptive statements, and concealed
2    material facts in such a way to make their statements deceptive, including, but not limited to, the
3    following:
4                  a.     Creating, sponsoring, and assisting in the distribution of patient
                          education materials that contained deceptive statements;
5
6                  b.     Directly disseminating deceptive statements through internet sites
                          over which Janssen exercised final editorial control and approval
7                         stating that opioids are safe and effective for the long-term treatment
8                         of chronic non-cancer pain and that opioids improve quality of life,
                          while concealing contrary data;
9
10                 c.     Disseminating deceptive statements concealing the true risk of
                          addiction and promoting the deceptive concept of pseudoaddiction
11
                          through internet sites over which Janssen exercised final editorial
12                        control and approval;
13
                   d.     Promoting opioids for the treatment of conditions for which Janssen
14                        knew, due to the scientific studies it conducted, that opioids were not
15                        efficacious and concealing this information;

16                 e.     Sponsoring, directly distributing, and assisting in the dissemination of
17                        patient education publications over which Janssen exercised final
                          editorial control and approval, which presented an unbalanced
18                        treatment of the long-term and dose dependent risks of opioids versus
19                        NSAIDs;

20                 f.     Providing significant financial support to pro-opioid KOLs, who
21                        made deceptive statements concerning the use of opioids to treat
                          chronic non-cancer pain;
22
23                 g.     Providing necessary financial support to pro-opioid pain
                          organizations that made deceptive statements, including in patient
24
                          education materials, concerning the use of opioids to treat chronic
25                        non-cancer pain;
26
                   h.     Targeting the elderly by assisting in the distribution of guidelines that
27                        contained deceptive statements concerning the use of opioids to treat
                                                     142
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 154 of 261




1                         chronic non-cancer pain and misrepresented the risks of opioid
2                         addiction in this population;

3                  i.     Targeting the elderly by sponsoring, directly distributing, and
4                         assisting in the dissemination of patient education publications
                          targeting this population that contained deceptive statements about the
5
                          risks of addiction and the adverse effects of opioids, and made false
6                         statements that opioids are safe and effective for the long-term
                          treatment of chronic non-cancer pain and improve quality of life,
7
                          while concealing contrary data;
8
9                  j.     Endorsing and assisting in the distribution of CMEs containing
                          deceptive statements concerning the use of opioids to treat chronic
10                        non-cancer pain;
11
                   k.     Directly distributing and assisting in the dissemination of literature
12                        written by pro-opioid KOLs that contained deceptive statements
                          concerning the use of opioids to treat chronic non-cancer pain,
13
                          including the concept of pseudoaddiction;
14
                   l.     Creating, endorsing, and supporting the distribution of patient and
15
                          prescriber education materials that misrepresented the data regarding
16                        the safety and efficacy of opioids for the long-term treatment of
                          chronic non-cancer pain, including known rates of abuse and
17
                          addiction and the lack of validation for long-term efficacy; and
18
                   m.     Making deceptive statements concerning the use of opioids to treat
19
                          chronic non- cancer pain to prescribers through in-person detailing.
20         D.      Depomed
21         511.    Depomed has, since at least October 2011, made and/or disseminated untrue, false
22   and deceptive statements, and concealed material facts in such a way to make their statements
23   deceptive with respect to Lazanda and (with the acquisition from Janssen in January 2015) of
24   Nucynta and Nucynta ER, including, but not limited to:
25
                a. Promoting the usage of Lazanda with patients not suffering from cancer;
26
27              b. Endorsing, supporting, and pressuring its sales representative to target pain

                                                    143
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 155 of 261




1                   management physicians, particularly those who historically wrote large
2                   numbers of Lazanda-like drugs;

3                c. Discouragement of sales representatives from targeting physicians treating
                    cancer patients in contradiction to the FDA approved warning indicating that
4
                    Lazanda is only indicated “for the management of breakthrough pain in
5                   cancer patients 18 years of age and older who are already receiving and who
                    are tolerant to opioid therapy for their underlying persistent cancer pain;”
6
7                d. Training of sales representatives on how to deal with pushback from
                    physicians;
8
                 e. Promotion of Nucynta and Nucynta ER for all manner of pain management
9
                    while downplaying the drug’s addictive nature;
10
                 f. Promoting its drugs as a safer alternative than other opioids;
11
12               g. Telling investors that Depomed is safe. August Moretti, Depomed’s Senior
                    Vice President and Chief Financial Officer, stated that “[a];though not in the
13                  label, there’s a very low abuse profile and side effect rate;”
14          E.      Cephalon
15          512.    Defendant Cephalon made and/or disseminated untrue, false and deceptive
16   statements, and concealed material facts in such a way to make their statements deceptive,
17   including, but not limited to, the following:
18                  a.     Creating, sponsoring, and assisting in the distribution of patient
                           education materials that contained deceptive statements;
19
20                  b.     Sponsoring and assisting in the distribution of publications that
                           promoted the deceptive concept of pseudoaddiction, even for high-
21
                           risk patients;
22
                    c.     Providing significant financial support to pro-opioid KOL doctors
23
                           who made deceptive statements concerning the use of opioids to treat
24                         chronic non-cancer pain and breakthrough chronic non-cancer pain;
25
                    d.     Developing and disseminating scientific studies that deceptively
26
                           concluded opioids are safe and effective for the long-term treatment
27                         of chronic non-cancer pain in conjunction with Cephalon’s potent
                                                     144
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 156 of 261




1                         rapid-onset opioids;
2
                   e.     Providing needed financial support to pro-opioid pain organizations
3                         that made deceptive statements, including in patient education
4                         materials, concerning the use of opioids to treat chronic non-cancer
                          pain;
5
6                  f.     Endorsing and assisting in the distribution of CMEs containing
                          deceptive statements concerning the use of opioids to treat chronic
7
                          non-cancer pain;
8
9                  g.     Endorsing and assisting in the distribution of CMEs containing
                          deceptive statements concerning the use of Cephalon’s rapid-onset
10                        opioids;
11
                   h.     Directing its marketing of Cephalon’s rapid-onset opioids to a wide
12                        range of doctors, including general practitioners, neurologists, sports
13                        medicine specialists, and workers’ compensation programs, serving
                          chronic pain patients;
14
15                 i.     Making deceptive statements concerning the use of Cephalon’s
                          opioids to treat chronic non-cancer pain to prescribers through in-
16
                          person detailing and speakers’ bureau events, when such uses are
17                        unapproved and unsafe; and
18
                   j.     Making deceptive statements concerning the use of opioids to treat
19                        chronic non- cancer pain to prescribers through in-person detailing
                          and speakers’ bureau events.
20
            F.     Actavis
21
            513.   Defendant Actavis made and/or disseminated deceptive statements, and concealed
22
     material facts in such a way to make their statements deceptive, including, but not limited to, the
23
     following:
24
                   a.    Making deceptive statements concerning the use of opioids to treat
25                       chronic non- cancer pain to prescribers through in-person detailing;
26                 b.    Creating and disseminating advertisements that contained deceptive
27                       statements that opioids are safe and effective for the long-term

                                                    145
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 157 of 261




1                          treatment of chronic non-cancer pain and that opioids improve quality
2                          of life;

3                  c.      Creating and disseminating advertisements that concealed the risk of
                           addiction in the long-term treatment of chronic, non-cancer pain; and
4
5                  d.      Developing and disseminating scientific studies that deceptively
                           concluded opioids are safe and effective for the long-term treatment of
6                          chronic non-cancer pain and that opioids improve quality of life while
7                          concealing contrary data.
            G.     Mallinckrodt
8
            514.   Defendant Mallinckrodt made and/or disseminated deceptive statements, and
9
     concealed material facts in such a way to make their statements deceptive, including, but not
10
     limited to, the following:
11
12                 a.      Creating and promoting publications that misrepresented and trivialized the
                           risks of addiction;
13
14                 b.      Creating and promoting publications that overstated the benefits of opioids
                           for chronic pain; and
15
16                 c.      Making deceptive statements about pseudoaddiction.

17
            H.     Insys
18
            515.   Defendant Insys made and/or disseminated deceptive statements, and concealed
19
     material facts in such a way to make their statements deceptive, including, but not limited to, the
20
     following:
21                 a.       Making deceptive statements concerning the appropriateness of the use of
                            Subsys to treat neck and back and other chronic pain conditions without
22                          disclosing the lack of approval and lack of evidence for such uses;
23
                   b.      Implementing a kickback scheme wherein providers were incentivized to
24                         prescribe Subsys in exchange for payment as speakers in fake speakers
25                         programs; and

26                 c.      Obtaining authorization for approval of payor reimbursement for Subsys
                           through a deceptive prior authorization program that falsified patient medical
27
                                                      146
             Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 158 of 261




1                           histories, falsely claimed that patients had cancer, and provided misleading
2                           information to insurers and payors regarding patients’ diagnoses and medical
                            conditions.
3
     XII.     MARKETING DEFENDANTS’ PRIOR BAD ACTS
4
              516.   Defendants have long known about the dangers of their opioid products, and the
5
       alarming quantities in which they were pouring into communities all across the country, because
6
       they have been sued, fined, and criminally convicted for failing to mitigate these problems.
7
              517.    For example, in 2007 Purdue settled criminal and civil charges against it for
8
       “misbranding” OxyContin. Purdue was forced to admit it illegally marketed and promoted
9
       OxyContin by claiming it was less addictive and less subject to abuse than other pain medications.
10
       Purdue agreed to pay nearly $635 million in fines, and three of its executives pled guilty to federal
11
       criminal charges for misleading regulators, doctors, and patients about OxyContin’s risk of
12
       addiction and its potential to be abused. At the time, this was one of the largest settlements with a
13
       drug company for marketing misconduct.254
14
              518.   In 2015, the Indiana Department of Public Health determined that an HIV outbreak
15
       in Southeastern Indiana was linked to injection of the prescription painkiller Opana,255the first
16
       documented HIV outbreak in the United States associated with injection of a prescription
17
       painkiller. After the outbreak, the FDA required “that Endo Pharmaceuticals remove [Opana ER]
18
       from the market.” The agency sought removal “based on its concern that the benefits of the drug
19
       may no longer outweigh its risks.”256
20
21
       254
           Barry Meier, In Guilty Plea, OxyContin Maker to Pay $600 Million, N.Y. TIMES (May 10,
22     2007), http://www.nytimes.com/2007/05/10/business/11drug-web.html.
       255
23         Press Release, State of Ind. Health Dep’t, HIV Outbreak in Southeastern Indiana, (Feb. 25,
       2015),
24     http://www.in.gov/activecalendar/EventList.aspx?fromdate=1/1/2015&todate=12/31/2015&disp
       lay=Month&type=public&eventidn=210259&view=EventDetails&information_id=211489.
25     256
           Jen Christensen, FDA wants Opioid Painkiller Pulled off Market, CNN (June 8, 2017),
26     https://www.cnn.com/2017/06/08/health/fda-opioid-opana-er-bn/index.html; Press Release, U.S.
       Food & Drug Admin., FDA Requests Removal of Opana ER for Risks Related to Abuse (June
27     8, 2017), https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm562401.htm.
                                                       147
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 159 of 261




1           519.   In 2017, The Department of Justice fined Mallinckrodt $35 million for failure to
2    report suspicious orders of controlled substances, including opioids, and for violating
3    recordkeeping requirements.
4 XIII.     THE DISTRIBUTOR DEFENDANTS’ UNLAWFUL DISTRIBUTION OF
            OPIOIDS
5
6           520.   The Distributor Defendants owe a duty under, inter alia, Arizona common law and

7    statutory law to monitor, detect, investigate, refuse to fill, and report suspicious orders of

8    prescription opioids as well as those orders which the Distributor Defendants knew or should have

9    known were likely to be diverted.

10          521.   The foreseeable harm from a breach of these duties was the medical, social, and

11   financial consequences rippling through society, arising from the abuse of diverted opioids for

12   nonmedical purposes.

13          522.   Each Distributor Defendant repeatedly and purposefully breached its duties under

14   Arizona law. Such breaches are a direct and proximate causes of the widespread diversion of

15   prescription opioids for nonmedical purposes, with the resultant medical and financial damages.

16          523.   For over a decade, all the Defendants aggressively sought to bolster their revenue,

17   increase profit, and grow their share of the prescription painkiller market by unlawfully and

18   surreptitiously increasing the volume of opioids they sold. However, Defendants are not permitted

19   to engage in a limitless expansion of their sales through the unlawful sales of regulated painkillers.

20   Rather, as described below, Defendants are subject to various duties to report the quantity of

21   Schedule II controlled substances in order to monitor such substances and prevent oversupply and

22   diversion into the illicit market.

23          524.   The unlawful diversion of prescription opioids is a direct and proximate cause of

24   the opioid epidemic, prescription opioid abuse, addiction, morbidity and mortality, with social

25   and financial costs borne by, among others, individuals, families and hospitals.

26          525.   The Distributor Defendants’ intentionally continued their conduct, as alleged

27   herein, with knowledge that such conduct was creating the opioid epidemic and causing the

                                                      148
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 160 of 261




1    damages alleged herein.
2 XIV.      DEFENDANTS THROUGHOUT THE SUPPLY CHAIN DELIBERATELY
            DISREGARDED THEIR DUTIES TO MAINTAIN EFFECTIVE CONTROLS
3           AND TO IDENTIFY, REPORT, AND TAKE STEPS TO HALT SUSPICIOUS
            ORDERS
4
            526.   The Marketing Defendants created a vastly and dangerously larger market for
5
     opioids. All of the Defendants compounded this harm by facilitating the supply of far more
6
     opioids that could have been justified to serve that market. The failure of the Defendants to
7
     maintain effective controls, and to investigate, report, and take steps to halt orders that they knew
8
     or should have known were suspicious breached both their statutory and common law duties.
9
            527.   Defendants are all required to register as either manufacturers or distributors
10
     pursuant to A.R.S. § 36-2522 (A); A.A.C. R4-23-604; A.A.C. R4-26-605.
11
            528.   Marketing Defendants’ scheme was resoundingly successful. Chronic opioid
12
     therapy—the prescribing of opioids long-term to treat chronic pain—has become a commonplace,
13
     and often first-line, treatment. Marketing Defendants’ deceptive marketing caused prescribing not
14
     only of their opioids, but also of opioids as a class, to skyrocket. According to the CDC opioid
15
     prescriptions, as measured by number of prescriptions and morphine milligram equivalent
16
     (“MME”) per person, tripled from 1999 to 2015. In 2015, on an average day, more than 650,000
17
     opioid prescriptions were dispensed in the U.S. While previously a small minority of opioid sales,
18
     today between 80% and 90% of opioids (measured by weight) used are for chronic pain.
19
     Approximately 20% of the population between the ages of 30 and 44, and nearly 30% of the
20
     population over 45, have used opioids. Opioids are the most common treatment for chronic pain,
21
     and 20% of office visits now include the prescription of an opioid.
22
            529.   In a 2016 report, the CDC explained that “[o]pioid pain reliever prescribing has
23
     quadrupled since 1999 and has increased in parallel with [opioid] overdoses.”257 Patients receiving
24
25   257
        CDC, January 1, 2016 Morbidity and Mortality Weekly Report; Rudd, Rose A., et al.,
26   “Increases in drug and opioid overdose deaths—United States, 2000–2014.” American Journal
     of Transplantation 16.4 (2016): 1323-1327.
27
                                                     149
             Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 161 of 261




1    opioid prescriptions for chronic pain account for the majority of overdoses. For these reasons, the
2    CDC concluded that efforts to rein in the prescribing of opioids for chronic pain are critical “to
3    reverse the epidemic of opioid drug overdose deaths and prevent opioid-related morbidity.”258
4                A.     All Defendants Have a Duty to Guard Against, and Report, Unlawful
                        Diversion and to Report and Prevent Suspicious Orders
5
                 530.   Multiple sources impose duties on Defendants with respect to the supply of opioids,
6
     including the common law duty to exercise reasonable care. Each Defendant was required to
7
     register with the State of Arizona. A.R.S. § 36-2522 (A); A.A.C. R4-23-604; A.A.C. R4-26-605.
8
     Each Defendant is a “registrant” of Schedule II controlled substances with a duty to comply with
9
     all security requirements imposed under that statutory scheme. Each Defendant has an affirmative
10
     duty under to act as a gatekeeper guarding against the diversion of the highly addictive, dangerous
11
     opioid drugs, Arizona law requires that “registrants” of Schedule II drugs, including opioids, must
12
     “maintain effective controls against the diversion of controlled substances or precursor chemicals
13
     to unauthorized persons or entities.” A.R.S. § 32-1901.01. See also A.A.C. R4-23-604; A.A.C.
14
     R4-23-605; A.A.C. R4-23-607.
15
                 531.   Arizona statutes and regulations impose non-delegable duties upon registrants to
16
     maintain effective controls against diversion, and design and operate a system to disclose to the
17
     registrant suspicious orders of controlled substances. Arizona common law (1) imposes duties of
18
     reasonable care upon persons who market and distribute opioids, both to (a) maintain effective
19
     controls against diversion, and (b) to avoid engaging in deceptive or misleading marketing
20
     practices, and (2) imposes liability under the common law of nuisance against persons who
21
     negligently, recklessly and/or intentionally cause the distribution of narcotics through
22
     unauthorized channels and/or to persons to whom they should not be distributed.
23
                 532.   “Suspicious orders” include orders of an unusual size, orders of unusual frequency
24
     or orders deviating substantially from a normal pattern. These criteria are disjunctive and are not
25
     all inclusive. For example, if an order deviates substantially from a normal pattern, the size of the
26
27   258
           Id.
                                                        150
             Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 162 of 261




1    order does not matter and the order should be reported as suspicious. Likewise, a registrant need
2    not wait for a normal pattern to develop over time before determining whether a particular order
3    is suspicious. The size of an order alone, regardless of whether it deviates from a normal pattern,
4    is enough to trigger the responsibility to report the order as suspicious. The determination of
5    whether an order is suspicious depends not only on the ordering patterns of the particular customer
6    but also on the patterns of the entirety of the customer base and the patterns throughout the relevant
7    segment of the industry.
8             533.   In addition to reporting all suspicious orders, the Distributor Defendants must also
9    stop shipment on any order which is flagged as suspicious and only ship orders which were
10   flagged as potentially suspicious if, after conducting due diligence, the recipient can determine
11   that the order is not likely to be diverted into illegal channels
12            534.   These prescription drugs are regulated for the purpose of providing a “closed”
13   system intended to reduce the widespread diversion of these drugs out of legitimate channels into
14   the illicit market, while at the same time providing the legitimate drug industry with a unified
15   approach to narcotic and dangerous drug control.259
16            535.   “Different entities supervise the discrete links in the chain that separate a consumer
17   from a controlled substance. Statutes and regulations define each participant’s role and
18
19
20
21
22
23
24
25
26
     259
           See 1970 U.S.C.C.A.N. 4566, 4571-72.
27
                                                      151
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 163 of 261




1    responsibilities.”260
2           536.    The FTC has recognized the unique role of distributors. Since their inception,
3    Distributor Defendants have continued to integrate vertically by acquiring businesses that are
4    related to the distribution of pharmaceutical products and health care supplies. In addition to the
5    actual distribution of pharmaceuticals, as wholesalers, Distributor Defendants also offer their
6    pharmacy, or dispensing, customers a broad range of added services. For example, Distributor
7    Defendants offer their pharmacies sophisticated ordering systems and access to an inventory
8    management system and distribution facility that allows customers to reduce inventory carrying
9    costs. Distributor Defendants are also able to use the combined purchase volume of their
10   customers to negotiate the cost of goods with manufacturers and offer services that include
11   software assistance and other database management support. See Fed. Trade Comm’n v. Cardinal
12   Health, Inc., 12 F. Supp. 2d 34, 41 (D.D.C. 1998) (granting the FTC’s motion for preliminary
13   injunction and holding that the potential benefits to customers did not outweigh the potential anti-
14   competitive effect of a proposed merger between Cardinal, Inc. and Bergen Brunswig Corp.). As
15   a result of their acquisition of a diverse assortment of related businesses within the pharmaceutical
16   industry, as well as the assortment of additional services they offer, Distributor Defendants have
17   a unique insight into the ordering patterns and activities of their dispensing customers.
18
19   260
        Brief for Healthcare Distribution Mgmt. Association and National Ass’n of Chain Drug
     Stores as Amici Curiae in Support of Neither Party, Masters Pharm., Inc. v. U.S. Drug Enf’t
20
     Admin. (No. 15-1335) (D.C. Cir. Apr. 4, 2016), 2016 WL 1321983, at *22 (hereinafter Brief for
21   HDMA and NACDS). The Healthcare Distribution Mgmt. Ass’n (HDMA or HMA)—now
     known as the Healthcare Distribution Alliance (HDA) —is a national, not-for-profit trade
22   association that represents the nation’s primary, full-service healthcare distributors whose
23   membership includes, among others: AmerisourceBergen Drug Corporation and Cardinal
     Health, Inc. See generally HDA, About, https://www.healthcaredistribution.org/about (last
24   accessed Aug. 1, 2018). The National Association of Chain Drug Stores (NACDS) is a national,
     not-for-profit trade association that represents traditional drug stores and supermarkets and mass
25
     merchants with pharmacies whose membership includes, among others: Walgreen Company,
26   CVS Health, Rite Aid Corporation and Walmart. See generally NACDS, Mission,
     https://www.nacds.org/%20about/mission/ (last accessed Aug. 1, 2018).
27
                                                     152
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 164 of 261




1           537.   The Distributor Defendants have publicly acknowledged that wholesale distributors
2    are a key component in the distribution chain and that that they are responsible for reporting
3    suspicious orders.261
4           538.   The Distributor Defendants admit that they “have not only statutory and regulatory
5    responsibilities to detect and prevent diversion of controlled prescription drugs, but undertake
6    such efforts as responsible members of society.”262
7           539.   Recently, Mallinckrodt, a prescription opioid manufacturer, admitted in a settlement
8    with that it “had a responsibility to maintain effective controls against diversion, including a
9    requirement that it review and monitor these sales and report suspicious orders…”
10          540.   The Distributor Defendants knew they were required to monitor, detect, and halt
11   suspicious orders. Industry compliance guidelines established by the Healthcare Distribution
12   Management Association (now known as the HDA, a front group of the Defendants, discussed
13   below), the trade association of pharmaceutical distributors, explain that distributors are “[a]t the
14   center of a sophisticated supply chain” and therefore “are uniquely situated to perform due
15   diligence in order to help support the security of the controlled substances they deliver to their
16   customers.” The guidelines set forth recommended steps in the “due diligence” process, and note
17   in particular: If an order meets or exceeds a distributor’s threshold, as defined in the distributor’s
18   monitoring system, or is otherwise characterized by the distributor as an order of interest, the
19   distributor should not ship to the customer, in fulfillment of that order, any units of the specific
20
21
22
     261
23       See Brief for HDMA and NACDS, supra n. 297, 2016 WL 1321983, at *4 (“[R]egulations . .
     . in place for more than 40 years require distributors to report suspicious orders of controlled
24   substances to DEA based on information readily available to them (e.g., a pharmacy’s placement
     of unusually frequent or large orders).”).
25   262
         See Amicus Curiae Brief of Healthcare Distribution Mgmt. Ass’n in Support of App.
26   Cardinal Health, Inc., Cardinal Health, Inc. v. U.S. Dep’t of Justice, No. 12- 5061 (D.C. Cir.
     May 9, 2012), 2012 WL 1637016, at *10 (hereinafter Brief of HDMA in Support of Cardinal).
27
                                                      153
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 165 of 261




1    drug code product as to which the order met or exceeded a threshold or as to which the order was
2    otherwise characterized as an order of interest.263
3           541.   Each of the Distributor Defendants sold prescription opioids, including
4    hydrocodone and/or oxycodone, to retailers from which the Distributor Defendants knew
5    prescription opioids were likely to be diverted.
6           542.   Each Distributor Defendant owes a duty to monitor and detect suspicious orders of
7    prescription opioids.
8           543.   Each Distributor Defendant owes a duty under Arizona law to investigate and refuse
9    suspicious orders of prescription opioids.
10          544.   Each Distributor Defendant owes a duty under Arizona law to report suspicious
11   orders of prescription opioids.
12          545.   Each Distributor Defendant owes a duty under Arizona law to prevent the diversion
13   of prescription opioids into illicit markets throughout the United States.
14          546.   The foreseeable harm resulting from a breach of these duties is the diversion of
15   prescription opioids for nonmedical purposes and subsequent plague of opioid addiction, with
16   costs and damages necessarily inflicted on and incurred by others.
17          547.   The foreseeable harm resulting from the diversion of prescription opioids for
18   nonmedical purposes is abuse, addiction, morbidity and mortality, along with the costs associated
19   with the treatment of these conditions and related health consequences caused by opioid abuse.
20          548.   Wholesale distributors such as the Distributor Defendants had close financial
21   relationships with both Marketing Defendants and customers, for whom they provide a broad
22   range of value-added services that render them uniquely positioned to obtain information and
23   control against diversion. These services often otherwise would not be provided by manufacturers
24   to their dispensing customers and would be difficult and costly for the dispenser to reproduce. For
25
     263
26      Healthcare Distribution Mgmt. Ass’n (HDMA) Industry Compliance Guidelines: Reporting
     Suspicious Orders and Preventing Diversion of Controlled Substances, filed in Cardinal Health,
27   Inc. v. Holder, No. 12-5061 (D.C. Cir. Mar. 7, 2012), Doc. No. 1362415 (App’x B).
                                                     154
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 166 of 261




1    example, “[w]holesalers have sophisticated ordering systems that allow customers to
2    electronically order and confirm their purchases, as well as to confirm the availability and prices
3    of wholesalers’ stock.” Fed. Trade Comm’n v. Cardinal Health, Inc., 12 Supp. 2d 34, 41 (D.D.C.
4    1998). Through their generic source programs, wholesalers are also able “to combine the purchase
5    volumes of customers and negotiate the cost of goods with manufacturers.” Wholesalers typically
6    also offer marketing programs, patient services, and other software to assist their dispensing
7    customers.
8           549.   Distributor Defendants had financial incentives from the Marketing Defendants to
9    distribute higher volumes; and thus, to refrain from reporting or declining to fill suspicious orders.
10   Wholesale drug distributors acquire pharmaceuticals, including opioids, from manufacturers at an
11   established wholesale acquisition cost. Discounts and rebates from this cost may be offered by
12   manufacturers based on market share and volume. As a result, higher volumes may decrease the
13   cost per pill to distributors. Decreased cost per pill in turn, allows wholesale distributors to offer
14   more competitive prices, or alternatively, pocket the difference as additional profit. Either way,
15   the increased sales volumes result in increased profits.
16          550.   The Marketing Defendants engaged in the practice of paying rebates and/or
17   chargebacks to the Distributor Defendants for sales of prescription opioids as a way to help them
18   boost sales and better target their marketing efforts. The Washington Post has described the
19   practice as industry-wide, and the Healthcare Distribution Alliance (“HDA”) includes a
20   “Contracts and Chargebacks Working Group,” suggesting a standard practice. Further, in a recent
21   settlement, Mallinckrodt acknowledged that “[a]s part of their business model Mallinckrodt
22   collects transaction information, referred to as chargeback data, from their direct customers
23   (distributors).” The transaction information contains data relating to the direct customer sales of
24   controlled substances to “downstream registrants”, meaning pharmacies or other dispensaries,
25   such as hospitals. Marketing Defendants buy data from pharmacies as well. This exchange of
26   information, upon information and belief, would have opened channels providing for the exchange
27   of information revealing suspicious orders as well.
                                                      155
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 167 of 261




1           551.   A dramatic example of the use of prescription information provided by IMS Health
2    took place in Congressional testimony:
3
               Mr. Greenwood: Well, why do you want that [IMS Health] information then?
4
               Mr. Friedman: Well, we use that information to understand what is happening in
5              terms of the development of use of our product in any area.
6
               Mr. Greenwood. And so, the use of it--and I assume that part of it--a large part of
7              it you want is to see how successful your marketing techniques are so that you
               can expend money in a particular region or among a particular group of
8
               physicians-- you look to see if your marketing practices are increased in sales.
9              And, if not, you go back to the drawing board with your marketers and say, how
               come we spent “X”' number of dollars, according to these physicians, and sales
10             haven't responded. You do that kind of thing. Right?
11
               Mr. Friedman: Sure.264
12
            552.   The contractual relationships among the Defendants also include vault security
13
     programs. Defendants are required to maintain certain security protocols and storage facilities for
14
     the manufacture and distribution of their opiates. The Defendants negotiated agreements whereby
15
     the Marketing Defendants installed security vaults for the Distributor Defendants in exchange for
16
     agreements to maintain minimum sales performance thresholds. These agreements were used by
17
     the Defendants as a tool to violate their reporting and diversion duties in order to reach the required
18
     sales requirements. In addition, Defendants worked together to achieve their common purpose
19
     through trade or other organizations, such as the Pain Care Forum (“PCF”) and the HDA.
20
                   1.      Pain Care Forum
21
            553.   PCF has been described as a coalition of drug makers, trade groups and dozens of
22
     non-profit organizations supported by industry funding, including the Front Groups described in
23
24   264
        Oxycontin: Its Use and Abuse: Hearing Before the Subcommittee on Oversight and
     Investigations of the Committee on Energy and Commerce House of Representatives, 107th
25
     Cong. 54 (2001) (statements of James C. Greenwood, Member, Committee on Energy and
26   Commerce and Michael Friedman, Executive Vice President and COO of Purdue Pharma, L.P.),
     available at https://www.gpo.gov/fdsys/pkg/CHRG-107hhrg75754/html/CHRG-
27   107hhrg75754.htm.
                                                      156
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 168 of 261




1    this Complaint. The PCF recently became a national news story when it was discovered that
2    lobbyists for members of the PCF quietly shaped federal and state policies regarding the use of
3    prescription opioids for more than a decade.
4           554.   The Center for Public Integrity and The Associated Press obtained “internal
5    documents shed[ding] new light on how drug makers and their allies shaped the national response
6    to the ongoing wave of prescription opioid abuse.”265 Specifically, PCF members spent over $740
7    million lobbying in the nation’s capital and in all 50 statehouses on an array of issues, including
8    opioid-related measures.266
9           555.   The Defendants who stood to profit from expanded prescription opioid use are
10   members of and/or participants in the PCF.267          In 2012, membership and participating
11   organizations included Endo, Purdue, Actavis and Cephalon. Each of the Marketing Defendants
12   worked together through the PCF. But, the Marketing Defendants were not alone. The Distributor
13   Defendants actively participated, and continue to participate in the PCF, at a minimum, through
14   their trade organization, the HDA.268 The Distributor Defendants participated directly in the PCF
15   as well.
16
17
18
19   265
         Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The
     Center for Public Integrity (Sept. 19, 2017, 12:01 a.m.),
20
     https://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-echo-chamber-shaped-
21   policy- amid-drug-epidemic (emphasis added).
     266
         Id.
22   267
         PAIN CARE FORUM 2012 Meetings Schedule, (last updated Dec. 2011),
23   https://assets.documentcloud.org/documents/3108982/PAIN-CARE-FORUM-Meetings-
     Schedule-amp.pdf.
24   268
         Id. The Executive Committee of the HDA (formerly the HDMA) currently includes the
     Chief Executive Officer, Pharmaceutical Segment for Cardinal Health, Inc., and the Group
25
     President, Pharmaceutical Distribution and Strategic Global Source for AmerisourceBergen
26   Corporation. Executive Committee, Healthcare Distribution Alliance (last accessed on Aug. 1,
     2018), https://www.healthcaredistribution.org/about/executive-committee%20.
27
                                                    157
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 169 of 261




1                  2.     HDA
2           556.   Additionally, the HDA led to the formation of interpersonal relationships and an
3    organization among the Defendants. Although the entire HDA membership directory is private,
4    the HDA website confirms that each of the Distributor Defendants and the Marketing Defendants,
5    including Actavis, Endo, Purdue, Mallinckrodt and Cephalon, were members of the HDA.269
6    Additionally, the HDA and each of the Distributor Defendants, eagerly sought the active
7    membership and participation of the Marketing Defendants by advocating for the many benefits
8    of members, including “strengthening . . . alliances.”270
9           557.   Beyond strengthening alliances, the benefits of HDA membership included the
10   ability to, among other things, “network one on one with manufacturer executives at HDA’s
11   members-only Business and Leadership Conference,” “networking with HDA wholesale
12   distributor members,” “opportunities to host and sponsor HDA Board of Directors events,”
13   “participate on HDA committees, task forces and working groups with peers and trading partners,”
14   and “make connections.”271 The HDA and the Distributor Defendants used membership in the
15   HDA as an opportunity to create interpersonal and ongoing organizational relationships and
16   “alliances” between the Marketing and Distributor Defendants.
17          558.   The application for manufacturer membership in the HDA further indicates the level
18   of connection among the Defendants and the level of insight that they had into each other’s
19   businesses.272 For example, the manufacturer membership application must be signed by a “senior
20   company executive,” and it requests that the manufacturer applicant identify a key contact and
21   any additional contacts from within its company.
22
23
24   269
         Manufacturer Membership, Healthcare Distribution Alliance,
     https://www.healthcaredistribution.org/about/membership/manufacturer (last accessed Aug. 1,
25
     2018).
     270
26       Id.
     271
         Id.
27   272
         Id.
                                                     158
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 170 of 261




1           559.   The HDA application also requests that the manufacturer identify its current
2    distribution information, including the facility name and contact information. Manufacturer
3    members were also asked to identify their “most recent year end net sales” through wholesale
4    distributors, including the Distributor Defendants AmerisourceBergen, Anda, Cardinal, and
5    Henry Schein and their subsidiaries.
6           560.   The closed meetings of the HDA’s councils, committees, task forces and working
7    groups provided the Marketing and Distributor Defendants with the opportunity to work closely
8    together, confidentially, to develop and further the common purpose and interests of the
9    enterprise.
10          561.   The HDA also offers a multitude of conferences, including annual business and
11   leadership conferences. The HDA and the Distributor Defendants advertise these conferences to
12   the Marketing Defendants as an opportunity to “bring together high-level executives, thought
13   leaders and influential managers . . . to hold strategic business discussions on the most pressing
14   industry issues.”273    The conferences also gave the Marketing and Distributor Defendants
15   “unmatched opportunities to network with [their] peers and trading partners at all levels of the
16   healthcare distribution industry.”274 The HDA and its conferences were significant opportunities
17   for the Marketing and Distributor Defendants to interact at a high-level of leadership. The
18   Marketing Defendants embraced this opportunity by attending and sponsoring these events.275
19          562.   After becoming members of the HDA, Defendants were eligible to participate on
20   councils, committees, task forces and working groups, including:
21                 a.       Industry Relations Council: “This council, composed of distributor
                            and manufacturer members, provides leadership on pharmaceutical
22
     273
23       Business and Leadership Conference – Information for Manufacturers, Healthcare
     Distribution Alliance, https://www.healthcaredistribution.org/events/2015-business-
24   and- leadership-conference/blc-for-manufacturers (last accessed Aug. 1, 2018, and no
     longer available).
25   274
         Id.
     275
26       2015 Distribution Management Conference and Expo, Healthcare Distribution Alliance,
     https://www.healthcaredistribution.org/events/2015-distribution-management-conference
27   (last accessed Aug. 1, 2018).
                                                    159
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 171 of 261




1                        distribution and supply chain issues.”
2
                  b.     Business Technology Committee: “This committee provides guidance
3                        to HDA and its members through the development of collaborative e-
                         commerce business solutions. The committee’s major areas of focus
4
                         within pharmaceutical distribution include information systems,
5                        operational integration and the impact of e-commerce.” Participation
                         in this committee includes distributor and manufacturer members.
6
7                 c.     Logistics Operation Committee: “This committee initiates projects
                         designed to help members enhance the productivity, efficiency and
8                        customer satisfaction within the healthcare supply chain. Its major
                         areas of focus include process automation, information systems,
9
                         operational integration, resource management and quality
10                       improvement.” Participation in this committee includes distributor
                         and manufacturer members.
11
12                d.     Manufacturer Government Affairs Advisory Committee: “This
                         committee provides a forum for briefing HDA’s manufacturer
13
                         members on federal and state legislative and regulatory activity
14                       affecting the pharmaceutical distribution channel. Topics discussed
15                       include such issues as prescription drug traceability, distributor
                         licensing, FDA and DEA regulation of distribution, importation and
16                       Medicaid/Medicare reimbursement.” Participation in this committee
17                       includes manufacturer members.
18
                  e.     Contracts and Chargebacks Working Group: “This working group
19                       explores how the contract administration process can be streamlined
20                       through process improvements or technical efficiencies. It also creates
                         and exchanges industry knowledge of interest to contract and
21                       chargeback professionals.” Participation in this group includes
                         manufacturer and distributor members.
22
23         563.   The Distributor Defendants and Marketing Defendants also participated, through

24   the HDA, in Webinars and other meetings designed to exchange detailed information regarding

25   their prescription opioid sales, including purchase orders, acknowledgements, ship notices, and

26
27
                                                   160
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 172 of 261




1    invoices.276 For example, on April 27, 2011, the HDA offered a Webinar to “accurately and
2    effectively exchange business transactions between distributors and manufacturers…” The
3    Marketing Defendants used this information to gather high-level data regarding overall
4    distribution and to direct the Distributor Defendants on how to most effectively sell prescription
5    opioids.
6           564.   Taken together, the interaction and length of the relationships between and among
7    the Marketing and Distributor Defendants reflect a deep level of interaction and cooperation
8    between two groups in a tightly knit industry. The Marketing and Distributor Defendants were not
9    two separate groups operating in isolation or two groups forced to work together in a closed
10   system. Defendants operated together as a united entity, working together on multiple fronts, to
11   engage in the unlawful sale of prescription opioids.
12          565.   The HDA and the Pain Care Forum are but two examples of the overlapping
13   relationships and concerted joint efforts to accomplish common goals and demonstrates that the
14   leaders of each of the Defendants were in communication and cooperation.
15          566.   Publications and guidelines issued by the HDA confirm that the Defendants utilized
16   their membership in the HDA to form agreements. Specifically, in the Fall of 2008, the HDA
17   published the Industry Compliance Guidelines: Reporting Suspicious Orders and Preventing
18   Diversion of Controlled Substances (the “Industry Compliance Guidelines”) regarding diversion.
19   As the HDA explained in an amicus brief, the Industry Compliance Guidelines were the result of
20   “[a] committee of HDMA members contribut[ing] to the development of this publication”
21   beginning in late 2007.
22          567.   This statement by the HDA and the Industry Compliance Guidelines support the
23   allegation that Defendants utilized the HDA to form agreements about their approach to their legal
24   duties with respect to the distribution of controlled substances. As John M. Gray, President/CEO
25   of the HDA stated to the Energy and Commerce Subcommittee on Health in April 2014, it is
26
     276
        Webinars, Healthcare Distribution Alliance, (last accessed on Sept. 14, 2017),
27   https://www.healthcaredistribution.org/resources/webinar-leveraging-edi.
                                                    161
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 173 of 261




1    “difficult to find the right balance between proactive anti-diversion efforts while not inadvertently
2    limiting access to appropriately prescribed and dispensed medications.” Here, it is apparent that
3    all of the Defendants found the same balance – an overwhelming pattern and practice of failing to
4    identify, report or halt suspicious orders, and failure to prevent diversion.
5           568.   The Defendants’ scheme had a decision-making structure driven by the Marketing
6    Defendants and corroborated by the Distributor Defendants. The Marketing Defendants worked
7    together to control the state and federal government’s response to the manufacture and distribution
8    of prescription opioids.
9           569.   The Defendants worked together to control the flow of information and to influence
10   state and federal governments to pass legislation that supported the use of opioids and limited the
11   authority of law enforcement to rein in illicit or inappropriate prescribing and distribution. The
12   Marketing and Distributor Defendants did this through their participation in the PCF and HDA.
13          570.   The Defendants also had obligations to report suspicious orders of other parties if
14   they became aware of them. Defendants were thus collectively responsible for each other’s
15   compliance with their reporting obligations.
16          571.   Defendants thus knew that their own conduct could be reported by other distributors
17   or manufacturers and that their failure to report suspicious orders they filled could be revealed.
18   As a result, Defendants had an incentive to communicate with each other about the reporting of
19   suspicious orders to ensure consistency.
20          572.   The desired consistency was achieved. As described below, none of the Defendants
21   reported suspicious orders and the flow of opioids continued unimpeded.
22          B.     Defendants Were Aware of and Have Acknowledged Their Obligations to
                   Prevent Diversion and to Report and Take Steps to Halt Suspicious Orders
23
24          573.   The reason for the reporting rules is to create a “closed” system intended to control

25   the supply and reduce the diversion of these drugs out of legitimate channels into the illicit market,

26   while at the same time providing the legitimate drug industry with a unified approach to narcotic

27   and dangerous drug control. Both because distributors handle such large volumes of controlled

                                                      162
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 174 of 261




1    substances, and because they are uniquely positioned, based on their knowledge of their customers
2    and orders, as the first line of defense in the movement of legal pharmaceutical controlled
3    substances from legitimate channels into the illicit market, distributors’ obligation to maintain
4    effective controls to prevent diversion of controlled substances is critical. Should a distributor
5    deviate from these checks and balances, the closed system of distribution, designed to prevent
6    diversion, collapses.277
7              574.   Defendants were well aware they had an important role to play in this system, and
8    also knew or should have known that their failure to comply with their obligations would have
9    serious consequences.
10             C.     Defendants Kept Careful Track of Prescribing Data and Knew About
                      Suspicious Orders and Prescribers
11
12             575.   The data necessary to identify with specificity the transactions that were suspicious

13   is in possession of the Distributor and Marketing Defendants but has not been disclosed to the

14   public.

15             576.   Publicly available information confirms that Distributor and Marketing Defendants

16   funneled far more opioids into communities across the United States than could have been

17   expected to serve legitimate medical use and ignored other red flags of suspicious orders. This

18   information, along with the information known only to Distributor and Marketing Defendants,

19   would have alerted them to potentially suspicious orders of opioids.

20             577.   This information includes the following facts:

21                    a.     distributors and manufacturers have access to detailed transaction-
                             level data on the sale and distribution of opioids, which can be broken
22                           down by zip code, prescriber, and pharmacy and includes the volume
                             of opioids, dose, and the distribution of other controlled and non-
23
                             controlled substances;
24
                      b.     manufacturers make use of that data to target their marketing and, for
25                           that purpose, regularly monitor the activity of doctors and pharmacies;
26
     277
        See Rannazzisi Decl. ¶ 10, filed in Cardinal Health, Inc. v. Holder, No. 1:12-cv-00185-RBW
27   (D.D.C. Feb. 10, 2012), ECF No. 14-2.
                                                       163
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 175 of 261




1
2                  c.     manufacturers and distributors regularly visit pharmacies and doctors
                          to promote and provide their products and services, which allows
3                         them to observe red flags of diversion;
4
                   d.     Distributor Defendants together account for approximately 90% of all
5                         revenues from prescription drug distribution in the United States, and
                          each plays such a large part in the distribution of opioids that its own
6                         volume provides a ready vehicle for measuring the overall flow of
7                         opioids into a pharmacy or geographic area; and

8                  e.     Marketing Defendants purchased chargeback data (in return for
                          discounts to Distributor Defendants) that allowed them to monitor the
9
                          combined flow of opioids into a pharmacy or geographic area.
10
            578.   The conclusion that Defendants were on notice of the problems of abuse and
11
     diversion follows inescapably from the fact that they flooded communities with opioids in
12
     quantities that they knew or should have known exceeded any legitimate market for opioids-even
13
     the wider market for chronic pain.
14
            579.   At all relevant times, the Defendants were in possession of national, regional, state,
15
     and local prescriber-and patient-level data that allowed them to track prescribing patterns over
16
     time. They obtained this information from data companies, including but not limited to: IMS
17
     Health, QuintilesIMS, IQVIA, Pharmaceutical Data Services, Source Healthcare Analytics, NDS
18
     Health Information Services, Verispan, Quintiles, SDI Health, ArcLight, Scriptline, Wolters
19
     Kluwer, and/or PRA Health Science, and all of their predecessors or successors in interest (the
20
     “Data Vendors”).
21
            580.   The Distributor Defendants developed “know your customer” questionnaires and
22
     files. This information was intended to help the Defendants identify suspicious orders or
23
     customers who were likely to divert prescription opioids.278         The “know your customer”
24
     278
        Suggested Questions a Distributor should ask prior to shipping controlled substances, DEA,
25
     https://www.deadiversion.usdoj.gov/mtgs/pharm_industry/14th_pharm/levinl_ques.pdf; Richard
26   Widup, Jr., Kathleen H. Dooley, Esq. Pharmaceutical Product Diversion: Beyond the PDMA,
     Purdue Pharma and McGuireWoods LLC, https://www.mcguirewoods.com/news-
27   resources/publications/lifesciences/product_diversion_beyond_pdma.pdf.
                                                    164
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 176 of 261




1    questionnaires informed the Defendants of the number of pills that the pharmacies sold, how many
2    non-controlled substances were sold compared to controlled substances, whether the pharmacy
3    buys from other distributors, the types of medical providers in the area, including pain clinics,
4    general practitioners, hospice facilities, cancer treatment facilities, among others, and these
5    questionnaires put the recipients on notice of suspicious orders.
6           581.   Defendants purchased nationwide, regional, state, and local prescriber-and patient-
7    level data from the Data Vendors that allowed them to track prescribing trends, identify suspicious
8    orders, identify patients who were doctor shopping, identify pill mills, etc. The Data Vendors’
9    information purchased by the Defendants allowed them to view, analyze, compute, and track their
10   competitors’ sales, and to compare and analyze market share information.279
11          582.   IMS Health, for example, provided Defendants with reports detailing prescriber
12   behavior and the number of prescriptions written between competing products.280
13          583.   Similarly, Wolters Kluwer, an entity that eventually owned data mining companies
14   that were created by McKesson (Source) and Cardinal (ArcLight), provided the Defendants with
15   charts analyzing the weekly prescribing patterns of multiple physicians, organized by territory,
16   regarding competing drugs, and analyzed the market share of those drugs.281
17          584.   This information allowed the Defendants to track and identify instances of
18   overprescribing. In fact, one of the Data Vendors’ experts testified that the Data Vendors’
19   information could be used to track, identify, report and halt suspicious orders of controlled
20
21
22   279
         A Verispan representative testified that the Supply Chain Defendants use the prescribing
23   information to “drive market share.” Sorrell v. IMS Health Inc., 2011 WL 661712, *9-10 (Feb.
     22, 2011).
24   280
         Paul Kallukaran & Jerry Kagan, Data Mining at IMS HEALTH: How we Turned a
     Mountain of Data into a Few Information-rich Molehills,
25
     http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.198.349&rep=rep1&type=pdf,
26   Figure 2 at p. 3 (last accessed Aug. 1, 2018).
     281
         Sorrell v. IMS Health Inc., 2011 WL 705207, at *467-471 (Feb. 22, 2011).
27
                                                    165
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 177 of 261




1    substances.282 Defendants were, therefore, collectively aware of the suspicious orders that flowed
2    from their facilities.
3           585.    Defendants refused to identify, investigate and report suspicious orders when they
4    became aware of the same despite their actual knowledge of drug diversion rings. As described in
5    detail below, Defendants refused to identify suspicious orders and diverted drugs despite several
6    decisions against the Distributor Defendants.
7           586.    Sales representatives were also aware that the prescription opioids they were
8    promoting were being diverted, often with lethal consequences. As a sales representative wrote
9    on a public forum:
10          Actions have consequences - so some patient gets Rx’d the 80mg OxyContin
            when they probably could have done okay on the 20mg (but their doctor got
11
            “sold” on the 80mg) and their teen son/daughter/child’s teen friend finds the
12          pill bottle and takes out a few 80’s... next they’re at a pill party with other
            teens and some kid picks out a green pill from the bowl... they go to sleep
13          and don’t wake up (because they don’t understand respiratory depression)
14          Stupid decision for a teen to make...yes... but do they really deserve to die?

15          587.    Moreover, Defendants’ sales incentives rewarded sales representatives who
16   happened to have pill mills within their territories, enticing those representatives to look the other
17   way even when their in-person visits to such clinics should have raised numerous red flags. In one
18   example, a pain clinic in South Carolina was diverting massive quantities of OxyContin. People
19   traveled to the clinic from towns as far as 100 miles away to get prescriptions, the DEA’s diversion
20   unit raided the clinic, and prosecutors eventually filed criminal charges against the doctors. But
21   Purdue’s sales representative for that territory, Eric Wilson, continued to promote OxyContin
22   sales at the clinic. He reportedly told another local physician that this clinic accounted for 40% of
23
24   282
        In Sorrell, expert Eugene “Mick” Kolassa testified, on behalf of the Data Vender, that “a
     firm that sells narcotic analgesics was able to use prescriber-identifiable information to identify
25
     physicians that seemed to be prescribing an inordinately high number of prescriptions for their
26   product.” Id; see also Joint Appendix in Sorrell v. IMS Health, 2011 WL 687134, at *204 (Feb.
     22, 2011).
27
                                                      166
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 178 of 261




1    the OxyContin sales in his territory. At that time, Wilson was Purdue’s top-ranked sales
2    representative.283 In response to news stories about this clinic, Purdue issued a statement, declaring
3    that “if a doctor is intent on prescribing our medication inappropriately, such activity would
4    continue regardless of whether we contacted the doctor or not.”284
5           588.   In another example, a Purdue sales manager informed her supervisors in 2009 about
6    a suspected pill mill in Los Angeles, reporting over email that when she visited the clinic with her
7    sales representative, “it was packed with a line out the door, with people who looked like gang
8    members,” and that she felt “very certain that this an organized drug ring[.]”285 She wrote, “This
9    is clearly diversion. Shouldn’t the DEA be contacted about this?” But her supervisor at Purdue
10   responded that while they were “considering all angles,” it was “really up to [the wholesaler] to
11   make the report.”286 This pill mill was the source of 1.1 million pills trafficked to Everett,
12   Washington, a city of around 100,000 people. Purdue waited until after the clinic was shut down
13   in 2010 to inform the authorities.
14          589.   A Kadian prescriber deceptively represents that Kadian is more difficult to abuse
15   and less addictive than other opioids. Kadian’s prescriber guide is full of disclaimers that Actavis
16   has not done any studies on the topic and that the guide is “only intended to assist you in forming
17   your own conclusion.” However, the guide includes the following statements: 1) “unique
18   pharmaceutical formulation of KADIAN may offer some protection from extraction of morphine
19   sulfate for intravenous use by illicit users,” and 2) “KADIAN may be less likely to be abused by
20   health care providers and illicit users” because of “Slow onset of action,” “Lower peak plasma
21   morphine levels than equivalent doses of other formulations of morphine,” “Long duration of
22   action,” and “Minimal fluctuations in peak to trough plasma levels of morphine at steady state.”
23
24   283
          Pain Killer, supra n. 79, at 298-300.
     284
          Id.
25   285
          Harriet Ryan et al., More than 1 million OxyContin pills ended up in the hands of
26   criminals and addicts. What the drug maker knew, LOS ANGELES TIMES (July 10, 2016),
     http://www.latimes.com/projects/la-me-oxycontin-part2/.
27   286
         Id.
                                                     167
             Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 179 of 261




1    (p. 1-2). The guide is copyrighted by Actavis in 2007, before Actavis officially purchased Kadian
2    from Alpharma.
3              590.   Defendants’ obligation to report suspicious prescribing ran head on into their
4    marketing strategy. Defendants did identify doctors who were their most prolific prescribers, not
5    to report them, but to market to them. It would make little sense to focus on marketing to doctors
6    who may be engaged in improper prescribing only to report them to law enforcement, nor to report
7    those doctors who drove Defendants’ sales.
8              591.   Defendants purchased data from IMS Health (now IQVIA) or other proprietary
9    sources to identify doctors to target for marketing and to monitor their own and competitors’ sales.
10   Marketing visits were focused on increasing, sustaining, or converting the prescriptions of the
11   biggest prescribers, particularly through aggressive, high frequency detailing visits.
12             592.   This focus on marketing to the highest prescribers had two impacts. First, it
13   demonstrates that manufacturers were keenly aware of the doctors who were writing large
14   quantities of opioids. But instead of investigating or reporting those doctors, Defendants were
15   singularly focused on maintaining, capturing, or increasing their sales.
16             593.   Whenever examples of opioid diversion and abuse have drawn media attention,
17   Purdue and other Marketing Defendants have consistently blamed “bad actors.” For example, in
18   2001, during a Congressional hearing, Purdue’s attorney Howard Udell answered pointed
19   questions about how it was that Purdue could utilize IMS Health data to assess their marketing
20   efforts but not notice a particularly egregious pill mill in Pennsylvania run by a doctor named
21   Richard Paolino. Udell asserted that Purdue was “fooled” by the doctor: “The picture that is
22   painted in the newspaper [of Dr. Paolino] is of a horrible, bad actor, someone who preyed upon
23   this community, who caused untold suffering. And he fooled us all. He fooled law enforcement.
24   He fooled the DEA. He fooled local law enforcement. He fooled us.”287
25
26
     287
           Pain Killer, supra n. 79, at 179.
27
                                                     168
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 180 of 261




1           594.   But given the closeness with which they monitored prescribing patterns through
2    IMS Health data, the Defendants either knew or chose not to know of the obvious drug diversions.
3    In fact, a local pharmacist had noticed the volume of prescriptions coming from Paolino’s clinic
4    and alerted authorities. Purdue had the prescribing data from the clinic and alerted no one. Indeed,
5    a Purdue executive referred to Purdue’s tracking system and database as a “gold mine” and
6    acknowledged that Purdue could identify highly suspicious volumes of prescriptions.
7           595.   As discussed below, Endo knew that Opana ER was being widely abused. Yet, the
8    New York Attorney General revealed, based on information obtained in an investigation into
9    Endo, that Endo sales representatives were not aware that they had a duty to report suspicious
10   activity and were not trained on the company’s policies or duties to report suspicious activity, and
11   Endo paid bonuses to sales representatives for detailing prescribers who were subsequently
12   arrested for illegal prescribing.
13          596.   Sales representatives making in-person visits to such clinics were likewise not
14   fooled. But as pill mills were lucrative for the manufacturers and individual sales representatives
15   alike, Marketing Defendants and their employees turned a collective blind eye, allowing certain
16   clinics to dispense staggering quantities of potent opioids and feigning surprise when the most
17   egregious examples eventually made the nightly news.
18          D.     Defendants Failed to Report Suspicious Orders or Otherwise Act to Prevent
                   Diversion
19
20          597.   As discussed above, Defendants failed to report suspicious orders, prevent

21   diversion, or otherwise control the supply of opioids flowing into communities across America.

22   Despite the notice described above, Defendants continued to pump massive quantities of opioids

23   in disregard of their legal duties to control the supply, prevent diversion, report and take steps to

24   halt suspicious orders.

25          598.   Governmental agencies and regulators have confirmed (and in some cases

26   Defendants have admitted) that Defendants did not meet their obligations and have uncovered

27   especially blatant wrongdoing.

                                                     169
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 181 of 261




1             599.   In 2017, the Department of Justice fined Mallinckrodt $35 million for failure to
2    report suspicious orders of controlled substances, including opioids, and for violating
3    recordkeeping requirements. The government alleged that “Mallinckrodt failed to design and
4    implement an effective system to detect and report ‘suspicious orders’ for controlled substances -
5    orders that are unusual in their frequency, size, or other patterns . . . [and] Mallinckrodt supplied
6    distributors, and the distributors then supplied various U.S. pharmacies and pain clinics, an
7    increasingly excessive quantity of oxycodone pills without notifying DEA of these suspicious
8    orders.”
9             600.   On December 23, 2016, Cardinal agreed to pay the United States $44 million to
10   resolve allegations that it violated federal regulations and statutes in Maryland, Florida and New
11   York by failing to report suspicious orders of controlled substances, including oxycodone.
12            601.   In 2012, the State of West Virginia sued AmerisourceBergen and Cardinal, as well
13   as several smaller wholesalers, for numerous causes of action, including violations of consumer
14   credit and protection laws, antitrust laws and, the creation of a public nuisance. Unsealed court
15   records from that case demonstrate that AmerisourceBergen, along with Cardinal and another
16   distributor, together shipped 423 million pain pills to West Virginia between 2007 and 2012.
17   AmerisourceBergen itself shipped 80.3 million hydrocodone pills and 38.4 million oxycodone
18   pills during that time period. These quantities demonstrate that the Defendants failed to control
19   the supply chain or to report and take steps to halt suspicious orders. In 2016, AmerisourceBergen
20   agreed to settle the West Virginia lawsuit for $16 million to the state; Cardinal settled for $20
21   million.
22            602.   Henry Schein, too, is a repeat offender. Since the company’s inception, it has been
23   subjected to repeated disciplinary actions across the United States for its sale and/or distribution
24   of dangerous drugs to persons or facilities not licensed or otherwise authorized to possess such
25   drugs.
26            603.   In 2014, Henry Schein Animal Health was investigated by the State of Ohio Board
27   of Pharmacy due to its sale/distribution of wholesale dangerous drugs to an entity not holding a
                                                     170
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 182 of 261




1    valid Ohio license. It reached a settlement with the Ohio Board of Pharmacy related to this
2    investigation in 2015.
3              604.   Records from a disciplinary proceeding against a Wisconsin-licensed medical
4    practitioner reveal that from May 2005 through September 2006, Henry Schein continued to
5    deliver opioids to the provider, despite the fact that his license had been suspended for
6    inappropriate prescribing of opioids.
7              605.   Thus, Defendants have admitted to disregarding their duties. They have admitted
8    that they pumped massive quantities of opioids into communities around the country despite their
9    obligations to control the supply, prevent diversions, and report and take steps to halt suspicious
10   orders.
11             E.     Defendants Delayed a Response to the Opioid Crisis by Pretending to
                      Cooperate with Law Enforcement
12
13             606.   When a manufacturer or distributor does not report or stop suspicious orders,

14   prescriptions for controlled substances may be written and dispensed to individuals who abuse

15   them or who sell them to others to abuse. This, in turn, fuels and expands the illegal market and

16   results in opioid-related overdoses. Without reporting by those involved in the supply chain, law

17   enforcement may be delayed in taking action - or may not know to take action at all.

18             607.   After being caught failing to comply with particular obligations at particular

19   facilities, Distributor Defendants made broad promises to change their ways and insisted that they

20   sought to be good corporate citizens.

21             608.   The Distributor Defendants publicly portrayed themselves as committed to working

22   with law enforcement, opioid manufacturers, and others to prevent diversion of these dangerous

23   drugs. For example, Defendant Cardinal claims that: “We challenge ourselves to best utilize our

24   assets, expertise and influence to make our communities stronger and our world more sustainable,

25   while governing our activities as a good corporate citizen in compliance with all regulatory

26   requirements and with a belief that doing ‘the right thing’ serves everyone.” Defendant Cardinal

27   likewise claims to “lead [its] industry in anti-diversion strategies to help prevent opioids from

                                                     171
             Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 183 of 261




1    being diverted for misuse or abuse.” Along the same lines, it claims to “maintain a sophisticated,
2    state-of-the-art program to identify, block and report to regulators those orders of prescription-
3    controlled medications that do not meet [its] strict criteria.” Defendant Cardinal also promotes
4    funding it provides for “Generation Rx,” which funds grants related to prescription drug misuse.
5    A Cardinal executive recently claimed that Cardinal uses “advanced analytics” to monitor its
6    supply chain; Cardinal assured the public it was being “as effective and efficient as possible in
7    constantly monitoring, identifying, and eliminating any outside criminal activity.”
8             609.    Defendant AmerisourceBergen, too, has taken the public position that it is
9    “work[ing] diligently to combat diversion and [is] working closely with regulatory agencies and
10   other partners in pharmaceutical and healthcare delivery to help find solutions that will support
11   appropriate access while limiting misuse of controlled substances.” A company spokeswoman
12   also provided assurance that: “At AmerisourceBergen, we are committed to the safe and efficient
13   delivery of controlled substances to meet the medical needs of patients.”
14            610.    Moreover, in furtherance of their effort to affirmatively conceal their conduct and
15   avoid detection, the Distributor Defendants, through their trade associations, HDMA and
16   NACDS, filed an amicus brief in Masters Pharmaceuticals, which made the following
17   statements:288
18                    a.    “HDMA and NACDS members not only have statutory and regulatory
                            responsibilities to guard against diversion of controlled prescription
19
                            drugs, but undertake such efforts as responsible members of society.”
20
21                    b.    “Distributors take seriously their duty to report suspicious orders,
                            utilizing both computer algorithms and human review to detect
22                          suspicious orders based on the generalized information that is
                            available to them in the ordering process.”
23
              611.    Through the above statements made on their behalf by their trade associations, and
24
     other similar statements assuring their continued compliance with their legal obligations, the
25
26
27   288
           Brief for HDMA and NACDS, supra n. 297, 2016 WL 1321983, at *3-4, *25.
                                                      172
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 184 of 261




1    Distributor Defendants not only acknowledged that they understood their obligations under the
2    law, but they further affirmed that their conduct was in compliance with those obligations.
3           612.   Defendant Mallinckrodt similarly claims to be “committed . . . to fighting opioid
4    misuse and abuse,” and further asserts that: “In key areas, our initiatives go beyond what is
5    required by law. We address diversion and abuse through a multidimensional approach that
6    includes educational efforts, monitoring for suspicious orders of controlled substances . . .”
7           613.   Other Marketing Defendants also misrepresented their compliance with their legal
8    duties and their cooperation with law enforcement. Purdue serves as a hallmark example of such
9    wrongful conduct. Purdue deceptively and unfairly failed to report to authorities illicit or
10   suspicious prescribing of its opioids, even as it has publicly and repeatedly touted its “constructive
11   role in the fight against opioid abuse,” including its commitment to ADF opioids and its “strong
12   record of coordination with law enforcement.289
13          614.   At the heart of Purdue’s public outreach is the claim that it works hand-in-glove
14   with law enforcement and government agencies to combat opioid abuse and diversion. Purdue has
15   consistently trumpeted this partnership since at least 2008, and the message of close cooperation
16   is in virtually all of Purdue’s recent pronouncements in response to the opioid epidemic.
17          615.   Touting the benefits of ADF opioids, Purdue’s website asserts: “[W]e are acutely
18   aware of the public health risks these powerful medications create . . . . That’s why we work with
19   health experts, law enforcement, and government agencies on efforts to reduce the risks of opioid
20   abuse and misuse . . . .”290 Purdue’s statement on “Opioids Corporate Responsibility” likewise
21
22   289
         Purdue, Setting The Record Straight On OxyContin’s FDA-Approved Label (May 5, 2016),
23   http://www.purduepharma.com/news-media/get-the-facts/setting-the-record-straight-on-
     oxycontins-fda-approved-label/; Purdue, Setting The Record Straight On Our Anti-Diversion
24   Programs (July 11, 2016), http://www.purduepharma.com/news-media/get-the-facts/setting-
     the-record-straight-on-our-anti-diversion-programs/.
25   290
         Purdue website, Opioids With Abuse-Deterrent Properties, \
26   http://www.purduepharma.com/healthcare-professionals/responsible-use-of-
     opioids/opioids-with-abuse-deterrent-properties/ (last accessed Aug. 1, 2018).
27
                                                      173
             Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 185 of 261




1    states that “[f]or many years, Purdue has committed substantial resources to combat opioid abuse
2    by partnering with . . . communities, law enforcement, and government.”291
3                616.   These public pronouncements create the false impression that Purdue is proactively
4    working with law enforcement and government authorities nationwide to root out drug diversion,
5    including the illicit prescribing that can lead to diversion. It aims to distance Purdue from its past
6    conduct in deceptively marketing opioids and make its current marketing seem more trustworthy
7    and truthful.
8                617.   Public statements by the Defendants and their associates created the false and
9    misleading impression to regulators, prescribers, and the public that the Defendants rigorously
10   carried out their legal duties, including their duty to report suspicious orders and exercise due
11   diligence to prevent diversion of these dangerous drugs, and further created the false impression
12   that these Defendants also worked voluntarily to prevent diversion as a matter of corporate
13   responsibility to the communities their business practices would necessarily impact.
14               F.     The Distributor Defendants Breached Their Duties
15               618.   Because distributors are the first major line of defense in the movement of legal
16   pharmaceutical controlled substances from legitimate channels into the illicit market, it is
17   incumbent on them to maintain effective controls to prevent diversion of controlled substances.
18               619.   The sheer volume of prescription opioids distributed to pharmacies in various areas,
19   and/or to pharmacies from which the Distributor Defendants knew the opioids were likely to be
20   diverted, was excessive for the medical need of the community and facially suspicious. Some red
21   flags are so obvious that no one who engages in the legitimate distribution of controlled substances
22   can reasonably claim ignorance of them.292
23
24
     291
           Id.
25
     292
26      Masters Pharmaceuticals, Inc., 80 Fed. Reg. 55,418-01, 55,482 (Sept. 15, 2015) (citing
     Holiday CVS, L.L.C., d/b/a CVS/Pharmacy, Nos. 219 and 5195, 77 Fed. Reg. 62,316, 62,322
27   (2012)).
                                                         174
             Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 186 of 261




1             620.   The Distributor Defendants failed to report “suspicious orders,” which the
2    Distributor Defendants knew were likely to be diverted, to the relevant governmental authorities.
3             621.   The Distributor Defendants unlawfully filled suspicious orders of unusual size,
4    orders deviating substantially from a normal pattern, and/or orders of unusual frequency, and/or
5    in areas from which the Distributor Defendants knew opioids were likely to be diverted.
6             622.   The Distributor Defendants breached their duty to monitor, detect, investigate,
7    refuse and report suspicious orders of prescription opiates, and/or in areas from which the
8    Distributor Defendants knew opioids were likely to be diverted.
9             623.   The Distributor Defendants breached their duty to maintain effective controls
10   against diversion of prescription opiates into other than legitimate medical, scientific, and
11   industrial channels.
12            624.   The Distributor Defendants breached their duty to “design and operate a system to
13   disclose to the registrant suspicious orders of controlled substances” and failed to inform the
14   authorities of suspicious orders when discovered, in violation of their duties under Arizona law.
15            625.   The Distributor Defendants breached their duty to exercise due diligence to avoid
16   filling suspicious orders that might be diverted into channels other than legitimate medical,
17   scientific and industrial channels.293
18            626.   The laws at issue here concerning the sale and distribution of controlled substances
19   are also Arizona public safety laws.
20            627.   The Distributor Defendants’ violations of public safety statutes constitute prima
21   facie evidence of negligence under State law.
22            628.   The unlawful conduct by the Distributor Defendants is purposeful and intentional.
23   The Distributor Defendants refuse to abide by the duties imposed by Arizona law which are
24   required to legally acquire and maintain a license to distribute prescription opiates.
25
26
27   293
           See Cardinal Health, Inc. v. Holder, 846 F. Supp. 2d 203, 206 (D.D.C. 2012).
                                                      175
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 187 of 261




1           629.   The Distributor Defendants acted with actual malice in breaching their duties, i.e.,
2    they have acted with a conscious disregard for the rights and safety of other persons, and said
3    actions have a great probability of causing substantial harm.
4           630.   The Distributor Defendants’ repeated shipments of suspicious orders, over an
5    extended period of time, in violation of public safety statutes, and without reporting the suspicious
6    orders to the relevant authorities demonstrates wanton, willful, or reckless conduct or criminal
7    indifference to civil obligations affecting the rights of others and justifies an award of punitive
8    damages.
9                  1.     Cardinal
10          631.   To date, Cardinal has paid a total of $98 million in fines and other amounts involving
11   multiple actions relating to its improper management and distribution of opioids to pharmacies
12   across the United States.
13          632.   In 2008, Cardinal paid a $34 million penalty to settle allegations about opioid
14   diversion taking place at seven warehouses294 around the United States (the “2008 Cardinal
15   Settlement Agreement”). 295 These allegations included failing to report thousands of suspicious
16
17
18
     294
         Including its Lakeland, Florida facility. https://www.dea.gov/pubs/pressrel/pr100608.html. In
19   2012, Cardinal described the Lakeland facility as shipping “an average of about 4 million
     dosage units of prescription drugs, including about 500,000 dosage units of controlled
20
     substances, on a monthly basis to more than 5,200 customers in Florida, Georgia and South
21   Carolina. The volume of prescription drugs distributed makes the Lakeland facility the largest
     prescription drug wholesaler in Florida.” Cardinal Health, Inc. v. Eric Holder, Jr., Att’y Gen.,
22   D.D.C. Case No. 12-185, ECF No. 3-1, at 6; 3-13 at 2; 3-15 (Feb. 3, 2012).
     295
23       Settlement and Release Agreement and Administrative Memorandum of Agreement (Sept.
     30, 2008), a cached version is available at
24   https://webcache.googleusercontent.com/search?q=cache:O7Te0HbVfpIJ:https://www.dea.gov/
     divisions/hq/2012/cardinal_agreement.pdf+&cd=2&hl=en&ct=clnk&gl=us; Press Release, U.S.
25
     Att’y Office, Dist. of Colo., Cardinal Health Inc., Agrees to Pay $34 Million to Settle Claims
26   that it Failed to Report Suspicious Sales of Widely-Abused Controlled Substances (Oct. 2,
     2008), https://www.justice.gov/archive/usao/co/news/2008/October08/10_2_08.html.
27
                                                     176
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 188 of 261




1    orders of hydrocodone that Cardinal then distributed to pharmacies that filled illegitimate
2    prescriptions originating from rogue Internet pharmacy websites.296
3           633.     In 2012, Cardinal reached another settlement relating to its failure to “conduct
4    meaningful due diligence to ensure that the controlled substances were not diverted into other than
5    legitimate channels” resulting in systemic opioid diversion in its Florida distribution center (the
6    “2012 Cardinal Settlement Agreement”).297 Cardinal’s Florida center received a two-year license
7    suspension for supplying more than 12 million dosage units to only four area pharmacies, nearly
8    fifty times as much oxycodone as it shipped to the rest of Florida and an increase of 241% in only
9    two years.298
10          634.     In the 2012 Cardinal Settlement Agreement, Cardinal agreed that it had (i) failed to
11   maintain effective controls against the diversion of controlled substances, including failing to
12   conduct meaningful due diligence to ensure that controlled substances were not diverted; (ii) failed
13   to detect and report suspicious orders of controlled substances, on or before May 14, 2012; and
14   (iii) failed to adhere to the provisions of the 2008 Cardinal Settlement Agreement.299
15          635.     In December 2016, Cardinal again settled charges that it had failed to prevent
16   diversion of oxycodone for illegal purposes, this time for $44 million (the “2016 Cardinal
17   Settlement Agreement”).300 The settlement covered DEA allegations that Cardinal had failed to
18
19   296
         Id.
     297
         Administrative Memorandum of Agreement (May 14, 2012),
20
     https://www.dea.gov/divisions/hq/2012/cardinal_agreement.pdf (last accessed August 1, 2018);
21   Press Release, Drug Enf’t Admin., DEA Suspends for Two Years Pharmaceutical Wholesale
     Distributor’s Ability to Sell Controlled Substances from Lakeland, Florida Facility (May 15,
22   2012), https://www.dea.gov/pubs/pressrel/pr051512.html.
     298
23       Id.
     299
         Administrative Memorandum of Agreement (May 14, 2012),
24   https://www.dea.gov/divisions/hq/2012/cardinal_agreement.pdf (last accessed August 1, 2018).
     300
         U.S. Att’y Office, Dist. of Md., Cardinal Health Agrees to $44 Million Settlement for
25
     Alleged Violations of Controlled Substances Act (Dec. 23, 2016) https://www.justice.gov/usao-
26   md/pr/cardinal-health-agrees-44-million-settlement-alleged-violations-controlled-substances-
     act.
27
                                                      177
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 189 of 261




1    report suspicious orders across Washington, Maryland, New York, and Florida.301 The same
2    Florida distribution center at the heart of the 2012 settlement was again implicated in this case.302
3    The settlement also covered a Cardinal subsidiary, Kinray, LLC, which failed to report a single
4    suspicious order despite shipping oxycodone and hydrocodone to more than 20 New York-area
5    pharmacy locations that placed unusually high orders of controlled substances at an unusually
6    frequent rate.303
7                  2.     AmerisourceBergen
8           636.   AmerisourceBergen has paid $16 million in settlements and had certain licenses
9    revoked as a result of allegations related to the diversion of prescription opioids.
10          637.   In 2007, AmerisourceBergen lost its license to send controlled substances from a
11   distribution center amid allegations that it was not controlling shipments of prescription opioids
12   to Internet pharmacies. 304 Over the course of one year, AmerisourceBergen had distributed 3.8
13   million dosage units of hydrocodone to “rogue pharmacies.”305
14          638.   Again in 2012, AmerisourceBergen was implicated for failing to protect against
15   diversion of particular controlled substances into non-medically necessary channels.306
16          G.     The Distributor Defendants Have Sought to Avoid and Have Misrepresented
                   Their Compliance with Their Legal Duties
17
18          639.   The Distributor Defendants have repeatedly misrepresented their compliance with

19   their legal duties under Arizona law and have wrongfully and repeatedly disavowed those duties

20
21
     301
         Id.
22   302
         Id.
     303
23       Id.
     304
         Press Release, Drug Enf’t Admin., DEA Suspends Orlando Branch of Drug Company from
24   Distributing Controlled Substances (Apr. 24, 2007),
     https://www.dea.gov/divisions/mia/2007/mia042407p.html.
25   305
         Id.
     306
26       Jeff Overley, AmerisourceBergen Subpoenaed by DEA Over Drug Diversion, Law360.com
     (Aug. 9, 2012), available at https://www.law360.com/articles/368498/amerisourcebergen-
27   subpoenaed-by-dea-over-drug-diversion.
                                                     178
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 190 of 261




1    in an effort to mislead regulators and the public regarding the Distributor Defendants’ compliance
2    with their legal duties.
3           640.   Distributor Defendants have refused to recognize any duty beyond reporting
4    suspicious orders. In Masters Pharm., Inc. v. Drug Enf’t Admin., 861 F.3d 206 (D.C. Cir. 2017),
5    the Healthcare Distribution Management Association, n/k/a HDA, a trade association run by the
6    Distributor Defendants, and the National Association of Chain Drug Stores (“NACDS”) submitted
7    amicus briefs regarding the legal duty of wholesale distributors. Inaccurately denying the legal
8    duties that the wholesale drug industry has been tragically recalcitrant in performing. The HDA
9    argued that distributors did not have a responsibility to investigate suspicious orders or halt them
10   before they could be filled. The Court, in that proceeding, held otherwise.
11          641.   The positions taken by the trade groups is emblematic of the position taken by the
12   Distributor Defendants in a futile attempt to deny their legal obligations to prevent diversion of
13   the dangerous drugs.307
14          642.   Rather than abide by their non-delegable duties under public safety laws, the
15   Distributor Defendants, individually and collectively through trade groups in the industry,
16   pressured the U.S. Department of Justice to “halt” prosecutions and lobbied Congress to strip the
17   DEA of its ability to immediately suspend distributor registrations. The result was a “sharp drop
18   in enforcement actions” and the passage of the “Ensuring Patient Access and Effective Drug
19   Enforcement Act” which, ironically, raised the burden to revoke a distributor’s license from
20   “imminent harm” to “immediate harm” and provided the industry the right to “cure” any violations
21   of law before a suspension order can be issued.308
22
     307
23       See Brief of HDMA in Support of Cardinal, supra n. 306, 2012 WL 1637016, at *3 (arguing
     the wholesale distributor industry “does not know the rules of the road because” they claim
24   (inaccurately) that the “DEA has not adequately explained them”).
     308
         See Lenny Bernstein & Scott Higham, Investigation: The DEA Slowed Enforcement While
25
     the Opioid Epidemic Grew Out of Control, WASHINGTON POST (Oct. 22, 2016),
26   https://www.washingtonpost.com/investigations/the-dea-slowed-enforcement-while-the-opioid-
     epidemic-grew-out-of-control/2016/10/22/aea2bf8e-7f71-11e6-8d13-
27
                                                     179
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 191 of 261




1           643.   In addition to taking actions to limit regulatory prosecutions and suspensions, the
2    Distributor Defendants undertook to fraudulently convince the public that they were complying
3    with their legal obligations, including those imposed by licensing regulations. Through such
4    statements, the Distributor Defendants attempted to assure the public they were working to curb
5    the opioid epidemic.
6           644.   For example, a Cardinal executive claimed that it uses “advanced analytics” to
7    monitor its supply chain and represented that it was being “as effective and efficient as possible
8    in constantly monitoring, identifying, and eliminating any outside criminal activity.”309 Given the
9    sales volumes and the company’s history of violations, this executive was either not telling the
10   truth, or, if Cardinal had such a system, it ignored the results.
11          645.   By misleading the public about the effectiveness of their controlled substance
12   monitoring programs, the Distributor Defendants successfully concealed the facts sufficient to
13   arouse suspicion of the claims that the Plaintiff now asserts.
14          646.   Meanwhile, the opioid epidemic rages unabated in the United States and Arizona.
15          647.   The epidemic still rages because the fines and suspensions imposed do not change
16   the conduct of the industry. The distributors, including the Distributor Defendants, pay fines as a
17   cost of doing business in an industry that generates billions of dollars in annual revenue. They
18
19   d7c704ef9fd9_story.html?utm_term=.2f757833e3c4; Lenny Bernstein & Scott Higham,
     Investigations: U.S. Senator Calls for Investigation of DEA Enforcement Slowdown Amid
20
     Opioid Crisis, WASHINGTON POST (Mar. 6, 2017),
21   https://www.washingtonpost.com/investigations/us-senator-calls-for-investigation-of-dea-
     enforcement-slowdown/2017/03/06/5846ee60-028b-11e7-b1e9-
22   a05d3c21f7cf_story.html?utm_term=.7007bf2b9455; Eric Eyre, DEA Agent: “We Had No
23   Leadership” in WV Amid Flood of Pain Pills, CHARLESTON GAZETTE-MAIL (Feb. 18, 2017),
     https://www.wvgazettemail.com/news/health/dea-agent-we-had-no-leadership-in-wv-amid-
24   flood/article_928e9bcd-e28e-58b1-8e3f-f08288f539fd.html.
     309
         Lenny Bernstein et al., How Drugs Intended for Patients Ended Up in the Hands of Illegal
25
     Users: “No One Was Doing Their Job,” WASHINGTON POST (Oct. 22, 2016),
26   https://www.washingtonpost.com/investigations/how-drugs-intended-for-patients-ended-up-in-
     the-hands-of-illegal-users-no-one-was-doing-their-job/2016/10/22/10e79396-30a7-11e6-8ff7-
27   7b6c1998b7a0_story.html?utm_term=.a5f051722a7a.
                                                      180
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 192 of 261




1    hold multiple registration numbers and when one facility is suspended, they simply ship from
2    another facility.
3           648.   The wrongful actions and omissions of the Distributor Defendants which have
4    caused the diversion of opioids and which have been a substantial contributing factor to and/or
5    proximate cause of the opioid crisis are alleged in greater detail in Plaintiff’s allegations of
6    Defendants’ unlawful acts below.
7           649.   The Distributor Defendants have abandoned their duties imposed under Arizona
8    law, taken advantage of a lack of adequate law enforcement, and abused the privilege of
9    distributing controlled substances.
10   XV.    THE MARKETING DEFENDANTS’ UNLAWFUL FAILURE TO PREVENT
            DIVERSION AND MONITOR, REPORT, AND PREVENT SUSPICIOUS
11
            ORDERS
12
            650.   The same legal duties to prevent diversion, and to monitor, report, and prevent
13
     suspicious orders of prescription opioids that were incumbent upon the Distributor Defendants
14
     were also legally required of the Marketing Defendants under Arizona law. Like the Distributor
15
     Defendants, the Marketing Defendants were required to register with the Arizona Board of
16
     Pharmacy to manufacture Schedule II controlled substances, like prescription opioids. A.R.S. §
17
     13-3401; A.R.S. § 32-1927.03. A requirement of such registration is the “to maintain effective
18
     controls against the diversion of controlled substances or precursor chemicals to unauthorized
19
     persons or entities.” A.R.S. § 32-1901.01(A)(26). Defendants failed to maintain effective
20
     controls as required under § 32-1901.01(A)(26), and to comply with the other requirements
21
     imposed by Arizona’s Uniform Controlled Substances Act.
22
            651.   Like the Distributor Defendants, the Marketing Defendants breached these duties.
23
            652.   The Marketing Defendants had access to and possession of the information
24
     necessary to monitor, report, and prevent suspicious orders and to prevent diversion. The
25
     Marketing Defendants engaged in the practice of paying “chargebacks” to opioid distributors. A
26
     chargeback is a payment made by a manufacturer to a distributor after the distributor sells the
27
                                                   181
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 193 of 261




1    manufacturer’s product at a price below a specified rate. After a distributor sells a manufacturer’s
2    product to a pharmacy, for example, the distributor requests a chargeback from the manufacturer
3    and, in exchange for the payment, the distributor identifies to the manufacturer the product,
4    volume and the pharmacy to which it sold the product. Thus, the Marketing Defendants knew –
5    just as the Distributor Defendants knew – the volume, frequency, and pattern of opioid orders
6    being placed and filled. The Marketing Defendants built receipt of this information into the
7    payment structure for the opioids provided to the opioid distributors.
8           653.   Federal and Arizona statutes and regulations are clear: just like opioid distributors,
9    opioid manufacturers are required to design and operate a system to disclose . . . suspicious orders
10   of controlled substances and to maintain effective controls against diversion.
11          654.   The Department of Justice has recently confirmed the suspicious order obligations
12   imposed by federal law upon opioid manufacturers, fining Mallinckrodt $35 million for failure to
13   report suspicious orders of controlled substances, including opioids, and for violating
14   recordkeeping requirements. 310
15          655.   The Memorandum of Agreement entered into by Mallinckrodt (“2017 Mallinckrodt
16   MOA”) avers Mallinckrodt failed to distribute these controlled substances in a manner authorized
17   by its registration and failed to operate an effective suspicious order monitoring system and to
18   report suspicious orders.
19          656.   Mallinckrodt acknowledged that “[a]s part of [its] business model Mallinckrodt
20   collects transaction information, referred to as chargeback data, from [its] direct customers
21   (distributors). The transaction information contains data relating to the direct customer sales of
22   controlled substances to ‘downstream’ registrants.” Mallinckrodt agreed that, from this data, it
23
24
     310
        See Press Release, U.S. Dep’t of Justice, Mallinckrodt Agrees to Pay Record $35 Million
25
     Settlement for Failure to Report Suspicious Orders of Pharmaceutical Drugs and for
26   Recordkeeping Violations (July 11, 2017), https://www.justice.gov/opa/pr/mallinckrodt-agrees-
     pay-record-35-million-settlement-failure-report-suspicious-orders.
27
                                                     182
             Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 194 of 261




1    would “report to the DEA when Mallinckrodt concludes that the chargeback data or other
2    information indicates that a downstream registrant poses a risk of diversion.”311
3                657.   The same duties imposed by law on Mallinckrodt were imposed upon all Marketing
4    Defendants.
5                658.   That the same business practices utilized by Mallinckrodt regarding “charge backs”
6    and receipt and review of data from opioid distributors regarding orders of opioids were utilized
7    industry-wide among opioid manufacturers and distributors, including the other Marketing and
8    Distributor Defendants.
9                659.   Through, inter alia, the charge back data, the Marketing Defendants could monitor
10   suspicious orders of opioids.
11               660.   The Marketing Defendants failed to monitor, report, and halt suspicious orders of
12   opioids as required by Arizona law.
13               661.   The Marketing Defendants’ failures to monitor, report, and halt suspicious orders
14   of opioids were intentional and unlawful.
15               662.   The Marketing Defendants have misrepresented their compliance with Arizona law.
16               663.   The wrongful actions and omissions of the Marketing Defendants that caused the
17   diversion of opioids and which were a substantial contributing factor to and/or proximate cause
18   of the opioid crisis are alleged in greater detail in Plaintiff’s allegations of Defendants’ unlawful
19   acts below.
20               664.   The Marketing Defendants’ actions and omissions in failing to effectively prevent
21   diversion and failing to monitor, report, and prevent suspicious orders have enabled the unlawful
22   diversion of opioids throughout the United States.
23               A.     Defendants’ Unlawful Conduct And Breaches Of Legal Duties Caused The
                        Harm Alleged Herein And Substantial Damages
24
25
26
27   311
           Id.
                                                        183
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 195 of 261




1           665.   As the Marketing Defendants’ efforts to expand the market for opioids increased so
2    have the rates of prescription and sale of their products — and the rates of opioid-related substance
3    abuse, hospitalization, and death among the people of the United States. The Distributor
4    Defendants have continued to unlawfully ship these massive quantities of opioids.
5           666.   There is a “parallel relationship between the availability of prescription opioid
6    analgesics through legitimate pharmacy channels and the diversion and abuse of these drugs and
7    associated adverse outcomes.”312
8           667.   Opioid analgesics are widely diverted and improperly used, and the widespread use
9    of the drugs has resulted in a national epidemic of opioid overdose deaths and addictions.313
10          668.   The epidemic is “directly related to the increasingly widespread misuse of powerful
11   opioid pain medications.”314
12          669.   The increased abuse of prescription painkillers along with growing sales has
13   contributed to a large number of overdoses and deaths.315
14          670.   One doctor, for example in Ohio, was convicted of illegally distributing some
15   30,000 tablets of oxycodone, OxyContin, and Opana. In connection with sentencing, the U.S.
16   Attorney explained that its enforcement efforts reflected that “[o]ur region is awash in opioids that
17   have brought heartbreak and suffering to countless families.” Henry Schein delivered opioids
18   directly to the office of this doctor, whom the Northern District of Ohio court has described as
19   “selling 30,000 doses of poison into the community.”316 In a separate civil suit, the same prescriber
20   reached a consent judgment in a civil suit alleging that he was purchasing hydrocodone/APAP
21
     312
         See Richard C. Dart et al, Trends in Opioid Analgesic Abuse and Mortality in the United
22   States, 372 N. Eng. J. Med. 241-248 (2015), DOI: 10.1056/NEJMsa1406143,
23   http://www.nejm.org/doi/full/10.1056/NEJMsa1406143.
     313
         See Volkow & McLellan, supra n. 67.
24   314
         See Califf et al., supra n. 16.
     315
         See Press Release, Centers for Disease Control and Prevention, U.S. Dep’t of Health and
25
     Human Servs., supra n. 61.
     316
26       Eric Heisig, Former Akron-Area Doctor Sentenced to 63 Months in Prison for Doling Out
     Painkillers, Cleveland.com (Mar. 16, 2015), https://www.cleveland.com/court-
27   justice/index.ssf/2015/03/former_akron-area_doctor_sente.html.
                                                     184
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 196 of 261




1    tablets (hydrocodone and acetaminophen), from Henry Schein on as many as fourteen separate
2    dates within a one-year period, and, subsequently dispensed 11,500 hydrocodone tablets without
3    maintaining purchase and dispensing records as required by law.
4           671.   As shown above, the opioid epidemic has escalated with devastating effects:
5    substantial opiate-related substance abuse, hospitalization and death that goes hand in hand with
6    Defendants’ increased distribution of opioids.
7           672.   Because of the well-established relationship between the use of prescription opioids
8    and the use of non-prescription opioids, like heroin, the massive distribution of opioids by
9    Defendants has caused the Defendant-caused opioid epidemic to include heroin addiction, abuse,
10   and death.
11          673.   Defendants repeatedly and purposefully breached their duties under federal and
12   Arizona law, and such breaches are direct and proximate causes of, and/or substantial factors
13   leading to, the widespread diversion of prescription opioids for nonmedical purposes and the
14   foreseeable, inevitable financial burdens imposed on and incurred by hospitals, and other health
15   care providers.
16          674.   The unlawful diversion of prescription opioids is a direct and proximate cause of,
17   and/or substantial factor leading to, the opioid epidemic, prescription opioid abuse, addiction,
18   morbidity and mortality in the United States. This diversion and the epidemic are direct causes of
19   foreseeable harm to Plaintiff.
20          675.   Defendants’ unlawful conduct resulted in direct and foreseeable, past and
21   continuing, economic damages for which Plaintiff seeks relief.
22 XVI.     CONSPIRACY ALLEGATIONS
23          A.     The Defendants Conspired To Engage In The Wrongful Conduct Complained
                   Of Herein and Intended To Benefit Both Independently and Jointly From
24                 Their Conspiracy
25                 1.     Conspiracy Among Marketing Defendants
26          676.   The Marketing Defendants agreed among themselves to set up, develop, and fund
27   an unbranded promotion and marketing network to promote the use of opioids for the management

                                                      185
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 197 of 261




1    of pain in order to mislead physicians, patients, health care providers, such as hospitals, and health
2    care payors through misrepresentations and omissions regarding the appropriate uses, risks, and
3    safety of opioids, to increase sales, revenue, and profit from their opioid products.
4           677.   This interconnected and interrelated network relied on the Marketing Defendants’
5    collective use of unbranded marketing materials, such as KOLs, scientific literature, CMEs,
6    patient education materials, and Front Groups developed and funded collectively by the Marketing
7    Defendants and intended to mislead consumers and medical providers, such as hospitals, of the
8    appropriate uses, risks, and safety of opioids.
9           678.   The Marketing Defendants’ collective marketing scheme to increase opioid
10   prescriptions, sales, revenues and profits centered around the development, the dissemination, and
11   reinforcement of nine false propositions: (1) that addiction is rare among patients taking opioids
12   for pain; (2) that addiction risk can be effectively managed; (3) that symptoms of addiction
13   exhibited by opioid patients are actually symptoms of an invented condition dubbed
14   “pseudoaddiction”; (4) that withdrawal is easily managed; (5) that increased dosing presents no
15   significant risks; (6) that long-term use of opioids improves function; (7) that the risks of
16   alternative forms of pain treatment are greater than the adverse effects of opioids; (8) that use of
17   time-released dosing prevents addiction; and (9) that abuse-deterrent formulations provide a
18   solution to opioid abuse.
19          679.   The Marketing Defendants knew that none of these propositions are true.
20          680.   Each Marketing Defendant worked individually and collectively to develop and
21   actively promulgate these nine false propositions in order to mislead physicians, patients, health
22   care providers, such as hospitals and healthcare payors regarding the appropriate uses, risks, and
23   safety of opioids.
24          681.   What is particularly remarkable about the Marketing Defendants’ effort is the
25   seamless method in which the Marketing Defendants joined forces to achieve their collective goal:
26   to persuade consumers and medical providers, such as hospitals, of the safety of opioids, and to
27
                                                       186
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 198 of 261




1    hide their actual risks and dangers. In doing so, the Marketing Defendants effectively built a new
2    – and extremely lucrative – opioid marketplace for their select group of industry players.
3           682.   The Marketing Defendants’ unbranded promotion and marketing network was a
4    wildly successful marketing tool that achieved marketing goals that would have been impossible
5    to have been met by a single or even a handful of the network’s distinct corporate members.
6           683.   For example, the network members pooled their vast marketing funds and dedicated
7    them to expansive and normally cost-prohibitive marketing ventures, such as the creation of Front
8    Groups. These collaborative networking tactics allowed each Marketing Defendant to diversify
9    its marketing efforts, all the while sharing any risk and exposure, financial and/or legal, with other
10   Marketing Defendants
11          684.   The most unnerving tactic utilized by the Marketing Defendants’ network, was their
12   unabashed mimicry of the scientific method of citing “references” in their materials. In the
13   scientific community, cited materials and references are rigorously vetted by objective unbiased
14   and disinterested experts in the field, and an unfounded theory or proposition would, or should,
15   never gain traction.
16          685.   Marketing Defendants put their own twist on the scientific method: they worked
17   together to manufacture wide support for their unfounded theories and propositions involving
18   opioids. Due to their sheer numbers and resources, the Marketing Defendants were able to create
19   a false consensus through their materials and references.
20          686.   An illustrative example of the Marketing Defendants’ utilization of this tactic is the
21   wide promulgation of the Porter & Jick Letter, which declared the incidence of addiction “rare”
22   for patients treated with opioids. The authors had analyzed a database of hospitalized patients
23   who were given opioids in a controlled setting to ease suffering from acute pain. These patients
24   were not given long-term opioid prescriptions or provided opioids to administer to themselves at
25   home, nor was it known how frequently or infrequently and in what doses the patients were given
26   their narcotics. Rather, it appears the patients were treated with opioids for short periods of time
27   under in-hospital doctor supervision.
                                                      187
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 199 of 261




1           687.   Nonetheless, Marketing Defendants widely and repeatedly cited this letter as proof
2    of the low addiction risk in connection with taking opioids despite the letter’s obvious
3    shortcomings. Marketing Defendants’ egregious misrepresentations based on this letter included
4    claims that less than one percent of opioid users became addicted.
5           688.   Marketing Defendants’ collective misuse of the Porter & Jick Letter helped the
6    opioid manufacturers convince patients and healthcare providers, such as hospitals that opioids
7    were not a concern. The enormous impact of Marketing Defendants’ misleading amplification of
8    this letter was well documented in another letter published in the NEJM on June, 1, 2017,
9    describing the way the one-paragraph 1980 letter had been irresponsibly cited and, in some cases,
10   “grossly misrepresented.” In particularly, the authors of this letter explained:
11          [W]e found that a five-sentence letter published in the Journal in 1980 was heavily
            and uncritically cited as evidence that addiction was rare with long-term opioid
12
            therapy. We believe that this citation pattern contributed to the North American
13          opioid crises by helping to shape a narrative that allayed prescribers’ concerns about
            the risk of addiction associated with long-term opioid therapy…
14
15   By knowingly misrepresenting the appropriate uses, risks, and safety of opioids, the Marketing
16   Defendants committed overt acts in furtherance of their conspiracy.
17                 2.     Conspiracy Among All Defendants
18          689.   In addition, and on an even broader level, all Defendants took advantage of the
19   industry structure, including end-running its internal checks and balance, to their collective
20   advantage. Defendants agreed among themselves to increasing the supply of opioids. Defendants
21   did so to increase sales, revenue, and profit from their opioid products.
22          690.   The interaction and length of the relationships between and among the Defendants
23   reflects a deep level of interaction and cooperation between Defendants in a tightly knit industry.
24   The Marketing and Distributor Defendants were not two separate groups operating in isolation or
25   two groups forced to work together in a closed system. The Defendants operated together as a
26   united entity, working together on multiple fronts, to engage in the unlawful sale of prescription
27   opioids.
                                                     188
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 200 of 261




1           691.   Defendants collaborated to expand the opioid market in an interconnected and
2    interrelated network in the following ways, as set forth more fully below including, for example,
3    membership in the Healthcare Distribution Alliance.
4           692.   Defendants utilized their membership in the HDA and other forms of collaboration
5    to form agreements about their approach to their duties to report suspicious orders. The
6    Defendants overwhelmingly agreed on the same approach – to fail to identify, report or halt
7    suspicious opioid orders, and fail to prevent diversion. Defendants’ agreement to restrict reporting
8    provided an added layer of insulation from scrutiny for the entire industry as Defendants were
9    thus collectively responsible for each other’s compliance with their reporting obligations.
10   Defendants were aware, both individually and collectively, of the suspicious orders that flowed
11   directly from Defendants’ facilities.
12          693.   Defendants knew that their own conduct could be reported by other Defendants and
13   that their failure to report suspicious orders they filled could be brought to the government’s
14   attention. As a result, Defendants had an incentive to communicate with each other about the
15   reporting or suspicious orders to ensure consistency.
16          694.   The desired consistency, and collective end goal was achieved. Defendants achieved
17   blockbuster profits through higher opioid sales by orchestrating the unimpeded flow of opioids.
18          B.     Facts Pertaining to Punitive Damages
19          695.   As set forth above, Defendants acted deliberately to increase sales of, and profits
20   from, opioid drugs. The Marketing Defendants knew there was no support for their claims that
21   addiction was rare, that addiction risk could be effectively managed, that signs of addiction were
22   merely “pseudoaddiction,” that withdrawal is easily managed, that higher doses pose no
23   significant additional risks, that long-term use of opioids improves function, or that time-release
24   or abuse-deterrent formulations would prevent addiction or abuse. Nonetheless, they knowingly
25   promoted these falsehoods in order to increase the market for their addictive drugs.
26          696.   All of the Defendants, moreover, knew that large and suspicious quantities of
27   opioids were being poured into communities throughout the United States, yet, despite this
                                                     189
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 201 of 261




1    knowledge, took no steps to report suspicious orders, control the supply of opioids, or otherwise
2    prevent diversion.
3           697.   Defendants’ conduct was so willful and deliberate that it continued in the face of
4    numerous enforcement actions, fines, and other warnings from state and local governments and
5    regulatory agencies. Defendants paid their fines, made promises to do better, and continued on
6    with their marketing and supply schemes. This ongoing course of conduct knowingly, deliberately
7    and repeatedly threatened and accomplished harm and risk of harm to public health and safety,
8    and large-scale economic loss to communities and government liabilities across the country and
9    economic loss to families, communities, hospitals and health care providers, across the country.
10                 1.     The Marketing Defendants Persisted in Their Fraudulent Scheme
11                        Despite Repeated Admonitions, Warnings, and Even Prosecutions

12          698.   So determined were the Marketing Defendants to sell more opioids that they simply
13   ignored multiple admonitions, warnings and prosecutions, as described more fully below.
14                        a.     FDA Warnings to Janssen Failed to Deter Janssen’s Misleading
                                 Promotion of Duragesic
15
16          699.   On February 15, 2000, the FDA sent Janssen a letter concerning the dissemination

17   of “homemade” promotional pieces that promoted the Janssen drug Duragesic in violation of the

18   Federal Food, Drug, and Cosmetic Act. In a subsequent letter, dated March 30, 2000, the FDA

19   explained that the “homemade” promotional pieces were “false or misleading because they

20   contain misrepresentations of safety information, broaden Duragesic’s indication, contain

21   unsubstantiated claims, and lack fair balance.” The March 30, 2000 letter detailed numerous ways

22   in which Janssen’s marketing was misleading.

23          700.   The letter did not stop Janssen. On September 2, 2004, the U.S. Department of

24   Health and Human Services (“HHS”) sent Janssen a warning letter concerning Duragesic due to

25   “false or misleading claims about the abuse potential and other risks of the drug, and . . .

26   unsubstantiated effectiveness claims for Duragesic,” including, specifically, “suggesting that

27
                                                    190
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 202 of 261




1    Duragesic has a lower potential for abuse compared to other opioid products.” The September 2,
2    2004 letter detailed a series of unsubstantiated, false or misleading claims.
3           701.   One year later, Janssen was still at it. On July 15, 2005, the FDA issued a public
4    health advisory warning doctors of deaths resulting from the use of Duragesic and its generic
5    competitor, manufactured by Mylan N.V. The advisory noted that the FDA had been “examining
6    the circumstances of product use to determine if the reported adverse events may be related to
7    inappropriate use of the patch” and noted the possibility “that patients and physicians might be
8    unaware of the risks” of using the fentanyl transdermal patch, which is a potent opioid analgesic
9    approved only for chronic pain in opioid-tolerant patients that could not be treated by other drugs.
10                        b.     Governmental Action, Including Large Monetary Fines, Failed to
                                 Stop Cephalon From Falsely Marketing Actiq For Off-label Uses
11
12          702.   On September 29, 2008, Cephalon finalized and entered into a corporate integrity

13   agreement with the Office of the Inspector General of HHS and agreed to pay $425 million in civil

14   and criminal penalties for its off-label marketing of Actiq and two other drugs (Gabitril and

15   Provigil). According to a DOJ press release, Cephalon had trained sales representatives to

16   disregard restrictions of the FDA-approved label, employed sales representatives and healthcare

17   professionals to speak to physicians about off-label uses of the three drugs and funded CMEs to

18   promote off-label uses.

19          703.   Notwithstanding letters, an FDA safety alert, DOJ and state investigations, and the

20   massive settlement, Cephalon has continued its deceptive marketing strategy.

21                        c.     FDA Warnings Did Not Prevent Cephalon from Continuing False
                                 and Off-Label Marketing of Fentora
22
            704.   On September 27, 2007, the FDA issued a public health advisory to address
23
     numerous reports that patients who did not have cancer or were not opioid tolerant had been
24
     prescribed Fentora, and death or life-threatening side effects had resulted. The FDA warned:
25
     “Fentora should not be used to treat any type of short-term pain.” Indeed, FDA specifically denied
26
27
                                                     191
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 203 of 261




1    Cephalon’s application, in 2008, to broaden the indication of Fentora to include treatment of non-
2    cancer breakthrough pain and use in patients who were not already opioid-tolerant.
3           705.   Flagrantly disregarding the FDA’s refusal to broaden the indication for Fentora,
4    Cephalon nonetheless marketed Fentora beyond its approved indications. On March 26, 2009,
5    the FDA warned Cephalon against its misleading advertising of Fentora (“Warning Letter”). The
6    Warning Letter described a Fentora Internet advertisement as misleading because it purported to
7    broaden “the indication for Fentora by implying that any patient with cancer who requires
8    treatment for breakthrough pain is a candidate for Fentora . . . when this is not the case.” It further
9    criticized Cephalon’s other direct Fentora advertisements because they did not disclose the risks
10   associated with the drug.
11          706.   Despite this warning, Cephalon continued to use the same sales tactics to push
12   Fentora as it did with Actiq. For example, on January 13, 2012, Cephalon published an insert in
13   Pharmacy Times titled “An Integrated Risk Evaluation and Mitigation Strategy (REMS) for
14   FENTORA (Fentanyl Buccal Tablet) and ACTIQ (Oral Transmucosal Fentanyl Citrate).” Despite
15   the repeated warnings of the dangers associated with the use of the drugs beyond their limited
16   indication, as detailed above, the first sentence of the insert states: “It is well recognized that the
17   judicious use of opioids can facilitate effective and safe management of chronic pain.”
18          C.     A Guilty Plea and A Large Fine Did Not Deter Purdue from Continuing Its
                   Fraudulent Marketing of OxyContin
19
20          707.   In May 2007, Purdue and three of its executives pled guilty to federal charges of

21   misbranding OxyContin in what the company acknowledged was an attempt to mislead doctors

22   about the risk of addiction. Purdue was ordered to pay $600 million in fines and fees. In its plea,

23   Purdue admitted that its promotion of OxyContin was misleading and inaccurate, misrepresented

24   the risk of addiction and was unsupported by science. Additionally, Michael Friedman the

25   company’s president, pled guilty to a misbranding charge and agreed to pay $19 million in fines;

26   Howard R. Udell, Purdue’s top lawyer, also pled guilty and agreed to pay $8 million in fines; and

27
                                                      192
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 204 of 261




1    Paul D. Goldenheim, its former medical director, pled guilty as well and agreed to pay $7.5 million
2    in fines.
3           708.   Nevertheless, even after the settlement, Purdue continued to pay doctors on speakers’
4    bureaus to promote the liberal prescribing of OxyContin for chronic pain and fund seemingly
5    neutral organizations to disseminate the message that opioids were non-addictive as well as other
6    misrepresentations. At least until early 2018, Purdue continued deceptively to market the benefits
7    of opioids for chronic pain while diminishing the associated dangers of addiction. After Purdue
8    made its guilty plea in 2007, it assembled an army of lobbyists to fight any legislative actions that
9    might encroach on its business. Between 2006 and 2015, Purdue and other painkiller producers,
10   along with their associated nonprofits, spent nearly $900 million dollars on lobbying and political
11   contributions - eight times what the gun lobby spent during that period.
12                 1.      Repeated Admonishments and Fines Did Not Stop Defendants from
                           Ignoring Their Obligations to Control the Supply Chain and Prevent
13                         Diversion
14          709.   Defendants were repeatedly admonished and even fined by regulatory authorities,
15   but continued to disregard their obligations to control the supply chain of dangerous opioids and
16   to institute controls to prevent diversion.
17          710.   In a 60 Minutes interview last fall, former DEA agent Joe Rannazzisi described
18   Defendants’ industry as “out of control,” stating that “[w]hat they wanna do, is do what they
19   wanna do, and not worry about what the law is. And if they don’t follow the law in drug supply,
20   people die. That’s just it. People die.” He further explained that:
21          JOE RANNAZZISI: The three largest distributors are Cardinal Health, … and
            AmerisourceBergen. They control probably 85 or 90 percent of the drugs going
22          downstream.
23
            [INTERVIEWER]: You know the implication of what you’re saying, that these
24          big companies knew that they were pumping drugs into American communities
            that were killing people.
25
26          JOE RANNAZZISI: That’s not an implication, that’s a fact. That’s exactly what
            they did.
27
                                                     193
             Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 205 of 261




1                711.   Another DEA veteran similarly stated that these companies failed to make even a
2    “good faith effort” to “do the right thing.” He further explained that “I can tell you with 100 percent
3    accuracy that we were in there on multiple occasions trying to get them to change their behavior.
4    And they just flat out ignored us.”317
5                712.   Government actions against the Defendants with respect to their obligations to
6    control the supply chain and prevent diversion include:
7                       a.     On April 24, 2007, the DEA issued an Order to Show Cause and
                               Immediate Suspension Order against the AmerisourceBergen
8
                               Orlando, Florida distribution center (“Orlando Facility”) alleging
9                              failure to maintain effective controls against diversion of controlled
                               substances. On June 22, 2007, AmerisourceBergen entered into a
10                             settlement that resulted in the suspension of its DEA registration;
11
                         b.    On November 28, 2007, the DEA issued an Order to Show Cause
12                             and Immediate Suspension Order against the Cardinal Auburn,
                               Washington Distribution Center (“Auburn Facility”) for failure to
13                             maintain effective controls against diversion of hydrocodone;
14
                         c.    On December 5, 2007, the DEA issued an Order to Show Cause and
15                             Immediate Suspension Order against the Cardinal Lakeland, Florida
                               Distribution Center (“Lakeland Facility”) for failure to maintain
16
                               effective controls against diversion of hydrocodone;
17
                         d.    On December 7, 2007, the DEA issued an Order to Show Cause and
18                             Immediate Suspension Order against the Cardinal Swedesboro, New
19                             Jersey Distribution Center (“Swedesboro Facility”) for failure to
                               maintain effective controls against diversion of hydrocodone;
20
                         e.    On January 30, 2008, the DEA issued an Order to Show Cause
21                             against the Cardinal Stafford, Texas Distribution Center (“Stafford
22                             Facility”) for failure to maintain effective controls against diversion
                               of hydrocodone;
23
                         f.    On September 30, 2008, Cardinal entered into a Settlement and
24
                               Release Agreement and Administrative Memorandum of Agreement
25                             with the DEA related to its Auburn, Lakeland, Swedesboro and
                               Stafford Facilities. The document also referenced allegations by the
26
27   317
           Id.
                                                        194
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 206 of 261




1                             DEA that Cardinal failed to maintain effective controls against the
2                             diversion of controlled substances at its distribution facilities located
                              in McDonough, Georgia (“McDonough Facility”), Valencia,
3                             California (“Valencia Facility”) and Denver, Colorado (“Denver
                              Facility”);
4
5                      g.     On February 2, 2012, the DEA issued an Order to Show Cause and
                              Immediate Suspension Order against the Cardinal’s Lakeland
6                             Facility for failure to maintain effective controls against diversion of
7                             oxycodone; and

8                      h.     On December 23, 2016, Cardinal agreed to pay a $44 million fine to
                              the DEA to resolve the civil penalty portion of the administrative
9                             action taken against its Lakeland Facility.
10
            713.      Further, since at least 2002, Purdue has maintained a database of health care
11
     providers suspected of inappropriately prescribing OxyContin or other opioids. Physicians could
12
     be added to this database based on observed indicators of illicit prescribing such as excessive
13
     numbers of patients, cash transactions, patient overdoses, and unusual prescribing of the highest-
14
     strength pills (80 mg OxyContin pills or “80s,” as they were known on the street, were a prime
15
     target for diversion). Purdue claims that health care providers added to the database no longer
16
     were detailed, and that sales representatives received no compensation tied to these providers’
17
     prescriptions.
18
            714.      Yet, Purdue failed to cut off these providers’ opioid supply at the pharmacy level—
19
     meaning Purdue continued to generate sales revenue from their prescriptions—and failed to report
20
     these providers to state medical boards or law enforcement. Purdue’s former senior compliance
21
     officer acknowledged in an interview with the Los Angeles Times that in five years of
22
     investigating suspicious pharmacies, the company never stopped the supply of its opioids to a
23
     pharmacy, even where Purdue employees personally witnessed the diversion of its drugs.
24
            715.      The same was true of prescribers. For example, as discussed above, despite
25
     Purdue’s knowledge of illicit prescribing from one Los Angeles clinic which its district manager
26
     called an “organized drug ring” in 2009, Purdue did not report its suspicions until long after law
27
                                                        195
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 207 of 261




 1   enforcement shut it down and not until the ring prescribed more than 1.1 million OxyContin
 2   tablets.
 3          716.     Indeed, the New York Attorney General found that Purdue placed 103 New York
 4   health care providers on its “No-Call” List between January 1, 2008 and March 7, 2015, and that
 5   Purdue’s sales representatives had detailed approximately two-thirds of these providers, some
 6   quite extensively, making more than a total of 1,800 sales calls to their offices over a six-year
 7   period.
 8          717.     The New York Attorney General similarly found that Endo knew, as early as 2011
 9   that Opana ER was being abused in New York, but certain sales representatives who detailed New
10   York health care providers testified that they did not know about any policy or duty to report
11   problematic conduct. The New York Attorney General further determined that Endo detailed
12   health care providers who were subsequently arrested or convicted for illegal prescribing of
13   opioids a total of 326 times, and these prescribers collectively wrote 1,370 prescriptions for Opana
14   ER (although the subsequent criminal charges at issue did not involve Opana ER).
15          718.     As all of the governmental actions against the Marketing Defendants and against all
16   the Defendants show, Defendants knew that their actions were unlawful, and yet deliberately
17   refused to change their practices because compliance with their legal obligations would have
18   decreased their sales and their profits.
19 XVII.    FACTS PERTAINING TO CLAIMS UNDER ARIZONA RICO ACT
20          A.       The False Narrative Enterprise
21                   1.    The Common Purpose and Scheme of the False Narrative Enterprise

22          719.     Knowing that their products were highly addictive, ineffective and unsafe for the
23   treatment of long-term chronic pain, non-acute and non-cancer pain, the Marketing Defendants
24   formed an association-in-fact enterprise and engaged in a scheme to unlawfully increase their
25   profits and sales, and grow their share of the prescription painkiller market, through repeated and
26   systematic misrepresentations about the safety and efficacy of opioids for treating long-term
27   chronic pain.

                                                     196
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 208 of 261




1           720.   In order to unlawfully increase the demand for opioids, the Marketing Defendants
2    formed an association-in-fact enterprise (the “False Narrative Enterprise”) with the Front Groups
3    and KOLs described above. Through their personal relationships, the members of the False
4    Narrative Enterprise had the opportunity to form and take actions in furtherance of the False
5    Narrative Enterprise’s common purpose. The Marketing Defendants’ substantial financial
6    contribution to the False Narrative Enterprise, and the advancement of opioids- friendly
7    messaging, fueled the U.S. opioids epidemic.318
8           721.   The Marketing Defendants, through the False Narrative Enterprise, concealed the
9    true risks and dangers of opioids from the medical community and the public, including Plaintiff,
10   and made misleading statements and misrepresentations about opioids that downplayed the risk
11   of addiction and exaggerated the benefits of opioid use. The misleading statements included: (1)
12   that addiction is rare among patients taking opioids for pain; (2) that addiction risk can be
13   effectively managed; (3) that symptoms of addiction exhibited by opioid patients are actually
14   symptoms of an invented condition the Marketing Defendants named “pseudoaddiction;” (4) that
15   withdrawal is easily managed; (5) that increased dosing present no significant risks; (6) that long-
16   term use of opioids improves function; (7) that the risks of alternative forms of pain treatment are
17   greater than the adverse effects of opioids; (8) that use of time-released dosing prevents addiction;
18   and (9) that abuse-deterrent formulations provide a solution to opioid abuse.
19          722.   The scheme devised, implemented and conducted by the RICO Defendants was a
20   common course of conduct designed to ensure that the RICO Defendants unlawfully increased
21   their sales and profits through concealment and misrepresentations about the addictive nature and
22   effective use of the Marketing Defendants’ drugs. The Marketing Defendants, the Front Groups,
23   and the KOLs acted together for a common purpose and perpetuated the False Narrative
24
25   318
        Fueling an Epidemic: Exposing the Financial Ties Between Opioid Manufacturers and
26   Third Party Advocacy Groups, U.S. Senate Homeland Security & Governmental Affairs
     Committee, Ranking Members’ Office, February 12, 2018
27   https://www.hsdl.org/?abstract&did=808171 (“Fueling an Epidemic”), at 1.
                                                     197
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 209 of 261




1    Enterprise’s scheme, including through the unbranded promotion and marketing network as
2    described above.
3           723.   There was regular communication between the Marketing Defendants, Front
4    Groups and KOLs, in which information was shared, misrepresentations are coordinated, and
5    payments were exchanged. Typically, the coordination, communication and payment occurred,
6    and continues to occur, through the repeated and continuing use of the wires and mail in which
7    the Marketing Defendants, Front Groups, and KOLs share information regarding overcoming
8    objections and resistance to the use of opioids for chronic pain. The Marketing Defendants, Front
9    Groups and KOLs functioned as a continuing unit for the purpose of implementing the False
10   Narrative Enterprise’s scheme and common purpose, and each agreed and took actions to hide the
11   scheme and continue its existence.
12          724.   At all relevant times, the Front Groups were aware of the Marketing Defendants’
13   conduct, were knowing and willing participants in and beneficiaries of that conduct. Each Front
14   Group also knew, but did not disclose, that the other Front Groups were engaged in the same
15   scheme, to the detriment of consumers, prescribers, and the Plaintiff. But for the False Narrative
16   Enterprise’s unlawful fraud, the Front Groups would have had incentive to disclose the deceit by
17   the Marketing Defendants and the False Narrative Enterprise to their members and constituents.
18   By failing to disclose this information, Front Groups perpetuated the False Narrative Enterprise’s
19   scheme and common purpose, and reaped substantial benefits.
20          725.   At all relevant times, the KOLs were aware of the Marketing Defendants’ conduct,
21   were knowing and willing participants in that conduct, and reaped benefits from that conduct. The
22   Marketing Defendants selected KOLs solely because they favored the aggressive treatment of
23   chronic pain with opioids. The Marketing Defendants’ support helped the KOLs become respected
24   industry experts. And, as they rose to prominence, the KOLs falsely touted the benefits of using
25   opioids to treat chronic pain, repaying the Marketing Defendants by advancing their marketing
26   goals. The KOLs also knew, but did not disclose, that the other KOLS and Front Groups were
27   engaged in the same scheme, to the detriment of consumers, prescribers, and the Plaintiff. But for
                                                    198
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 210 of 261




1    the False Narrative Enterprise’s unlawful conduct, the KOLs would have had incentive to disclose
2    the deceit by the Marketing Defendants and the False Narrative Enterprise, and to protect their
3    patients and the patients of other physicians. By failing to disclose this information, KOLs
4    furthered the False Narrative Enterprise’s scheme and common purpose, and reaped substantial
5    benefits.
6           726.   As public scrutiny and media coverage focused on how opioids ravaged
7    communities in Arizona and throughout the United States, the Front Groups and KOLS did not
8    challenge the Marketing Defendants’ misrepresentations, seek to correct their previous
9    misrepresentations, terminate their role in the False Narrative Enterprise, nor disclose publicly that
10   the risks of using opioids for chronic pain outweighed their benefits and were not supported by
11   medically acceptable evidence.
12          727.   The Marketing Defendants, Front Groups and KOLs engaged in certain discrete
13   categories of activities in furtherance of the common purpose of the False Narrative Enterprise.
14   As described herein, the False Narrative Enterprise’s conduct in furtherance of the common
15   purpose of the False Narrative Enterprise involved: (1) misrepresentations regarding the risk of
16   addiction and safe use of prescription opioids for long-term chronic pain (described in detail
17   above); (2) lobbying to defeat measures to restrict over-prescription; (3) efforts to criticize or
18   undermine CDC guidelines; and (4) efforts to limit prescriber accountability.
19          728.   In addition to disseminating misrepresentations about the risks and benefits of
20   opioids, the False Narrative Enterprise also furthered its common purpose by criticizing or
21   undermining CDC guidelines.          Members of the False Narrative Enterprise criticized or
22   undermined the CDC Guidelines which represented “an important step - and perhaps the first
23   major step from the federal government - toward limiting opioid prescriptions for chronic pain.”
24          729.   Several Front Groups, including the U.S. Pain Foundation and the AAPM, criticized
25   the draft guidelines in 2015, arguing that the “CDC slides presented on Wednesday were not
26   transparent relative to process and failed to disclose the names, affiliation, and conflicts of interest
27   of the individuals who participated in the construction of these guidelines.”
                                                      199
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 211 of 261




1            730.   The AAPM criticized the prescribing guidelines in 2016, through its immediate past
2    president, stating “that the CDC guideline makes disproportionately strong recommendations
3    based upon a narrowly selected portion of the available clinical evidence.”
4            731.   The Marketing Defendants alone could not have accomplished the purpose of the
5    False Narrative Enterprise without the assistance of the Front Groups and KOLs, who were
6    perceived as “neutral” and more “scientific” than the Marketing Defendants themselves. Without
7    the work of the Front Groups and KOLs in spreading misrepresentations about opioids, the False
8    Narrative Enterprise could not have achieved its common purpose.
9            732.   The impact of the False Narrative Enterprise’s scheme is still in place - i.e., the
10   opioids continue to be prescribed and used for chronic pain, and the epidemic continues to injure
11   Plaintiff and consume Plaintiff’s resources.
12           733.   As a result, it is clear that the Marketing Defendants, the Front Groups, and the
13   KOLs were all willing participants in the False Narrative Enterprise, had a common purpose and
14   interest in the object of the scheme, and functioned within a structure designed to effectuate the
15   Enterprise’s purpose.
16                  2.    The Conduct of the False Narrative Enterprise Violated Arizona’s Civil
                          RICO Statute
17
18           734.   From approximately the late 1990s to the present, each of the Marketing Defendants

19   exerted control over the False Narrative Enterprise and participated in the operation or

20   management of the affairs of the False Narrative Enterprise, directly or indirectly, in the following

21   ways:
                     a.      Creating and providing a body of deceptive, misleading and
22                           unsupported medical and popular literature about opioids that (i)
23                           understated the risks and overstated the benefits of long-term use;
                             (ii) appeared to be the result of independent, objective research; and
24                           (iii) was thus more likely to be relied upon by physicians, patients,
                             and payors;
25
26                   b.      Creating and providing a body of deceptive, misleading and
                             unsupported electronic and print advertisements about opioids that
27                           (i) understated the risks and overstated the benefits of long-term use;
                                                      200
     Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 212 of 261




1                 (ii) appeared to be the result of independent, objective research; and
2                 (iii) was thus more likely to be relied upon by physicians, patients,
                  and payors;
3
            c.    Creating and providing a body of deceptive, misleading and
4                 unsupported sales and promotional training materials about opioids
5                 that (i) understated the risks and overstated the benefits of long-term
                  use; (ii) appeared to be the result of independent, objective research;
6                 and (iii) was thus more likely to be relied upon by physicians,
7                 patients, and payors;

8           d.    Creating and providing a body of deceptive, misleading and
9                 unsupported CMEs and speaker presentations about opioids that (i)
                  understated the risks and overstated the benefits of long-term use;
10                (ii) appeared to be the result of independent, objective research; and
                  (iii) was thus more likely to be relied upon by physicians, patients,
11                and payors;
12
            e.    Selecting, cultivating, promoting and paying KOLs based solely on
13                their willingness to communicate and distribute the Marketing
14                Defendants’ messages about the use of opioids for chronic pain;

15          f.    Providing substantial opportunities for KOLs to participate in
                  research studies on topics the RICO Marketing Defendants
16                suggested or chose, with the predictable effect of ensuring that many
17                favorable studies appeared in the academic literature;

18          g.    Paying KOLs to serve as consultants or on the Marketing
                  Defendants’ advisory boards, on the advisory boards and in
19
                  leadership positions on Front Groups, and to give talks or present
20                CMEs, typically over meals or at conferences;
21          h.    Selecting, cultivating, promoting, creating and paying Front Groups
22                based solely on their willingness to communicate and distribute the
                  RICO Marketing Defendants’ messages about the use of opioids for
23                chronic pain;
24          i.    Providing substantial opportunities for Front Groups to participate in
25                and/or publish research studies on topics the RICO Marketing
                  Defendants suggested or chose (and paid for), with the predictable
26                effect of ensuring that many favorable studies appeared in the
                  academic literature;
27
                                           201
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 213 of 261




1
2                  j.     Paying significant amounts of money to the leaders and individuals
                          associated with Front Groups;
3
                   k.     Donating to Front Groups to support talks or CMEs, that were
4                         typically presented over meals or at conferences;
5
                   l.     Disseminating many of their false, misleading, imbalanced, and
6                         unsupported statements through unbranded materials that appeared
                          to be independent publications from Front Groups;
7
8                  m.     Sponsoring CME programs put on by Front Groups that focused
                          exclusively on the use of opioids for chronic pain;
9
                   n.     Developing and disseminating pro-opioid treatment guidelines with
10
                          the help of the KOLs as authors and promoters, and the help of the
11                        Front Groups as publishers, and supporters;
12
                   o.     Encouraging Front Groups to disseminate their pro-opioid messages
13                        to groups targeted by the RICO Marketing Defendants, such as the
                          elderly, and then funding that distribution;
14
15                 p.     Concealing their relationship to and control of Front Groups and
                          KOLs from the Plaintiff and the public at large; and
16
                   q.     Intending that Front Groups and KOLs would distribute through the
17
                          U.S. mail and interstate wire facilities, promotional and other
18                        materials that claimed opioids could be safely used for chronic pain.

19         735.   The False Narrative Enterprise had a hierarchical decision-making structure that was
20   headed by the Marketing Defendants and corroborated by the KOLs and Front Groups. The
21   Marketing Defendants controlled representations made about their opioids and their drugs, doled
22   out funds to PBMs and payments to KOLs, and ensured that representations made by KOLs, Front
23   Groups, and the Marketing Defendants’ sales detailers were consistent with the Marketing
24   Defendants’ messaging throughout the United States including Arizona. The Front Groups and
25   KOLs in the False Narrative Enterprise were dependent on the Marketing Defendants for their
26   financial structure and for career development and promotion opportunities.
27
                                                   202
             Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 214 of 261




1             736.   The Front Groups also conducted and participated in the conduct of the False
2    Narrative Enterprise, directly or indirectly, in the following ways:
3                     a.    The Front Groups promised to, and did, make representations
                            regarding opioids and the Marketing Defendants’ drugs that were
4
                            consistent with the Marketing Defendants’ messages;
5
                      b.    The Front Groups distributed, through the U.S. Mail and interstate
6                           wire facilities, promotional and other materials which claimed that
7                           opioids could be safely used for chronic pain without addiction, and
                            misrepresented the benefits of using opioids for chronic pain
8                           outweighed the risks;
9
                      c.     The Front Groups echoed and amplified messages favorable to
10                           increased opioid use—and ultimately, the financial interests of the
                             Marketing Defendants;
11
12                    d.     The Front Groups issued guidelines and policies minimizing the risk
                             of opioid addiction and promoting opioids for chronic pain;
13
14                    e.     The Front Groups strongly criticized the 2016 guidelines from the
                             Center for Disease Control and Prevention (CDC) that recommended
15                           limits on opioid prescriptions for chronic pain; and
16
                      f.     The Front Groups concealed their connections to the KOLs and the
17                           Marketing Defendants.
18            737.   The Marketing Defendants’ Front Groups, “with their large numbers and credibility
19   with policymakers and the public—have ‘extensive influence in specific disease areas.’” The
20   larger Front Groups “likely have a substantial effect on policies relevant to their industry
21   sponsors.”319 “By aligning medical culture with industry goals in this way, many of the groups
22   described in this report may have played a significant role in creating the necessary conditions for
23   the U.S. opioid epidemic.”320
24
25
26
     319
           Fueling an Epidemic at 1.
27   320
           Id. at 2.
                                                     203
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 215 of 261




1           738.   The KOLs also participated in the conduct of the affairs of the False Narrative
2    Enterprise, directly or indirectly, in the following ways:
3                   a.   The KOLs promised to, and did, make representations regarding
                         opioids and the RICO Marketing Defendants’ drugs that were
4
                         consistent with the Marketing Defendants’ messages themselves;
5
                    b.   The KOLs distributed, through the U.S. Mail and interstate wire
6                        facilities, promotional and other materials which claimed that opioids
7                        could be safely used for chronic pain without addiction, and
                         misrepresented the benefits of using opioids for chronic pain
8                        outweighed the risks;
9
                    c.   The KOLs echoed and amplified messages favorable to increased
10                       opioid use—and ultimately, the financial interests of the RICO
                         Marketing Defendants;
11
12                  d.   The KOLs issued guidelines and policies minimizing the risk of opioid
                         addiction and promoting opioids for chronic pain;
13
                    e.   The KOLs strongly criticized the 2016 guidelines from the Center for
14                       Disease Control and Prevention (CDC) that recommended limits on
15                       opioid prescriptions for chronic pain; and

16                  f.   The KOLs concealed their connections to the Front Groups and the
17                       RICO Marketing Defendants, and their sponsorship by the Marketing
                         Defendants.
18
            739.   The scheme devised and implemented by the Marketing Defendants and members
19
     of the False Narrative Enterprise, amounted to a common course of conduct intended to increase
20
     the Marketing Defendants’ sales from prescription opioids by encouraging the prescribing and use
21
     of opioids for long-term chronic pain. The scheme was a continuing course of conduct, and many
22
     aspects of it continue through to the present.
23
                   3.     The False Narrative Enterprise Defendants Controlled and Paid Front
24                        Groups and KOLs to Promote and Maximize Opioid Use

25          740.   As discussed in detail above, the Marketing Defendants funded and controlled the

26   various Front Groups, including APF, AAPM/APS, FSMB, Alliance for Patient Access, USPF,

27   AGS and ACPA. The Front Groups, which appeared to be independent, but were not, transmitted

                                                      204
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 216 of 261




1    the Marketing Defendants’ misrepresentations. The Marketing Defendants and the Front Groups
2    thus worked together to promote the goals of the False Narrative Enterprise.
3           741.   The Marketing Defendants worked together with each other through the Front
4    Groups that they jointly funded and through which they collaborated on the joint promotional
5    materials described above.
6           742.   Similarly, as discussed in detail above, the Marketing Defendants paid KOLs,
7    including Drs. Portenoy, Fine, Fishman, and Webster, to spread their misrepresentations and
8    promote their products. The Marketing Defendants and the KOLs thus worked together to
9    promote the goals of the False Narrative Enterprise.
10                 4.     Pattern of Unlawful Activity
11          743.   The Marketing Defendants’ scheme described herein was perpetrated, in part,
12   through multiple acts of mail fraud and wire fraud, constituting a pattern of unlawful activity as
13   described herein.
14          744.   The pattern of unlawful activity used by the Marketing Defendants and the False
15   Narrative Enterprise likely involved thousands of separate instances of the use of the U.S. Mail or
16   interstate wire facilities in furtherance of the unlawful False Narrative Enterprise, including
17   essentially uniform misrepresentations, concealments and material omissions regarding the
18   beneficial uses and non-addictive qualities for the long-term treatment of chronic, non-acute and
19   non-cancer pain, with the goal of profiting from increased sales of the Marketing Defendants’
20   drugs induced by consumers, prescribers, regulators and Plaintiff’s reliance on the Marketing
21   Defendants’ misrepresentations.
22          745.   Each of these fraudulent mailings and interstate wire transmissions constitutes
23   unlawful acts and collectively, these violations constitute a pattern of unlawful activity, through
24   which the Marketing Defendants, the Front Groups and the KOLs defrauded and intended to
25   defraud Plaintiff.
26          746.   The Marketing Defendants devised and knowingly carried out an illegal scheme and
27   artifice to defraud by means of materially false or fraudulent pretenses, representations, promises,
                                                     205
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 217 of 261




1    or omissions of material facts regarding the safe, non-addictive and effective use of opioids for
2    long-term chronic, non-acute and non-cancer pain. The Marketing Defendants and members of
3    the False Narrative Enterprise knew that these representations violated the FDA approved use
4    these drugs, and were not supported by actual evidence. The Marketing Defendants intended that
5    that their common purpose and scheme to defraud would, and did, use the U.S. Mail and interstate
6    wire facilities, intentionally and knowingly with the specific intent to advance, and for the purpose
7    of executing, their illegal scheme.
8           747.   By intentionally concealing the material risks and affirmatively misrepresenting the
9    benefits of using opioids for chronic pain, to, prescribers, regulators and the public, including
10   Plaintiff, the Marketing Defendants, the Front Groups and the KOLs engaged in a fraudulent and
11   unlawful course of conduct constituting a pattern of unlawful activity.
12          748.   The Marketing Defendants’ use of the U.S. Mail and interstate wire facilities to
13   perpetrate the opioids marketing scheme involved thousands of communications, publications,
14   representations, statements, electronic transmissions, payments, including, inter alia:
15                  a.     Marketing materials about opioids, and their risks and benefits,
                           which the RICO Marketing Defendants sent to health care providers,
16
                           such as hospitals transmitted through the internet and television,
17                         published, and transmitted to Front Groups and KOLs located across
                           the country and the State;
18
19                  b.     Written representations and telephone calls between the RICO
                           Marketing Defendants and Front Groups regarding the
20                         misrepresentations, marketing statements and claims about opioids,
                           including the non-addictive, safe use of chronic long-term pain
21                         generally;
22
                    c.     Written representations and telephone calls between the RICO
23                         Marketing Defendants and KOLs regarding the misrepresentations,
                           marketing statements and claims about opioids, including the non-
24
                           addictive, safe use of chronic long-term pain generally
25
                    d.     E-mails, telephone and written communications between the RICO
26                         Marketing Defendants and the Front Groups agreeing to or
27                         implementing the opioids marketing scheme;

                                                     206
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 218 of 261




1
2                   e.       E-mails, telephone and written communications between the RICO
                             Marketing Defendants and the KOLs agreeing to or implementing
3                            the opioids marketing scheme;
4
                    f.       Communications between the RICO Marketing Defendants, Front
5                            Groups and the media regarding publication, drafting of treatment
                             guidelines, and the dissemination of the same as part of the False
6                            Narrative Enterprise;
7
                    g.       Communications between the RICO Marketing Defendants, KOLs
8
                             and the media regarding publication, drafting of treatment
9                            guidelines, and the dissemination of the same as part of the False
                             Narrative Enterprise;
10
11                  h.       Written and oral communications directed to State agencies, federal
                             and state courts, and private insurers throughout the State that
12                           fraudulently misrepresented the risks and benefits of using opioids
13                           for chronic pain; and

14                  i.       Receipts of increased profits sent through the U.S. Mail and interstate
                             wire facilities - the wrongful proceeds of the scheme.
15
16          749.   In addition to the above-referenced predicate acts, it was intended by and

17   foreseeable to the Marketing Defendants that the Front Groups and the KOLs would distribute

18   publications through the U.S. Mail and by interstate wire facilities, and, in those publications,

19   claim that the benefits of using opioids for chronic pain outweighed the risks of doing so.
20          750.   To achieve the common goal and purpose of the False Narrative Enterprise, the
21   Marketing Defendants and members of the False Narrative Enterprise hid from the consumers,
22   prescribers, regulators and the Plaintiffs: (a) the fraudulent nature of the Marketing Defendants’
23   marketing scheme; (b) the fraudulent nature of statements made by the Marketing Defendants and
24   by their KOLs, Front Groups and other third parties regarding the safety and efficacy of
25   prescription opioids; and (c) the true nature of the relationship between the members of the False
26   Narrative Enterprise.
27
                                                      207
             Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 219 of 261




1             751.   The Marketing Defendants, and each member of the False Narrative Enterprise
2    agreed, with knowledge and intent, to the overall objective of the Marketing Defendants’
3    fraudulent scheme and participated in the common course of conduct to commit acts of fraud and
4    indecency in marketing prescription opioids.
5             752.   Indeed, for the Marketing Defendants’ fraudulent scheme to work, each of them had
6    to agree to implement similar tactics regarding fraudulent marketing of prescription opioids. This
7    conclusion is supported by the fact that the Marketing Defendants each financed, supported, and
8    worked through the same KOLs and Front Groups, and often collaborated on and mutually
9    supported the same publications, CMEs, presentations, and prescription guidelines
10            753.   The Marketing Defendants’ predicate acts all had the purpose of creating the opioid
11   epidemic that substantially injured Plaintiffs’ business and property, while simultaneously
12   generating billion-dollar revenue and profits for the RICO Marketing Defendants. The predicate
13   acts were committed or caused to be committed by the RICO Marketing Defendants through their
14   participation in the False Narrative Enterprise and in furtherance of its fraudulent scheme.
15            B.     The Opioid Supply Chain Participants
16            754.   Faced with the reality that they will now be held accountable for the consequences
17   of the opioid epidemic they created, members of the industry resort have categorically denied any
18   criminal behavior or intent. Defendants’ actions went far beyond what could be considered
19   ordinary business conduct. For more than a decade, the Defendants (except for Insys) worked
20   together in an illicit enterprise, engaging in conduct that was not only illegal, but in certain respects
21   anti-competitive, with the common purpose and achievement of vastly increasing their respective
22   profits and revenues by exponentially expanding a market that the law intended to restrict.
23            755.   As “registrants” under the Arizona law, Defendants are duty bound to identify and
24   report “orders of unusual size, orders deviating substantially from a normal pattern, and orders of
25   unusual frequency.”321 Critically, these Defendants’ responsibilities do not end with the products
26
27   321
           21 C.F.R. 1301.74(b).
                                                       208
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 220 of 261




1    they manufacture or distribute -- there is no such limitation in the law because their duties cut
2    across company lines. Thus, when these Defendants obtain information about the sales and
3    distribution of other companies’ opioid products, as they did through data mining companies like
4    IMS Health, they were legally obligated to report that activity .
5           756.   If morality and the law did not suffice, competition dictates that the Defendants
6    would turn in their rivals when they had reason to suspect suspicious activity. Indeed, if a
7    manufacturer or distributor could gain market share by reporting a competitor’s illegal behavior
8    (causing it to lose a license to operate, or otherwise inhibit its activity), ordinary business conduct
9    dictates that it would do so. Under Arizona law this whistleblower or watchdog function is not
10   only a protected choice, but a statutory mandate. Unfortunately, however, that is not what
11   happened. Instead, knowing that investigations into potential diversion would only lead to
12   shrinking markets, Defendants elected to operate in a conspiracy of silence, in violation of both
13   the Arizona laws concerning controlled substances, and Arizona’s RICO law.
14          757.   The Defendants’ scheme required the participation of all. If any one-member broke
15   rank, its compliance activities would highlight deficiencies of the others, and their scheme would
16   crumble. But, if all the members of the enterprise conducted themselves in the same manner, it
17   would be difficult for the government authorities to go after any one of them. Accordingly,
18   through the connections they made as a result of their participation in the Healthcare Distribution
19   Alliance (“HDA”), the Defendants chose to flout the closed system designed to protect the
20   citizens. Publicly, in 2008, they announced their formulation of “Industry Compliance Guidelines:
21   Reporting Suspicious Orders and Prevention Diversion of Controlled Substances.” But, privately,
22   Defendants refused to act and through their lobbying efforts, they collectively sought to
23   undermine the impact of government regulation and enforcement. Indeed, despite the issuance of
24   these Industry Compliance Guidelines, which recognize these Defendants’ duties under the law,
25   as illustrated by the subsequent industry-wide enforcement actions and consent orders issued after
26   that time, none of them complied. John Gray, President and CEO of the HDA said to Congress in
27   2014, it is “difficult to find the right balance between proactive anti-diversion efforts while not
                                                      209
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 221 of 261




1    inadvertently limiting access to appropriately prescribed and dispensed medications.” Yet,
2    Defendants apparently all found the same profit-maximizing balance - intentionally remaining
3    silent to ensure the largest possible financial return.
4           758.    As described above, at all relevant times, the Defendants operated as an association-
5    in-fact enterprise formed for the purpose of unlawfully increasing sales, revenues and profits. In
6    support of this common purpose and fraudulent scheme, Defendants jointly agreed to disregard
7    their duties to identify, investigate, halt and report suspicious orders of opioids and diversion of
8    their drugs into the illicit market .
9           759.    At all relevant times, as described above, the Defendants exerted control over,
10   conducted and/or participated in the False Narrative Enterprise by fraudulently claiming that they
11   were complying with their duties to maintain effective controls against diversion, including duties
12   to identify, investigate and report suspicious orders of opioids in order to prevent diversion of
13   those highly addictive substances into the illicit market, and to halt such unlawful sales, so as to
14   generate unlawful profits.
15          760.    The Defendants disseminated false and misleading statements to state and federal
16   regulators claiming that:
17
                     a.      they were complying with their obligations to maintain effective
18                           controls against diversion of their prescription opioids;
19
                     b.      they were complying with their obligations to design and operate a
20                           system to disclose to the registrant suspicious orders of their
                             prescription opioids;
21
22                   c.      they were complying with their obligation to report suspicious orders
                             or diversion of their prescription opioids; and
23
24                   d.      they did not have the capability to identify suspicious orders of
                             controlled substances.
25
26
27
                                                      210
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 222 of 261




1           761.    The Defendants applied political and other pressure to halt prosecutions for failure
2    to report suspicious orders of prescription opioids and lobbied for less stringent regulation of their
3    marketing and distribution of pharmaceutical products.
4           762.    The RICO Supply Chain Defendants are required to make reports of any suspicious
5    orders identified through the design and operation of their system to disclose suspicious orders.
6           763.    The Defendants knowingly and intentionally furnished false or fraudulent
7    information in their reports about suspicious orders, and/or omitted material information from
8    reports, records and other document required to be filed. Specifically, the Defendants were aware
9    of suspicious orders of prescription opioids and the diversion of their prescription opioids into the
10   illicit market, and failed to take responsive action. This failure included the failure to report this
11   information to the government.
12          764.    The Defendants used, directed the use of, and/or caused to be used, thousands of
13   interstate mail and wire communications in service of their scheme through virtually uniform
14   misrepresentations, concealments and material omissions regarding their compliance with their
15   mandatory reporting requirements and the actions necessary to carry out their unlawful goal of
16   selling prescription opioids without reporting suspicious orders or the diversion of opioids into
17   the illicit market.
18          765.    In devising and executing the illegal scheme, the Defendants devised and knowingly
19   carried out a scheme and/or artifice to defraud by means of materially false or fraudulent pretenses,
20   representations, promises, or omissions of material facts.
21          766.    For the purpose of executing the illegal scheme, the Defendants committed unlawful
22   acts, which number in the thousands, intentionally and knowingly, with the specific intent to
23   advance the illegal scheme. These unlawful acts, which included repeated acts of mail fraud and
24   wire fraud, constituted a pattern of unlawful activity.
25          767.    The Defendants’ use of the wires includes, but is not limited to, the transmission,
26   delivery, or shipment of the following by the Marketing Defendants, the Distributor Defendants,
27
                                                      211
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 223 of 261




1    or third parties that were foreseeably caused to be sent as a result of the Defendants’ illegal
2    scheme, including but not limited to:
3                   a.    The prescription opioids themselves;
4
5                   b.    Documents and communications that facilitated the manufacture,
                          purchase and sale of prescription opioids;
6
7                   c.     RICO Supply Chain Defendants’ government registrations;

8                   d.     Documents and communications that supported and/or facilitated
9                          RICO Supply Chain Defendants’ government registrations;

10                  e.     RICO Supply Chain Defendants’ records and reports that were
                           required to be submitted to regulatory authorities;
11
12                  f.     Documents intended to facilitate the manufacture and distribution of
                           Defendants’ prescription opioids, including bills of lading, invoices,
13                         shipping records, reports and correspondence;
14                  g.     Documents for processing and receiving payment for prescription
15                         opioids;

16                  h.     Payments from the Distributors to the Marketing Defendants;
17                  i.     Rebates and chargebacks from the Marketing Defendants to the
18                         Distributors Defendants;

19                  j.     Payments to the RICO Supply Chain Defendants’ lobbyists through
                           the PCF;
20
21
                    k.     Payments to the Defendants’ trade organizations, like the HDA, for
22                         memberships and/or sponsorships;

23                  l.     Deposits of proceeds from the Defendants’ manufacture and
                           distribution of prescription opioids; and
24
25                  m.     Other documents and things, including electronic communications.
26         768.   The Defendants (and/or their agents), for the purpose of executing the illegal
27   scheme, sent and/or received (or caused to be sent and/or received) by mail or by private or
                                                    212
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 224 of 261




1    interstate carrier, shipments of prescription opioids and related documents by mail or by private
2    carrier affecting interstate commerce.
3           769.    Each of the Defendants identified manufactured, shipped, paid for and received
4    payment for the drugs identified above, throughout Arizona and the United States.
5           770.    The Defendants used the internet and other electronic facilities to carry out their
6    scheme and conceal the ongoing fraudulent activities. Specifically, the Defendants made
7    misrepresentations about their compliance with Arizona laws requiring them to identify,
8    investigate and report suspicious orders of prescription opioids and/or diversion of the same into
9    the illicit market.
10          771.    At the same time, the Defendants misrepresented the superior safety features of their
11   order monitoring programs, ability to detect suspicious orders, commitment to preventing
12   diversion of prescription opioids, and their compliance with all Arizona regulations regarding the
13   identification and reporting of suspicious orders of prescription opioids. The Defendants utilized
14   the internet and other electronic resources to exchange communications, to exchange information
15   regarding prescription opioid sales, and to transmit payments and rebates/chargebacks.
16          772.    The Defendants also communicated by U.S. Mail, by interstate facsimile, and by
17   interstate electronic mail with each other and with various other affiliates, regional offices,
18   regulators, distributors, and other third-party entities in furtherance of the scheme.
19          773.    The mail and wire transmissions described herein were made in furtherance of the
20   Defendants’ scheme and common course of conduct to deceive regulators, the public and the
21   Plaintiff that these Defendants were complying with their obligations under Arizona law to
22   identify and report suspicious orders of prescription opioids all while Defendants were knowingly
23   allowing millions of doses of prescription opioids to divert into the illicit drug market.
24          774.    Many of the precise dates of the fraudulent uses of the U.S. mail and interstate wire
25   facilities have been deliberately hidden by Defendants and cannot be alleged without access to
26   Defendants’ books and records. However, Plaintiff has described the types of, and in some
27   instances, occasions on which the predicate acts of mail and/or wire fraud occurred. They include
                                                     213
            Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 225 of 261




1    thousands of communications to perpetuate and maintain the scheme, including the things and
2    documents described in the preceding paragraphs.
3            775.   The Defendants did not undertake the practices described herein in isolation, but as
4    part of a common scheme. Various other persons, firms, and corporations, including third-party
5    entities and individuals not named as defendants in this Complaint, may have contributed to and/or
6    participated in the scheme with these Defendants in these offenses and have performed acts in
7    furtherance of the scheme to increase revenues, increase market share, and /or minimize the losses
8    for the Defendants.
9            776.   The predicate acts constituted a variety of unlawful activities, each conducted with
10   the common purpose of obtaining significant monies and revenues from the sale of their highly
11   addictive and dangerous drugs.       The predicate acts also had the same or similar results,
12   participants, victims, and methods of commission. The predicate acts were related and not isolated
13   events.
14           777.   The predicate acts all had the purpose of creating the opioid epidemic that
15   substantially injured Plaintiff’s business and property, while simultaneously generating billion-
16   dollar revenue and profits for the Defendants. The predicate acts were committed or caused to be
17   committed by the Defendants through their participation in the False Narrative Enterprise and in
18   furtherance of its fraudulent scheme.
19           778.   As described above, the Defendants were repeatedly warned, fined, and found to be
20   in violation of applicable law and regulations, and yet they persisted. The sheer volume of
21   enforcement actions against the Defendants supports this conclusion that the Defendants operated
22   through a pattern and practice of willfully and intentionally omitting information from their
23   mandatory reports.322
24
25
      322
26       Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep’t of Justice, The
      Drug Enforcement Administration’s Adjudication of Registrant Actions 6 (2014),
27    https://oig.justice.gov/reports/2014/e1403.pdf.
                                                     214
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 226 of 261




1           779.   Each instance of unlawful activity alleged herein was related, had similar purposes,
2    involved the same or similar participants and methods of commission, and had similar results
3    affecting similar victims. The Defendants calculated and intentionally crafted the diversion
4    scheme to increase and maintain profits from unlawful sales of opioids, without regard to the
5    effect such behavior would have on this State, its citizens or the Plaintiff. The Defendants were
6    aware that Plaintiff and the citizens of this State rely on these Defendants to maintain a closed
7    system of manufacturing and distribution to protect against the non-medical diversion and use of
8    their dangerously addictive opioid drugs.
9           780.   By intentionally refusing to report and halt suspicious orders of their prescription
10   opioids, the Defendants engaged in a fraudulent scheme and unlawful course of conduct
11   constituting a pattern of unlawful activity.
12                         WAIVER OF CERTAIN CLAIMS FOR RELIEF
13          781.   Plaintiff expressly disclaims and waives any and all right to recovery, whether
14   financial, injunctive, or equitable, relating to or arising out of the distribution by any person of
15   any product, or the provision of any service, pursuant to McKesson Corporation’s (“McKesson”)
16   Pharmaceutical Prime Vendor Contract (“PPV Contract”)323 with the United States Department
17   of Veteran Affairs. Plaintiff further commits that it will not, in any forum, rely on or raise the PPV
18   Contract in connection with its allegations and/or prosecution in this matter.
19          782.   Plaintiff agrees that should Defendants, present evidence sufficient for the trier of
20   fact to determine that Plaintiff’s injuries were caused, in whole or in part, by the distribution of
21   products or provision of services through the PPV, Defendants are entitled to a reduction of their
22   liability proportionately by the extent to which the trier of fact determines that any injury to
23   Plaintiff was caused by goods or products distributed and/or services provided through the PPV.
24
25   323
        More specifically, Tucson Medical Center expressly disclaims and waives any and all right to
26   recover against the 17% state-wide opioid distribution, 28% southern Arizona opioid distribution
     and, 37.5% opioid distribution within Pima County under the terms and conditions of the PPV
     Contract. See Tucson Medical Center v. Purdue Pharma L.P. et al, No. 4:18-cv-00481, Doc. No.
27   38-1, p. 4, 5 (D. Ariz. Oct. 2, 2018).
                                                      215
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 227 of 261




1
2                                          CLAIMS FOR RELIEF
3                                       FIRST CLAIM FOR RELIEF
4
                  Violation of RICO, A.R.S. § 13-2314.04 – Opioid False Narrative Enterprise
5                                         (Against All Defendants)
6              783.   Tucson Medical Center repeats, realleges, and incorporates by reference the

7    allegations set forth in Paragraphs 1 through 782 of this Complaint, as though fully set forth

8    herein.

9              784.   This Claim for relief alleges violations of A.R.S. § 13-2314.04(A).

10             785.   At all relevant times, Tucson Medical Center was an entity capable of holding legal

11   or beneficial interest in property.

12   I.        THE FALSE NARRATIVE ENTERPRISE

13             786.   Predicate Acts. At all relevant times, Defendants conducted (managed) or

14   participated, directly or indirectly, in the conduct (management) of the False Narrative Enterprise,

15   through a pattern of unlawful activity, by engaging in multiple, repeated, and continuous

16   violations of:

17                    (A)   A.R.S. § 13-2310 (A). Fraudulent Schemes and Artifices: Any person

18                          who, pursuant to a scheme or artifice to defraud, knowingly obtains any

19                          benefit by means of false or fraudulent pretenses, representations, promises

20                          or material omissions is guilty of a class 2 felony. For purposes of this

21                          section, “scheme or artifice to defraud” includes a scheme or artifice to

22                          deprive a person of the intangible right of honest services. A.R.S. § 23-2310

23                          (E). The presumptive sentence in Arizona for a class 2 felony is 5 years.

24                          A.R.S. § 13-702 (D).

25                    (B)   A.R.S. § 13-2311 (A). Fraudulent Schemes and Artifices; Willful

26                          Concealment. Any person who, pursuant to a scheme or artifice to defraud

27                          or deceive, knowingly falsifies, conceals or covers up a material fact by any

                                                      216
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 228 of 261




1                       trick, scheme or device or uses any false writing or document knowing such
2                       writing or document contains any false, fictitious or fraudulent statement or
3                       entry is guilty of a class 5 felony. The presumptive sentence in Arizona for
4                       a class 5 felony is 1.5 years. A.R.S. § 13-702 (D); and
5                 (C)   A.R.S. § 13-3417. Use of Wire Communication or Electronic
6                       Communication in Drug Related Transactions. It is unlawful for a person
7                       to use any wire communication to facilitate the violation of any felony
8                       provision or to conspire to commit any felony provision of chapter 23 of this
9                       title. The presumptive sentence for violation of this statute in Arizona is in
10                      accordance with a class 5 felony, as such, the presumptive sentence is 1.5
11                      years. A.R.S. § 13-702(D). The Defendants, in violation of § 13-3417,
12                      transmitted communications electronically to designated persons for
13                      ostensibly legitimate purposes, but with the actual, unlawful purpose of
14                      asserting false claims through fraud and to engage in an intentional scheme
15                      to defraud Plaintiff, other health care providers, patients and their families
16                      and, in general, the American public; and
17                (D)   A.R.S. § 36-2531. “Prohibited Acts” under the Arizona Controlled
18                      Substances Act. It is unlawful for a person “[t]o furnish false or fraudulent
19                      material information in, or omit any material information from, any
20                      application, report or other document required to be kept or filed under […
21                      Title 36, C]hapter [27] or any record required to be kept by [… Title 36,
22                      C]hapter [27].” Records required to be kept under Chapter 36 include those
23                      enumerated in Title 32, Chapter 18, A.R.S. The presumptive sentence for
24                      violation of this statute in Arizona is in accordance with a class 4 felony, as
25                      such, the presumptive sentence is 2.5 years. A.R.S. § 13-702(D).
26         787.   Defendants’ violations of A.R.S. §§ 2310(A), 2311(A) and 3417 constitute acts of
27   “racketeering” as that term is defined in, A.R.S. §§ 12-2301(D)(4). Specifically, Defendants
                                                  217
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 229 of 261




1    asserted false claims, including false claims asserted through fraud, § 12-2301(D)(4)(xv); and
2    engaged in a scheme or artifice to defraud, § 12-2301(D)(4)(xx)
3           788.   Pattern of Unlawful Activity. At least two unlawful acts as defined in § 13-2301,
4    subsection D, paragraph 4, subsection (b), item (iv), (v), (vi), (vii), (viii), (ix), (x), (xiii), (xv),
5    (xvi), (xviii), (xix), (xx), (xxvi) meet the following requirements: (i) The last act of unlawful
6    activity that is alleged as the basis of the claim occurred with five years of a prior act of unlawful
7    activity; (ii) The unlawful acts that are alleged as the basis of the claim were related to each other
8    or to a common organizing principle, including the affairs of an enterprise. Unlawful acts are
9    related if they have the same purposes, results, participants, victims or methods of commission or
10   otherwise interrelated by distinguishing characteristics; and (iii) The unlawful acts that are alleged
11   as the basis of the claim were continuous or exhibited the threat of being continuous. A.R.S. §§
12   13-2314.04 (T)(3)(a) i-iii. The False Narrative Enterprise committed the following predicate
13   offenses: (xv) Asserting false claims, including false claims asserted through fraud; (xx) A scheme
14   or artifice to defraud.
15          789.   At all relevant times, Defendants, in violation of the above statutes, conducted
16   (managed) or participated, directly or indirectly, in the conduct (management) of the False
17   Narrative Enterprise, through a pattern of unlawful activity, by engaging in multiple, repeated,
18   and continuous violations of Arizona law proscribing fraudulent schemes and the concealment
19   thereof, A.R.S. §§ 13-2310-11, Arizona law proscribing electronic communications in connection
20   with drug transactions, A.R.S. § 13-3417 and Arizona’s Uniform Controlled Substances Act, §
21   36-2501, et seq. The Defendants transmitted electronic communications to designated persons
22   for ostensibly legitimate purposes, but with the actual, unlawful purpose of engaging in an
23   intentional scheme to defraud Plaintiff, other hospitals, health care providers, patients and their
24   families and, in general, the American public.
25          790.   Structure of the False Narrative Enterprise: The False Narrative Enterprise
26   reflected several types of participants, not all of which were complicit, and not all of which are
27   named herein as Defendants:
                                                      218
     Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 230 of 261




1          (A)   Name. For the purpose of this Complaint, the name of the “enterprise” is the
2                False Narrative Enterprise.
3          (B)   Purpose. The purposes of the False Narrative Enterprise were twofold, one
4                lawful and one unlawful; the lawful purpose of the False Narrative Enterprise
5                was to engage in the manufacture and sale of pharmaceutical products in
6                interstate and foreign commerce; the unlawful purpose of the False Narrative
7                Enterprise was in engage in and carry out an intentional scheme to defraud
8                purchasers, including doctors and hospitals, by propagating falsehoods about
9                the safety, benefits, and risks of opioids.
10         (C)   Continuity. The continuity of the False Narrative Enterprise was
11               coterminous with the period of time necessary to defraud Plaintiff,
12               physicians, other healthcare providers, patients and their families, and the
13               American public in general.
14         (D)   Effect on Commerce. During the relevant times, the False Narrative
15               Enterprise was engaged in, and affected, interstate and foreign commerce, as
16               stated in this Complaint.
17         (E)   The Marketing Defendants. The Marketing Defendants are Purdue,
18               Actavis, Cephalon, Janssen, Endo, Insys, and Mallinckrodt. The Marketing
19               Defendants conceptualized and set in motion the falsehoods about opioids
20               that created billions of dollars of artificial demand for these highly addictive
21               and dangerous products.
22         (F)   The Front Groups. The Marketing Defendants used the Front Groups, such
23               as the American Pain Foundation, American Academy of Pain Medicine, the
24               American Pain Society, the Federation of State Medical Boards, the Alliance
25               for Patient Access, the U.S. Pain Foundation, the American Geriatrics
26               Society, and the American Chronic Pain Association, not named as
27               defendants herein and not all of which were fully complicit, to stoke demand
                                             219
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 231 of 261




1                        for opioids by falsely creating the impression of independent third party
2                        authoritative validation of the false claims of the Marketing Defendants.
3                 (G)    The KOLs. The Marketing Defendants used KOLs, such as Dr. Portenoy,
4                        Dr. Webster, Dr. Fine and Dr. Fishman, not named as defendants herein and
5                        who may not have been fully complicit, to provide ostensibly valid, third
6                        party, authoritative validation of the false claims of the Marketing
7                        Defendants.
8                 (H)    The Distributor Defendants. The Distributor Defendants are Cardinal,
9                        AmerisourceBergen; they joined the False Narrative Enterprise with full
10                       awareness and complicity, and acted in concert with the Marketing
11                       Defendants to pool information about vulnerable targets and share the king-
12                       size profits reaped from the sale of opioids to addicts, deliberately ignoring
13                       their legal obligations.
14                (I)    Corrupt Physicians and Pharmacies, a/k/a the Pill Mills. These
15                       participants, although not named as defendants herein, prescribed opioids
16                       illegally and with no basis in legitimate medicine, and dispensed opioids
17                       illegally and in direct violation of their legal obligations
18                (J)    The National Retail Pharmacies. The National Retail Pharmacies, although
19                       not named as defendants herein, are CVS, Safeway, Walgreens, Albertson’s,
20                       Frys and Wal-Mart. Like the Distributor Defendants, they joined the False
21                       Narrative Enterprise with full awareness and complicity, and acted in concert
22                       with the Marketing Defendants to pool information about vulnerable targets
23                       and share the king size profits reaped from the sale of opioids to addicts,
24                       deliberately ignoring their legal obligations.
25         791.   In violation of Section 13-2314.04 of RICO, A.R.S. § 13-2314.04(A), the
26   Defendants, with full knowledge and purpose, conspired to violate Section 13-2314.04 (A) of
27   RICO. The wrongful conduct committed by employees and other agents of the Defendants was
                                                    220
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 232 of 261




1    performed, authorized, requested, commanded, ratified and/or recklessly tolerated by directors
2    and/or high managerial agents of the Defendants. Upon reasonable discovery the names of the
3    directors and high managerial agents who participated will become known.
4    II.       CONSEQUENCES
5              792.   By reason of the above-referenced violations of Section 13-2314.04 (A) RICO,
6    A.R.S. § 13-2314.04(A). Plaintiff was injured in its business or property within A.R.S. §
7    132314.04(A) of RICO, including but not limited to, damages for the costs of opioids which it
8    was induced to purchase that it otherwise would not have, and to recover threefold the damages it
9    sustained as demonstrated at trial, and the cost of the suit, including reasonable attorneys’ fees, as
10   well as such other appropriate relief as this Court deems just and proper.
11
                                       SECOND CLAIM FOR RELIEF
12
                       Violation of Arizona’s Consumer Fraud Act (A.R.S. § 44-1522)
13                                        (Against All Defendants)
14             793.   Plaintiff repeats, realleges, and incorporates by reference the allegations in
15   Paragraphs 1 through 792 of this Complaint, as though fully set forth herein.
16             794.   This cause of action is brought pursuant to Section 44-1522, Arizona Statutes, which
17   is known as Consumer Fraud Act.
18             795.   The act, use or employment of any person of any deception, deceptive or unfair act
19   or practice, fraud, false pretense, misrepresentation, or concealment, suppression or omission of
20   any material fact with the intent that other rely on such concealment, suppression or omission, in
21   connection with the sale or advertisement of any merchandise whether or not any person has in
22   fact been misled, deceived or damaged thereby, is declared to be an unlawful practice. A.R.S. §
23   44-1522(A).
24             796.   The Arizona Consumer Fraud Act is a broad act intended to eliminate unlawful
25   practices. Holeman v. Neils, 803 F.Supp. 237, 242 (D. Ariz. 1992). The act further provides that
26   it be construed consistent with the Federal Trade Commission Act, 15 U.S.C.A. § 55(a)(1), which
27   states:

                                                       221
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 233 of 261




1                  The term “false advertisement” means an advertisement, other than labeling,
2                  which is misleading in a material respect; and in determining whether any
                   advertisement is misleading, there shall be taken into account (among other
3                  things) not only the representations made or suggested by statement, word,
                   design, device, sound, or any combination thereof, but also the extent to
4
                   which the advertisement fails to reveal facts material in light of such
5                  representations or material with respect to consequences which may result
                   from the use of the commodity to consequences which may result from the
6                  use of the commodity to which the advertisement related under the conditions
7                  prescribed in said advertisement, or such conditions as are customary or
                   usual. No advertisement of a drug shall be deemed false if it is disseminated
8                  only to members of the medical profession, contains no false representation
                   of material fact, and includes, or is accompanied in each instance by truthful
9
                   disclosure of, the formula showing quantitatively each ingredient of such
10                 drug.
11          797.   “The term ‘deceptive’ has been interpreted to include representations that have a
12   ‘tendency and capacity’ to convey misleading impressions to consumers even though
13   interpretations that would not be misleading also are possible. The meaning and impression are to
14   be taken from all that is reasonably implied, not just from what is said, and in evaluating the
15   representations, the test is whether the least sophisticated reader would be misled.” Madsen v.
16   Western American Mortg. Co., 694 P.2d 1228, 1232 (Az.Ct.App. 1985) (internal quotations
17   omitted).
18          798.   Tucson Medical Center qualifies as a “person” within the meaning of Arizona
19   Statute 44-1521(6).
20          799.   All Defendants qualify as “person[s]” under A.R.S. § 44-1521(6), and committed
21   acts of deception and unfair practices in their sale and advertisements.
22          800.   Defendants engaged in deception, deceptive or unfair acts or practices, fraud, false
23   pretense, false promise, misrepresentation, or concealment, suppression or omission of material
24   facts with the intent that others rely upon such concealment, suppression or omission, in
25   connection with the sale or advertisement of prescription drugs in violations of the Arizona
26   Consumer Fraud Act, A.R.S. § 44-1522(A).
27
                                                    222
             Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 234 of 261




1             801.   During the relevant period and as detailed further herein, the Marketing Defendants
2    have each engaged in unfair and deceptive acts or practices in commerce in violation of the
3    Arizona Consumer Fraud statute by actively promoting and marketing the use of opioids for
4    indications not federally approved, circulating false and misleading information concerning
5    opioids’ safety and efficacy, and downplaying or omitting the risk of addiction arising from their
6    use.
7             802.   Each of the Defendants have engaged in unfair and/or deceptive trade practices by
8    omitting the material fact of its failure to design and operate a system to disclose suspicious orders
9    of controlled substances, as well as by failing to actually disclose such suspicious orders, as
10   required Arizona’s Uniform Controlled Substances Act, A.R.S. § 36-2501, et seq., Arizona rules
11   A.A.C. R4-23-604 and A.A.C. R4-26-605, and laws incorporated therein.
12            803.   Defendants’ unfair or deceptive acts or practices in violation of the Arizona
13   Consumer Fraud Act offend Arizona’s public policy, are immoral, unethical324, oppressive and
14   unscrupulous, as well as malicious, wanton and manifesting of ill will, and they caused substantial
15   injury to Plaintiff. Plaintiff risks irreparable injury as a result of the Marketing and Distributor
16   Defendants’, and their agents’, acts, misrepresentations and omissions in violation of the Arizona
17   Consumer Fraud Act, and these violations present a continuing risk to Plaintiff, as well as to the
18   general public.
19            804.   As a direct and proximate result of Defendants’ violations of the Arizona Consumer
20   Fraud Act, Plaintiff has suffered and continues to suffer injury-in-fact and actual damages.
21            805.   Defendants violated the Arizona Consumer Fraud Act because they engaged in false
22   or misleading statements about the efficacy and safety of opioid pharmaceuticals.
23            806.   Defendants, individually and acting through their employees and agents, and in
24   concert with each other, knowingly made misrepresentations, omissions, or suppressed material
25
26
27   324
           A.R.S. § 32-1901.01(A)(26)
                                                      223
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 235 of 261




1    facts to Plaintiff with the intent induce it to purchase, administer, and consume opioids as set forth
2    in detail above.
3           807.   Defendants knew at the time that they made their misrepresentations and omissions
4    that they were false and/or misleading.
5           808.   Defendants intended that Plaintiff, physicians, patients, and/or others would rely on
6    their misrepresentations and omissions.
7           809.   Plaintiff, physicians, patients, and/or others reasonably relied upon Defendants’
8    misrepresentations and omissions.
9           810.   Plaintiff would not have purchased the quantity of opioids it had from Defendants
10   had it known the truth about Defendants’ misrepresentations and omissions.
11          811.   In the alternate, the Defendants recklessly disregarded the falsity of their
12   representations regarding opioids.
13          812.   By reason of their reliance on Defendants’ misrepresentations and omissions of
14   material fact, Plaintiff, physicians, patients, and/or others suffered actual pecuniary damage.
15          813.   Defendants’ conduct was willful, wanton, and malicious and was directed at the
16   public generally.
17          814.   Plaintiff is entitled to recover damages caused by Defendants’ fraud in an amount
18   to be determined at trial.
19
                                      THIRD CLAIM FOR RELIEF
20
                                                Negligence
21                                        (Against All Defendants)
22          815.   Plaintiff repeats, realleges, and incorporates by reference the allegations set forth in

23   Paragraphs 1 through 814 of this Complaint, as though fully set forth herein.

24          816.   To establish actionable negligence, one must show in addition to the existence of a

25   duty, a breach of that duty, and loss or damage caused by the breach, and actual loss or damage

26   to another. All such essential elements exist here.

27
                                                      224
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 236 of 261




1              817.   Each Defendant had a duty to exercise reasonable care in the manufacturing,
2    marketing, selling, and distributing of highly dangerous opioid drugs.
3              818.   Each Defendant breached its aforesaid duties by its conduct previously specified
4    herein.
5              819.   As a proximate result, Defendants have caused Plaintiff’s injury related to the
6    treatment of opioid-related conditions. Plaintiff has incurred massive costs by providing
7    uncompensated care as a result of opioid-related conditions.
8              820.   Each Defendant owed its aforesaid duties to Plaintiff because the injuries alleged
9    herein were foreseeable by the Defendants.
10             821.   The injuries to Plaintiff would not have happened in the ordinary course of events
11   had Defendants used due care commensurate to the dangers involved in the manufacture,
12   marketing, sale and distribution of opioids.
13             822.   Plaintiff seeks compensatory damages for its monetary losses previously specified
14   herein, plus interest and the costs of this action.
15
                                       FOURTH CLAIM FOR RELIEF
16
                                             Wanton Negligence
17                                         (Against All Defendants)
18             823.   Plaintiff repeats, realleges, and incorporates by reference the allegations set forth in

19   Paragraphs 1 through 822 of this Complaint, as though fully set forth herein.

20             824.   Defendants conducted themselves with reckless indifference to the consequences of

21   their acts and omissions, in that they were conscious of their conduct and were aware, from their

22   knowledge of existing circumstances and conditions, that their conduct would inevitably or most

23   probably result in injury to others, specifically hospitals such as Tucson Medical Center, which

24   would be subjected to providing unreimbursed healthcare treatment to patients with opioid

25   conditions.

26             825.   As a proximate result of Defendants’ wanton negligence, Plaintiff was monetarily

27   damaged as aforesaid.

                                                        225
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 237 of 261




1           826.   Plaintiff seeks compensatory and punitive damages, plus the costs of this action.
2                                     FIFTH CLAIM FOR RELIEF
3                                           Negligence Per Se
                                         (Against All Defendants)
4
            827.   Plaintiff repeats, realleges, and incorporates by reference the allegations set forth in
5
     Paragraphs 1 through 826 of this Complaint, as though fully set forth herein.
6
            828.   Defendants violated requirements of Arizona’s Uniform Controlled Substance Act,
7
     A.R.S. § 36-2501, et seq., by knowingly or intentionally failing to institute adequate controls of
8
     the distribution of controlled substances and, furnishing false or fraudulent information in, and/or
9
     omitting material information from documents filed with the government.
10
            829.   Defendants have a duty to comply with the regulations of A.R.S. § 44-1522 and
11
     A.R.S. § 36-2501, et seq.
12
            830.   Failure to comply with the Arizona statutory and common law obligations
13
     constitutes negligence per se.
14
            831.   Defendants failed to comply with the Arizona Consumer Fraud Act and other
15
     Arizona laws.
16
            832.   Defendants have failed to provide effective controls and procedures to guard against
17
     diversion of controlled substances in contravention of Arizona law.
18
            833.   Defendants have willfully turned a blind eye towards the actual facts by regularly
19
     distributing large quantities of controlled substances to retailers and dispensers who are serving a
20
     customer base comprised of individuals who are themselves abusing and/or dealing prescription
21
     medications, many of whom are addicted and all of whom can reasonably be expected to become
22
     addicted.
23
            834.   Defendants negligently acted with others by dispensing controlled substances for
24
     illegitimate medical purposes, operating bogus pain clinics which do little more than provide
25
     prescriptions for controlled substances and thereby creating and continuing addictions to
26
     prescription medications in Arizona.
27
                                                     226
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 238 of 261




1           835.    Defendants have, by their acts and omissions, proximately caused and substantially
2    contributed to damages to Tucson Medical Center by violating Arizona law, by creating
3    conditions which contribute to the violations of Arizona laws by others, and by their negligent
4    and/or reckless disregard of the customs, standards and practices within their own industry.
5           836.    Plaintiff has suffered and will continue to suffer enormous damages as the
6    proximate result of the failure by Defendants to comply with Arizona law.
7           837.    Defendants’ acts and omissions imposed an unreasonable risk of harm to others
8    separately and/or combined with the negligent and/or criminal acts of third parties.
9           838.    Plaintiff is within the class of persons the Arizona Consumer Fraud Act and the
10   Arizona Board of Pharmacy rules were intended to protect.
11          839.    The harm that has occurred is the type of harm that the Arizona Consumer Fraud
12   Act, the Arizona Board of Pharmacy rules were intended to guard against.
13          840.    Defendants breached their duty by failing to take any action to prevent or reduce the
14   distribution of the opioids.
15          841.    As a direct and proximate result of Defendants’ negligence per se, Tucson Medical
16   Center has suffered and continues to suffer injury, including but not limited to incurring excessive
17   costs related to diagnosis, treatment, and cure of addiction or risk of addiction to opioids.
18          842.    Defendants were negligent in failing to monitor and guard against third-party
19   misconduct and participated and enabled such misconduct.
20          843.    Defendants were negligent in failing to monitor against diversion of opioid pain
21   medications.
22          844.    Defendants’ violations constitute negligence per se.
23          845.    Plaintiff is entitled to recover damages caused by Defendants’ fraud in an amount
24   to be determined at trial.
25                                    SIXTH CLAIM FOR RELIEF
26
                                          Negligent Marketing
27                                   (Against Marketing Defendants)

                                                     227
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 239 of 261




1           846.   Plaintiff repeats, realleges, and incorporates by reference the allegations set forth in
2    Paragraphs 1 through 845 of this Complaint, as though fully set forth herein
3           847.   Defendants had a duty to exercise reasonable care in the marketing of opioids.
4           848.   Defendants were aware of the potentially dangerous situation involving opioids.
5           849.   Defendants marketed opioids in an improper manner by:
6                  a.    Overstating the benefits of chronic opioid therapy, promising improvement
                         in patients’ function and quality of life, and failing to disclose the lack of
7                        evidence supporting long-term use;
8
                   b.     Trivializing or obscuring opioids’ serious risks and adverse outcomes,
9                         including the risk of addiction, overdose and death;
10
                   c.     Overstating opioids’ superiority compared with other treatments, such as
11                        other non-opioid analgesics, physical therapy, and other alternatives;
12
                   d.     Mischaracterizing the difficulty of withdrawal from opioids and the
13                        prevalence of withdrawal symptoms;
14
                   e.     Marketing opioids for indications and benefits that were outside of the
15                        opioids’ labels and not supported by substantial evidence.
16
            850.   It was Defendants’ marketing – and not any medical breakthrough – that
17
     rationalized prescribing opioids for chronic pain and opened the floodgates of opioid use and
18
     abuse. The result has been catastrophic.
19
            851.   Defendants disseminated many of their false, misleading, imbalanced, and
20
     unsupported statements indirectly, through KOLs and Front Groups, and in unbranded marketing
21
     materials. These KOLs and Front Groups were important elements of Defendants’ marketing
22
     plans, which specifically contemplated their use, because they seemed independent and therefore
23
     outside FDA oversight. Through unbranded materials, Defendants, with their own knowledge of
24
     the risks, benefits and advantages of opioids, presented information and instructions concerning
25
     opioids generally that were contrary to, or at best, inconsistent with information and instructions
26
27
                                                     228
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 240 of 261




1    listed on Defendants’ branded marketing materials and drug labels. Defendants did so knowing
2    that unbranded materials typically are not submitted to or reviewed by the FDA.
3           852.   Defendants also marketed opioids through the following vehicles: (a) KOLs, who
4    could be counted upon to write favorable journal articles and deliver supportive CMEs; (b) a body
5    of biased and unsupported scientific literature; (c) treatment guidelines; (d) CMEs; (e) unbranded
6    patient education materials; and (f) Front Group patient-advocacy and professional organizations,
7    which exercised their influence both directly and through Defendant-controlled KOLs who served
8    in leadership roles in those organizations.
9           853.   Defendants knew or should have known that opioids were unreasonably dangerous
10   and could cause addiction.
11          854.   Defendants have a duty to exercise reasonable care in the distribution, promotion
12   and marketing or opioids.
13          855.   Defendants breached their duty by failing to take any action to prevent or reduce the
14   unlawful distribution of opioids.
15          856.   Defendants’ marketing was a factor for physicians, patients, and others to prescribe
16   or purchase opioids.
17          857.   As a direct and proximate result of Defendants’ negligence, Plaintiff has suffered
18   and continues to suffer injury, including but not limited to incurring excessive costs related to
19   diagnosis, treatment, and care of addiction or risk of addiction to opioids.
20          858.   Plaintiff is entitled to recover damages caused by Defendants’ negligence in an
21   amount to be determined at trial.
22                                  SEVENTH CLAIM FOR RELIEF
23
                                          Negligent Distribution
24                                       (Against All Defendants)
25          859.   Plaintiff repeats, realleges, and incorporates by reference the allegations set forth in

26   Paragraphs 1 through 858 of this Complaint, as though fully set forth herein.

27
                                                     229
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 241 of 261




1           860.      Defendants had a duty not to breach the standard of care established under Arizona
2    law and its implementing regulations, and to exercise reasonable care in the distribution of
3    opioids.
4           861.      Defendants were aware of the potentially dangerous situation involving opioids.
5           862.      Defendants distributed opioids in an improper manner by:
6                    a.      Distributing and selling opioids in ways that facilitated and encouraged their
                             flow into the illegal, secondary market;
7
8                    b.      Distributing and selling opioids without maintaining effective controls
                             against diversion;
9
10                   c.      Choosing not to, or failing to, effectively monitor for suspicious orders;
11
                     d.     Choosing not to, or failing to, report suspicious orders;
12
                     e.     Choosing not to, or failing to stop or suspend shipments of suspicious orders;
13                          and
14
                     f.      Distributing and selling opioids prescribed by “pill mills” when Defendants
15                           knew or should have known the opioids were being prescribed by “pill
16                           mills.”

17          863.      Defendants’ negligent breach of their duties resulted in foreseeable harm and injury

18   to Plaintiff.

19          864.      As a direct and proximate result of Defendants’ negligence, Plaintiff suffered and

20   will continue to suffer damages including costs related to uncompensated care and other costs

21   related to the distribution of opioids which never should have been sold.

22          865.      Plaintiff is entitled to recover damages caused by Defendants’ negligence in an

23   amount to be determined at trial.

24                                     EIGHTH CLAIM FOR RELIEF

25                                                Nuisance
                                           (Against All Defendants)
26
27
                                                       230
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 242 of 261




1           866.   Plaintiff repeats, realleges, and incorporates by reference the allegations set forth in
2    Paragraphs 1 through 865 of this Complaint, as though fully set forth herein.
3           867.   The nuisance is the over-saturation of opioids in the patient population of Plaintiff
4    and in the geographic area served by Plaintiff for illegitimate purposes, as well as the adverse
5    social, economic, and human health outcomes associated with widespread illegal opioid use.
6           868.   Defendants, individually and acting through their employees and agents, through
7    fraudulent and deceptive marketing and other fraudulent schemes as described herein, created and
8    maintained the opioid epidemic in Plaintiff’s community, which is harmful and disruptive to and
9    substantially and unreasonable annoys, injuriously affects, endangers, and interferes with the
10   safety, health, morals, comfort, and general welfare of the public.
11          869.   Defendants’ nuisance-causing activities include selling or facilitating the sale of
12   prescription opioids to the patients of Plaintiff, as well as to unintended users, including children,
13   people at risk of overdose or suicide, and criminals.
14          870.   Defendants’ nuisance-causing activities also include failing to implement effective
15   controls and procedures in their supply chains to guard against theft, diversion and misuse of
16   controlled substances, and their failure to adequately design and operate a system to detect, halt
17   and report suspicious orders of controlled substances.
18          871.   Defendants’ activities unreasonably interfere with the economic rights of Plaintiff.
19          872.   The Defendants’ interference with these rights of Plaintiff is unreasonable because
20   it:
21                 a.     Has harmed and will continue to harm the public health services of and
                          public peace of Tucson Medical Center;
22
                   b.     Has harmed and will continue to harm the communities and neighborhoods
23
                          which Plaintiff serves;
24
                   c.     Is proscribed by statutes and regulation, including the consumer protection
25                        statute;
26
                   d.     Is of a continuing nature and it has produced long-lasting effects;
27
                                                      231
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 243 of 261




1                  e.      Defendants have reason to know their conduct has a significant effect upon
2                          Plaintiff; and

3                  f.      Has inflicted substantial costs on Plaintiff.
4
            873.   The nuisance undermines public health, quality of life, and safety. It has resulted in
5
     high rates of addiction, overdoses, dysfunction, and despair within families and entire
6
     communities. It has created a public health crisis.
7
            874.   The resources of Plaintiff are being unreasonably consumed in efforts to address the
8
     prescription drug abuse epidemic, thereby eliminating available resources needed in other health
9
     care areas.
10
            875.   Defendants’ nuisance-causing activities are not outweighed by the utility of
11
     Defendants’ behavior. In fact, their behavior is illegal and has no social utility whatsoever. There
12
     is no legitimately recognized societal interest in facilitating widespread opioid addiction and
13
     failing to identify, halt, and report suspicious opioid transactions.
14
            876.   Defendants knew of the public health hazard their conduct would create. It was
15
     foreseeable to Defendants that their conduct would unreasonably interfere with the ordinary
16
     comfort, use, and enjoyment of residents within the State of Arizona.
17
            877.   Defendants’ conduct is unreasonable, intentional, unlawful, reckless, or negligent.
18
            878.   At all times, all Defendants possessed the right and ability to control the nuisance
19
     causing outflow of opioids from pharmacy locations or other points of sale. Distributor
20
     Defendants had the power to shut off the supply of illicit opioids to Plaintiff and in the geographic
21
     area served by Plaintiff.
22
            879.   As a direct and proximate result of the nuisance, Plaintiff has sustained economic
23
     harm by spending a substantial amount of money trying to remedy the harms caused by
24
     Defendants' nuisance-causing activity, including, but not limited to, costs of hospital services and
25
     healthcare. In short, the Defendants created a mess, leaving it to the Plaintiff and other hospitals
26
     the costs of cleaning it up. This is a classic nuisance.
27
                                                      232
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 244 of 261




1           880.   As a result of Defendants’ actions, Plaintiff has suffered a special injury, different
2    from that suffered by the public at large by individual users and by governmental entities, namely
3    that Plaintiff has provided uncompensated care for patients suffering from opioid-related
4    conditions.
5           881.   The public nuisance – i.e. the opioid epidemic – created, perpetuated, and
6    maintained by Defendants can be abated and further recurrence of such harm and inconvenience
7    can be abated.
8           882.   Defendants should be required to pay the expenses Plaintiff has incurred or will
9    incur in the future to fully abate the nuisance.
10          883.   Therefore, Plaintiff demands judgment in its favor against the Defendants for
11   injunctive relief, abatement of the public nuisance, and for damages in an amount to be determined
12   by a jury, together with all cost of this action, including prejudgment interest, post-judgment
13   interest, costs and expenses, attorney fees, and such other relief as this Court deems just and
14   equitable.
15                                     NINTH CLAIM FOR RELIEF
16
                                            Unjust Enrichment
17                                        (Against All Defendants)
18          884.   Plaintiff repeats, realleges, and incorporates by reference the allegations set forth in

19   Paragraphs 1 through 883 of this Complaint, as though fully set forth herein.

20          885.   Plaintiff provided unreimbursed healthcare treatment to patients with opioid

21   conditions that Defendants are responsible for creating. Plaintiff thereby conferred a benefit on

22   Defendants because Defendants should bear the expense of treating these patients’ opioid

23   conditions. This is because Defendants created the opioid epidemic and the patients’ opioid

24   conditions, as described above.

25          886.   Defendants appreciated and knew of this benefit because they knew their opioid

26   promotional and marketing policies would cause, and in fact caused, hospitals throughout the

27
                                                        233
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 245 of 261




1    United States to provide unreimbursed healthcare treatment to patients with opioid conditions that
2    Defendants were responsible for creating.
3           887.   The circumstances under which Defendants accepted or retained the benefit,
4    described above, were such as to make it inequitable for Defendants to retain the benefit without
5    payment of its value.
6           888.   As described above, the benefit was received and retained under such circumstances
7    that it would be inequitable and unconscionable to permit Defendants to avoid payment therefor.
8           889.   Defendants have therefore been unjustly enriched.
9           890.   By reason of the foregoing, Defendants must disgorge their unjustly acquired profits
10   and other monetary benefits resulting from its unlawful conduct and provide restitution to the
11   Plaintiff.
12                                   TENTH CLAIM FOR RELIEF
13
                                         FRAUD AND DECEIT
14                                      (Against All Defendants)
15          891.   Plaintiff repeats, realleges and incorporates by reference the allegations set forth in
16   Paragraphs 1 through 890 of this Complaint, as though fully set forth herein.
17          892.   As alleged herein, Defendants violated their duty not to actively deceive by
18   intentionally and unlawfully making knowingly false statements, and by intentionally and
19   unlawfully omitting and/or concealing information.
20          893.   Defendants made misrepresentations and failed to disclose material facts to
21   physicians and consumers throughout Arizona and the United States, to induce the physicians to
22   prescribe and administer, and consumers to purchase and consume, opioids as set forth herein.
23          894.   Specifically, the Marketing Defendants’ knowingly deceptions during the relevant
24   period, which were intended to induce reliance, include but are not limited to:
25                 a.     Marketing Defendants’ misrepresentations overstating the benefits of,
                          and evidence for, the use of opioids in chronic pain;
26
27
                                                     234
     Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 246 of 261




1          b.    Marketing Defendants’ misrepresentations that the risks of long-term
2                opioid use, especially the risk of addiction, were overblown;

3          c.    Marketing Defendants’ misrepresentations that opioid doses can be
                 safely and effectively increased until pain relief is achieved;
4
5          d.    Marketing Defendants’ misrepresentations that signs of addiction
                 were “pseudoaddiction” and thus reflected undertreated pain, which
6                should be responded to with more opioids;
7
           e.    Marketing Defendants misrepresentations that screening tools
8                effectively prevent addiction;
9
           f.    Marketing Defendants; misrepresentations          concerning    the
10               comparative risks of NSAIDs and opioids;

11         g.    Marketing Defendants’ misrepresentations that opioids differ from
12               NSAIDs in that opioids have no ceiling dose;

13         h.    Marketing Defendants’ misrepresentations that evidence supports the
                 long-term use of opioids for chronic pain;
14
15         i.    Marketing Defendants’ misrepresentations that chronic opioid
                 therapy would improve patients’ function and quality of life;
16
17         j.    Marketing Defendants’ false portrayal of their efforts and/or
                 commitment to rein in the diversion and abuse of opioids;
18
           k.    Marketing Defendants’ misrepresentations that withdrawal is easily
19               managed;
20
           l.    Purdue’s and Endo’s misrepresentations that alleged abuse-deterrent
21               opioids reduce tampering and abuse;
22
           m.    Purdue’s misrepresentations that OxyContin provides a full 12 hours
23               of pain relief;
24         n.    Purdue’s misrepresentations that it cooperates with and supports
25               efforts to prevent opioid abuse and diversion;

26
27
                                          235
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 247 of 261




1                  o.     Mallinckrodt’s misrepresentations that it meets or exceeds legal
2                         requirements for controlling against diversion of controlled
                          substances it has been entrusted to handle;
3
                   p.     Insys’s misrepresentations that Subsys was appropriate for treatment
4
                          of non-cancer pain and its failure to disclose that Subsys was not
5                         approved for such use;
6                  q.     Insys’s misrepresentations to third-party payors to secure approval for
7                         coverage;

8                  r.     Insys’s use of speaker bureaus to disguise kickbacks to prescribers;
9
                   s.     Teva’s misrepresentations that Actiq and Fentora were appropriate for
10                        treatment of non-cancer pain and its failure to disclose that Actiq and
                          Fentora were not approved for such use;
11
12                 t.     Cephalon’s unsubstantiated claims that Actiq and Fentora were
                          appropriate for treatment of non-cancer pain;
13
                   u.     Marketing Defendants’ use of front groups to misrepresent that the
14                        deceptive statements from the sources described in this Complaint
15                        came from objective, independent sources;

16                 v.     Marketing Defendants’ creation of a body of deceptive, misleading
17                        and unsupported medical and popular literature, advertisements,
                          training materials, and speaker presentations about opioids that (i)
18                        understated the risks and overstated the benefits of long-term use; (ii)
                          appeared to be the result of independent, objective research; and (iii)
19                        was thus more likely to be relied upon by physicians, patients, and
20                        payors; and,

21                 w.     Such other misrepresentations and deceptions outlined above.
22
         895.      By engaging in the acts and practices alleged herein, Marketing Defendants,
23
     in the relevant time period, with the intent that others rely on their omissions or suppression
24
25   of information, omitted material facts that Marketing Defendants had a duty to disclose by

26   virtue of these Defendants’ other representations, including but not limited to:
27
                                                      236
     Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 248 of 261




1          a.    Opioids are highly addictive and may result in overdose or
2                death;

3          b.    No credible scientific evidence supports the use of screening
                 tools as a strategy for reducing abuse or diversion;
4
5          c.    High dose opioids subject the user to greater risks of addiction,
                 other injury, and/or death;
6
7          d.    Opioids present the risks of hyperalgesia, hormonal
                 dysfunction, decline in immune function, mental clouding,
8                confusion, dizziness, increased falls and fractures in the
                 elderly, neonatal abstinence syndrome, and potentially fatal
9
                 interactions with alcohol or benzodiazepines; these omissions
10               were made while Defendants exaggerated the risks of
                 competing products such as NSAIDs;
11
12         e.    Claims regarding the benefits of chronic opioid therapy lacked
                 scientific support or were contrary to the scientific evidence;
13
           f.    Purdue’s 12-hour OxyContin fails to last a full twelve hours in
14               many patients;
15
           g.    Purdue and Endo’s abuse-deterrent formulations are not
16               designed to address, and have no effect on, the common route
17               of abuse (oral), can be defeated with relative ease, and may
                 increase overall abuse;
18
           h.    Marketing Defendants’ failure to report suspicious prescribers
19               and/or orders;
20
           i.    Insys’s use of kickback and insurance fraud schemes;
21
22         j.    Insys’s failure to disclose that Subsys was not approved for
                 non-cancer pain;
23
           k.    Cephalon’s failure to disclose that Actiq and Fentora were not
24               approved for non-cancer pain;
25
           l.    Marketing Defendants’ failure to disclose their financial ties to
26               and role in connection with KOLs, front groups, and deceptive
                 literature and materials, as more fully described above; and
27
                                           237
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 249 of 261




1
2                  m.     Such other omissions and concealments as described above in
                          this Complaint.
3
4           896.   In each of the circumstances described inter alia the foregoing paragraph,
5    Marketing Defendants knew that their failure to disclose rendered their prior representations
6    untrue or misleading.
7           897.   In addition, and independently, Marketing Defendants had a duty not to deceive
8    Plaintiff because Defendants had in their possession unique material knowledge that was
9    unknown, and not knowable, to Plaintiff, its agents, its community, physicians, and the public.
10          898.   Marketing Defendants intended and had reason to expect under the operative
11   circumstances that Plaintiff, its agents, its community, physicians, and persons on whom Plaintiff
12   and its agents relied would be deceived by Defendants’ statements, concealments, and conduct as
13   alleged herein and that Plaintiff would act or fail to act in reasonable reliance thereon.
14          899.   Marketing Defendants intended that Plaintiff, its agents, its community, physicians,
15   and persons on whom Plaintiff and its agents relied would rely on these Defendants’
16   misrepresentations and omissions; Defendants intended and knew that this reasonable and rightful
17   reliance would be induced by these Defendants’ misrepresentations and omissions; and,
18   Defendants intended and knew that such reliance would cause Plaintiff to suffer loss.
19          900.   The Marketing Defendants were not alone in this, the Distributor Defendants were
20   also knowingly deceptive during the relevant period, and their deception was intended to induce
21   reliance. These deceptions include but are not limited to:
22
                   a.     Acknowledgment of the Distributor Defendants by and through their front
23                        group, the HDMA, that distributors are at the center of a sophisticated supply
                          chain and therefore, are uniquely situated to perform due diligence in order
24                        to help support the security of the controlled substances they deliver to their
25                        customers;

26                 b.     Acknowledgment of the Distributor Defendants that because of their unique
                          position within the “closed” system, they were to act as the first line of
27
                                                     238
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 250 of 261




1                         defense in the movement of legal pharmaceutical controlled substances from
2                         legitimate channels into the illicit market;

3                  c.     Cardinal Health claims to “lead [its] industry in anti-diversion strategies to
                          help prevent opioids from being diverted for misuse or abuse;”
4
5                  d.     AmerisourceBergen took a same position as its counterpart within the
                          industry and stated that it was “work[ing] diligently to combat diversion and
6                         [is] working closely with regulatory agencies and other partners in
7                         pharmaceutical and healthcare to help find solutions that will support
                          appropriate access while limiting misuse of controlled substances;”
8
                   e.     More holistically, Distributor Defendants misrepresented that not only do its
9
                          members (Distributor Defendants) have statutory and regulatory
10                        responsibilities to guard against diversion of controlled prescription drugs,
                          but undertake such efforts as responsible members of society;
11
12                 f.     Such other omissions or concealments as described above in this Complaint.

13       901.      By engaging in the acts and practices alleged herein, Distributor Defendants,
14
     in the relevant time period, with the intent that others rely on their omissions or suppression
15
     of information, omitted material facts that Distributor Defendants had a duty to disclose by
16
17   virtue of these Defendants’ other representations, including but not limited to:

18                 a.     There being no legitimate medical purpose for the copious amounts of
                          opioids shipped into and around Plaintiff’s community;
19
20                 b.     That they failed to report suspicious orders;

21                 c.     That they failed to maintain effective controls against diversion of
22                        particular controlled substances into other than legitimate medical
                          scientific and industrial channels by sales to certain customers;
23
                   d.     That they failed to prevent against diversion from legitimate to non-
24                        legitimate channels;
25
                   e.     That they failed to conduct meaningful due diligence to ensure that
26                        controlled substances were not diverted into other than legitimate channels;
27
                                                      239
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 251 of 261




1                  f.     That they failed to keep and maintain accurate records of Schedule II – V
2                         controlled substances; and

3                  g.     Such other omissions or concealments as alleged above in this Complaint.
4
            902.   Distributor Defendants intended and had reason to expect under the operative
5
     circumstances that Plaintiff, its agents, community, physicians, and persons on whom Plaintiff
6
     relied would be deceived by Defendants’ statements, concealments, and conduct as alleged herein
7
     and that Plaintiff would act or fail to act in reasonable reliance thereon.
8
            903.   Distributor Defendants intended that Plaintiff, its agents, community, physicians,
9
     and persons on whom Plaintiff and its agents relied would rely on these Defendants’
10
     misrepresentations and omissions; Defendants intended and knew that this reasonable and rightful
11
     reliance would be induced by these Defendants’ misrepresentations and omissions; and,
12
     Defendants intended and knew that such reliance would cause Plaintiff to suffer loss.
13
            904.   Plaintiff rightfully, reasonably, and justifiably relied on Marketing Defendants’
14
     representations and/or concealments, both directly and indirectly. As the Marketing Defendants
15
     knew or should have known Plaintiff was directly and proximately injured as a result of this
16
     reliance, Plaintiff’s injuries were directly and proximately caused by this reliance.
17
            905.   As a result of these representations and/or omissions, Plaintiff proceeded under the
18
     misapprehension that the opioid crisis was simply a result of conduct by persons other than
19
     Defendants. As a consequence, these Defendants prevented Plaintiff from a more timely and
20
     effective response to the opioid epidemic.
21
            906.   Plaintiff would not have purchased the quantity of opioids it had from Defendants
22
     had it known the truth about Defendants’ false representations and omissions.
23
            907.   Defendants’ false representations and omissions were material and were made and
24
     omitted intentionally and recklessly.
25
            908.   Defendants’ misconduct alleged in this case is ongoing and persistent.
26
27
                                                      240
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 252 of 261




1           909.   Defendants’ misconduct alleged in this case does not concern a discrete event or
2    discrete emergency of the sort Plaintiff would reasonably expect to occur and is not part of the
3    normal and expected costs of a hospital’s healthcare services. Plaintiff alleges wrongful acts which
4    are neither discrete nor of the sort a hospital can reasonably expect.
5           910.   Plaintiff has incurred expenditures for special programs over and above ordinary
6    hospital healthcare services.
7           911.   These Defendants’ conduct was accompanied by wanton and willful disregard of
8    person who foreseeably might be harmed by their acts and omissions.
9           912.   Defendants acted with actual malice because Defendants acted with a conscious
10   disregard for the rights and safety of other persons, and said actions had a great probability of
11   causing substantial harm.
12          913.   Plaintiff has suffered monetary damages as aforesaid. As such Plaintiff seeks all
13   legal and equitable relief as allowed by law, including inter alia injunctive relief, restitution,
14   disgorgement of profits, compensatory and punitive damages, and all damages allowed by law to
15   be paid by the Defendants. Attorney fees and costs, and pre- and post-judgment interest.
16                                   ELEVENTH CLAIM FOR RELIEF
17
                     Civil Conspiracy to Commit Fraud and Maintain a Nuisance
18                                        (Against All Defendants)

19          914.   Plaintiff repeats, realleges and incorporates by reference the allegations set forth in
20   Paragraphs 1 through 913 of this Complaint, as though fully set forth herein.
21          915.   “For a civil conspiracy to occur two or more people must agree to accomplish an
22   unlawful purpose or to accomplish a lawful object by unlawful means, causing damages.” Baker
23   v. Stewart Title & Trust of Phoenix, 5 P.3d 249, 256 (Ariz. App. Ct. 2000). “In short, liability for
24   civil conspiracy requires that two or more individuals agree and thereupon accomplish ‘an
25   underlying tort which the alleged conspirators agreed to commit.’” Wells Fargo Bank v. Arizona
26   Laborers, Teamsters and Cement Masons Local No. 395 Pension Trust Fund, 38 P.3d 12, 36
27   (Ariz. 2002) (quoting Baker, 5 P.3d at 259).
                                                     241
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 253 of 261




1           916.     Conspirators are liable for any tortious act, even unknown, committed in furtherance
2    of the conspiracy, including acts not personally committed. Baker, 5 P.3d at 256.
3           917.     Defendants engaged in a civil conspiracy in their unlawful marketing of opioids
4    and/or distribution of opioids in Arizona and Plaintiff’s community.
5           918.     Defendants engaged in a civil conspiracy, in conjunction with their unlawful
6    marketing of opioids and/or distribution of opioids into Arizona and Plaintiff’s community, to (1)
7    commit fraud and misrepresentation, and (2) maintain a public nuisance.
8           919.     Defendants each conspired with various KOLs and Front Groups to commit
9    unlawful or lawful acts in an unlawful manner. Defendants and the various KOLs and Front
10   Groups with which each of them was allied, knowingly and voluntarily agreed to engage in unfair
11   and deceptive practices to promote and distribute opioids for the treatment of chronic pain by
12   making    and     disseminating    false,   unsubstantiated,   and   misleading   statements    and
13   misrepresentations to prescribers and consumers. Defendants enlisted various KOLs and Front
14   Groups to make and disseminate these statements in furtherance of their common strategy to
15   increase the sale and distribution of opioids, and Defendants—along with the KOLs and Front
16   Groups with whom each of them conspired—knew that the statements they made and
17   disseminated served this purpose.
18         920.      By engaging in the conduct described in this Complaint, Defendant Cephalon
19   agreed with Front Groups FSMB and APF that they would deceptively promote the risks, benefits
20   and superiority of opioid therapy. As part of its agreements with FSMB and APF, Cephalon
21   provided support for FSMB’s and APF’s deceptive statements promoting opioids and FSMB and
22   APF used that support to more broadly disseminate deceptive messaging promoting opioids,
23   which would benefit Cephalon’s drugs. Responsible Opioid Prescribing (Cephalon and FSMB)
24   and Treatment Options: A Guide for People Living with Pain (Cephalon and APF) are publications
25   that contained a number of deceptive statements about opioids as outlined supra. They are
26   products of these conspiracies, and the collaboration between Cephalon and each of these entities
27
                                                      242
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 254 of 261




1    in creating and disseminating these publications is further evidence of each conspiracy’s
2    existence.
3           921.   By engaging in the conduct described in this Complaint, Defendant Endo agrees
4    with Front Groups APF, NICP, AGS and FSMB that they would deceptively promote the risks,
5    benefits, and superiority of opioid therapy. As part of its agreements with APF, NIPC, AGS and
6    FSMB, Endo provided support for APF, NICP, AGS and FSMB’s deceptive statements promoting
7    opioids and APF, NICP, AGS and FSMB used that support to more broadly disseminate deceptive
8    messaging promoting opioids, which would benefit Endo’s drugs. Persistent Pain in the Older
9    Adult (Endo, APF, and NIPC), Persistent Pain in the Older Patient (Endo, APF, and NIPC),
10   Painknowledge.com (Endo, APF, and NIPC), Exit Wounds (Endo and APF), Pharmacological
11   Management of Persistent Pain in Older Persons (Endo and AGS), and Responsible Opioid
12   Prescribing (Endo and FSMB) are publications, CMEs, and websites that contained a number of
13   deceptive statements about opioids as outlined supra. They are products of these conspiracies, and
14   the collaboration between Endo and each of these entities in creating and disseminating these
15   publication, CMEs, and websites is further evidence of each conspiracy’s existence.
16          922.   By engaging in the conduct described in this Complaint, Defendant Janssen agreed
17   with Front Groups AAPM, AGS and APF that they would deceptively promote the risks, benefits,
18   and superiority of opioid therapy. As part of its agreements with AAPM, AGS, and APF, Janssen
19   provided support for AAPM, AGS, and APF’s deceptive statements promoting opioids and
20   Conrad & Associates LLC, Medical Writer X, AAPM, AGS, and APF used that support to more
21   broadly disseminate deceptive messaging promoting opioids, which would benefit Janssen’s
22   drugs. Finding Relief: Pain Management for Older Adults (Janssen, AAPM, and AGS), a CME
23   promoting the Pharmacological Management of Persistent Pain in Older Persons (Janssen and
24   APF), the Let’s Talk Pain website (Janssen and APF), and Exit Wounds (Janssen and APF) are
25   publications, CMEs, and websites that contained a number of deceptive statements about opioids
26   as outlined supra. They are products of these conspiracies and the collaboration between Janssen
27
                                                    243
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 255 of 261




1    and each of these entities in creating and disseminating these publications is further evidence of
2    each conspiracy’s existence.
3           923.   By engaging in the conduct described in this Complaint, Defendant Purdue agreed
4    with Front Groups APF, FDMB, and AGS that they would deceptively promote the risks, benefits,
5    and superiority of opioid therapy. As part of its agreements with APF, FSMB, and AGS, Purdue
6    provided support for APF, FSMB, and AGS’s deceptive statements promoting opioids and APF,
7    FSMB, and AGS used that support to more broadly disseminate deceptive messaging promoting
8    opioids, which would benefit Purdue’s drugs. The Partners Against Pain website (Purdue and
9    APF), A Policymaker’s Guide to Understanding Pain & Its Management (Purdue and APF),
10   Treatment Options: A Guide for People Living with Pain (Purdue and APF), Exit Wounds (Purdue
11   and APF),325 Responsible Opioid Prescribing (Purdue and FSMB), and a CME promoting the
12   Pharmacological Management of Persistent Pain in Older Persons (Purdue and AGS) are
13   publications, CMEs, and websites that contained a number of deceptive statements about opioids
14   as outlined supra. They are products of these conspiracies, and the collaboration between Purdue
15   and each of these entities in creating and disseminating these publications, CME’s and websites
16   is further evidence of each conspiracy’s existence.
17          924.   Each of the participants to the conspiracies outlined above was aware of the
18   misleading nature of the statements they planned to issue and of the role they played in each
19   scheme to deceptively promote opioids as appropriate for the treatment of chronic pain. These
20   Defendants and third parties nevertheless agreed to misrepresent the risks, benefits, and
21   superiority of using opioids to Plaintiff in return for increased pharmaceutical sales, financial
22   contributions, reputational enhancements, and other benefits.
23
24
25
     325
26      Purdue’s collaboration with APF through APF’s “Corporate Roundtable” and Purdue and
     APF’s active collaboration in running PCF constitute additional evidence of the conspiracy
27   between Purdue and APF to deceptively promote opioids.
                                                    244
           Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 256 of 261




1           925.    Each of the participants to the conspiracies outlined above was aware of the
2    nuisance resulting from their conduct, and agreed to continue the practices described above that
3    resulted in the maintenance of that nuisance.
4           926.    Distributor Defendants utilized their membership in the HDA and other forms of
5    collaboration to form agreements about their approach to their legal duties to report suspicious
6    orders. The Defendants overwhelmingly agreed on the same approach – to fail to identify, report
7    or halt suspicious opioid orders, and fail to prevent diversion. Defendants’ agreement to restrict
8    reporting provided an added layer of insulation from scrutiny for the entire industry as Defendants
9    were thus collectively responsible for each other’s compliance with their reporting obligations.
10   Defendants were aware, both individually and collectively aware of the suspicious orders that
11   flowed directly from Defendants’ facilities.
12          927.    Defendants knew that their own conduct could be reported by other Defendants and
13   that their failure to report suspicious orders they filled could be brought to the attention of
14   government authorities. As a result, Defendants had an incentive to communicate with each other
15   about the reporting or suspicious orders to ensure consistency in their dealings with governmental
16   authorities.
17          928.    The Defendants further worked together in their unlawful failure to act to prevent
18   diversion and failure to monitor for, report, and prevent suspicious order of opioids.
19          929.    The desired consistency, and collective end goal was achieved. Defendants achieved
20   blockbuster profits through higher opioid sales by orchestrating the unimpeded flow of opioids.
21          930.    By reason of Defendants’ unlawful acts, Plaintiff has been damaged and continues
22   to be damaged by paying the costs of Defendants externalities and has suffered additional damages
23   for the costs of providing and using opioids long-term to treat chronic pain.
24          931.    Defendants acted with a common understanding or design to commit unlawful acts,
25   as alleged herein, acted purposely, without a reasonable or lawful excuse, which directly caused
26   the injuries alleged herein.
27
                                                     245
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 257 of 261




1           932.   Defendants acted with malice, purposely, intentionally, unlawfully, and without a
2    reasonable or lawful excuse.
3           933.   As outlined above, Defendants played an active role in determining the substance
4    of the misleading messages issued by KOLs and Front Groups, including by providing content
5    themselves, editing and approving content developed by their co-conspirators, and providing slide
6    decks for speaking engagements. Defendants further ensured that these misstatements were
7    widely disseminated, by both distributing the misstatements themselves and providing their co-
8    conspirators with funding and other assistance with distribution. The result was and unrelenting
9    stream of misleading information about compliance with state and federal legislation as related to
10   opioid distribution, and the risks, benefits, and superiority of using opioids to treat chronic pain
11   from sources Defendants knew were trusted by prescribers and consumers. Defendants exercised
12   direct editorial control over most of these statements. However, even if Defendants did not directly
13   disseminate or control the content of these misleading statements, they are liable for conspiring
14   with the third parties who did.
15          934.   Defendants conduct in furtherance of the conspiracy described herein was not mere
16   parallel conduct because each Defendant acted directly against their commercial interests in not
17   reporting the unlawful distribution practices of their competitors to the authorities, which they had
18   a legal duty to do. Each Defendant acted against their commercial interests in this regard due to
19   an actual or tacit agreement between the Defendants that they would not report each other to the
20   authorities so they could all continue to engage in their unlawful conduct.
21          935.   Defendants’ conspiracy, and Defendants’ actions and omissions in furtherance
22   thereof, caused the direct and foreseeable losses alleged herein.
23          936.   Defendants acted with actual malice because Defendants acted with a conscious
24   disregard for the rights and safety of other persons, and said actions had a great probability of
25   causing substantial harm.
26          937.   Defendants’ misconduct alleged in this case is ongoing and persistent.
27
                                                     246
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 258 of 261




1           938.   Defendants’ misconduct alleged in this case does not concern a discrete event or
2    discrete emergent of the sort a hospital would reasonably expect to occur and is not part of the
3    normal and expected costs of a hospital’s healthcare services. Plaintiff alleges wrongful acts which
4    are neither discrete nor of the sort a hospital can reasonably expect.
5           939.   Plaintiff has incurred expenditures for special programs over and above ordinary
6    healthcare services.
7           940.   Because of Defendants dissemination of false information and misleading
8    information of opioid risks, benefits, and sustainability for chronic pain, and false and misleading
9    statements regarding compliance with Arizona law concerning the distribution of opioids,
10   Defendants are responsible for the costs.
11          941.   Plaintiff therefore requests this Court to enter an order awarding judgment in its
12   favor against Defendants, compelling Defendants to pay the direct and consequential damages,
13   and awarding Plaintiff such other, further, and different relief as this Court may deem just and
14   proper.
15                                 TWELFTH CLAIM FOR RELIEF
16
                                         Fraudulent Concealment
17                                       (Against All Defendants)
18          942.   Plaintiff repeats, realleges and incorporates by reference the allegations set forth in
19   Paragraphs 1 through 941 of this Complaint, as though fully set forth herein.
20          943.   “One party to a transaction who by concealment or other action intentionally
21   prevents the other from acquiring material information is subject to the same liability to the other,
22   for pecuniary loss as though he had stated the nonexistence of the matter that the other was thus
23   prevented from discovering.” Restatement (Second) of Torts § 550 (1977).
24          944.   Defendants, individually and acting through their employees and agents, knowingly
25   and intentionally concealed material fact and knowledge to Plaintiff to induce it to purchase and
26   administer opioids as set forth in detail above.
27
                                                        247
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 259 of 261




1           945.   In overstating the benefits of and evidence for the use of opioids for chronic pain
2    and understating their very serious risks, including the risk of addition and death; in falsely
3    promoting abuse-deterrent formulations as reducing abuse; in falsely claiming that OxyContin
4    provides 12 hours of relief; in falsely portraying their efforts or commitment to rein in the supply
5    and diversion of opioids; and doing all of this while knowing full well that their statements were
6    misrepresentations of facts material, Defendants have engages in intentional, fraudulent
7    misrepresentations and concealment of the material fact, as detailed herein.
8           946.   Defendants intended that Plaintiffs would rely on their misrepresentations,
9    omissions, and concealment, knew that Plaintiff would rely on their misrepresentations, and that
10   such reliance would cause harm to Plaintiff.
11          947.   Plaintiff reasonably relied on Defendants’ misrepresentations and omissions in
12   writing and filling prescriptions for Defendants’ opioids. The use of Defendants’ opioid medicines
13   became widespread and continuous as a result.
14          948.   Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary
15   losses) resulting from the negligence of Defendants. They do not seek damages which may have
16   been suffered by individual citizens for wrongful death, physical personal injury, serious
17   emotional distress, or any physical damage to property caused by the actions of Defendants.
18          949.   Plaintiff suffered actual pecuniary damages proximately caused by Defendants
19   concealment of material fact, which include but are not limited to, expending funds on emergency
20   services, emergency response, additional training, additional security, and other services Plaintiff
21   would not have incurred.
22          950.   Plaintiff has incurred expenditures for special programs over and above their
23   ordinary hospital services.
24          951.   Defendants’ misconduct alleged in this case does not concern a discrete event or
25   discrete emergency of the sort a hospital would reasonably expect to occur and is not part of the
26   normal and expected costs of a hospital’s existence. Plaintiff alleges wrongful acts which were
27   neither discrete nor of the sort a hospital can reasonable expect.
                                                     248
          Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 260 of 261




1           952.   Plaintiff therefore demands judgment in its favor against Defendants for
2    compensatory, exemplary, and punitive damages in an amount to be determined by a jury, together
3    with all the costs of this action, including prejudgment interest, post-judgment interest, costs and
4    expenses, attorney fees, and such other relief as this Court deems just and equitable.
5                                         PRAYER FOR RELIEF
6           WHEREFORE, Plaintiff asks that the Court:
7
                   A.     Enter judgment against Defendants, jointly and severely, and in favor of
8                         Plaintiff;
9                  B.     Award damages for the costs of the quantity of opioids Plaintiff was induced
10                        to purchase from Defendants;

11                 C.     Award compensatory damages in an amount sufficient to fairly and
                          completely compensate Plaintiff for all damages; treble damages; punitive
12
                          damages; pre-judgment and post-judgment interest as provided by law, and
13                        that such interest be awarded at the highest legal rate; and such equitable
                          relief against Defendants as the Court should find appropriate, including
14                        disgorgement of illicit proceeds and other orders as provide in A.R.S. § 13-
15                        2314.04;

16                 D.     Award Plaintiff their cost of suit, including reasonable attorneys’ fees as
                          provided by law; and
17
18                 E.     Award such further and additional relief as the Court may deem just and
                          proper under the circumstances.
19
                                              JURY DEMAND
20
            Plaintiff demands a trial by jury on all issues so triable.
21
            Dated: October 9, 2018
22
23                                                      Respectfully Submitted,
24
                                                        /s/ Steven C. Mitchell
25                                                      Steven C. Mitchell (AZ Bar No. 009775)
                                                        Samuel F. Mitchell
26                                                      (pro hac vice to be submitted)
27                                                      MITCHELL & SPEIGHTS, LLC

                                                      249
     Case 4:19-cv-00358-RCC Document 2-3 Filed 07/15/19 Page 261 of 261




1                                        4854 E. Baseline Road, Suite 103
2                                        Mesa, AZ 85206
                                         Tel: (602) 244-1520
3                                        Fax: (602) 267-9394
                                         steve@mitchellspeights.com
4                                        sam@mitchellspeights.com
5
                                         Linda Singer
6                                        (pro hac vice to be submitted)
                                         MOTLEY RICE LLC
7
                                         401 9th Street NW
8                                        Suite 1001
                                         Washington, DC 20004
9                                        Tel: (202) 386-9626
10                                       Fax: (202) 386-9622
                                         lsinger@motleyrice.com
11
                                         John W. (“Don”) Barrett
12
                                         (pro hac vice to be submitted)
13                                       P.O. Box 927
                                         404 Court Square North
14                                       Lexington, MS 39095
15                                       Tel: (662) 834-2488
                                         Fax: (662) 834-2628
16                                       dbarrett@barrettlawgroup.com
17                                       G. Robert Blakey
18                                       WILLIAM J. & DOROTHY T. O’NEILL
                                         PROFESSOR OF LAW EMERITUS
19                                       NOTRE DAME LAW SCHOOL*
20                                       7002 East San Miguel Avenue
                                         Paradise Valley, Arizona 85253
21                                       Ph: 574-514-8220
                                         E-mail: blakey.1@nd.edu
22                                       *For purposes of identification only
23
24
25
26
27
                                       250
